Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

among

 

LKQ Corporation,

as US Borrower,

 

LKQ Delaware LLP,
as Canadian Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

LEHMAN BROTHERS INC.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners,

 

DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as US Dual Currency RCF Agent,

 

DEUTSCHE BANK AG CANADA BRANCH,
as Canadian Agent,

 

and

 

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent

 

Dated as of October 12, 2007

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

DEFINITIONS

1

 

 

 

 

1.1

 

Defined Terms

1

1.2

 

Other Definitional Provisions

42

1.3

 

Exchange Rates; Currency Equivalents

42

1.4

 

Dual Currency RCF Letter of Credit Amounts

43

1.5

 

Canadian Loan Currencies

43

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

43

 

 

 

 

2.1

 

Term Loan Commitments

43

2.2

 

Procedure for Term Loan Borrowing

44

2.3

 

Repayment of Term Loans

44

2.4

 

US Dollar RCF Commitments and Dual Currency RCF Commitments

47

2.5

 

Procedure for US Dollar Revolving Credit Facility Borrowings and Dual Currency
Revolving Credit Facility Borrowings

48

2.6

 

Swing Line Commitment

49

2.7

 

Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

50

2.8

 

Repayment of Loans; Evidence of Debt

51

2.9

 

Commitment Fees, etc

54

2.10

 

Termination or Reduction of Revolving Credit Commitments

55

2.11

 

Optional Prepayments

55

2.12

 

Mandatory Prepayments and Commitment Reductions

56

2.13

 

Conversion and Continuation Options

59

2.14

 

Minimum Amounts and Maximum Number of Eurodollar Tranches

60

2.15

 

Interest Rates and Payment Dates

61

2.16

 

Computation of Interest and Fees

62

2.17

 

Inability to Determine Interest Rate

63

2.18

 

Pro Rata Treatment and Payments

63

2.19

 

Requirements of Law

67

2.20

 

Taxes

68

2.21

 

Indemnity

70

2.22

 

Illegality

71

2.23

 

Change of Lending Office

72

2.24

 

Replacement of Lenders under Certain Circumstances

72

2.25

 

Incremental Credit Extensions

72

2.26

 

Bankers’ Acceptances.

75

 

 

 

 

SECTION 3.

 

US DOLLAR RCF LETTERS OF CREDIT AND DUAL CURRENCY RCF LETTERS OF CREDIT

77

 

 

 

 

3.1

 

US Dollar RCF L/C Commitments and Dual Currency RCF L/C Commitments

77

 

i

--------------------------------------------------------------------------------


 

3.2

 

Procedure for Issuance of US Dollar RCF Letters of Credit and Dual Currency RCF
Letters of Credit

78

3.3

 

Fees and Other Charges

79

3.4

 

L/C Participations and Canadian L/C Participations

80

3.5

 

US Dollar RCF Reimbursement Obligations and Dual Currency RCF Reimbursement
Obligations

82

3.6

 

Obligations Absolute

83

3.7

 

US Dollar RCF Letter of Credit Payments and Dual Currency RCF Letter of Credit
Payments

84

3.8

 

Applications

85

3.9

 

Records

85

3.10

 

No Liability

85

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

86

 

 

 

 

4.1

 

Financial Condition

86

4.2

 

No Change

87

4.3

 

Corporate Existence; Compliance with Law

87

4.4

 

Corporate Power; Authorization; Enforceable Obligations

88

4.5

 

No Legal Bar

88

4.6

 

No Material Litigation

88

4.7

 

No Default

88

4.8

 

Ownership of Property; Liens

89

4.9

 

Intellectual Property

89

4.10

 

Taxes

89

4.11

 

Federal Regulations

89

4.12

 

Labor Matters

89

4.13

 

ERISA

90

4.14

 

Investment Company Act; Other Regulations

91

4.15

 

Subsidiaries

91

4.16

 

Use of Proceeds.

91

4.17

 

Environmental Matters

91

4.18

 

Accuracy of Information, etc

92

4.19

 

Security Documents

93

4.20

 

Solvency

94

4.21

 

Regulation H

94

4.22

 

Insurance

94

4.23

 

Patriot Act, etc

94

4.24

 

Acquisition Documentation

94

4.25

 

Real Estate

95

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

95

 

 

 

 

5.1

 

Conditions to Initial Extension of Credit

95

5.2

 

Conditions to Each Extension of Credit

99

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

99

 

ii

--------------------------------------------------------------------------------


 

6.1

 

Financial Statements

99

6.2

 

Certificates; Other Information

100

6.3

 

Payment of Obligations

102

6.4

 

Conduct of Business and Maintenance of Existence, etc

102

6.5

 

Maintenance of Property; Insurance

102

6.6

 

Inspection of Property; Books and Records; Discussions

102

6.7

 

Notices

103

6.8

 

Environmental Laws

104

6.9

 

[Reserved]

104

6.10

 

Additional Collateral, etc

104

6.11

 

Use of Proceeds

106

6.12

 

ERISA Documents

106

6.13

 

Further Assurances

106

6.14

 

Maintenance of Ratings

107

6.15

 

Post-Closing Requirements

107

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

109

 

 

 

 

7.1

 

Consolidated Senior Secured Debt Ratio

109

7.2

 

Limitation on Indebtedness

109

7.3

 

Limitation on Liens

112

7.4

 

Limitation on Fundamental Changes

115

7.5

 

Limitation on Disposition of Property

115

7.6

 

Limitation on Restricted Payments

116

7.7

 

Limitation on Capital Expenditures

117

7.8

 

Limitation on Investments

118

7.9

 

Limitation on Optional Payments and Modifications of Debt Instruments Governing
Documents

121

7.10

 

Limitation on Transactions with Affiliates

121

7.11

 

Limitation on Sales and Leasebacks

121

7.12

 

Limitation on Changes in Fiscal Periods

122

7.13

 

Limitation on Negative Pledge Clauses

122

7.14

 

Limitation on Restrictions on Subsidiary Distributions

122

7.15

 

Limitation on Lines of Business

123

7.16

 

Limitation on Amendments to Acquisition Documentation

123

7.17

 

Limitation on Issuance of Capital Stock

123

7.18

 

Limitation on Activities of Canadian Holding Companies and Dormant Subsidiaries

124

7.19

 

Limitation on Hedge Agreements

124

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

124

 

 

 

 

SECTION 9.

 

THE AGENTS; THE ARRANGERS

129

 

 

 

 

9.1

 

Appointment

129

9.2

 

Delegation of Duties

129

 

iii

--------------------------------------------------------------------------------


 

9.3

 

Exculpatory Provisions

129

9.4

 

Reliance by Agents

129

9.5

 

Notice of Default

130

9.6

 

Non-Reliance on the Arrangers, the Agents and Other Lenders

130

9.7

 

Indemnification

131

9.8

 

Arrangers and Agents in their Individual Capacities

131

9.9

 

Successor Administrative Agent

131

9.10

 

Authorization to Release Liens and Guarantees

132

9.11

 

The Arrangers and the Syndication Agent

132

9.12

 

Withholding Tax.

132

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

133

 

 

 

 

10.1

 

Amendments and Waivers

133

10.2

 

Notices

135

10.3

 

No Waiver; Cumulative Remedies

137

10.4

 

Survival of Representations and Warranties

137

10.5

 

Payment of Expenses

137

10.6

 

Successors and Assigns; Participations and Assignments.

138

10.7

 

Adjustments; Set-Off.

143

10.8

 

Counterparts

143

10.9

 

Severability

143

10.10

 

Integration

144

10.11

 

GOVERNING LAW

144

10.12

 

Submission To Jurisdiction; Waivers

144

10.13

 

Acknowledgments

144

10.14

 

Confidentiality

145

10.15

 

[Reserved]

145

10.16

 

Release of Collateral and Guarantee Obligations.

145

10.17

 

Accounting Changes

146

10.18

 

[Reserved]

146

10.19

 

WAIVERS OF JURY TRIAL

146

10.20

 

Judgment Currency.

146

 

iv

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

 

A

Pricing Grid

 

 

 

 

SCHEDULES:

1.1A

Commitments

1.1B

Mortgaged Property

1.1C

Synergies

1.1D

Dormant Subsidiaries

4.8

Ownership of Property

4.9

Intellectual Property

4.13

ERISA Matters

4.15

Subsidiaries

4.19(a)-1

UCC Filing Jurisdictions

4.19(a)-2

UCC Financing Statements to be Terminated

4.19(b)

Mortgage Filing Jurisdictions

4.22

Insurance

4.25

Owned and Leased Property

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

7.5(f)

Scheduled Dispositions

7.13

Existing Negative Pledges

8(g)(i)

Required Payments to Employee Welfare Benefits Plans

8.(g)(ii)

Required Payments to Multiemployer Plans

 

EXHIBITS:

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

[Reserved]

E-1

Form of General Assignment and Acceptance

E-2

Form of Alternate Currency Facilities Assignment and Acceptance

F-1

Form of Legal Opinion of Bell, Boyd & Lloyd LLP

F-2

Form of Legal Opinion of Victor Cassini, General Counsel of the US Borrower

G-1

Form of Initial US Term Note

G-2

Form of US Dollar RCF Note

G-3

Form of Swing Line Note

G-4

Form of Incremental US Term Note

G-5

Form of US Borrower Dual Currency RCF Note

G-6

Form of Canadian Term Note

G-7

Form of Canadian Borrower Dual Currency RCF Note

H-1

Form of Canadian Intercompany Note

H-2

Form of Canadian Intercompany Collateral Agreements

I

Form of Exemption Certificate

K-1

Form of General Borrowing Notice

K-2

Form of Alternate Currency Facilities Borrowing Notice

L

Form of Solvency Certificate

 

--------------------------------------------------------------------------------


 

M

Form of Subordinated Intercompany Note

N

Form of Discount Note

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 12, 2007, among LKQ Corporation, a
Delaware corporation (the “US Borrower”), LKQ Delaware LLP, a Delaware limited
liability partnership having two Alberta unlimited liability companies as its
partners (the “Canadian Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), LEHMAN BROTHERS INC. and DEUTSCHE BANK SECURITIES INC., as joint
lead arrangers and joint bookrunners (in such capacity, the “Arrangers”),
DEUTSCHE BANK SECURITIES INC., as syndication agent (in such capacity, the
“Syndication Agent”), LEHMAN COMMERCIAL PAPER INC., as administrative agent (in
such capacity, the “Administrative Agent”), DEUTSCHE BANK AG NEW YORK BRANCH, as
US sub-agent in respect of the Dual Currency Revolving Credit Facility referred
to herein (in such capacity, the “US Dual Currency RCF Agent”) and DEUTSCHE BANK
AG CANADA BRANCH (“DB Canada”), as Canadian sub-agent in respect of the Canadian
Term Loan Facility and the Dual Currency Revolving Credit Facility (in such
capacity, the “Canadian Agent” and, together with the Administrative Agent and
the US Dual Currency RCF Agent, the “Facility Agents”).

 

W I T N E S S E T H:

 

WHEREAS, each Borrower has requested that the Lenders make certain credit
facilities available to such Borrower in order to finance the Acquisition and/or
for the other purposes set forth herein;

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 


SECTION 1. DEFINITIONS


 

1.1           Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acceptance Fee”:  a fee payable by the Canadian Borrower with respect to the
acceptance of a Bankers’ Acceptance by a Canadian Lender under this Agreement,
as provided in Section 2.15(d), and as such fee is set forth in the definition
of “Applicable Margin”.

 

“Acquired Person or Business”: either (x) the assets constituting a business,
division or product line of any Person not already a Subsidiary of the US
Borrower acquired by the US Borrower or a Subsidiary or (y) any such Person
which shall, as a result of the acquisition of the Capital Stock of such Person,
become a Subsidiary of the US Borrower (or shall be merged or amalgamated with
and into the US Borrower or another Subsidiary of the US Borrower, with the US
Borrower or such Subsidiary being the surviving or continuing Person).

 

“Acquisition”:  as defined in Section 5.1(b)(i).

 

--------------------------------------------------------------------------------


 

“Acquisition Agreement”:  the Agreement and Plan of Merger, dated as of July 16,
2007, by and among Target, LKQ Acquisition Company (“Merger Sub”) and the US
Borrower, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with the terms thereof and this
Agreement.

 

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
in each case, as amended, supplemented, replaced or otherwise modified from time
to time in accordance with the terms thereof and this Agreement.

 

“Adjustment Date”:  as defined in the Pricing Grid.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Administrative Agent’s Funding Office”:  the office specified from time to time
by the Administrative Agent as its funding office by notice to the US Borrower
and the US Dollar-Denominated Facility Lenders.

 

“Administrative Agent’s Payment Office”:  the office specified from time to time
by the Administrative Agent as its payment office by notice to the US Borrower
and the US Dollar-Denominated Facility Lenders.

 

“Additional Lender”: as defined in Section 2.25(b).

 

“Adjusted Excess Cash Flow” shall mean, for any period, the remainder of (i)
Excess Cash Flow for such period minus (ii) the product of (I) the aggregate
amount of all prepayments of Revolving Credit Loans and Swing Line Loans during
such period (to the extent accompanying permanent optional reductions of the
Revolving Credit Commitments) and all optional prepayments of the Term Loans
during such period, in any such case except to the extent financed with the
proceeds of asset sales, sales or issuances of Capital Stock, insurance or
Indebtedness during such period multiplied by (II) the quotient of (x) 100%
divided by (y) the ECF Percentage in effect on the relevant Excess Cash Flow
Application Date for such period.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Facility Agents and the Syndication
Agent.

 

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by the US Borrower or any of its Subsidiaries in connection with
such Permitted Acquisition (including, without limitation, payments of fees and
costs and expenses in connection therewith) and all

 

2

--------------------------------------------------------------------------------


 

contingent cash purchase price, earn-out, non-compete and other similar
obligations of the US Borrower and its Subsidiaries incurred and reasonably
expected to be incurred in connection therewith (as determined in good faith by
the US Borrower), (ii) the aggregate principal amount of all Indebtedness
assumed, incurred, refinanced and/or issued in connection with such Permitted
Acquisition to the extent permitted by Section 7.2, and (iii) the Fair Market
Value of all other consideration (other than the US Borrower’s common stock)
payable in connection with such Permitted Acquisition.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
Principal Amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, replaced or
otherwise modified from time to time.

 

“Alternate Currency Facilities”:  (a) the Canadian Term Loan Commitments and the
Canadian Term Loans made thereunder and (b) the Dual Currency RCF Commitments
and the extensions of credit made thereunder.

 

“Alternate Currency Facilities Assignment and Acceptance”:  as defined in
Section 10.6(c).

 

“Alternate Currency Facilities Borrowing Notice”:  with respect to any request
for borrowing of Canadian Term Loans or Dual Currency RCF Loans hereunder, a
notice from the US Borrower or Canadian Borrower, as applicable, substantially
in the form of, and containing the information prescribed by, Exhibit K-2,
delivered to each of the US Dual Currency RCF Agent and the Canadian Agent.

 

“Alternate Currency Facilities Lenders”:  the collective reference to the
Canadian Term Loan Lenders and the Dual Currency RCF Lenders.

 

“Alternate Currency Facilities Loans”:  the collective reference to the Canadian
Term Loans and the Dual Currency RCF Loans.

 

“Alternate Currency Facilities Register”:  as defined in Section 10.6(d).

 

“Applicable Margin”:  for each Type of Loan under each Facility, the rate per
annum set forth opposite such Facility under the relevant column heading below:

 

3

--------------------------------------------------------------------------------


 

 

 

Base Rate
Loans

 

Eurodollar
Loans

 

Canadian
Prime Rate
Loans

 

Acceptance
Fee

 

US Dollar Revolving Credit Facility

 

1.25

%

2.25

%

N/A

 

N/A

 

Initial US Term Loan Facility

 

1.25

%

2.25

%

N/A

 

N/A

 

Canadian Term Loan Facility

 

N/A

 

N/A

 

1.25

%

2.25

%

Dual Currency Revolving Credit Facility

 

1.25

%

2.25

%

1.25

%

2.25

%

 

provided, that on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the US Borrower after the Closing Date,
the Applicable Margins with respect to Revolving Credit Loans, Swing Line Loans
and the Acceptance Fee in respect of Canadian Borrower Dual Currency RCF Loans
will be determined pursuant to the Pricing Grid.

 

Notwithstanding anything to the contrary contained above in this definition, the
Pricing Grid or elsewhere in this Agreement, if it is subsequently determined
that the Consolidated Leverage Ratio set forth in any Compliance Certificate
delivered in connection with the delivery of financial statements pursuant to
Section 6.1 for any period is inaccurate for any reason and the result thereof
is that the Lenders received interest or fees for any period based on an
Applicable Margin that is less than that which would have been applicable had
the Consolidated Leverage Ratio been accurately determined, then, for all
purposes of this Agreement, the “Applicable Margin” for any day occurring within
the period covered by such Compliance Certificate shall retroactively be deemed
to be the relevant percentage as based upon the accurately determined
Consolidated Leverage Ratio for such period, and any shortfall in the interest
or fees theretofore paid by a Borrower for the relevant period pursuant to
Sections 2.9(a) and 2.15(a), (b), (c) and (d) as a result of the miscalculation
of the Consolidated Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of Section 2.9(a), 2.9(b) or 2.15(a), (b),
(c) or (d), as applicable, at the time the interest or fees for such period were
required to be paid pursuant to said Section on the same basis as if the
Consolidated Leverage Ratio had been accurately set forth in such Compliance
Certificate (and shall remain due and payable until paid in full, together with
all amounts owing under Sections 2.15(e) and (f), in accordance with the terms
of this Agreement).

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Arrangers”:  as defined in the preamble hereto.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f) and (h) of Section 7.5) which yields gross proceeds to the US Borrower
or any of its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at Fair Market Value in the case of other non-cash proceeds) in excess of
$1,000,000.

 

“Assignee”:  as defined in Section 10.6(c).

 

4

--------------------------------------------------------------------------------


 

“Assignment and Acceptance”:  the collective reference to the General Assignment
and Acceptance and the Alternate Currency Facilities Assignment and Acceptance.

 

“Assignor”:  as defined in Section 10.6(c).

 

“Attributable Debt”:  in respect of any Sale-Leaseback Transaction, at the time
of determination, the present value (discounted at the rate of interest then
borne by the Initial Term Loans and compounded annually, determined in
accordance with GAAP) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale-Leaseback
Transaction (including any period for which such lease has been extended);
provided that if such Sale-Leaseback Transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligations” set forth in this
Section 1.1.

 

“Authorized Foreign Bank”:  a Lender which is an “authorized foreign bank”, as
defined in Section 2 of the Bank Act (Canada) and Section 248 of the Income Tax
Act (Canada), which holds Loans to the Canadian Borrower hereunder and receives
all amounts payable by the Canadian Borrower as part of its “Canadian banking
business”, for purposes of the Income Tax Act (Canada), with the result that
such Lender is deemed to be resident in Canada for purposes of Part XIII of the
Income Tax Act (Canada), in respect of any amount paid or credited or to be paid
or credited by the Canadian Borrower to such Lender.

 

“Available Dual Currency RCF Commitment”: with respect to any Dual Currency RCF
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Dual Currency RCF Commitment then in effect over (b) such Lender’s Dual Currency
RCF Extensions of Credit then outstanding.

 

“Available US Dollar RCF Commitment”:  with respect to any US Dollar RCF Lender
at any time, an amount equal to the excess, if any, of (a) such Lender’s US
Dollar RCF Commitment then in effect over (b) such Lender’s US Dollar RCF
Extensions of Credit then outstanding; provided, that in calculating any
Lender’s US Dollar RCF Extensions of Credit for the purpose of determining such
Lender’s Available US Dollar RCF Commitment pursuant to Section 2.9(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.

 

“BA Equivalent Loan”:  a Canadian Borrower Loan made by a Non-BA Lender
evidenced by a Discount Note.

 

“BA Loan”:  a Canadian Borrower Loan made by way of the issuance of Bankers’
Acceptances.

 

“Bankers’ Acceptance” and “B/A” each means a bill of exchange, including a
depository bill issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian Dollars, drawn by the Canadian Borrower and
accepted by a Canadian Lender and includes a Discount Note.

 

“Base Rate”:  for any day, a rate per annum equal to the greater of (x) the US
Prime Rate in effect on such day and (y) the Federal Funds Effective Rate in
effect on such day

 

5

--------------------------------------------------------------------------------


 

plus ½ of 1%. Any change in the Base Rate due to a change in the US Prime Rate
or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the US Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

 

“Benefited Lender”:  as defined in Section 10.7.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers”:  the US Borrower and the Canadian Borrower.

 

“Borrowing Date”:  any Business Day specified by the relevant Borrower in a
Borrowing Notice as a date on which the relevant Lenders are requested to make
Loans hereunder.

 

“Borrowing Notice”:  a General Borrowing Notice and/or an Alternate Currency
Facilities Borrowing Notice, as the context may require.

 

“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) (x) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits or Canadian Dollar deposits, as applicable, in the interbank
eurodollar market and (y) with respect to all notices, disbursements or payments
by or to the Canadian Agent or the Canadian Borrower with respect to a Canadian
Term Loan, Canadian Borrower Dual Currency RCF Loan or Dual Currency RCF Letter
of Credit, any day other than a Saturday, Sunday or other day on which
commercial banks in Toronto, Canada are authorized or required by law to close.

 

“Calculation Period” shall mean, with respect to any Specified Transaction, the
Test Period most recently ended prior to the date of such Specified Transaction
for which financial statements have been delivered to the Lenders pursuant to
this Agreement.

 

“Canadian Agent”: as defined in the preamble hereto.

 

“Canadian Agent’s Funding Office”:  the office specified from time to time by
the Canadian Agent as its funding office by notice to the Alternate Currency
Facilities Lenders.

 

“Canadian Agent’s Payment Office”:  the office specified from time to time by
the Canadian Agent as its payment office by notice to the Canadian Borrower and
the Alternate Currency Facilities Lenders.

 

“Canadian Bank”:  a Lender which is resident in Canada for purposes of the
Income Tax Act (Canada).

 

6

--------------------------------------------------------------------------------


 

“Canadian Borrower”: as defined in the preamble hereto.

 

“Canadian Borrower Dual Currency RCF Loans”:  as defined in Section 2.4(b).

 

“Canadian Borrower Dual Currency RCF Note”:  as defined in Section 2.8(h).

 

“Canadian Borrower Facilities”:  (a) the Canadian Term Loan Commitments and the
Canadian Term Loans made thereunder and (b) the Dual Currency RCF Commitments
made available to the Canadian Borrower and the extensions of credit made
thereunder.

 

“Canadian Borrower Loans”  the collective reference to the Canadian Term Loans
and the Canadian Borrower Dual Currency RCF Loans.

 

“Canadian Borrower Replacement Term Loans”: as defined in Section 6.15(b).

 

“Canadian Branch”:  the Canadian branch or office of a Canadian Term Loan Lender
or Dual Currency RCF Lender, which branch or office makes loans in Canadian
Dollars of the type being made hereunder in Canada, it being understood that
such Canadian branch or office shall hold all Loans to the Canadian Borrower
hereunder and receive all amounts payable by the Canadian Borrower hereunder or
under the other Loan Documents as part of such Canadian Term Loan Lender’s or
Dual Currency RCF Lender’s “Canadian banking business”, for purposes of the
Income Tax Act (Canada), with the result that the applicable Canadian Term Loan
Lender or Dual Currency RCF Lender, as the case may be, is deemed to be resident
in Canada for the purposes of Part XIII of the Income Tax Act (Canada), in
respect of any amount paid or credited or to be paid or credited to such
Canadian Term Loan Lender or Dual Currency RCF Lender, as the case may be,
hereunder.

 

“Canadian Dollars” and “CDN$”:  lawful currency of Canada.

 

“Canadian Holding Companies”:  collectively, (i) LKQ Ontario LP, a limited
partnership organized under the laws of the province of Ontario, (ii) 1323352
Alberta ULC, an unlimited liability company organized under the laws of the
province of Alberta, (iii) 1323410 Alberta ULC, an unlimited liability company
organized under the laws of the province of Alberta and (iv) 1323342 Alberta
ULC, an unlimited liability company organized under the laws of the province of
Alberta.

 

“Canadian Intercompany Collateral Agreement”:  each Canadian Intercompany
Collateral Agreement to be executed and delivered by each of 1323342 Alberta
ULC, LKQ Dominion Auto Recycling Inc. and LKQ Pintendre Autos Inc.,
substantially in the form of Exhibit H-2, as the same may be amended, restated,
supplemented, replaced and/or otherwise modified from time to time.

 

“Canadian Intercompany Loan Documents”:  each Canadian Intercompany Note and
each Canadian Intercompany Collateral Agreement.

 

“Canadian Intercompany Notes”:  each Canadian Intercompany Note to be executed
and delivered by 1323342 Alberta ULC, LKQ Dominion Auto Recycling Inc. and LKQ

 

7

--------------------------------------------------------------------------------


 

Pintendre Autos Inc., substantially in the form of Exhibit H-1, as the same may
be amended, restated, supplemented, replaced and/or otherwise modified from time
to time.

 

“Canadian Lenders”:  the collective reference to (a) with respect to the Dual
Currency RCF Commitments made available to the Canadian Borrower and the
extensions of credit thereunder, the Dual Currency RCF Lenders and (b) the
Canadian Term Loan Lenders.

 

“Canadian Prime Rate” means, for any day, the rate per annum of interest
publicly quoted or established as the “prime rate” of DB Canada as its reference
rate of interest in order to determine rates of interest for commercial loans in
Canadian Dollars to its Canadian borrowers. The Canadian Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available.

 

“Canadian Prime Rate Loans”:  Canadian Borrower Loans in respect of which the
Canadian Borrower is obligated to pay interest in accordance with Section
2.15(c) at the Canadian Prime Rate plus the Applicable Margin.

 

“Canadian Subsidiary”:  any Subsidiary of the US Borrower organized under the
laws of Canada or any province or territory thereof.

 

“Canadian Term Loan”:  as defined in Section 2.1(b).

 

“Canadian Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make a Canadian Term Loan to the Canadian Borrower hereunder
in a principal amount not to exceed the amount set forth under the heading
“Canadian Term Loan Commitment” opposite such Lender’s name on Schedule 1.1A
hereto, or, as the case may be, in the Alternate Currency Facilities Assignment
and Acceptance pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Canadian Term Loan Commitments is CDN$40,000,000.

 

“Canadian Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Canadian Term Loan Lender”:  each Lender that has a Canadian Term Loan
Commitment or is the holder of a Canadian Term Loan, it being understood that
(i) each such Lender shall be a Canadian Bank with a US Branch or, if not a
Canadian Bank, an Authorized Foreign Bank and (ii) with respect to the
Commitments to be made available to the Canadian Borrower under the Canadian
Term Loan Facility, the Canadian Term Loans and all interest, fees, indemnities,
costs, expenses and other Obligations owing by the Canadian Borrower in
connection with the Canadian Term Loan Facility, and for all other related
purposes hereunder (as the context may require), the term “Canadian Term Loan
Lender” shall refer to such Canadian Term Loan Lender’s Canadian Branch (if such
Canadian Term Loan Lender is an Authorized Foreign Bank) or such Canadian Term
Loan Lender’s US Branch (if such Canadian Term Loan Lender is a Canadian Bank).

 

“Canadian Term Loan Percentage”:  as to any Canadian Term Loan Lender at any
time, the percentage which such Lender’s Canadian Term Loan Commitment then
constitutes of

 

8

--------------------------------------------------------------------------------


 

the aggregate Canadian Term Loan Commitments (or, at any time after the Closing
Date, the percentage which the aggregate principal amount of such Lender’s
Canadian Term Loans then outstanding constitutes of the aggregate principal
amount of the Canadian Term Loans then outstanding).

 

“Canadian Term Notes”:  as defined in Section 2.8(h).

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures made by such Person during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
for such period on a balance sheet of such Person.

 

“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateral Account”:  an account specifically established by the
applicable Borrower with a Facility Agent on terms and conditions reasonably
satisfactory to such Facility Agent, over which the Facility Agent shall have
exclusive dominion and control and a first priority security interest over all
amounts at any time on deposit in such account, including the right of
withdrawal.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any

 

9

--------------------------------------------------------------------------------


 

political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less  from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; and
(h) in the case of the Canadian Borrower or any Canadian Subsidiary only, cash
equivalents satisfying the requirements of clauses (a), (b), (e), (f) or (g) of
this definition (but for such purpose, treating references therein to the United
States government or any such state, commonwealth or territory thereof as a
reference to the government of Canada or any province thereof).

 

“CDOR Rate”:  for any day, the average of the annual rates for Bankers’
Acceptances having the same specified term and face amount as the Canadian
Borrower Loan to be made (or a term and face amount as closely as possible
comparable to such specified term and face amount) that is reported by the
Reuters Screen CDOR Page as of 10:00 a.m. on such day (or, if such day is not a
Business Day, as of 10:00 a.m. (Toronto time) on the next preceding Business
Day), provided that if such rate is not reported by the Reuters Screen CDOR Page
at such time on such date, CDOR Rate for such date will be the annual discount
rate of interest (rounded upward to the nearest whole multiple of 1/100 of 1%)
as of 10:00 a.m. (Toronto time) on such date at which the average of the five
largest (by assets) Canadian chartered banks are then offering to purchase
bankers’ acceptances accepted by it having a comparable aggregate face amount
and identical maturity date to the aggregate face amount and maturity date of
such BA Loans or BA Equivalent Loans.

 

“Change of Control”:  the occurrence of any of the following events:   (a)  any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), but excluding
the Flynn Group (and excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 30% of the outstanding common stock
of the US Borrower; (b) the board of directors of the US Borrower shall cease to
consist of a majority of Continuing Directors; or (c) a Specified Change of
Control.

 

“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied.

 

“Closing Date Material Adverse Effect”:  a “Company Material Adverse Effect” (as
defined in the Acquisition Agreement).

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

10

--------------------------------------------------------------------------------


 

“Commitment”:  with respect to any Lender, the sum of the Initial US Term Loan
Commitment, the Canadian Term Loan Commitment and the Revolving Credit
Commitments of such Lender.

 

“Commitment Fee Rate”:  ½ of 1% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of one full fiscal quarter of the
US Borrower after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.

 

“Common Equity Financing” shall have the meaning provided in Section 5.1(b)(ii).

 

“Common Equity Financing Documents”: the Form S-1, the Rule 424(b) Prospectus,
the Underwriting Agreement, dated as of September 19, 2007, among the US
Borrower, the underwriters named therein and the selling shareholders named
therein, and the “Declaration of Effectiveness” from the SEC.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the US Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the US Borrower and that is treated as
a single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated September 2007 and furnished to the initial Lenders in connection with the
syndication of the Facilities.

 

“Consolidated Current Assets”:  of any Person at any date, all amounts (other
than cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of such Person and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  of any Person at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of such
Person and its Subsidiaries at such date, but excluding, with respect to the US
Borrower, (a) the current portion of Funded Debt and (b) all Indebtedness
consisting of Revolving Credit Loans or Swing Line Loans.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries, amortization or write-off
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary expenses or losses
(including, whether or not otherwise

 

11

--------------------------------------------------------------------------------


 

includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business), and (f) any other non-cash charges and expenses, and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) any extraordinary income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (b) any other non-cash income, all as
determined on a consolidated basis; provided that for purposes of determining
the Consolidated EBITDA of the US Borrower and its consolidated Subsidiaries for
any period, “Consolidated EBITDA” for such period shall be determined as
otherwise provided above and adjusted by adding thereto (i) in the case of any
period which includes any portion of any fiscal quarter occurring prior to the
Closing Date, the actual Consolidated EBITDA of the Target and its Subsidiaries
for such period (determined without regard to the other adjustments set forth in
this proviso), (ii) in the case of any period which includes any portion of any
fiscal quarter ending on or prior to the last day of FQ4 2009, the aggregate
amount of Transaction Restructuring Charges actually recorded or accrued during
such period, so long as (x) the aggregate amount of all such Transaction
Restructuring Charges added back pursuant to this clause (ii) for all fiscal
quarters ending on or prior to the last day of FQ4 2009 does not exceed
$20,000,000 (determined on a pre-tax basis) and (y) the aggregate amount (and
type) of Transaction Restructuring Charges incurred or accrued during each
fiscal quarter included in such period are identified in the Compliance
Certificate covering such period, (iii) in the case of any period including the
fiscal quarter of the US Borrower ended December 31, 2007, the amount of all
fees and expenses incurred in connection with the Transaction during such fiscal
quarter, (iv) the amount of net cost savings projected by the US Borrower in
good faith to be realized as a result of specified actions commenced during such
period in connection with the Transaction (calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions,
provided, however, that (A) such cost savings are reasonably identifiable,
factually supportable and actually achievable (in the good faith judgment of the
US Borrower) within 18 months of the first day of the first period in which such
cost savings are added back pursuant to this clause (iv), (B) such actions are
completed within 36 months after the Closing Date, (C) no cost savings shall be
added pursuant to this clause (iv) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (ii) above
with respect to such period, and (D) the aggregate amount of all cost savings
added pursuant to this clause (iv) for all fiscal quarters included in all
periods shall not exceed the aggregate amount of synergies set forth on Schedule
1.1C, (v) any Non-Specified Restructuring Charges and Adjustments of the US
Borrower and its Subsidiaries for such period, provided that the aggregate
amount of Non-Specified Restructuring Charges and Adjustments in any period,
together with the aggregate amount of Non-Regulation S-X Adjustments
attributable to such period, shall not exceed 5.0% of Consolidated EBITDA of the
US Borrower and its Subsidiaries (for such purposes, as determined as provided
in this definition without regard to this clause (v) but otherwise on a Pro
Forma Basis to the extent provided herein) for such period and (vi) any one-time
write-up of inventory made in accordance with FASB 141 in connection with the
Acquisition during such period, so long as the aggregate amount added back
pursuant to this clause (vi) for all periods does not exceed $2,700,000.

 

“Consolidated Interest Expense”:  of any Person for any period, the sum of (x)
total interest expense (including that attributable to Capital Lease
Obligations) of such Person

 

12

--------------------------------------------------------------------------------


 

and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP) minus (y)
interest income of such Person and its Subsidiaries for such period.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

 

“Consolidated Leverage Ratio”:  on any date of determination, the ratio of (x)
Consolidated Total Debt on such date to (y) Consolidated EBITDA of the US
Borrower and its Subsidiaries for the Test Period most recently ended on or
prior to such date; provided that (i) for purposes of any calculation of the
Consolidated Leverage Ratio pursuant to this Agreement, Consolidated EBITDA of
the US Borrower and its Subsidiaries shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein and (ii) for purposes of any calculation of the Consolidated Leverage
Ratio pursuant to Sections 7.2(f) and 7.2(g) and the definition of “Permitted
Acquisition Basket Amount” only, Consolidated Total Debt shall be determined on
a Pro Forma Basis in accordance with the requirements of the definition of “Pro
Forma Basis” contained herein.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the US Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a), except for determinations required to
be made on Pro Forma Basis, the income (or deficit) of any Person accrued prior
to the date it becomes a Subsidiary of the US Borrower or is merged into or
consolidated with the US Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the US Borrower) in which the
US Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the US Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the US Borrower to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Consolidated Net Worth”: as at any date of determination, the stockholders’
equity of the US Borrower determined in accordance with GAAP and as would be
reflected on a consolidated balance sheet of the US Borrower and its
Subsidiaries prepared as of such date.

 

“Consolidated Senior Secured Debt”:  at any date, Consolidated Total Debt at
such date secured by a Lien on any Property of the US Borrower or any of its
Subsidiaries.

 

“Consolidated Senior Secured Debt Ratio”:  on any date of determination, the
ratio of (x) Consolidated Senior Secured Debt on such date to (y) Consolidated
EBITDA of the

 

13

--------------------------------------------------------------------------------


 

US Borrower and its Subsidiaries for the Test Period most recently ended on or
prior to such date; provided that (i) for purposes of any calculation of the
Consolidated Senior Secured Debt Ratio pursuant to this Agreement, Consolidated
EBITDA of the US Borrower and its Subsidiaries shall be determined on a Pro
Forma Basis in accordance with clause (iii) of the definition of “Pro Forma
Basis” contained herein and (ii) for purposes of any calculation of the
Consolidated Senior Secured Debt Ratio pursuant to Sections 7.2(f), 7.8(i) and
7.9(a) only, Consolidated Senior Secured Debt shall be determined on a Pro Forma
Basis in accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.

 

 “Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the US Borrower and its Subsidiaries outstanding at such date,
determined on a consolidated basis in accordance with GAAP (it being understood,
for avoidance of doubt, that the undrawn portion of any outstanding Letters of
Credit shall not be included in the determination of “Consolidated Total Debt”).

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets of the US Borrower on such date less (b) Consolidated Current
Liabilities of the US Borrower on such date.

 

“Continuing Directors”:  the directors of the US Borrower on the Closing Date,
after giving effect to the Acquisition and the other transactions contemplated
hereby, and each other director of  the US Borrower, if, in each case, such
other director’s nomination for election to the board of directors of  the US
Borrower is recommended by at least a majority of the then Continuing Directors.

 

“Contractual Obligation”:  with respect to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Control Investment Affiliate”:  with respect to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“DB Canada”: as defined in the preamble hereto.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Derivatives Counterparty”:  as defined in Section 7.6.

 

“Discount Note”:  a non-interest bearing promissory note denominated in Canadian
Dollars, substantially in the form of Exhibit N, issued by the Canadian Borrower
to a Non-BA Lender to evidence a BA Equivalent Loan.

 

14

--------------------------------------------------------------------------------


 

“Discount Proceeds”:  for any Bankers’ Acceptance issued hereunder, an amount
calculated on the applicable Borrowing Date by multiplying:

 

(a)           the face amount of the Bankers’ Acceptance, by

 

(b)           the quotient obtained by dividing:

 

(i)            one, by

 

(ii)           the sum of one plus the product of:

 

(A)                              the Discount Rate applicable to the Bankers’
Acceptance, and

 

(B)                                a fraction, the numerator of which is the
applicable Interest Period and the denominator of which is 365,

 

with the quotient being rounded up or down to the fifth decimal place and .00005
being rounded up.

 

“Discount Rate”:  (a) in respect of any Bankers’ Acceptance accepted by a
Canadian Lender that is a Schedule I Lender, the CDOR Rate for the applicable
period; and (b) in respect of any Bankers’ Acceptance accepted by any other
Canadian Lender, the CDOR Rate for the applicable period plus .10%.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in Canadian
Dollars, the equivalent amount thereof in Dollars as determined by DB Canada or
the Dual Currency RCF Issuing Lender, as applicable, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with Canadian Dollars.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of the US Borrower organized under the
laws of any jurisdiction within the United States of America.

 

“Dormant Subsidiaries”:  the inactive Subsidiaries of the US Borrower on the
Closing Date, as set forth on Schedule 1.1D.

 

“Dual Currency RCF Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make Dual Currency RCF Loans and participate in Dual Currency
RCF Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Dual Currency RCF Commitment”
opposite such Lender’s name on Schedule 1.1A hereto, or, as the case may be, in
the Alternate Currency Facilities Assignment and Acceptance

 

15

--------------------------------------------------------------------------------


 

pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original aggregate amount of
the Total Dual Currency RCF Commitments is $15,000,000.

 

“Dual Currency RCF Commitment Period”:  the period from and including the
Closing Date to the Dual Currency RCF Termination Date.

 

“Dual Currency RCF Excess Amount”: as defined in Section 2.12(f).

 

“Dual Currency RCF Extensions of Credit”:  as to any Dual Currency RCF Lender at
any time, an amount equal to the sum of (a) the aggregate Principal Amount of
all Dual Currency RCF Loans then outstanding to such Lender (including those
made by way of BA Loans or BA Equivalent Loans calculated at the Dollar
Equivalent of the face amount of the Bankers’ Acceptances issued in connection
therewith) and (b) such Lender’s Dual Currency RCF Percentage of the Dual
Currency RCF L/C Obligations then outstanding.

 

“Dual Currency RCF Issuing Lender”: any Dual Currency RCF Lender from time to
time designated by the Canadian Borrower as a Dual Currency RCF Issuing Lender
with the consent of such Dual Currency RCF Lender and the Canadian Agent.

 

“Dual Currency RCF L/C Commitment”:  $10,000,000.

 

“Dual Currency RCF L/C Obligations”:  at any time, an amount equal to the sum of
(a) the Dollar Equivalent of the aggregate then undrawn and unexpired amount of
the then outstanding Dual Currency RCF Letters of Credit and (b) the Dollar
Equivalent of the aggregate amount of drawings under Dual Currency RCF Letters
of Credit that have not then been reimbursed pursuant to Section 3.5.

 

“Dual Currency RCF L/C Participants”:   with respect to any Dual Currency RCF
Letter of Credit, the collective reference to all the Dual Currency RCF Lenders
(other than the Dual Currency RCF Issuing Lender that issued such Dual Currency
RCF Letter of Credit).

 

“Dual Currency RCF Lender”:  each Lender that has a Dual Currency RCF Commitment
or holds Dual Currency RCF Extensions of Credit, it being understood that, with
respect to each Lender that is initially a party to this Agreement, (i) each
such initial Lender shall be a Canadian Bank with a US Branch or if not a
Canadian Bank, an Authorized Foreign Bank, (ii) with respect to the Commitments
to be made available to the Canadian Borrower under the Dual Currency Revolving
Credit Facility, the extensions of credit to the Canadian Borrower thereunder,
all Dual Currency RCF Letters of Credit, all Dual Currency RCF L/C Obligations
and all interest, fees, indemnities, costs, expenses and other Obligations owing
by the Canadian Borrower in connection with the Dual Currency Revolving Credit
Facility, and for all other related purposes hereunder (as the context may
require), the term “Dual Currency RCF Lender” shall refer to such initial Dual
Currency RCF Lender’s Canadian Branch (if such Dual Currency RCF Lender is an
Authorized Foreign Bank) or such Dual Currency RCF Lender’s US Branch (if such
Dual Currency RCF Lender is a Canadian Bank) and (iii) with respect to the
Commitments to be made available to the US  Borrower under the Dual Currency
Revolving Credit Facility, the extensions of credit to the US Borrower
thereunder and all interest, fees, indemnities, costs, expenses and other
Obligations owing by the US Borrower in connection with

 

16

--------------------------------------------------------------------------------


 

the Dual Currency Revolving Credit Facility, and for all other related purposes
hereunder (as the context may require), the term “Dual Currency RCF Lender”
shall, if such initial Dual Currency RCF Lender is a Canadian Bank, refer to
such Dual Currency RCF Lender’s US Branch.

 

“Dual Currency RCF Letters of Credit”:  as defined in Section 3.1(c).

 

“Dual Currency RCF Loans”:  as defined in Section 2.4(b).

 

“Dual Currency RCF Payment Amount”: as defined in Section 3.5(b).

 

“Dual Currency RCF Percentage”:  as to any Dual Currency RCF Lender at any time,
the percentage which such Lender’s Dual Currency RCF Commitment then constitutes
of the Total Dual Currency RCF Commitments (or, at any time after the Dual
Currency RCF Commitments shall have expired or terminated, the percentage which
the aggregate amount of such Lender’s Dual Currency RCF Extensions of Credit
then outstanding constitutes of the  amount of the Total Dual Currency RCF
Extensions of Credit then outstanding).

 

“Dual Currency RCF Reimbursement Obligation”:  the obligation of the Canadian
Borrower to reimburse each Dual Currency RCF Issuing Lender pursuant to Section
3.5 for amounts drawn under Dual Currency RCF Letters of Credit issued by such
Dual Currency RCF Issuing Lender.

 

“Dual Currency RCF Termination Date”:  October 12, 2013, or if earlier, the date
on which the Dual Currency RCF Commitments are terminated in full pursuant to
Sections 2.10 or 8 hereof.

 

 “Dual Currency Revolving Credit Facility”:  as defined in the definition of
“Facility” in this Section 1.1.

 

“ECF Percentage”:  with respect to any Excess Cash Flow Period of the US
Borrower, 50%; provided, that, so long as no Default or Event of Default is then
in existence, with respect to any Excess Cash Flow Period of the US Borrower
ending on or after December 31, 2008, (i) the ECF Percentage shall instead be
25% if the Consolidated Leverage Ratio as of the last day of such Excess Cash
Flow Period is less than 2.75 to 1.0 but greater than or equal to 2.25 to 1.0
and (ii) the ECF Percentage shall instead be 0% if the Consolidated Leverage
Ratio as of the last day of such Excess Cash Flow Period is less than 2.25 to
1.0.

 

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, provincial,
local, municipal or other governmental authority, regulating, relating to or
imposing liability or standards of conduct concerning  protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.

 

“Environmental Permits”:  any and all permits, licenses, approvals, 
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

17

--------------------------------------------------------------------------------


 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day,  the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  for any day during each Interest Period, the rate per
annum determined on the basis of the rate for deposits in Dollars for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on Reuters Page LIBOR 01 as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period. In the event that
such rate does not appear on Reuters Page LIBOR01 (or otherwise on the Reuters
screen), the “Eurodollar Base Rate” for purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or
the US Dual Currency RCF Agent, as applicable.

 

“Eurodollar Loans”:  Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any period, the excess, if any, of (a) the sum, without
duplication, of (i) Consolidated Net Income of the US Borrower and its
Subsidiaries for such period, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such period, (iv) the aggregate net amount of non-cash loss on the
Disposition of Property by the US Borrower and its Subsidiaries during such
period (other than sales of inventory in the ordinary course of business), to
the extent deducted in arriving at such Consolidated Net Income, (v) the net
increase during such period (if any) in deferred tax

 

18

--------------------------------------------------------------------------------


 

accounts of the US Borrower, and (vi) the amount of long-term incentive program
expenses of the US Borrower accrued during such period  minus (b) the sum,
without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the US Borrower and its Subsidiaries in cash during such period on
account of Capital Expenditures or Permitted Acquisitions (other than Capital
Expenditures and Permitted Acquisitions, to the extent financed with equity
proceeds, Capital Stock, asset sale proceeds, insurance proceeds or
Indebtedness), (iii) the aggregate amount of all regularly scheduled principal
payments of Funded Debt (including, without limitation, Term Loan payments
pursuant to Sections 2.3(a) and (b)) of the US Borrower and its Subsidiaries
made during such period (other than in respect of any revolving credit facility,
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (iv) the amount of the increase, if any, in Consolidated Working
Capital for such period, (v) the aggregate net amount of non-cash gain on the
Disposition of Property by the US Borrower and its Subsidiaries during such
period (other than sales of inventory in the ordinary course of business), to
the extent included in arriving at such Consolidated Net Income, (vi) the net
decrease during such period (if any) in deferred tax accounts of the US
Borrower, (vii) the amount of cash payments made to pay long-term incentive
program expenses the US Borrower accrued prior to or during such period, and
(viii) the amount of Non-Specified Restructuring Charges and Adjustments of the
US Borrower and its Subsidiaries paid in cash during such period, to the extent
(and only to the extent) such Non-Specified Restructuring Charges and
Adjustments did not reduce Consolidated Net Income in such (or any prior)
period.

 

“Excess Cash Flow Application Date”:  the date that is no later than five days
after the earlier of (i) the date on which the financial statements of the US
Borrower referred to in Section 6.1(a) for the fiscal year of the US Borrower
then last ended are required to be delivered to the Lenders and (ii) the date
such financial statements are actually delivered  (commencing, in either case,
with the fiscal year of the US Borrower ended December 31, 2008).

 

“Excess Cash Flow Period” shall mean, with respect to any Excess Cash Flow
Application Date, the immediately preceding fiscal year of the US Borrower.

 

“Excluded Closing Date Representations”:  all representations and warranties
relating to the Target and its Subsidiaries in Section 4 hereof other than the
Target Closing Date Representations.

 

“Existing Credit Facilities”: that certain Amended and Restated Credit
Agreement, dated as of May 30, 2007, among the Borrowers, various lenders party
thereto and Bank of America, N.A., as administrative agent thereunder, as in
effect on the Closing Date.

 

“Existing Indebtedness”:  as defined in Section 5.1(e)(ii).

 

“Facility”:  each of (a) the Initial US Term Loan Commitments and the Initial US
Term Loans made thereunder (the “Initial US Term Loan Facility”), (b) any
Incremental US Term Loan Facility, (c) the Canadian Term Loan Commitments and
the Canadian Term Loans made thereunder (the “Canadian Term Loan Facility”), (d)
the US Dollar RCF Commitments and the extensions of credit made thereunder (the
“US Dollar Revolving Credit Facility”) and (e) the

 

19

--------------------------------------------------------------------------------


 

Dual Currency RCF Commitments and the extensions of credit made thereunder (the
“Dual Currency Revolving Credit Facility”).

 

“Facility Agents”:  as defined in the preamble hereto.

 

“Fair Market Value” shall mean, with respect to any asset (including any Capital
Stock of any Person), the price at which a willing buyer, not an Affiliate of
the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the US Borrower, or the Subsidiary of the US Borrower
selling such asset.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent (in the case
of the US Dollar-Denominated Facilities) or the US Dual Currency RCF Agent (in
the case of US Borrower Dual Currency RCF Loans), in each case from three
federal funds brokers of recognized standing selected by it.

 

“Flynn Group” means (a) Donald Flynn, (b) the spouse, lineal descendants and
spouses of the lineal descendents of Donald Flynn, (c) trusts created in whole
or in part for the benefit of any or all of the Persons named in clauses (a) and
(b) above, and estates and legal representatives of the Persons named in clauses
(a) and (b) above, and (d) any corporation, limited liability company,
partnership, or other entity controlled by the Persons named in clauses (a) and
(b) above.

 

“Foreign Subsidiary”:  any Subsidiary of the US Borrower that is not a Domestic
Subsidiary.

 

“FQ1”, “FQ2 “, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of the
designated fiscal year of the US Borrower (e.g., FQ4 2007 means the first fiscal
quarter of the US Borrower’s 2007 fiscal year, which ends December 31, 2007).

 

“FSCO”:  the Financial Services Commission of Ontario, or other similar body of
another Canadian jurisdiction.

 

“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“General Assignment and Acceptance”:  as defined in Section 10.6(c).

 

20

--------------------------------------------------------------------------------


 

“General Borrowing Notice”:  with respect to any request for borrowing of US
Dollar-Denominated Facilities Loans hereunder, a notice from the US Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit K-1, delivered to the Administrative Agent.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the US Borrower, the Canadian Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A, as the same may be
amended, restated, supplemented, replaced and/or otherwise modified from time to
time.

 

“Guarantee Obligation”:  with respect to any Person (the “guaranteeing person”),
any obligation of such guaranteeing person guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the US Borrower in
good faith.

 

“Hedge Agreements”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the US Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

 

“Incremental Amendment”:  as defined in Section 2.25(b).

 

“Incremental Facility Closing Date”: as defined in Section 2.25(b).

 

21

--------------------------------------------------------------------------------


 

“Incremental US Term Loan Facility”:  a term loan facility established pursuant
to Section 2.25.

 

“Incremental US Term Loans”:  as defined in Section 2.25(a).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations, Synthetic Lease
Obligations or Attributable Debt of such Person, (f) the maximum amount
available to be drawn or paid under all letters of credit, bankers’ acceptances,
bank guaranties, surety and appeal bonds and similar obligations issued for the
account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all obligations of such Person to
pay a specified purchase price for goods or services, whether or not delivered
or accepted, i.e., take-or-pay and similar obligations, (i) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (h) above; (j) all obligations of the kind referred to in
clauses (a) through (i) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on Property (including, without limitation, accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation (provided that, if the Person has not assumed
or otherwise become liable in respect of such indebtedness, such indebtedness
shall be deemed to be in an amount equal to the Fair Market Value of the
Property to which such Lien relates), and (k) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Hedge Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Liabilities”:  as defined in Section 10.5.

 

“Indemnitee”:  as defined in Section 10.5.

 

“Initial US Term Loan”:  as defined in Section 2.1(a).

 

“Initial US Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make an Initial US Term Loan to the US Borrower hereunder in
a principal amount not to exceed the amount set forth under the heading “Initial
US Term Loan Commitment” opposite such Lender’s name on Schedule 1.1A hereto,
or, as the case may be, in the General Assignment and Acceptance pursuant to
which such Lender became a party hereto,

 

22

--------------------------------------------------------------------------------


 

as the same may be changed from time to time pursuant to the terms hereof. The
original aggregate amount of the Initial US Term Loan Commitments is
$610,000,000.

 

“Initial US Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Initial US Term Loan Lender”:  each Lender that has an Initial US Term Loan
Commitment or is the holder of an Initial US Term Loan.

 

“Initial US Term Loan Percentage”:  as to any Initial US Term Loan Lender at any
time, the percentage which such Lender’s Initial US Term Loan Commitment then
constitutes of the aggregate Initial US Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Initial US Term Loans then outstanding constitutes of the
aggregate principal amount of the Initial US Term Loans then outstanding).

 

“Initial US Term Notes”:  as defined in Section 2.8(g).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property (whether or not written), whether
arising under United States, state, multinational or foreign laws or otherwise,
including, without limitation, copyrights, copyright licenses, patents, patent
licenses, trademarks, trademark licenses, service- marks, trade names,
franchises, domain names, technology, inventions, know-how and processes,
recipes, formulas, trade secrets, trade secret licenses, proprietary information
(including, but not limited to, rights in computer programs and databases), and
permits, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, (d)
as to any Canadian Prime Rate Loan, the last day of each March, June, September
and December to occur while such Loan is outstanding, and the final maturity
date of such Loan and (e) as to any Loan (other than any US Dollar RCF Loan or
US Borrower Dual Currency RCF Loan that is a Base Rate Loan (unless all US
Dollar RCF Loans or Dual Currency RCF Loans, as the case may be, are being
repaid in full and the US Dollar RCF Commitments or Dual Currency RCF
Commitments, as the case may be, are terminated) and any Swing Line Loan), the
date of any repayment or prepayment made in respect thereof.

 

23

--------------------------------------------------------------------------------


 

“Interest Period”:  as to any Eurodollar Loan, BA Loan or BA Equivalent Loan,
(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan, BA Loan or BA Equivalent Loan
and ending (x) in the case of Eurodollar Loans, one, two, three or six or (if
available to all Lenders under the relevant Facility, as determined by such
Lenders in their sole discretion) nine or twelve months thereafter, as selected
by the relevant Borrower in its Borrowing Notice or notice of conversion, as
applicable, given with respect thereto and (y) in the case of BA Loans or BA
Equivalent Loans, one-week (in the case of Canadian Term Loans to be incurred or
maintained as BA Loans and/or BA Equivalent Loans at any time prior to the 30th
Business Day following the Closing Date) and one, two, three or six months
thereafter, if available to all Canadian Lenders under the relevant Facility (as
determined by such Lenders in their sole discretion), as selected by the
Canadian Borrower in its Borrowing Notice or notice of conversion, as
applicable, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the immediately preceding Interest Period
applicable to such Eurodollar Loan, BA Loan or BA Equivalent Loan and ending (x)
in the case of Eurodollar Loans, one, two, three or six or (if available to all
Lenders under the relevant Facility, as determined by such Lenders in their sole
discretion) nine or twelve months thereafter, as selected by the US Borrower by
irrevocable notice to the relevant Facility Agent not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto and (y) in the case of BA Loans or BA Equivalent Loans, one-week (in the
case of Canadian Term Loans to be incurred or maintained as BA Loans and/or BA
Equivalent Loans at any time prior to the 30th Business Day following the
Closing Date) and one, two, three or six months thereafter, if available to all
Canadian Lenders under the relevant Facility (as determined by such Lenders in
their sole discretion), as selected by the Canadian Borrower by irrevocable
notice to the Canadian Agent not less than three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(b)           if any Interest Period selected in respect of a BA Loan or BA
Equivalent Loan would otherwise end on a day that is not a Business Day, such
Interest Period shall end on the immediately preceding Business Day;

 

(c)           any Interest Period that would otherwise extend beyond the
applicable Revolving Credit Termination Date or beyond the date final payment is
due on the Term Loans of a given Facility, as the case may be, shall end on the
applicable Revolving Credit Termination Date or such due date, as applicable;

 

(d)           no Interest Period in respect of a BA Loan or BA Equivalent Loan
may extend beyond the Revolving Credit Termination Date or the date final
payment is due on the Canadian Term Loans, as applicable; and

 

24

--------------------------------------------------------------------------------


 

(e)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

 

“Investments”:  as defined in Section 7.8.

 

“Issuing Lender”: any US Dollar RCF Issuing Lender and/or any Dual Currency RCF
Issuing Lender, as the context may require.

 

“Judgment Conversion Date”:  as defined in Section 10.20.

 

“Judgment Currency”:  as defined in Section 10.20.

 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the US Dollar RCF Commitment Period or the Dual
Currency RCF Commitment Period, as the context may require.

 

“L/C Obligations”:  at any time, the US Dollar RCF L/C Obligations and the Dual
Currency RCF L/C Obligations at such time.

 

“Lenders”:  as defined in the preamble hereto and specifically including each 
Issuing Lender.

 

“Letters of Credit”:  collectively, the US Dollar RCF Letters of Credit and the
Dual Currency RCF Letters of Credit.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Canadian
Intercompany Loan Documents, the Applications and the Notes.

 

“Loan Parties”:   each Borrower and each Subsidiary of the US Borrower that is a
party to a Loan Document.

 

“Majority Dual Currency RCF Lenders”:  the Majority Facility Lenders in respect
of the Dual Currency Revolving Credit Facility.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, the Total
US Dollar RCF Extensions of Credit or the Total Dual Currency RCF Extensions of
Credit, as the case may be, outstanding under such Facility (or, in the case of
the US Dollar Revolving Credit Facility or the

 

25

--------------------------------------------------------------------------------


 

Dual Currency Revolving Credit Facility, prior to any termination of the US
Dollar RCF Commitments or the Dual Currency RCF Commitments, as the case may be,
the holders of more than 50% of the Total US Dollar RCF Commitments or the Total
Dual Currency RCF Commitments, as the case may be).

 

“Majority US Dollar RCF Lenders”:  the Majority Facility Lenders in respect of
the US Dollar Revolving Credit Facility.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the US
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Material Environmental Amount”:  an amount or amounts payable by the US
Borrower and/or any of its Subsidiaries, in the aggregate in excess of
$5,000,000, for: costs to comply with any Environmental Law; costs of any
investigation, and any remediation, of any Material of Environmental Concern;
and compensatory damages (including, without limitation damages to natural
resources), punitive damages, fines, and penalties pursuant to any Environmental
Law.

 

 “Material Indebtedness”: any Indebtedness in an aggregate principal amount
equal to or greater than $50,000,000.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.

 

“Mortgaged Properties”: collectively, (i) the real properties and leasehold
estates listed on Schedule 1.1B, as to which the Administrative Agent for the
benefit of the Secured Parties shall be granted a Lien pursuant to the Mortgages
and (ii) such other after-acquired real properties and leasehold estates as to
which the Administrative Agent for the benefit of the Secured Parties shall be
granted a Lien pursuant to the Mortgages as contemplated by Section 6.10(b).

 

“Merger Sub”:  as defined in the definition of “Acquisition Agreement” in this
Section 1.1.

 

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

26

--------------------------------------------------------------------------------


 

“Nashville Headquarters Sale-Leaseback Transaction”: as defined in Section 7.11.

 

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other reasonable and customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), and (b) in connection
with any issuance or sale of equity securities or debt securities or instruments
or the incurrence of loans or other Indebtedness, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

 

“Non-BA Lender”:  a Canadian Lender that cannot or does not as a matter of
policy accept Bankers’ Acceptances.

 

“Non-Excluded Taxes”:  as defined in Section 2.20(a).

 

“Non-Guarantor Investment Basket Amount”: at any time, the remainder of (x)
$25,000,000 less (y) the sum of (i) the aggregate amount of Investments made in
reliance on the proviso appearing in Section 7.8(c) and outstanding at such time
plus (ii) the aggregate amount of Investments made in reliance on clause (ii) of
Section 7.8(g) and outstanding at such time plus (iii) the aggregate amount of
Investments theretofore made in reliance on clause (I) of Section 7.8(i)(viii).

 

“Non-Regulation S-X Adjustment” shall have the meaning provided in the
definition of “Pro Forma Basis”.

 

“Non-Specified Restructuring Charges and Adjustments” shall mean (i) any
non-recurring and one-time costs and expenses incurred by the US Borrower and
its Subsidiaries in connection with any Permitted Acquisition (including,
without limitation, charges relating to facility closures and the consolidation,
relocation or elimination of operations, severance costs and other costs
incurred in connection with the termination, relocation and training of
employees and such other charges, costs and expenses identified to the
Administrative Agent) and (ii) certain other reasonable adjustments made in
connection with a Permitted Acquisition and identified to the Administrative
Agent (including adjustments for cost of goods to a GAAP-based costing method
for salvage vehicles and adjustments for unreported revenue of an Acquired
Person or Business that can be reasonably verified).

 

“Non-US Person” is a Person that is not a citizen or resident of the United
States of America, or other entity created or organized in or under the laws of
the United States of

 

27

--------------------------------------------------------------------------------


 

America (or any jurisdiction thereof), or any estate or trust that is subject to
federal income taxation regardless of the source of its income.

 

“Non-US Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program subject to the PBA, or maintained
in any non-US jurisdiction (other than Canada), which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment and which is not subject to ERISA or the Code, and to which a
Borrower or any of its Subsidiaries has, or may have, any liability.

 

“Note”:  any promissory note evidencing any Loan.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of each
Borrower to any Facility Agent or to any Lender or any Qualified Counterparty,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Arrangers, to the Agents or to any Lender that are required to be paid by either
Borrower pursuant hereto) or otherwise; provided, that (i) obligations of the US
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 10.6(b).

 

“PBA”: the Pension Benefits Act (Ontario) and all regulations thereunder, as
amended from time to time, and any successor or similar legislation of another
Canadian jurisdiction.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

28

--------------------------------------------------------------------------------


 

“Permits”:  the collective reference to (i) Environmental Permits, and (ii) any
and all other franchises, licenses, leases, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, qualifications,
easements, and rights of way.

 

“Permitted Acquired Debt”: as defined in Section 7.2(h).

 

“Permitted Acquisition Basket Amount”: at any time, with respect to the then
current fiscal year of the US Borrower during which a Permitted Acquisition is
to be consummated, (i) if the Consolidated Leverage Ratio for the relevant
Calculation Period then last ended (calculated on a Pro Forma Basis as if such
Permitted Acquisition (as well as all other Specified Transactions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period) is less than 3.00 to 1.00, $125,000,000
for such fiscal year, and (ii) if the Consolidated Leverage Ratio for the
relevant Calculation Period then last ended (calculated on a Pro Forma Basis as
if such Permitted Acquisition (as well as all other Specified Transactions
theretofore consummated after the first day of such Calculation Period) had
occurred on the first day of such Calculation Period) is greater than or equal
to 3.00 to 1.00, $75,000,000.

 

“Permitted Acquisitions”:  as defined in Section 7.8(i).

 

“Permitted Encumbrance”:  with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

 

“Permitted Liens”:  the collective reference to (i) in the case of Collateral
other than Pledged Stock, Liens permitted by Section 7.3 and (ii) in the case of
Collateral consisting of Pledged Stock, non-consensual Liens permitted by
Section 7.3 to the extent arising by operation of law.

 

“Permitted Sale-Leaseback Transaction” shall mean any Sale Lease-Back
Transaction by the US Borrower or any of its Subsidiaries, provided that (i) the
proceeds of the respective Sale Lease-Back Transaction shall be entirely cash
and in an amount at least equal to 95% of the aggregate amount expended by the
US Borrower or such Subsidiary in acquiring such asset (or, if not then
acquired, 95% of the Fair Market Value of the Property subject to such
Sale-Leaseback Transaction) and (ii) the respective transaction is otherwise
effected in accordance with the applicable requirements of Section 7.11.

 

“Permitted Seller Debt” shall mean Indebtedness of the US Borrower or any of its
Subsidiaries incurred in connection with a Permitted Acquisition and issued to
the seller of the Property acquired pursuant to such Permitted Acquisition,
which Permitted Seller Debt and all terms and conditions thereof (including,
without limitation, mandatory repayment provisions, defaults, remedies and
subordination provisions but excluding the maturity date thereof and the
interest rate applicable thereto), and the documentation therefor, shall be
reasonably satisfactory to the Administrative Agent, provided that in any event,
unless the Required Lenders otherwise expressly consent in writing prior to the
incurrence thereof, (i) no such Indebtedness shall be guaranteed by any
Subsidiary of the US Borrower, and (ii) no such Indebtedness shall be secured

 

29

--------------------------------------------------------------------------------


 

by any Property of the US Borrower or any of its Subsidiaries, except as
permitted by Section 7.3(p).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the US Borrower, any of its Subsidiaries or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“PPSA”:  the Personal Property Security Act as in effect from time to time in
any applicable province or territory of Canada (including any regulations
thereunder or related thereto), and for greater certainty shall include the
“Register of Personal and Movable Real Rights” in the Province of Quebec.

 

“Preferred Capital Stock”: as applied to the Capital Stock of any Person,
Capital Stock of such Person (other than common Capital Stock of such Person) of
any class or classes (however designed) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to shares of Capital
Stock of any other class of such Person.

 

“Principal Amount” shall mean (i) the stated principal amount of each Loan
denominated in Dollars, and (ii) the Dollar Equivalent of the stated principal
amount of each Loan denominated in Canadian Dollars (or, in the case of a BA
Loan, the Dollar Equivalent of the face amount of the related Bankers’
Acceptance), as the context may require.

 

“Pricing Grid”:  the pricing grid attached hereto as Annex A.

 

 “Pro Forma Balance Sheet”:  as defined in Section 4.1(a).

 

“Pro Forma Basis”: in connection with any calculation of compliance with any
financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance a Permitted Acquisition) after the
first day of the relevant Test Period or Calculation Period, as the case may be,
as if such Indebtedness had been incurred (and the proceeds thereof applied) on
the first day of such Test Period or Calculation Period, as the case may be, (y)
the permanent repayment of any Indebtedness (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) after the first day of the relevant Test Period or Calculation
Period, as the case may be, as if such Indebtedness had been retired or repaid
on the first day of such Test Period or Calculation Period, as the case may be,
and (z) any Permitted Acquisition or any Significant Asset Sale then being
consummated as well as any other Permitted Acquisition or any other Significant
Asset Sale if consummated after the first day of the relevant Test Period or
Calculation Period, as the case may be, and on or prior to the date of

 

30

--------------------------------------------------------------------------------


 

the respective Permitted Acquisition or Significant Asset Sale, as the case may
be, then being effected, with the following rules to apply in connection
therewith:

 

(i)            all Indebtedness (x) (other than revolving Indebtedness, except
to the extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, and remain
outstanding through the date of determination and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Test Period or Calculation Period, as the case may be, shall be deemed
to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain retired through the date of
determination;

 

(ii)           all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

(iii)          in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition or any
Significant Asset Sale if effected during the respective Test Period or
Calculation Period (or thereafter, for purposes of determinations pursuant to
Sections 7.2(f), 7.2(g), 7.8(i) and 7.9(a) and the definition of “Permitted
Acquisition Basket Amount” only) as if same had occurred on the first day of the
respective Test Period or Calculation Period, as the case may be, taking into
account, in the case of any Permitted Acquisition, factually supportable and
identifiable cost savings and expenses which would otherwise be accounted for as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act
and such other cost savings and expenses as may be acceptable to the
Administrative Agent in its sole discretion (any such other cost savings and
expenses,  “Non-Regulation S-X Adjustments”), as if such cost savings or
expenses were realized on the first day of the respective period.

 

“Projections”:  as defined in Section 6.2(c).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

31

--------------------------------------------------------------------------------


 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender, together with its
successors and assigns.

 

“Real Estate”:  All real property held or used by the US Borrower or its
Subsidiaries, which the US Borrower or the relevant Subsidiary owns in fee or in
which it holds a leasehold interest as a tenant, all of which is more
particularly identified in Schedule 4.25.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim (other than business interruption) or any condemnation
proceeding relating to any asset of the US Borrower or any of its Subsidiaries.

 

“Refinanced Term Loans”: as defined in Section 10.1.

 

“Refinancing”: the refinancing transactions described in Section 5.1(e).

 

“Refunded Swing Line Loans”:  as defined in Section 2.7(b).

 

“Refunding Date”:  as defined in Section 2.7(c).

 

“Regulation H”:  Regulation H of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligations”: the US Dollar RCF Reimbursement Obligations and/or
the Dual Currency RCF Reimbursement Obligations, as the context may require.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the US Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans or to reduce the Revolving Credit Commitments pursuant to Section 2.12(b)
as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
US Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the US Borrower (directly or indirectly through a Wholly Owned Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire assets useful in its or such
Subsidiary’s business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the US
Borrower’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and (b)
the date on

 

32

--------------------------------------------------------------------------------


 

which the US Borrower shall have determined not to, or shall have otherwise
ceased to, acquire assets useful in the US Borrower’s business with all or any
portion of the relevant Reinvestment Deferred Amount.

 

“Related Fund”:  with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

 

“Related Person”:  as to each of the Arrangers, the Agents and the Lenders, each
of its officers, directors, stockholders, members, partners, employees, agents,
attorneys and other advisors, controlling persons and Affiliates of any thereof.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Term Loans”: as defined in Section 10.1.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31 or .32 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid Principal Amount of the Term Loans then outstanding, and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer, the
president or the chief financial officer of the US Borrower or the Canadian
Borrower, as applicable, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer or the treasurer or chief accounting
officer of the US Borrower or the Canadian Borrower, as applicable. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the US Borrower.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Retained Excess Cash Flow” shall mean, with respect to any Excess Cash Flow
Period ended after the Closing Date, the amount of Excess Cash Flow for such
Excess Cash Flow Period that the US Borrower was not required to apply to the
repayment of Term Loans and/or the reduction of Revolving Credit Commitments
pursuant to Section 2.12(c).

 

33

--------------------------------------------------------------------------------


 

“Retained Excess Cash Flow Amount” shall initially be $0, which amount shall be
(A) increased (i) on each Excess Cash Flow Application Date so long as any
repayment required pursuant to Section 2.12(c) has been made, by an amount equal
to the Excess Cash Flow for the related Excess Cash Flow Period multiplied by a
percentage equal to 100% minus the ECF Percentage as in effect for the
respective Excess Cash Flow Application Date, and (B) reduced (i) on each Excess
Cash Flow Application Date where Excess Cash Flow for the immediately preceding
Excess Cash Flow Period is a negative number, by such amount, (ii) at the time
any Capital Expenditure is made pursuant to Section 7.7(e), by the amount
thereof, and (iii) at the time all or any portion of a Permitted Acquisition is
consummated in reliance on the “Retained Excess Cash Flow Amount” pursuant to
clause (ii)(y) or (viii)(II) of Section 7.8(i), by the amount of Aggregate
Consideration relating to such Permitted Acquisition justified under said clause
(it being understood that the Retained Excess Cash Flow Amount may be reduced to
an amount below zero after giving effect to the reductions enumerated in clause
(B) above).

 

“Reuters Screen CDOR Page”: the display designated as page CDOR on the Reuters
Monitor Money rates Service or other page as may, from time to time, replace
that page on that service for the purpose of displaying quotations for Bankers’
Acceptances accepted by leading Canadian banks.

 

“Revaluation Date” means (a) with respect to any Canadian Borrower Dual Currency
RCF Loan, each of the following:  (i) each date of a borrowing of a Canadian
Borrower Dual Currency RCF Loan, (ii) each date of a continuation of a BA Loan 
or BA Equivalent Loan pursuant to Section 2.13(d), (iii) the last Business Day
of each calendar month, and (iv) such additional dates as DB Canada shall
determine or the Required Lenders shall require; (b) with respect to any Dual
Currency RCF Letter of Credit, each of the following:  (i) each date of issuance
of a Dual Currency RCF Letter of Credit, (ii) each date of an amendment of any
such Dual Currency RCF Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Dual Currency RCF Issuing Lender under any Dual Currency RCF
Letter of Credit, (iv) the last Business Day of each calendar month, and (v)
such additional dates as DB Canada or the Dual Currency RCF Issuing Lender shall
determine or the Required Lenders shall require; and (c) with respect to any
Canadian Term Loan, the date of any optional or mandatory prepayment thereof
pursuant to Section 2.11 or 2.12, as the case may be.

 

“Revolving Credit Commitments”: with respect to any Lender at any time, the US
Dollar RCF Commitments and the Dual Currency RCF Commitments of such Lender at
such time.

 

“Revolving Credit Facility”: the US Dollar Revolving Credit Facility and/or the
Dual Currency Revolving Credit Facility, as the context may require.

 

“Revolving Credit Lender”:  each Dual Currency RCF Lender and/or US Dollar RCF
Lender, as the context may require.

“Revolving Credit Loans”: with respect to any Lender at any time, the US Dollar
RCF Loans and the Dual Currency RCF Loans of such Lender outstanding at such
time.

 

34

--------------------------------------------------------------------------------


 

“Revolving Credit Termination Date”: the US Dollar RCF Termination Date and/or
the Dual Currency RCF Termination Date, as the context may require.

 

“Revolving Extensions of Credit”:  as to any Lender at any time, the US Dollar
RCF Extensions of Credit and the Dual Currency RCF Extensions of Credit of such
Lender at such time.

 

“Sale-Leaseback Transaction”:  any arrangement with any Person providing for the
leasing by the US Borrower or any of its Subsidiaries of any real or personal
property, which property has been or is to be sold or transferred by the US
Borrower or such Subsidiary to such Person in contemplation of such leasing or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of the US Borrower or
such Subsidiary.

 

“Schedule I Lender”:  any Lender named on Schedule I to the Bank Act (Canada).

 

“Scheduled Dispositions”:  the Disposition of the Property described on Schedule
7.5(f).

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”:  the collective reference to each Guarantee and Collateral
Agreement, the Mortgages, any intellectual property security agreements or
control agreements required to be delivered pursuant to the Guarantee and
Collateral Agreement or any other Loan Document and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any Property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

 

“Significant Asset Sale” shall mean each Asset Sale which yields gross proceeds
to the US Borrower or any of its Subsidiaries (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at Fair Market Value in the case of other non-cash
proceeds) of at least $2,000,000.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, (d)
such Person will be able to pay its debts as they mature and (e) such Person is
not

 

35

--------------------------------------------------------------------------------


 

insolvent within the meaning of any applicable Requirements of Law. For purposes
of this definition, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Specified Change of Control”:  a “change of control”, or like event, as defined
in any indenture or other agreement governing Material Indebtedness.

 

“Specified Hedge Agreement”:  any Hedge Agreement entered into by either
Borrower or any Subsidiary Guarantor and any Qualified Counterparty providing
for protections against fluctuations of interest rates.

 

“Specified Transaction” means, with respect to any period, any Permitted
Acquisition, Significant Asset Sale, incurrence or repayment of Indebtedness,
Incremental US Term Loan, US Dollar RCF Commitment Increase or other event
expressly required to be calculated on a “Pro Forma Basis” pursuant to the terms
of this Agreement.

 

“Spot Rate” means, for any currency, the rate determined by the Administrative
Agent, DB Canada or the Dual Currency RCF Issuing Lender, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 10:00 a.m. on the
applicable Revaluation Date made; provided that the Administrative Agent, DB
Canada or the Dual Currency RCF Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent, DB Canada
or the Dual Currency RCF Issuing Lender if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.

 

“Subordinated Indebtedness”: any subordinated Indebtedness permitted to be
incurred pursuant to Section 7.2 (other than subordinated Indebtedness evidenced
by the Subordinated Intercompany Note).

 

“Subordinated Intercompany Note”: the Subordinated Intercompany Note,
substantially in the form of Exhibit M.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a

 

36

--------------------------------------------------------------------------------


 

“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the US Borrower.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary of the US Borrower that is a
Wholly-Owned Subsidiary of the US Borrower (other than (x) the Canadian Borrower
and (y) each of Alert Bumper Inc. and Keystone Warehouse Distributors, Inc.,
Dormant Subsidiaries of the US Borrower).

 

“Swing Line Commitment”:  the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.6 in an aggregate principal amount at any one
time outstanding not to exceed $25,000,000.

 

“Swing Line Lender”:  Lehman Commercial Paper Inc., in its capacity as the
lender of Swing Line Loans.

 

“Swing Line Loans”:  as defined in Section 2.6.

 

“Swing Line Note”: as defined in Section 2.8(g).

 

“Swing Line Participation Amount”:  as defined in Section 2.7(c).

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Syndication Date”:  the date on which the Arrangers completed the syndication
of the Facilities and the entities selected in such syndication process become
parties to this Agreement.

 

“Synthetic Lease Obligations”:  all monetary obligations of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

 

“Target”: Keystone Automotive Industries, Inc., a California corporation and,
after the consummation of the Acquisition, a Wholly-Owned Subsidiary of the US
Borrower.

 

“Target Closing Date Representations”:  collectively, (i) all representations
and warranties made by the Target in the Acquisition Agreement as are material
to the interests of the Lenders, except to the extent of any breach of such
representations or warranties shall not give the US Borrower the right to
terminate its obligations under the Acquisition Agreement (determined without
regard to any notice requirement therein) and (ii) the representations and
warranties relating to the Target and its Subsidiaries set forth in Sections
4.3, 4.4, 4.5, 4.11, 4.14, 4.19 and 4.24.

 

“Term Loan  Facility”:  the collective reference to the Initial US Term Loan
Facility, the Canadian Term Loan Facility and any Incremental US Term Loan
Facility.

 

37

--------------------------------------------------------------------------------


 

“Term Loan Lenders”:  the collective reference to the Initial US Term Loan
Lenders, the Canadian Term Loan Lenders and the Lenders with respect to any
Incremental US Term Loans.

 

“Term Loan Maturity Date”:  October 12, 2013.

 

“Term Loans”:  the collective reference to the Initial US Term Loans, the
Canadian Term Loans and any Incremental US Term Loans.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of the
US Borrower then last ended, in each case taken as one accounting period.

 

“Title Insurance Company”:  as defined in Section 6.15(a)(i).

 

“Total Dual Currency RCF Commitments”  at any time, the aggregate amount of the
Dual Currency RCF Commitments then in effect.

 

“Total Dual Currency RCF Extensions of Credit”:  at any time, the aggregate
amount of the Dual Currency RCF Extensions of Credit of the Dual Currency RCF
Lenders outstanding at such time.

 

“Total Foreign Subsidiary Assets”:  at any time, the total assets of Foreign
Subsidiaries of the US Borrower, determined on a consolidated basis in
accordance with GAAP, as of the most recent balance sheet of the US Borrower.

 

“Total Revolving Credit Commitments”:  at any time, the sum of the Total Dual
Currency RCF Commitments and the Total US Dollar RCF Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the sum of the Total Dual
Currency RCF Extensions of Credit outstanding at such time and the Total US
Dollar RCF Extensions of Credit outstanding at such time.

 

“Total US Dollar RCF Commitments”:  at any time, the aggregate amount of the US
Dollar RCF Commitments then in effect.

 

“Total US Dollar RCF Extensions of Credit”:  at any time, the aggregate amount
of the US Dollar RCF Extensions of Credit of the US Dollar RCF Lenders
outstanding at such time.

 

“Transaction”: collectively, (i) the consummation of the Acquisition and the
other transactions contemplated by the Acquisition Documentation, (ii) the
consummation of the Refinancing, (iii) the Common Equity Financing, (iv) the
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party, the incurrence of Loans on the Closing Date and the use of
proceeds thereof and (v) the payment of all fees and expenses in connection with
the foregoing.

 

“Transaction Documents”: collectively, (i) the Acquisition Documentation, (ii)
the Common Equity Financing Documents and (iii) the Loan Documents.

 

38

--------------------------------------------------------------------------------


 

“Transaction Restructuring Charges” shall mean non-recurring and one-time costs 
and expenses incurred by the US Borrower and its Subsidiaries in connection with
facility closures, the consolidation, relocation or elimination of operations,
severance costs and other costs identified to the Facility Agents by the US
Borrower and incurred in connection with the Transaction.

 

“Transferee”:  as defined in Section 10.14.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan, Eurodollar Loan,
Canadian Prime Rate Loan, BA Loan  or BA Equivalent Loan.

 

“UCC”:  the Uniform Commercial Code, as in effect from time to time in any
jurisdiction.

 

“US Borrower”:  as defined in the preamble hereto.

 

“US Borrower Dual Currency RCF Note”:  as defined in Section 2.8(g).

 

“US Borrower Dual Currency RCF Loans”:  as defined in Section 2.4(b).

 

“US Borrower Facilities”:  (a) the Initial US Term Loan Commitments and the
Initial US Term Loans made thereunder, (b) any Incremental US Term Loan
Facility, (c) the US Dollar RCF Commitments and the extensions of credit made
thereunder and (d) the Dual Currency RCF Commitments made available to the US
Borrower and the US Borrower Dual Currency RCF Loans made thereunder.

 

“US Borrower Loans”:  the collective reference to the US Dollar-Denominated
Facilities Loans and the US Borrower Dual Currency RCF Loans.

 

“US Branch”:  the US branch or office of a Dual Currency RCF Lender, which
branch or office makes loans in Dollars of the type being made hereunder in the
United States.

 

“US Dollar-Denominated Facilities”:  (a) the Initial US Term Loan Commitments
and the Initial US Term Loans made thereunder, (b) any Incremental US Term Loan
Facility and (c) the US Dollar RCF Commitments and the extensions of credit made
thereunder.

 

“US Dollar-Denominated Facilities Loans”:  the collective reference to the
Initial US Term Loans, Incremental US Term Loans, US Dollar RCF Loans and
Swingline Loans.

 

“US Dollar-Denominated Facilities Register”:  as defined in Section 10.6(d).

 

“US Dollar-Denominated Facility Lender”:  each US Dollar RCF Lender and each
Term Loan Lender (other than a Canadian Term Loan Lender).

 

“US Dollar-Denominated Facility Note”:  an Initial US Term Note, Incremental US
Term Note, US Dollar RCF Note or Swing Line Note.

 

39

--------------------------------------------------------------------------------


 

“US Dollar RCF Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make US Dollar RCF Loans and participate in Swing Line Loans and US
Dollar RCF Letters of Credit, in an aggregate principal and/or face amount not
to exceed the amount set forth under the heading “US Dollar RCF Commitment”
opposite such Lender’s name on Schedule 1.1A hereto, or, as the case may be, in
the General Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Total US Dollar RCF Commitments is
$85,000,000.

 

“US Dollar RCF Commitment Increase”:  as defined in Section 2.25(a).

 

“US Dollar RCF Commitment Increase Lender”:  as defined in Section 2.25(c).

 

“US Dollar RCF Commitment Period”:  the period from and including the Closing
Date to the US Dollar RCF Termination Date.

 

“US Dollar RCF Excess Amount”: as defined in Section 2.12(e).

 

“US Dollar RCF Extensions of Credit”:  as to any US Dollar RCF Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all US
Dollar RCF Loans then outstanding to such Lender, (b) such Lender’s US Dollar
RCF Percentage of the US Dollar RCF L/C Obligations then outstanding and (c)
such Lender’s US Dollar RCF Percentage of the aggregate principal amount of
Swing Line Loans then outstanding.

 

“US Dollar RCF Issuing Lender”:  any US Dollar RCF Lender from time to time
designated by the US Borrower as a US Dollar RCF Issuing Lender with the consent
of such US Dollar RCF Lender and the Administrative Agent.

 

“US Dollar RCF L/C Commitment”:  $35,000,000.

 

“US Dollar RCF L/C Obligations”:  at any time, an amount equal to the sum of (a)
the aggregate then undrawn and unexpired amount of the then outstanding US
Dollar RCF Letters of Credit and (b) the aggregate amount of drawings under US
Dollar RCF Letters of Credit that have not then been reimbursed pursuant to
Section 3.5.

 

“US Dollar RCF L/C Participants”:   with respect to any US Dollar RCF Letter of
Credit, the collective reference to all the US Dollar RCF Lenders (other than
the US Dollar RCF Issuing Lender that issued such US Dollar RCF Letter of
Credit).

 

“US Dollar RCF Lender”:  each Lender that has a US Dollar RCF Commitment or
holds US Dollar RCF Extensions of Credit.

 

“US Dollar RCF Letters of Credit”:  as defined in Section 3.1(a).

 

“US Dollar RCF Loans”:  as defined in Section 2.4(a).

 

“US Dollar RCF Note”:  as defined in Section 2.8(g).

 

40

--------------------------------------------------------------------------------


 

“US Dollar RCF Payment Amount”: as defined in Section 3.5(a).

 

“US Dollar RCF Percentage”:  as to any US Dollar RCF Lender at any time, the
percentage which such Lender’s US Dollar RCF Commitment then constitutes of the
Total US Dollar RCF Commitments (or, at any time after the US Dollar RCF
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s US Dollar RCF Extensions of Credit then outstanding
constitutes the  amount of the Total US Dollar RCF Extensions of Credit then
outstanding).

 

“US Dollar RCF Reimbursement Obligation”:  the obligation of the US Borrower to
reimburse each US Dollar RCF Issuing Lender pursuant to Section 3.5 for amounts
drawn under US Dollar RCF Letters of Credit issued by such US Dollar RCF Issuing
Lender.

 

“US Dollar RCF Termination Date”:  October 12, 2013, or if earlier, the date on
which the US Dollar RCF Commitments are terminated in full pursuant to Sections
2.10 or 8 hereof.

 

“US Dollar Revolving Credit Facility”:  as defined in the definition of
“Facility” in this Section 1.1.

 

“US Dual Currency RCF Agent”:  as defined in the preamble hereto.

 

“US Dual Currency RCF Agent’s Funding Office”:  the office specified from time
to time by the US Dual Currency RCF Agent as its funding office by notice to the
US Borrower and the Dual Currency RCF Lenders.

 

“US Dual Currency RCF Agent’s Payment Office”:  the office specified from time
to time by the US Dual Currency RCF Agent as its payment office by notice to the
US Borrower and the Dual Currency RCF Lenders.

 

“US Prime Rate”:  the prime lending rate as set forth on the British Banking
Association Reuters Page 5 (or such other comparable page as may, in the opinion
of the Administrative Agent (with respect to the US Dollar-Denominated
Facilities) or the US Dual Currency RCF Agent (with respect to US Borrower Dual
Currency RCF Loans), replace such page for the purpose of displaying such rate),
as in effect from time to time. The US Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually available.

 

“Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

41

--------------------------------------------------------------------------------


 


1.2           OTHER DEFINITIONAL PROVISIONS. (A)  UNLESS OTHERWISE SPECIFIED
THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE
OR DELIVERED PURSUANT HERETO OR THERETO.


 


(B)           AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS RELATING TO  THE US BORROWER AND ITS SUBSIDIARIES NOT DEFINED
IN SECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT
NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP,
SUBJECT TO SECTION 10.17.


 


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(E)           ALL CALCULATIONS OF FINANCIAL RATIOS HEREUNDER SHALL BE CALCULATED
TO THE SAME NUMBER OF DECIMAL PLACES AS THE RELEVANT RATIOS ARE EXPRESSED IN AND
SHALL BE ROUNDED UPWARD IF THE NUMBER IN THE DECIMAL PLACE IMMEDIATELY FOLLOWING
THE LAST CALCULATED DECIMAL PLACE IS FIVE OR GREATER. FOR EXAMPLE, IF THE
RELEVANT RATIO IS TO BE CALCULATED TO THE HUNDREDTH DECIMAL PLACE AND THE
CALCULATION OF THE RATIO IS 5.126, THE RATIO WILL BE ROUNDED UP TO 5.13.


 


(F)            THE EXPRESSIONS “PAYMENT IN FULL,” “PAID IN FULL” AND ANY OTHER
SIMILAR TERMS OR PHRASES WHEN USED HEREIN WITH RESPECT TO THE OBLIGATIONS SHALL
MEAN THE PAYMENT IN FULL, IN IMMEDIATELY AVAILABLE FUNDS, OF ALL OF THE
OBLIGATIONS.


 


(G)           THE TERM “INCLUDING”, “INCLUDE” AND “INCLUDES” IS NOT LIMITING AND
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.


 


(H)           REFERENCES TO AGREEMENTS OR OTHER CONTRACTUAL OBLIGATIONS SHALL,
UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO SUCH AGREEMENTS OR CONTRACTUAL
OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME
TO TIME.


 


(I)            A REFERENCE TO ANY REQUIREMENT OF LAW INCLUDES ALL REQUIREMENTS
OF LAW VARYING, AMENDING, MODIFYING, SUPPLEMENTING, INTERPRETING, CONSOLIDATING
OR REPLACING THE SAME FROM TIME TO TIME, AND A REFERENCE TO A STATUTE INCLUDES
ALL REGULATIONS, RULES, POLICIES, PROTOCOLS, CODES, PROCLAMATIONS AND ORDINANCES
ISSUED OR OTHERWISE APPLICABLE UNDER THE STATUTE UNLESS, IN ANY SUCH CASE,
OTHERWISE EXPRESSLY PROVIDED IN ANY SUCH STATUTE.


 


1.3           EXCHANGE RATES; CURRENCY EQUIVALENTS. (A) THE ADMINISTRATIVE
AGENT, THE CANADIAN AGENT OR ANY DUAL CURRENCY RCF ISSUING LENDER, AS
APPLICABLE, SHALL DETERMINE THE SPOT RATES AS OF EACH REVALUATION DATE TO BE
USED FOR CALCULATING DOLLAR EQUIVALENT AMOUNTS OF LOANS AND OTHER OBLIGATIONS
DENOMINATED IN CANADIAN DOLLARS. SUCH SPOT RATES SHALL BECOME EFFECTIVE AS OF
SUCH REVALUATION DATE AND SHALL BE THE SPOT RATES EMPLOYED IN CONVERTING ANY
AMOUNTS BETWEEN CANADIAN DOLLARS AND DOLLARS UNTIL THE NEXT REVALUATION DATE TO
OCCUR. EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS DELIVERED BY LOAN PARTIES
HEREUNDER OR CALCULATING FINANCIAL

 

42

--------------------------------------------------------------------------------


 


COVENANTS HEREUNDER OR EXCEPT AS OTHERWISE PROVIDED HEREIN, THE APPLICABLE
AMOUNT OF ANY CURRENCY (OTHER THAN DOLLARS) FOR PURPOSES OF THE LOAN DOCUMENTS
SHALL BE SUCH DOLLAR EQUIVALENT AMOUNT AS SO DETERMINED BY THE ADMINISTRATIVE
AGENT, THE CANADIAN AGENT OR ANY DUAL CURRENCY RCF ISSUING LENDER, AS
APPLICABLE.


 


(B)           WHEREVER IN THIS AGREEMENT IN CONNECTION WITH A BORROWING,
CONVERSION, CONTINUATION OR PREPAYMENT OF A LOAN OR THE ISSUANCE, AMENDMENT OR
EXTENSION OF A DUAL CURRENCY RCF LETTER OF CREDIT, AN AMOUNT, SUCH AS A REQUIRED
MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH BORROWING, LOAN OR
DUAL CURRENCY RCF LETTER OF CREDIT IS DENOMINATED IN CANADIAN DOLLARS, SUCH
AMOUNT SHALL BE THE DOLLAR EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO THE
NEAREST CANADIAN DOLLAR, WITH 0.5 OF A CANADIAN DOLLAR BEING ROUNDED UPWARD), AS
DETERMINED BY THE ADMINISTRATIVE AGENT, THE CANADIAN AGENT OR ANY DUAL CURRENCY
RCF ISSUING LENDER, AS THE CASE MAY BE.


 

1.4           Dual Currency RCF Letter of Credit Amounts. Unless otherwise
specified herein, the amount of a Dual Currency RCF Letter of Credit issued in
Canadian Dollars at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Dual Currency RCF Letter of Credit in effect at such time;
provided, however, that with respect to any Dual Currency RCF Letter of Credit
that, by its terms, provides for one or more automatic increases in the stated
amount thereof, the amount of such Dual Currency RCF Letter of Credit shall be
deemed to be the Dollar Equivalent of the maximum stated amount of such Dual
Currency RCF Letter of Credit after giving effect to all such increases, whether
or not such maximum stated amount is in effect at such time.

 

1.5           Canadian Loan Currencies. All BA Loans, BA Equivalent Loans and
Canadian Prime Rate Loans shall be made and denominated in Canadian Dollars. BA
Loans, BA Equivalent Loans and Canadian Prime Rate Loans, interest on such Loans
and any applicable fees shall be payable in Canadian Dollars.

 


SECTION 2. AMOUNT AND TERMS OF COMMITMENTS


 

2.1           Term Loan Commitments. (a) Subject to the terms and conditions
hereof, the Initial US Term Loan Lenders severally agree to make term loans
(each, an “Initial US Term Loan”) to the US Borrower on the Closing Date in an
amount for each Initial US Term Loan Lender not to exceed the amount of the
Initial US Term Loan Commitment of such Lender. Initial US Term Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the US
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.13.

 

(b)           Subject to the terms and conditions hereof, the Canadian Term Loan
Lenders severally agree to make term loans (each, a “Canadian Term Loan”) to the
Canadian Borrower on the Closing Date in an amount for each Canadian Term Loan
Lender not to exceed the amount of the Canadian Term Loan Commitment of such
Lender. Subject to the terms hereof,  Canadian Term Loans may from time to time
be BA Loans (or BA Equivalent Loans) or Canadian Prime Rate Loans, as determined
by the Canadian Borrower and notified to the Canadian Agent in accordance with
Sections 2.2 and 2.13.

 

43

--------------------------------------------------------------------------------


 


2.2           PROCEDURE FOR TERM LOAN BORROWING. (A)  THE US BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT A GENERAL BORROWING NOTICE (WHICH GENERAL
BORROWING NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 2:00
P.M., NEW YORK CITY TIME, ONE BUSINESS DAY PRIOR TO THE ANTICIPATED CLOSING
DATE) REQUESTING THAT THE INITIAL US TERM LOAN LENDERS MAKE THE INITIAL US TERM
LOANS ON THE CLOSING DATE AND SPECIFYING THE AMOUNT TO BE BORROWED. UPON RECEIPT
OF SUCH GENERAL BORROWING NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH INITIAL US TERM LOAN LENDER THEREOF. NOT LATER THAN 12:00 NOON, NEW YORK
CITY TIME, ON THE CLOSING DATE, EACH INITIAL US TERM LOAN LENDER SHALL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S FUNDING
OFFICE AN AMOUNT IN DOLLARS AND IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE INITIAL
US TERM LOAN OR INITIAL US TERM LOANS TO BE MADE BY SUCH LENDER. THE
ADMINISTRATIVE AGENT SHALL MAKE AVAILABLE TO THE US BORROWER THE AGGREGATE OF
THE AMOUNTS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE INITIAL US TERM
LOAN LENDERS, IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


 


(B)           THE CANADIAN BORROWER SHALL DELIVER TO THE CANADIAN AGENT AN
ALTERNATE CURRENCY FACILITIES BORROWING NOTICE (WHICH ALTERNATE CURRENCY
FACILITIES BORROWING NOTICE MUST BE RECEIVED BY THE CANADIAN AGENT PRIOR TO 2:00
P.M., TORONTO TIME, ONE BUSINESS DAY PRIOR TO THE ANTICIPATED CLOSING DATE)
REQUESTING THAT THE CANADIAN TERM LOAN LENDERS MAKE THE CANADIAN TERM LOANS ON
THE CLOSING DATE AND SPECIFYING THE AMOUNT (IN CANADIAN DOLLARS) TO BE BORROWED
AND WHETHER SUCH CANADIAN TERM LOANS SHALL BE INCURRED AS BA LOANS (AND/OR BA
EQUIVALENT LOANS) OR CANADIAN PRIME RATE LOANS; PROVIDED THAT CANADIAN TERM
LOANS TO BE INCURRED AS BA LOANS AND/OR BA EQUIVALENT LOANS AT ANY TIME PRIOR TO
THE 30TH BUSINESS DAY FOLLOWING THE CLOSING DATE SHALL BE SUBJECT TO AN INTEREST
PERIOD OF ONE-WEEK. UPON RECEIPT OF SUCH ALTERNATE CURRENCY FACILITIES BORROWING
NOTICE, THE CANADIAN AGENT SHALL PROMPTLY NOTIFY EACH CANADIAN TERM LOAN LENDER
THEREOF. NOT LATER THAN 12:00 NOON, TORONTO TIME, ON THE CLOSING DATE, EACH
CANADIAN TERM LOAN LENDER SHALL MAKE AVAILABLE TO THE CANADIAN AGENT AT THE
CANADIAN AGENT’S FUNDING OFFICE AN AMOUNT IN CANADIAN DOLLARS AND IMMEDIATELY
AVAILABLE FUNDS EQUAL TO THE CANADIAN TERM LOAN OR CANADIAN TERM LOANS TO BE
MADE BY SUCH LENDER. THE CANADIAN AGENT SHALL MAKE AVAILABLE TO THE CANADIAN
BORROWER THE AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE CANADIAN AGENT BY
THE CANADIAN TERM LOAN LENDERS, IN LIKE FUNDS AS RECEIVED BY THE CANADIAN AGENT.


 


2.3           REPAYMENT OF TERM LOANS. (A)  ON EACH DATE SET FORTH BELOW, THE US
BORROWER SHALL BE REQUIRED TO REPAY THAT PRINCIPAL AMOUNT OF INITIAL US TERM
LOANS, TO THE EXTENT THEN OUTSTANDING, AS IS SET FORTH OPPOSITE EACH SUCH DATE
BELOW (AS EACH SUCH PAYMENT MAY BE REDUCED AS PROVIDED IN SECTION 2.18(B)):

 

Scheduled Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of FQ1 2008

 

$

2,345,691.00

 

 

 

 

 

The last Business Day of FQ2 2008

 

$

2,345,691.00

 

 

 

 

 

The last Business Day of FQ3 2008

 

$

2,345,691.00

 

 

 

 

 

The last Business Day of FQ4 2008

 

$

2,345,691.00

 

 

44

--------------------------------------------------------------------------------


 

Scheduled Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of FQ1 2009

 

$

4,691,383.00

 

 

 

 

 

The last Business Day of FQ2 2009

 

$

4,691,383.00

 

 

 

 

 

The last Business Day of FQ3 2009

 

$

4,691,383.00

 

 

 

 

 

The last Business Day of FQ4 2009

 

$

4,691,383.00

 

 

 

 

 

The last Business Day of FQ1 2010

 

$

7,037,075.00

 

 

 

 

 

The last Business Day of FQ2 2010

 

$

7,037,075.00

 

 

 

 

 

The last Business Day of FQ3 2010

 

$

7,037,075.00

 

 

 

 

 

The last Business Day of FQ4 2010

 

$

7,037,075.00

 

 

 

 

 

The last Business Day of FQ1 2011

 

$

11,728,459.00

 

 

 

 

 

The last Business Day of FQ2 2011

 

$

11,728,459.00

 

 

 

 

 

The last Business Day of FQ3 2011

 

$

11,728,459.00

 

 

 

 

 

The last Business Day of FQ4 2011

 

$

11,728,459.00

 

 

 

 

 

The last Business Day of FQ1 2012

 

$

17,592,689.00

 

 

 

 

 

The last Business Day of FQ2 2012

 

$

17,592,689.00

 

 

 

 

 

The last Business Day of FQ3 2012

 

$

17,592,689.00

 

 

 

 

 

The last Business Day of FQ4 2012

 

$

17,592,689.00

 

 

 

 

 

The last Business Day of FQ1 2013

 

$

19,938,381.00

 

 

 

 

 

The last Business Day of FQ2 2013

 

$

19,938,381.00

 

 

 

 

 

The last Business Day of FQ3 2013

 

$

19,938,381.00

 

 

 

 

 

October 12, 2013

 

$

376,603,669.00

 


 


(B)           ON EACH DATE SET FORTH BELOW, THE CANADIAN BORROWER SHALL BE
REQUIRED TO REPAY THAT PRINCIPAL AMOUNT OF CANADIAN TERM LOANS, TO THE EXTENT
THEN OUTSTANDING, AS IS SET FORTH OPPOSITE EACH SUCH DATE BELOW (AS EACH SUCH
PAYMENT MAY BE REDUCED AS PROVIDED IN SECTION 2.18(B)):

 

45

--------------------------------------------------------------------------------


 

Scheduled Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of FQ1 2008

 

CDN$

153,815.00

 

 

 

 

 

 

The last Business Day of FQ2 2008

 

CDN$

153,815.00

 

 

 

 

 

 

The last Business Day of FQ3 2008

 

CDN$

153,815.00

 

 

 

 

 

 

The last Business Day of FQ4 2008

 

CDN$

153,815.00

 

 

 

 

 

 

The last Business Day of FQ1 2009

 

CDN$

307,631.00

 

 

 

 

 

 

The last Business Day of FQ2 2009

 

CDN$

307,631.00

 

 

 

 

 

 

The last Business Day of FQ3 2009

 

CDN$

307,631.00

 

 

 

 

 

 

The last Business Day of FQ4 2009

 

CDN$

307,631.00

 

 

 

 

 

 

The last Business Day of FQ1 2010

 

CDN$

461,447.00

 

 

 

 

 

 

The last Business Day of FQ2 2010

 

CDN$

461,447.00

 

 

 

 

 

 

The last Business Day of FQ3 2010

 

CDN$

461,447.00

 

 

 

 

 

 

The last Business Day of FQ4 2010

 

CDN$

461,447.00

 

 

 

 

 

 

The last Business Day of FQ1 2011

 

CDN$

769,079.00

 

 

 

 

 

 

The last Business Day of FQ2 2011

 

CDN$

769,079.00

 

 

 

 

 

 

The last Business Day of FQ3 2011

 

CDN$

769,079.00

 

 

 

 

 

 

The last Business Day of FQ4 2011

 

CDN$

769,079.00

 

 

 

 

 

 

The last Business Day of FQ1 2012

 

CDN$

1,153,618.00

 

 

 

 

 

 

The last Business Day of FQ2 2012

 

CDN$

1,153,618.00

 

 

 

 

 

 

The last Business Day of FQ3 2012

 

CDN$

1,153,618.00

 

 

 

 

 

 

The last Business Day of FQ4 2012

 

CDN$

1,153,618.00

 

 

 

 

 

 

The last Business Day of FQ1 2013

 

CDN$

1,307,434.00

 

 

 

 

 

 

The last Business Day of FQ2 2013

 

CDN$

1,307,434.00

 

 

 

 

 

 

The last Business Day of FQ3 2013

 

CDN$

1,307,434.00

 

 

46

--------------------------------------------------------------------------------


 

Scheduled Repayment Date

 

Amount

 

 

 

 

 

Term Loan Maturity Date

 

CDN$

24,695,338.00

 

 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTIONS 2.3(A) OR (B)
ABOVE, (I) IF THE AGGREGATE PRINCIPAL AMOUNT OF INITIAL US TERM LOANS MADE ON
THE CLOSING DATE IS LESS THAN THE AGGREGATE AMOUNT OF THE INITIAL US TERM LOAN
COMMITMENTS, THE AMOUNT OF EACH RELEVANT PRINCIPAL INSTALLMENT SET FORTH IN
PARAGRAPH (A) ABOVE SHALL BE PROPORTIONALLY REDUCED TO REFLECT SUCH LESSER
AMOUNT SO BORROWED AND (II) IF THE AGGREGATE PRINCIPAL AMOUNT OF CANADIAN TERM
LOANS MADE ON THE CLOSING DATE IS LESS THAN THE AGGREGATE AMOUNT OF THE CANADIAN
TERM LOAN COMMITMENTS, THE AMOUNT OF EACH RELEVANT PRINCIPAL INSTALLMENT SET
FORTH IN PARAGRAPH (B) ABOVE SHALL BE PROPORTIONALLY REDUCED TO REFLECT SUCH
LESSER AMOUNT SO BORROWED.


 


2.4           US DOLLAR RCF COMMITMENTS AND DUAL CURRENCY RCF COMMITMENTS. (A)
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE US DOLLAR RCF LENDERS SEVERALLY
AGREE TO MAKE REVOLVING CREDIT LOANS (“US DOLLAR RCF LOANS”) TO THE US BORROWER
FROM TIME TO TIME DURING THE US DOLLAR RCF COMMITMENT PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING FOR EACH US DOLLAR RCF LENDER
WHICH, WHEN ADDED TO SUCH LENDER’S US DOLLAR RCF PERCENTAGE OF THE SUM OF (I)
THE US DOLLAR RCF L/C OBLIGATIONS THEN OUTSTANDING AND (II) THE AGGREGATE
PRINCIPAL AMOUNT OF THE SWING LINE LOANS THEN OUTSTANDING, DOES NOT EXCEED THE
AMOUNT OF SUCH LENDER’S US DOLLAR RCF COMMITMENT. DURING THE US DOLLAR RCF
COMMITMENT PERIOD, THE US BORROWER MAY USE THE US DOLLAR RCF COMMITMENTS BY
BORROWING, PREPAYING THE US DOLLAR RCF LOANS IN WHOLE OR IN PART, AND
REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. THE US
DOLLAR RCF LOANS MAY FROM TIME TO TIME BE EURODOLLAR LOANS OR BASE RATE LOANS,
AS DETERMINED BY THE US BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTIONS 2.5 AND 2.13, PROVIDED THAT NO US DOLLAR RCF LOAN SHALL
BE MADE AS A EURODOLLAR LOAN AFTER THE DAY THAT IS ONE MONTH PRIOR TO THE US
DOLLAR RCF TERMINATION DATE.


 


(B)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE DUAL CURRENCY RCF
LENDERS SEVERALLY AGREE TO MAKE (I) REVOLVING CREDIT LOANS TO THE US BORROWER
(“US BORROWER DUAL CURRENCY RCF LOANS”) AND (II) REVOLVING CREDIT LOANS TO THE
CANADIAN BORROWER (“CANADIAN BORROWER DUAL CURRENCY RCF LOANS” AND, TOGETHER
WITH THE US BORROWER DUAL CURRENCY RCF LOANS, THE “DUAL CURRENCY RCF LOANS”)
FROM TIME TO TIME DURING THE DUAL CURRENCY RCF COMMITMENT PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING FOR EACH DUAL CURRENCY RCF LENDER
WHICH, WHEN ADDED TO SUCH LENDER’S DUAL CURRENCY RCF PERCENTAGE OF THE DUAL
CURRENCY RCF L/C OBLIGATIONS THEN OUTSTANDING, DOES NOT EXCEED THE AMOUNT OF
SUCH LENDER’S DUAL CURRENCY RCF COMMITMENT, WHICH DUAL CURRENCY RCF LOANS:


 

(I)            IN THE CASE US BORROWER DUAL CURRENCY RCF LOANS, SHALL BE MADE
AND MAINTAINED IN DOLLARS;

 

(II)           IN THE CASE OF CANADIAN BORROWER DUAL CURRENCY RCF LOANS, SHALL
BE MADE AND MAINTAINED IN CANADIAN DOLLARS;

 

47

--------------------------------------------------------------------------------


 

(III)          DURING THE DUAL CURRENCY RCF COMMITMENT PERIOD, MAY BE BORROWED,
PREPAID IN WHOLE OR IN PART, AND REBORROWED BY THE APPLICABLE BORROWER, ALL IN
ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF;

 

(IV)          SUBJECT TO SECTION 2.26(L), IN THE CASE OF US BORROWER DUAL
CURRENCY RCF LOANS, MAY FROM TIME TO TIME BE EURODOLLAR LOANS OR BASE RATE LOANS
AS DETERMINED BY THE US BORROWER AND NOTIFIED TO THE US DUAL CURRENCY RCF AGENT
IN ACCORDANCE WITH SECTIONS 2.5 AND 2.13, PROVIDED THAT NO US BORROWER DUAL
CURRENCY RCF LOAN SHALL BE MADE AS A EURODOLLAR LOAN AFTER THE DAY THAT IS ONE
MONTH PRIOR TO THE DUAL CURRENCY RCF TERMINATION DATE;

 

(V)           IN THE CASE OF CANADIAN BORROWER DUAL CURRENCY RCF LOANS, SUBJECT
TO THE TERMS HEREOF, MAY FROM TIME TO TIME BE BA LOANS (OR BA EQUIVALENT LOANS)
OR CANADIAN PRIME RATE LOANS AS DETERMINED BY THE CANADIAN BORROWER AND NOTIFIED
TO THE CANADIAN AGENT IN ACCORDANCE WITH SECTIONS 2.5 AND 2.13, PROVIDED THAT NO
CANADIAN BORROWER DUAL CURRENCY RCF LOAN SHALL BE MADE AS A BA LOAN (OR BA
EQUIVALENT LOAN) AFTER THE DAY THAT IS ONE MONTH PRIOR TO THE DUAL CURRENCY RCF
TERMINATION DATE.

 


(C)           THE US BORROWER SHALL REPAY ALL OUTSTANDING US DOLLAR RCF LOANS ON
THE US DOLLAR RCF TERMINATION DATE. THE US BORROWER SHALL REPAY ALL OUTSTANDING
US BORROWER DUAL CURRENCY RCF LOANS, AND THE CANADIAN BORROWER SHALL REPAY ALL
OUTSTANDING CANADIAN BORROWER DUAL CURRENCY RCF LOANS, IN EACH CASE ON THE DUAL
CURRENCY RCF TERMINATION DATE.


 


2.5           PROCEDURE FOR US DOLLAR REVOLVING CREDIT FACILITY BORROWINGS AND
DUAL CURRENCY REVOLVING CREDIT FACILITY BORROWINGS. (A) THE US BORROWER MAY
BORROW UNDER THE US DOLLAR RCF COMMITMENTS ON ANY BUSINESS DAY DURING THE US
DOLLAR RCF COMMITMENT PERIOD, PROVIDED THAT THE US BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A GENERAL BORROWING NOTICE (WHICH GENERAL BORROWING NOTICE
MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY
TIME, (A) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN THE CASE
OF EURODOLLAR LOANS, OR (B) ONE BUSINESS DAY PRIOR TO THE REQUESTED BORROWING
DATE, IN THE CASE OF BASE RATE LOANS). EACH BORROWING OF US DOLLAR RCF LOANS
UNDER THE US DOLLAR RCF COMMITMENTS SHALL BE IN AN AMOUNT EQUAL TO (X) IN THE
CASE OF BASE RATE LOANS, $1,000,000 OR $500,000 INTEGRALS IN EXCESS THEREOF (OR,
IF THE THEN AGGREGATE AVAILABLE US DOLLAR RCF COMMITMENTS ARE LESS THAN
$500,000, SUCH LESSER AMOUNT) AND (Y) IN THE CASE OF EURODOLLAR LOANS,
$2,000,000 OR $500,000 INTEGRALS IN EXCESS THEREOF; PROVIDED, THAT THE SWING
LINE LENDER MAY REQUEST, ON BEHALF OF THE US BORROWER, BORROWINGS OF BASE RATE
LOANS UNDER THE US DOLLAR RCF COMMITMENTS IN OTHER AMOUNTS PURSUANT TO SECTION
2.7. UPON RECEIPT OF ANY SUCH GENERAL BORROWING NOTICE FROM THE US BORROWER, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH US DOLLAR RCF LENDER THEREOF.
EACH US DOLLAR RCF LENDER WILL MAKE ITS US DOLLAR RCF PERCENTAGE OF THE AMOUNT
OF EACH BORROWING OF US DOLLAR RCF LOANS AVAILABLE TO THE ADMINISTRATIVE AGENT
IN DOLLARS FOR THE ACCOUNT OF THE US BORROWER AT THE ADMINISTRATIVE AGENT’S
FUNDING OFFICE PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE BORROWING DATE
REQUESTED BY THE US BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT. SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE US
BORROWER BY THE ADMINISTRATIVE AGENT IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT.

 

48

--------------------------------------------------------------------------------


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.4(B), THE US BORROWER OR
THE CANADIAN BORROWER MAY BORROW UNDER THE DUAL CURRENCY RCF COMMITMENTS ON ANY
BUSINESS DAY DURING THE DUAL CURRENCY RCF COMMITMENT PERIOD, PROVIDED THAT THE
US BORROWER OR THE CANADIAN BORROWER, AS THE CASE MAY BE, SHALL DELIVER (X) IN
THE CASE OF ANY US BORROWER DUAL CURRENCY RCF LOAN, AN ALTERNATE CURRENCY
FACILITIES BORROWING NOTICE TO THE US DUAL CURRENCY RCF AGENT (WITH A COPY TO
EACH OTHER FACILITY AGENT), WHICH ALTERNATE CURRENCY FACILITIES BORROWING NOTICE
MUST BE RECEIVED BY THE US DUAL CURRENCY RCF AGENT PRIOR TO 12:00 NOON, NEW YORK
TIME, (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN THE CASE
OF EURODOLLAR LOANS OR (II) ONE BUSINESS DAY PRIOR TO THE REQUESTED BORROWING
DATE, IN THE CASE OF BASE RATE LOANS AND (Y) IN THE CASE OF ANY CANADIAN
BORROWER DUAL CURRENCY RCF LOAN, AN ALTERNATE CURRENCY FACILITIES BORROWING
NOTICE TO THE CANADIAN AGENT (WITH A COPY TO EACH OTHER FACILITY AGENT), WHICH
ALTERNATE CURRENCY FACILITIES BORROWING NOTICE MUST BE RECEIVED BY THE CANADIAN
AGENT PRIOR TO 12:00 NOON, TORONTO TIME, (I) THREE BUSINESS DAYS PRIOR TO THE
REQUESTED BORROWING DATE, IN THE CASE OF BA LOANS OR BA EQUIVALENT LOANS OR (II)
ONE BUSINESS DAY PRIOR TO THE REQUESTED BORROWING DATE, IN THE CASE OF CANADIAN
PRIME RATE LOANS. EACH BORROWING OF DUAL CURRENCY RCF LOANS UNDER THE DUAL
CURRENCY RCF COMMITMENTS SHALL BE IN AN AMOUNT (OR FACE AMOUNT IN THE CASE OF BA
LOANS) EQUAL TO (W) IN THE CASE OF  BASE RATE LOANS, $1,000,000 OR $500,000
INTEGRALS IN EXCESS THEREOF (OR, IF THE THEN AGGREGATE AVAILABLE DUAL CURRENCY
RCF COMMITMENTS ARE LESS THAN THE $1,000,000, SUCH LESSER AMOUNT), (X) IN THE
CASE OF EURODOLLAR LOANS, $2,000,000 OR $500,000 INTEGRALS IN EXCESS THEREOF,
(Y) IN THE CASE OF  CANADIAN PRIME RATE LOANS, CDN$1,000,000 OR CDN$500,000
INTEGRALS IN EXCESS THEREOF (OR, IF THE THEN AGGREGATE AVAILABLE DUAL CURRENCY
RCF COMMITMENTS ARE LESS THAN THE DOLLAR EQUIVALENT OF CDN$1,000,000, SUCH
LESSER AMOUNT) AND (Z) IN THE CASE OF BA LOANS OR BA EQUIVALENT LOANS,
CDN$2,000,000 OR CDN$500,000 INTEGRALS IN EXCESS THEREOF. UPON RECEIPT OF ANY
SUCH ALTERNATE CURRENCY FACILITIES BORROWING NOTICE FROM THE US BORROWER OR THE
CANADIAN BORROWER, AS THE CASE MAY BE, THE US DUAL CURRENCY RCF AGENT OR THE
CANADIAN AGENT, AS THE CASE MAY BE, SHALL PROMPTLY NOTIFY EACH DUAL CURRENCY RCF
LENDER THEREOF. EACH DUAL CURRENCY RCF LENDER WILL MAKE ITS DUAL CURRENCY RCF
PERCENTAGE OF THE AMOUNT OF EACH BORROWING OF DUAL CURRENCY RCF LOANS AVAILABLE
(X) IN THE CASE OF US BORROWER DUAL CURRENCY RCF LOANS, TO THE US DUAL CURRENCY
RCF AGENT FOR THE ACCOUNT OF THE US BORROWER AT THE US DUAL CURRENCY RCF AGENT’S
FUNDING OFFICE PRIOR TO 12:00 NOON, NEW YORK TIME, ON THE BORROWING DATE
REQUESTED BY THE US BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO THE US DUAL
CURRENCY RCF AGENT AND (Y) IN THE CASE OF CANADIAN BORROWER DUAL CURRENCY RCF
LOANS, TO THE CANADIAN AGENT FOR THE ACCOUNT OF THE CANADIAN BORROWER AT THE
CANADIAN AGENT’S FUNDING OFFICE PRIOR TO 12:00 NOON, TORONTO TIME, ON THE
BORROWING DATE REQUESTED BY THE CANADIAN BORROWER IN FUNDS IMMEDIATELY AVAILABLE
TO THE CANADIAN AGENT. SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE US
BORROWER OR THE CANADIAN BORROWER, AS THE CASE MAY BE, BY THE US DUAL CURRENCY
RCF AGENT IN LIKE FUNDS AS RECEIVED BY THE US DUAL CURRENCY RCF AGENT (IN THE
CASE OF US BORROWER DUAL CURRENCY RCF LOANS) OR BY THE CANADIAN AGENT IN LIKE
FUNDS AS RECEIVED BY THE CANADIAN AGENT (IN THE CASE OF CANADIAN BORROWER DUAL
CURRENCY RCF LOANS).


 


2.6           SWING LINE COMMITMENT. (A)  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER AGREES THAT, DURING THE US DOLLAR RCF COMMITMENT
PERIOD, IT WILL MAKE AVAILABLE TO THE US BORROWER IN THE FORM OF SWING LINE
LOANS (“SWING LINE LOANS”) A PORTION OF THE CREDIT OTHERWISE AVAILABLE TO THE US
BORROWER UNDER THE US DOLLAR RCF COMMITMENTS; PROVIDED THAT (I) THE AGGREGATE
PRINCIPAL AMOUNT OF SWING LINE LOANS OUTSTANDING AT ANY TIME SHALL NOT EXCEED
THE SWING LINE COMMITMENT THEN IN EFFECT (NOTWITHSTANDING THAT THE SWING LINE

 

49

--------------------------------------------------------------------------------


 


LOANS OUTSTANDING AT ANY TIME, WHEN AGGREGATED WITH THE SWING LINE LENDER’S
OTHER OUTSTANDING US DOLLAR RCF LOANS HEREUNDER, MAY EXCEED THE SWING LINE
COMMITMENT THEN IN EFFECT OR THE SWING LINE LENDER’S US DOLLAR RCF COMMITMENT
THEN IN EFFECT) AND (II) THE US BORROWER SHALL NOT REQUEST, AND THE SWING LINE
LENDER SHALL NOT MAKE, ANY SWING LINE LOAN IF, AFTER GIVING EFFECT TO THE MAKING
OF SUCH SWING LINE LOAN, THE AGGREGATE AMOUNT OF THE AVAILABLE US DOLLAR RCF
COMMITMENTS WOULD BE LESS THAN ZERO. DURING THE US DOLLAR RCF COMMITMENT PERIOD,
THE US BORROWER MAY USE THE SWING LINE COMMITMENT BY BORROWING, REPAYING AND
REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. SWING LINE
LOANS SHALL BE BASE RATE LOANS ONLY.


 


(B)           THE US BORROWER SHALL REPAY ALL OUTSTANDING SWING LINE LOANS ON
THE US DOLLAR RCF TERMINATION DATE.


 


2.7           PROCEDURE FOR SWING LINE BORROWING; REFUNDING OF SWING LINE LOANS.
(A)  THE US BORROWER MAY BORROW UNDER THE SWING LINE COMMITMENT ON ANY BUSINESS
DAY DURING THE US DOLLAR RCF COMMITMENT PERIOD, PROVIDED, THE US BORROWER SHALL
GIVE THE SWING LINE LENDER IRREVOCABLE WRITTEN NOTICE (WHICH WRITTEN NOTICE MUST
BE RECEIVED BY THE SWING LINE LENDER NOT LATER THAN 1:00 P.M., NEW YORK CITY
TIME, ON THE PROPOSED BORROWING DATE), SPECIFYING (I) THE AMOUNT TO BE BORROWED
AND (II) THE REQUESTED BORROWING DATE. EACH BORROWING UNDER THE SWING LINE
COMMITMENT SHALL BE IN AN AMOUNT EQUAL TO $500,000 OR $100,000 INTEGRALS IN
EXCESS THEREOF. NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE BORROWING
DATE SPECIFIED IN THE BORROWING NOTICE IN RESPECT OF ANY SWING LINE LOAN, THE
SWING LINE LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS
EQUAL TO THE AMOUNT OF SUCH SWING LINE LOAN. THE ADMINISTRATIVE AGENT SHALL MAKE
THE PROCEEDS OF SUCH SWING LINE LOAN AVAILABLE TO THE US BORROWER ON SUCH
BORROWING DATE IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


 


(B)           THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION MAY, ON BEHALF OF THE US BORROWER (WHICH HEREBY
IRREVOCABLY DIRECTS THE SWING LINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS
DAY’S NOTICE GIVEN BY THE SWING LINE LENDER NO LATER THAN 12:00 NOON, NEW YORK
CITY TIME, REQUEST EACH US DOLLAR RCF LENDER TO MAKE, AND EACH US DOLLAR RCF
LENDER HEREBY AGREES TO MAKE, A US DOLLAR RCF LOAN (WHICH SHALL INITIALLY BE A
BASE RATE LOAN), IN AN AMOUNT EQUAL TO SUCH US DOLLAR RCF LENDER’S US DOLLAR RCF
PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWING LINE LOANS (THE “REFUNDED SWING
LINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO REPAY THE OUTSTANDING
SWING LINE LOANS. EACH US DOLLAR RCF LENDER SHALL MAKE THE AMOUNT OF SUCH US
DOLLAR RCF LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE
AGENT’S FUNDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00
A.M., NEW YORK CITY TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE. THE
PROCEEDS OF SUCH US DOLLAR RCF LOANS SHALL BE MADE IMMEDIATELY AVAILABLE BY THE
ADMINISTRATIVE AGENT TO THE SWING LINE LENDER FOR APPLICATION BY THE SWING LINE
LENDER TO THE REPAYMENT OF THE REFUNDED SWING LINE LOANS. THE US BORROWER
IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO CHARGE THE US BORROWER’S
ACCOUNTS WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT AVAILABLE IN EACH SUCH
ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH REFUNDED SWING LINE
LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE US DOLLAR RCF LENDERS ARE NOT
SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWING LINE LOANS.


 

50

--------------------------------------------------------------------------------


 


(C)           IF PRIOR TO THE TIME A US DOLLAR RCF LOAN WOULD HAVE OTHERWISE
BEEN MADE PURSUANT TO SECTION 2.7(B), ONE OF THE EVENTS DESCRIBED IN SECTION
8(F) SHALL EXIST AND BE CONTINUING WITH RESPECT TO THE US BORROWER, OR IF FOR
ANY OTHER REASON, AS DETERMINED BY THE SWING LINE LENDER IN ITS SOLE DISCRETION,
US DOLLAR RCF LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION 2.7(B), EACH US
DOLLAR RCF LENDER SHALL, ON THE DATE SUCH US DOLLAR RCF LOAN WAS TO HAVE BEEN
MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 2.7(B) (THE “REFUNDING
DATE”), PURCHASE FOR CASH IN DOLLARS AN UNDIVIDED PARTICIPATING INTEREST IN THE
THEN OUTSTANDING SWING LINE LOANS BY PAYING TO THE SWING LINE LENDER AN AMOUNT
(THE “SWING LINE PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH US DOLLAR RCF LENDER’S
US DOLLAR RCF PERCENTAGE TIMES (II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF
SWING LINE LOANS THEN OUTSTANDING WHICH WERE TO HAVE BEEN REPAID WITH SUCH US
DOLLAR RCF LOANS.


 


(D)           WHENEVER, AT ANY TIME AFTER THE SWING LINE LENDER HAS RECEIVED
FROM ANY US DOLLAR RCF LENDER SUCH LENDER’S SWING LINE PARTICIPATION AMOUNT, THE
SWING LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWING LINE LOANS, THE
SWING LINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWING LINE PARTICIPATION
AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE
PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING
AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWING LINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWING LINE LENDER
IS REQUIRED TO BE RETURNED, SUCH US DOLLAR RCF LENDER WILL RETURN TO THE SWING
LINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWING LINE
LENDER.


 


(E)           EACH US DOLLAR RCF LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED
TO IN SECTION 2.7(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO SECTION
2.7(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH US DOLLAR RCF LENDER OR THE US
BORROWER MAY HAVE AGAINST THE SWING LINE LENDER, THE US BORROWER OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A
DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER
CONDITIONS SPECIFIED IN SECTION 5; (III) ANY ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE) OF THE US BORROWER; (IV) ANY BREACH OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT BY THE US BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER
US DOLLAR RCF LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.


 


2.8           REPAYMENT OF LOANS; EVIDENCE OF DEBT. (A)  THE US BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE APPROPRIATE US DOLLAR RCF LENDER OR THE SWING LINE LENDER AND TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPROPRIATE TERM LOAN LENDER, AS THE
CASE MAY BE, (I) THE THEN UNPAID PRINCIPAL AMOUNT OF EACH US DOLLAR RCF LOAN OF
SUCH US DOLLAR RCF LENDER ON THE US DOLLAR RCF TERMINATION DATE (OR ON SUCH
EARLIER DATE ON WHICH SUCH LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 8),
(II) THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWING LINE LOAN OF SUCH SWING LINE
LENDER ON THE US DOLLAR RCF TERMINATION DATE (OR ON SUCH EARLIER DATE ON WHICH
SUCH LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 8), (III) THE PRINCIPAL
AMOUNT OF EACH INITIAL US TERM LOAN OF SUCH INITIAL US TERM LOAN LENDER IN
INSTALLMENTS ACCORDING TO THE AMORTIZATION SCHEDULE SET FORTH IN SECTION 2.3 (OR
ON SUCH EARLIER DATE ON WHICH SUCH LOANS

 

51

--------------------------------------------------------------------------------


 


BECOME DUE AND PAYABLE PURSUANT TO SECTION 8) AND (IV) WITH RESPECT TO ANY
INCREMENTAL US TERM LOAN UNDER AN INCREMENTAL US TERM LOAN FACILITY, THE
PRINCIPAL AMOUNT OF EACH INCREMENTAL US TERM LOAN OF THE RELEVANT SERIES OF
INCREMENTAL US TERM LOANS ACCORDING TO THE RELEVANT REPAYMENT SCHEDULE AGREED TO
BY THE LENDERS OF SUCH INCREMENTAL US TERM LOAN PURSUANT TO SECTION 2.25 (OR ON
SUCH EARLIER DATE ON WHICH SUCH LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION
8). THE US BORROWER HEREBY FURTHER AGREES TO PAY INTEREST ON THE UNPAID
PRINCIPAL AMOUNT OF THE US DOLLAR-DENOMINATED FACILITIES LOANS FROM TIME TO TIME
OUTSTANDING FROM THE DATE HEREOF UNTIL PAYMENT IN FULL THEREOF AT THE RATES PER
ANNUM, AND ON THE DATES, SET FORTH IN SECTION 2.15.


 


(B)           THE US BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE US
DUAL CURRENCY RCF AGENT FOR THE ACCOUNT OF THE APPROPRIATE DUAL CURRENCY RCF
LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH US BORROWER DUAL CURRENCY RCF
LOAN OF SUCH DUAL CURRENCY RCF LENDER ON THE DUAL CURRENCY RCF TERMINATION DATE
(OR ON SUCH EARLIER DATE ON WHICH THE US BORROWER DUAL CURRENCY RCF LOANS BECOME
DUE AND PAYABLE PURSUANT TO SECTION 8). THE US BORROWER HEREBY FURTHER AGREES TO
PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF THE US BORROWER DUAL CURRENCY RCF
LOANS FROM TIME TO TIME OUTSTANDING FROM THE DATE HEREOF UNTIL PAYMENT IN FULL
THEREOF AT THE RATES PER ANNUM, AND ON THE DATES, SET FORTH IN SECTION 2.15.


 


(C)           THE CANADIAN BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO
THE CANADIAN AGENT FOR THE ACCOUNT OF THE APPROPRIATE DUAL CURRENCY RCF LENDER
OR CANADIAN TERM LOAN LENDER, AS THE CASE MAY BE, (I) THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH CANADIAN BORROWER DUAL CURRENCY RCF LOAN OF SUCH DUAL CURRENCY
RCF LENDER ON THE DUAL CURRENCY RCF TERMINATION DATE (OR ON SUCH EARLIER DATE ON
WHICH SUCH LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 8) AND (II) THE
PRINCIPAL OR FACE AMOUNT, AS APPLICABLE, OF EACH CANADIAN TERM LOAN OF SUCH
CANADIAN TERM LOAN LENDER IN INSTALLMENTS ACCORDING TO THE AMORTIZATION SCHEDULE
SET FORTH IN SECTION 2.3 (OR ON SUCH EARLIER DATE ON WHICH SUCH LOANS BECOME DUE
AND PAYABLE PURSUANT TO SECTION 8). THE CANADIAN BORROWER HEREBY FURTHER AGREES
TO PAY INTEREST ON THE UNPAID PRINCIPAL OR FACE AMOUNT, AS APPLICABLE, OF THE
CANADIAN BORROWER LOANS FROM TIME TO TIME OUTSTANDING FROM THE DATE HEREOF UNTIL
PAYMENT IN FULL THEREOF AT THE RATES PER ANNUM, AND ON THE DATES, SET FORTH IN
SECTION 2.15.


 


(D)           EACH US DOLLAR-DENOMINATED FACILITY LENDER SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING
INDEBTEDNESS OF THE US BORROWER TO SUCH US DOLLAR-DENOMINATED FACILITY LENDER
RESULTING FROM EACH US DOLLAR-DENOMINATED FACILITIES LOAN OF SUCH US
DOLLAR-DENOMINATED FACILITY LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH US DOLLAR-DENOMINATED FACILITY
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT. EACH ALTERNATE CURRENCY
FACILITIES LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE US BORROWER OR THE CANADIAN
BORROWER, AS APPLICABLE, TO SUCH ALTERNATE CURRENCY FACILITIES LENDER RESULTING
FROM EACH ALTERNATE CURRENCY FACILITIES LOAN OF SUCH ALTERNATE CURRENCY
FACILITIES LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH ALTERNATE CURRENCY FACILITIES LENDER FROM TIME
TO TIME UNDER THIS AGREEMENT.


 


(E)           THE ADMINISTRATIVE AGENT, ON BEHALF OF THE US BORROWER, SHALL
MAINTAIN THE US DOLLAR-DENOMINATED FACILITIES REGISTER PURSUANT TO SECTION
10.6(D), AND A SUBACCOUNT

 

52

--------------------------------------------------------------------------------


 


THEREIN FOR EACH US DOLLAR-DENOMINATED FACILITY LENDER, IN WHICH SHALL BE
RECORDED (I) THE AMOUNT OF EACH US DOLLAR-DENOMINATED FACILITIES LOAN MADE
HEREUNDER AND ANY NOTE EVIDENCING SUCH US DOLLAR-DENOMINATED FACILITIES LOAN,
THE FACILITY UNDER WHICH SUCH US DOLLAR-DENOMINATED FACILITIES LOAN WAS MADE,
THE TYPE OF SUCH US DOLLAR-DENOMINATED FACILITIES LOAN AND EACH INTEREST PERIOD
APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE US BORROWER TO EACH US DOLLAR-DENOMINATED
FACILITY LENDER HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER FROM THE US BORROWER AND EACH US
DOLLAR-DENOMINATED FACILITY LENDER’S SHARE THEREOF. EACH OF THE US DUAL CURRENCY
RCF AGENT AND THE CANADIAN AGENT, ON BEHALF OF THE US BORROWER AND THE CANADIAN
BORROWER, SHALL MAINTAIN THE ALTERNATE CURRENCY FACILITIES REGISTER PURSUANT TO
SECTION 10.6(D), AND A SUBACCOUNT THEREIN FOR EACH ALTERNATE CURRENCY FACILITIES
LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH ALTERNATE CURRENCY
FACILITIES LOAN MADE HEREUNDER AND ANY CANADIAN TERM NOTE, US BORROWER DUAL
CURRENCY RCF NOTE OR CANADIAN BORROWER DUAL CURRENCY RCF NOTE, AS THE CASE MAY
BE, EVIDENCING SUCH ALTERNATE CURRENCY FACILITIES LOAN, THE TYPE OF SUCH
ALTERNATE CURRENCY FACILITIES LOAN, THE BORROWER THEREOF AND EACH INTEREST
PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL (OR FACE AMOUNT) OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE US BORROWER OR
THE CANADIAN BORROWER, AS APPLICABLE, TO EACH ALTERNATE CURRENCY FACILITIES
LENDER HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE US DUAL
CURRENCY RCF AGENT OR THE CANADIAN AGENT, AS APPLICABLE, HEREUNDER FROM THE US
BORROWER OR THE CANADIAN BORROWER, AS APPLICABLE, AND EACH ALTERNATE CURRENCY
FACILITIES LENDER’S SHARE THEREOF.


 


(F)            THE ENTRIES MADE IN THE US DOLLAR-DENOMINATED FACILITIES REGISTER
AND THE ACCOUNTS OF EACH US DOLLAR-DENOMINATED FACILITY LENDER MAINTAINED
PURSUANT TO SECTION 2.8(D) SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE
PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE US
BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY US
DOLLAR-DENOMINATED FACILITY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE
REGISTER OR ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE US BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE
US DOLLAR-DENOMINATED FACILITIES LOANS MADE TO THE US BORROWER BY SUCH US
DOLLAR-DENOMINATED FACILITY LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT. THE ENTRIES MADE IN THE ALTERNATE CURRENCY FACILITIES REGISTER AND
THE ACCOUNTS OF EACH ALTERNATE CURRENCY FACILITIES LENDER MAINTAINED PURSUANT TO
SECTION 2.8(D) SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE US BORROWER AND
THE CANADIAN BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF
ANY ALTERNATE CURRENCY FACILITIES LENDER, THE US DUAL CURRENCY RCF AGENT OR THE
CANADIAN AGENT TO MAINTAIN THE ALTERNATE CURRENCY FACILITIES REGISTER OR ANY
SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE US BORROWER OR THE CANADIAN BORROWER, AS THE CASE MAY BE, TO
REPAY (WITH APPLICABLE INTEREST) THE ALTERNATE CURRENCY FACILITIES LOANS MADE TO
IT BY SUCH ALTERNATE CURRENCY FACILITIES LENDER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


 


(G)           THE US BORROWER AGREES THAT (X) UPON THE REQUEST TO THE
ADMINISTRATIVE AGENT BY ANY US DOLLAR-DENOMINATED FACILITY LENDER, THE US
BORROWER WILL PROMPTLY EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE OF
THE US BORROWER EVIDENCING ANY INITIAL US TERM LOANS, US DOLLAR RCF LOANS, SWING
LINE LOANS OR INCREMENTAL US TERM LOANS, AS THE CASE MAY BE, OF SUCH LENDER,
SUBSTANTIALLY IN THE FORMS OF EXHIBIT G-1, G-2, G-3 OR G-4, RESPECTIVELY (AN
“INITIAL US TERM NOTE”, “US DOLLAR RCF NOTE”, “SWING LINE NOTE” OR

 

53

--------------------------------------------------------------------------------



 


“INCREMENTAL US TERM NOTE”, RESPECTIVELY), WITH APPROPRIATE INSERTIONS AS TO
DATE AND PRINCIPAL AMOUNT, PROVIDED THAT THE OBLIGATIONS OF THE US BORROWER IN
RESPECT OF EACH US DOLLAR-DENOMINATED FACILITIES LOAN SHALL BE ENFORCEABLE IN
ACCORDANCE WITH THE LOAN DOCUMENTS WHETHER OR NOT EVIDENCED BY ANY US
DOLLAR-DENOMINATED FACILITY NOTE AND (Y) UPON THE REQUEST TO THE US DUAL
CURRENCY RCF AGENT BY ANY DUAL CURRENCY RCF LENDER, THE US BORROWER WILL
PROMPTLY EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE OF THE US BORROWER
EVIDENCING ANY US BORROWER DUAL CURRENCY RCF LOANS OF SUCH LENDER, SUBSTANTIALLY
IN THE FORM OF EXHIBIT G-5 (A “US BORROWER DUAL CURRENCY RCF NOTE”), WITH
APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT, PROVIDED THAT THE
OBLIGATIONS OF THE US BORROWER IN RESPECT OF EACH US BORROWER DUAL CURRENCY RCF
LOAN SHALL BE ENFORCEABLE IN ACCORDANCE WITH THE LOAN DOCUMENTS WHETHER OR NOT
EVIDENCED BY ANY US BORROWER DUAL CURRENCY RCF NOTE.


 


(H)           THE CANADIAN BORROWER AGREES THAT, UPON THE REQUEST TO THE
CANADIAN AGENT BY ANY ALTERNATE CURRENCY FACILITIES LENDER, THE CANADIAN
BORROWER WILL PROMPTLY EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE OF
THE CANADIAN BORROWER EVIDENCING ANY CANADIAN TERM LOANS OR CANADIAN BORROWER
DUAL CURRENCY RCF LOANS, AS THE CASE MAY BE, OF SUCH LENDER, SUBSTANTIALLY IN
THE FORM OF EXHIBIT G-6 OR G-7, RESPECTIVELY (A “CANADIAN TERM NOTE” OR
“CANADIAN BORROWER DUAL CURRENCY RCF NOTE”), WITH APPROPRIATE INSERTIONS AS TO
DATE AND PRINCIPAL OR FACE AMOUNT, AS APPLICABLE, PROVIDED THAT THE OBLIGATIONS
OF THE CANADIAN BORROWER IN RESPECT OF EACH CANADIAN BORROWER LOAN SHALL BE
ENFORCEABLE IN ACCORDANCE WITH THE LOAN DOCUMENTS WHETHER OR NOT EVIDENCED BY
ANY CANADIAN TERM NOTE OR CANADIAN BORROWER DUAL CURRENCY RCF NOTE, AS
APPLICABLE.


 


2.9           COMMITMENT FEES, ETC. (A)  THE US BORROWER AGREES TO PAY (X) TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH US DOLLAR RCF LENDER A
COMMITMENT FEE FOR THE PERIOD FROM AND INCLUDING THE DATE HEREOF TO THE LAST DAY
OF THE US DOLLAR RCF COMMITMENT PERIOD, COMPUTED AT THE COMMITMENT FEE RATE ON
THE AVERAGE DAILY AMOUNT OF THE AVAILABLE US DOLLAR RCF COMMITMENT OF SUCH
LENDER DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE QUARTERLY IN ARREARS
ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE US DOLLAR
RCF TERMINATION DATE, COMMENCING ON THE FIRST OF SUCH DATES TO OCCUR AFTER THE
DATE HEREOF AND (Y) TO THE US DUAL CURRENCY RCF AGENT FOR THE ACCOUNT OF EACH
DUAL CURRENCY RCF LENDER A COMMITMENT FEE FOR THE PERIOD FROM AND INCLUDING THE
DATE HEREOF TO THE LAST DAY OF THE DUAL CURRENCY RCF COMMITMENT PERIOD, COMPUTED
AT THE COMMITMENT FEE RATE ON THE AVERAGE DAILY AMOUNT OF THE AVAILABLE DUAL
CURRENCY RCF COMMITMENT OF SUCH LENDER DURING THE PERIOD FOR WHICH PAYMENT IS
MADE, PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER AND ON THE DUAL CURRENCY RCF TERMINATION DATE, COMMENCING
ON THE FIRST OF SUCH DATES TO OCCUR AFTER THE DATE HEREOF.


 


(B)           THE US BORROWER AGREES TO PAY ON THE CLOSING DATE TO THE ARRANGERS
THE FACILITIES FEES IN THE AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN
WRITING BY THE US BORROWER AND THE ARRANGERS.


 


(C)           THE US BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT AND THE
US DUAL CURRENCY RCF AGENT THE AGENCY FEES IN THE AMOUNTS AND ON THE DATES FROM
TIME TO TIME AGREED TO IN WRITING BY THE US BORROWER AND THE ADMINISTRATIVE
AGENT OR THE US DUAL CURRENCY RCF AGENT, AS THE CASE MAY BE.

 

54

--------------------------------------------------------------------------------


 


(D)           THE CANADIAN BORROWER AGREES TO PAY TO THE CANADIAN AGENT THE FEES
IN THE AMOUNTS AND ON THE DATES FROM TIME TO TIME AGREED TO IN WRITING BY THE
CANADIAN BORROWER AND THE CANADIAN AGENT.


 

2.10         Termination or Reduction of Revolving Credit Commitments. The US
Borrower shall have the right, upon not less than three Business Days’ notice to
each Facility Agent, to terminate the Revolving Credit Commitments or, from time
to time, to reduce the aggregate amount of the Revolving Credit Commitments,
with the amount of each reduction pursuant to this Section 2.10 to apply to
reduce, on a pro rata basis (based upon the relative amounts of the US Dollar
RCF Commitments and the Dual Currency RCF Commitments, in each case before
giving effect to such reduction), the US Dollar RCF Commitments and the Dual
Currency RCF Commitments; provided that no such termination or reduction
pursuant to this Section 2.10 shall be permitted if either (x) after giving
effect thereto and to any prepayments of the US Dollar RCF Loans and Swing Line
Loans made on the effective date thereof, the Total US Dollar RCF Extensions of
Credit would exceed the Total US Dollar RCF Commitments or (y) after giving
effect thereto and to any prepayments of the Dual Currency RCF Loans on the
effective date thereof, the Total Dual Currency RCF Extensions of Credit would
exceed the Total Dual Currency RCF Commitments. Any reduction in the Revolving
Credit Commitments pursuant to this Section 2.10 shall be in an amount equal to
$500,000 or a whole multiple thereof, and shall reduce permanently the US Dollar
RCF Commitments or the Dual Currency RCF Commitments, as applicable, then in
effect.

 


2.11         OPTIONAL PREPAYMENTS. (A)  THE US BORROWER MAY AT ANY TIME AND FROM
TIME TO TIME PREPAY THE US DOLLAR-DENOMINATED FACILITIES LOANS, IN WHOLE OR IN
PART, WITHOUT PREMIUM OR PENALTY (EXCEPT AS OTHERWISE PROVIDED HEREIN), UPON
IRREVOCABLE NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS
DAYS PRIOR THERETO IN THE CASE OF EURODOLLAR LOANS AND AT LEAST ONE BUSINESS DAY
PRIOR THERETO IN THE CASE OF BASE RATE LOANS, WHICH NOTICE SHALL SPECIFY THE
DATE AND AMOUNT OF SUCH PREPAYMENT, WHETHER SUCH PREPAYMENT IS OF INITIAL US
TERM LOANS, INCREMENTAL US TERM LOANS UNDER A GIVEN INCREMENTAL US TERM LOAN
FACILITY, US DOLLAR RCF LOANS OR SWING LINE LOANS, AND WHETHER SUCH PREPAYMENT
IS OF EURODOLLAR LOANS OR BASE RATE LOANS; PROVIDED, THAT (I) IF A EURODOLLAR
LOAN IS PREPAID ON ANY DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO, THE US BORROWER SHALL ALSO PAY ANY AMOUNTS OWING PURSUANT TO
SECTION 2.21 AND (II) SAME DAY NOTICE IS REQUIRED FOR THE PREPAYMENT OF SWING
LINE LOANS. UPON RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH RELEVANT US DOLLAR-DENOMINATED FACILITY LENDER THEREOF. IF
ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (EXCEPT IN THE CASE OF US
DOLLAR RCF LOANS THAT ARE BASE RATE LOANS AND SWINGLINE LOANS) ACCRUED INTEREST
TO SUCH DATE ON THE AMOUNT PREPAID. PARTIAL PREPAYMENTS OF US DOLLAR-DENOMINATED
FACILITIES LOANS (OTHER THAN SWINGLINE LOANS) SHALL BE IN AN AGGREGATE PRINCIPAL
AMOUNT OF $500,000 OR A WHOLE MULTIPLE THEREOF. PARTIAL PREPAYMENTS OF SWING
LINE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $100,000 OR A WHOLE
MULTIPLE THEREOF.


 


(B)           THE US BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY THE
US BORROWER DUAL CURRENCY RCF LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR
PENALTY (EXCEPT AS OTHERWISE PROVIDED HEREIN), UPON IRREVOCABLE NOTICE DELIVERED
TO THE US DUAL CURRENCY RCF AGENT (WITH A COPY TO THE CANADIAN AGENT) AT LEAST
THREE BUSINESS DAYS PRIOR THERETO IN THE CASE OF EURODOLLAR LOANS AND AT LEAST
ONE BUSINESS DAY PRIOR THERETO IN THE CASE OF BASE RATE LOANS,

 

55

--------------------------------------------------------------------------------


 


WHICH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND WHETHER
SUCH PREPAYMENT IS OF EURODOLLAR LOANS OR BASE RATE LOANS; PROVIDED, THAT IF A
EURODOLLAR LOAN IS PREPAID ON ANY DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, THE US BORROWER SHALL ALSO PAY ANY AMOUNTS OWING
PURSUANT TO SECTION 2.21. UPON RECEIPT OF ANY SUCH NOTICE, THE US DUAL CURRENCY
RCF AGENT SHALL PROMPTLY NOTIFY EACH DUAL CURRENCY RCF LENDER THEREOF. IF ANY
SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (EXCEPT IN THE CASE OF US
BORROWER DUAL CURRENCY RCF LOANS THAT ARE BASE RATE LOANS) ACCRUED INTEREST TO
SUCH DATE ON THE AMOUNT PREPAID. PARTIAL PREPAYMENTS OF US BORROWER DUAL
CURRENCY RCF LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $500,000 OR A
WHOLE MULTIPLE THEREOF.


 


(C)           THE CANADIAN BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY
THE CANADIAN BORROWER LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY
(EXCEPT AS OTHERWISE PROVIDED HEREIN), UPON IRREVOCABLE NOTICE DELIVERED TO THE
CANADIAN AGENT (WITH A COPY TO THE US DUAL CURRENCY RCF AGENT, IN THE CASE OF A
PREPAYMENT OF CANADIAN BORROWER DUAL CURRENCY RCF LOANS,) AT LEAST THREE
BUSINESS DAYS PRIOR THERETO IN THE CASE OF BA LOANS OR BA EQUIVALENT LOANS AND
AT LEAST ONE BUSINESS DAY PRIOR THERETO IN THE CASE OF CANADIAN PRIME RATE
LOANS, WHICH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT,
WHETHER SUCH PREPAYMENT IS OF CANADIAN TERM LOANS OR CANADIAN BORROWER DUAL
CURRENCY RCF LOANS AND WHETHER SUCH PREPAYMENT IS OF BA LOANS (OR BA EQUIVALENT
LOANS) OR CANADIAN PRIME RATE LOANS; PROVIDED, THAT NO OPTIONAL PREPAYMENTS OF
CANADIAN BORROWER LOANS MAINTAINED AS BA LOANS (OR BA EQUIVALENT LOANS) SHALL BE
MADE PRIOR TO THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO. UPON
RECEIPT OF ANY SUCH NOTICE, THE CANADIAN AGENT SHALL PROMPTLY NOTIFY EACH
RELEVANT ALTERNATE CURRENCY FACILITIES LENDER THEREOF. IF ANY SUCH NOTICE IS
GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN, TOGETHER WITH (EXCEPT IN THE CASE OF CANADIAN BORROWER DUAL
CURRENCY RCF LOANS THAT ARE CANADIAN PRIME RATE LOANS, BA LOANS OR BA EQUIVALENT
LOANS) ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT PREPAID. PARTIAL PREPAYMENTS
OF CANADIAN BORROWER LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
CDN$500,000 OR A WHOLE MULTIPLE THEREOF.


 


2.12         MANDATORY PREPAYMENTS AND COMMITMENT REDUCTIONS. (A) IF ANY
INDEBTEDNESS SHALL BE INCURRED BY ANY LOAN PARTY OR ITS SUBSIDIARIES (EXCLUDING
ANY INDEBTEDNESS INCURRED IN ACCORDANCE WITH SECTION 7.2 AS IN EFFECT ON THE
CLOSING DATE (OTHER THAN INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (F) THEREOF IN
CIRCUMSTANCES WHERE CLAUSE (VII) THEREOF REQUIRES THE NET CASH PROCEEDS OF SUCH
INDEBTEDNESS TO BE APPLIED PURSUANT TO THIS SECTION 2.12(A)), THEN ON THE DATE
OF SUCH ISSUANCE OR INCURRENCE, THE TERM LOANS SHALL BE PREPAID, AND/OR THE
REVOLVING CREDIT COMMITMENTS SHALL BE REDUCED, BY AN AMOUNT EQUAL TO THE AMOUNT
OF THE NET CASH PROCEEDS OF SUCH ISSUANCE OR INCURRENCE, AS SET FORTH IN SECTION
2.12(D). THE PROVISIONS OF THIS SECTION DO NOT CONSTITUTE A CONSENT TO THE
INCURRENCE OF ANY INDEBTEDNESS BY THE US BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(A)           IF ON ANY DATE THE US BORROWER OR ANY OF ITS SUBSIDIARIES SHALL
RECEIVE NET CASH PROCEEDS FROM ANY ASSET SALE OR RECOVERY EVENT THEN, UNLESS A
REINVESTMENT NOTICE SHALL BE DELIVERED IN RESPECT THEREOF, ON THE DATE OF
RECEIPT BY THE US BORROWER OR SUCH SUBSIDIARY OF SUCH NET CASH PROCEEDS, THE
TERM LOANS SHALL BE PREPAID, AND/OR THE REVOLVING CREDIT COMMITMENTS SHALL BE
REDUCED, BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH NET CASH PROCEEDS, AS SET
FORTH IN SECTION 2.12(D); PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, (I) THE
AGGREGATE NET

 

56

--------------------------------------------------------------------------------


 


CASH PROCEEDS OF ASSET SALES AND RECOVERY EVENTS THAT MAY BE EXCLUDED FROM THE
FOREGOING REQUIREMENT PURSUANT TO A REINVESTMENT NOTICE SHALL NOT EXCEED
$20,000,000 IN ANY FISCAL YEAR OF THE US BORROWER AND (II) ON EACH REINVESTMENT
PREPAYMENT DATE, THE TERM LOANS SHALL BE PREPAID, AND/OR THE REVOLVING CREDIT
COMMITMENTS SHALL BE REDUCED, BY AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT
AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT, AS SET FORTH IN SECTION
2.12(D). THE PROVISIONS OF THIS SECTION DO NOT CONSTITUTE A CONSENT TO THE
CONSUMMATION OF ANY DISPOSITION NOT PERMITTED BY SECTION 7.5


 


(B)           ON EACH EXCESS CASH FLOW APPLICATION DATE, IF THERE SHALL BE
EXCESS CASH FLOW FOR THE RELATED EXCESS CASH FLOW PERIOD, THE TERM LOANS SHALL
BE PREPAID AND/OR THE REVOLVING CREDIT COMMITMENTS SHALL BE REDUCED, BY AN
AMOUNT EQUAL TO THE ECF PERCENTAGE OF THE ADJUSTED EXCESS CASH FLOW FOR SUCH
EXCESS CASH FLOW PERIOD, AS SET FORTH IN SECTION 2.12(D).


 


(C)           AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS AND/OR
COMMITMENT REDUCTIONS MADE PURSUANT TO CLAUSES (A), (B) AND (C) OF THIS SECTION
2.12 SHALL BE APPLIED, FIRST, TO THE PREPAYMENT OF THE TERM LOANS IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 2.18(B) AND, SECOND, PRO RATA TO REDUCE
PERMANENTLY THE US DOLLAR RCF COMMITMENTS AND THE DUAL CURRENCY RCF COMMITMENTS.
ANY SUCH REDUCTION OF THE US DOLLAR RCF COMMITMENTS OR THE DUAL CURRENCY RCF
COMMITMENTS SHALL BE ACCOMPANIED BY THE PREPAYMENT OF THE US DOLLAR RCF LOANS,
SWING LINE LOANS AND/OR DUAL CURRENCY RCF LOANS TO THE EXTENT, IF ANY, THAT THE
TOTAL US DOLLAR RCF EXTENSIONS OF CREDIT OR THE TOTAL DUAL CURRENCY RCF
EXTENSIONS OF CREDIT, AS THE CASE MAY BE, EXCEED THE AMOUNT OF THE TOTAL US
DOLLAR RCF COMMITMENTS OR THE TOTAL DUAL CURRENCY RCF COMMITMENTS, AS THE CASE
MAY BE, AS SO REDUCED; PROVIDED THAT IF THE AGGREGATE PRINCIPAL AMOUNT OF US
DOLLAR RCF LOANS AND SWING LINE LOANS OR DUAL CURRENCY RCF LOANS, AS THE CASE
MAY BE, THEN OUTSTANDING IS LESS THAN THE AMOUNT OF SUCH EXCESS (BECAUSE US
DOLLAR RCF L/C OBLIGATIONS OR DUAL CURRENCY RCF L/C OBLIGATIONS, AS THE CASE MAY
BE, CONSTITUTE A PORTION THEREOF), THE US BORROWER OR THE CANADIAN BORROWER, AS
APPLICABLE, SHALL, TO THE EXTENT OF THE BALANCE OF SUCH EXCESS, REPLACE
OUTSTANDING US DOLLAR RCF LETTERS OF CREDIT OR DUAL CURRENCY RCF LETTERS OF
CREDIT, AS THE CASE MAY BE, AND/OR DEPOSIT AN AMOUNT IN CASH (IN THE RELEVANT
CURRENCY) IN A CASH COLLATERAL ACCOUNT ESTABLISHED WITH THE ADMINISTRATIVE AGENT
OR THE CANADIAN AGENT, AS THE CASE MAY BE, FOR THE BENEFIT OF THE SECURED
PARTIES ON TERMS AND CONDITIONS SATISFACTORY TO THE ADMINISTRATIVE AGENT OR THE
CANADIAN AGENT, AS THE CASE MAY BE.


 


(D)           IF THE US DOLLAR RCF EXTENSIONS OF CREDIT EXCEED THE TOTAL US
DOLLAR RCF COMMITMENTS AT ANY TIME, THE US BORROWER SHALL, WITHOUT NOTICE OR
DEMAND, IMMEDIATELY REPAY SUCH OF ITS OUTSTANDING US DOLLAR RCF LOANS AND/OR
SWING LINE LOANS IN AN AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT
THERETO, THE US DOLLAR RCF EXTENSIONS OF CREDIT DO NOT EXCEED THE TOTAL US
DOLLAR RCF COMMITMENTS, TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH
PAYMENT OR PREPAYMENT ON THE PRINCIPAL SO PREPAID AND ANY AMOUNTS PAYABLE UNDER
SECTION 2.21 IN CONNECTION THEREWITH; PROVIDED THAT, IF THE AGGREGATE PRINCIPAL
AMOUNT OF US DOLLAR RCF LOANS THEN OUTSTANDING IS LESS THAN THE TOTAL US DOLLAR
RCF COMMITMENTS (BECAUSE US DOLLAR RCF L/C OBLIGATIONS CONSTITUTE A PORTION OF
US DOLLAR RCF EXTENSIONS OF CREDIT), THE US BORROWER SHALL, TO THE EXTENT OF THE
BALANCE OF SUCH EXCESS (THE “US DOLLAR RCF EXCESS AMOUNT”), REPLACE OUTSTANDING
US DOLLAR RCF LETTERS OF CREDIT AND/OR DEPOSIT AN AMOUNT IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS INTO A CASH COLLATERAL ACCOUNT; PROVIDED, FURTHER

 

57

--------------------------------------------------------------------------------


 


THAT, IF THE ADMINISTRATIVE AGENT DETERMINES (I) THAT THE TOTAL AMOUNT OF FUNDS
ON DEPOSIT IN THE CASH COLLATERAL ACCOUNT IS LESS THAN THE US DOLLAR RCF EXCESS
AMOUNT, THE US BORROWER SHALL FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE AGENT,
PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AND HELD IN
SUCH ACCOUNT, AN AMOUNT EQUAL TO THE EXCESS OF (A) THE US DOLLAR RCF EXCESS
AMOUNT OVER (B) THE TOTAL AMOUNT OF FUNDS, IF ANY, HELD IN SUCH ACCOUNT OR (II)
THAT THE US DOLLAR RCF EXCESS AMOUNT HAS BEEN REDUCED TO ZERO (OR LESS THAN
ZERO), THE AMOUNT OF FUNDS ON DEPOSIT IN THE CASH COLLATERAL ACCOUNT SHALL BE
RELEASED AND RETURNED TO THE US BORROWER. ANY PREPAYMENTS REQUIRED BY THIS
SECTION 2.12(E) SHALL BE APPLIED FIRST TO OUTSTANDING BASE RATE LOANS, UP TO THE
FULL AMOUNT OF EACH THEREOF, BEFORE THEY ARE APPLIED TO EURODOLLAR LOANS.


 


(E)           SUBJECT TO SECTION 2.12(G), IF THE DUAL CURRENCY RCF EXTENSIONS OF
CREDIT EXCEED THE TOTAL DUAL CURRENCY RCF COMMITMENTS AT ANY TIME, THE US
BORROWER AND/OR THE CANADIAN BORROWER SHALL, WITHOUT NOTICE OR DEMAND,
IMMEDIATELY REPAY SUCH OF ITS OUTSTANDING DUAL CURRENCY RCF LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, THE DUAL
CURRENCY RCF EXTENSIONS OF CREDIT DO NOT EXCEED THE TOTAL DUAL CURRENCY RCF
COMMITMENTS, TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH PAYMENT OR
PREPAYMENT ON THE PRINCIPAL SO PREPAID AND ANY AMOUNTS PAYABLE UNDER SECTION
2.21 IN CONNECTION THEREWITH; PROVIDED THAT, IF THE AGGREGATE PRINCIPAL AMOUNT
OF DUAL CURRENCY RCF LOANS THEN OUTSTANDING IS LESS THAN THE TOTAL DUAL CURRENCY
RCF COMMITMENTS (BECAUSE DUAL CURRENCY RCF L/C OBLIGATIONS CONSTITUTE A PORTION
OF DUAL CURRENCY RCF EXTENSIONS OF CREDIT), THE CANADIAN BORROWER SHALL, TO THE
EXTENT OF THE BALANCE OF SUCH EXCESS (THE “DUAL CURRENCY RCF EXCESS AMOUNT”),
REPLACE OUTSTANDING DUAL CURRENCY RCF LETTERS OF CREDIT AND/OR DEPOSIT AN AMOUNT
IN CANADIAN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS INTO A CASH COLLATERAL
ACCOUNT; PROVIDED, FURTHER THAT, IF THE CANADIAN AGENT DETERMINES (I) THAT THE
TOTAL AMOUNT OF FUNDS ON DEPOSIT IN THE CASH COLLATERAL ACCOUNT IS LESS THAN THE
DUAL CURRENCY RCF EXCESS AMOUNT, THE CANADIAN BORROWER SHALL FORTHWITH UPON
DEMAND BY THE CANADIAN AGENT, PAY TO THE CANADIAN AGENT, AS ADDITIONAL FUNDS TO
BE DEPOSITED AND HELD IN SUCH ACCOUNT, AN AMOUNT EQUAL TO THE EXCESS OF (A) THE
DUAL CURRENCY RCF EXCESS AMOUNT OVER (B) THE TOTAL AMOUNT OF FUNDS, IF ANY, HELD
IN SUCH ACCOUNT OR (II) THAT THE DUAL CURRENCY RCF EXCESS AMOUNT HAS BEEN
REDUCED TO ZERO (OR LESS THAN ZERO), THE AMOUNT OF FUNDS ON DEPOSIT IN THE CASH
COLLATERAL ACCOUNT SHALL BE RELEASED AND RETURNED TO THE CANADIAN BORROWER. ANY
PREPAYMENTS REQUIRED BY THIS SECTION 2.12(F) SHALL BE APPLIED FIRST TO
OUTSTANDING BASE RATE LOANS, UP TO THE FULL AMOUNT OF EACH THEREOF, BEFORE THEY
ARE APPLIED TO EURODOLLAR LOANS, BA LOANS AND/OR BA EQUIVALENT LOANS.


 


(F)            IF, DUE TO ANY PREPAYMENT REQUIRED PURSUANT TO SECTION 2.12 IT IS
NECESSARY TO REPAY BA LOANS OR BA EQUIVALENT LOANS PRIOR TO THE MATURITY
THEREOF, THE CANADIAN BORROWER WILL NOT BE REQUIRED TO REPAY SUCH BA LOANS OR BA
EQUIVALENT LOANS UNTIL THE MATURITY THEREOF, PROVIDED, HOWEVER, THAT AT THE
REQUEST OF THE CANADIAN AGENT, THE CANADIAN BORROWER SHALL FORTHWITH PAY TO THE
CANADIAN AGENT FOR DEPOSIT INTO A CASH COLLATERAL ACCOUNT MAINTAINED BY AND IN
THE NAME OF THE CANADIAN AGENT, AS AGENT FOR AND ON BEHALF OF THE DUAL CURRENCY
RCF LENDERS (AND THE CANADIAN BORROWER WILL GRANT TO THE CANADIAN AGENT, FOR THE
RATABLE BENEFIT OF THE DUAL CURRENCY RCF LENDERS, A CONTINUING SECURITY INTEREST
IN ALL AMOUNTS AT ANY TIME ON DEPOSIT IN SUCH CASH COLLATERAL ACCOUNT TO SECURE
THE AMOUNT OF EACH SUCH BA LOAN OR BA EQUIVALENT LOAN REQUIRED TO BE PREPAID),
AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT TO OTHERWISE BE PREPAID, TO BE HELD BY
THE CANADIAN AGENT FOR SET-OFF AGAINST FUTURE OBLIGATIONS OWING BY THE CANADIAN
BORROWER IN RESPECT OF SUCH BA LOANS OR BA EQUIVALENT LOANS AND, PENDING SUCH

 

58

--------------------------------------------------------------------------------


 


APPLICATION, SUCH AMOUNT WILL BEAR INTEREST AT THE RATE DECLARED BY THE CANADIAN
AGENT FROM TIME TO TIME AS THAT PAYABLE BY IT IN RESPECT OF DEPOSITS FOR SUCH
AMOUNT AND FOR THE PERIOD FROM THE DATE OF DEPOSIT TO THE END OF THE DATE OF
MATURITY OF EACH SUCH BA LOAN OR BA EQUIVALENT LOAN.


 


2.13         CONVERSION AND CONTINUATION OPTIONS. (A)  THE US BORROWER MAY ELECT
FROM TIME TO TIME TO CONVERT EURODOLLAR LOANS UNDER A GIVEN US BORROWER FACILITY
TO BASE RATE LOANS UNDER SUCH FACILITY BY GIVING THE ADMINISTRATIVE AGENT OR (IN
THE CASE OF US BORROWER DUAL CURRENCY RCF LOANS MAINTAINED AS EURODOLLAR LOANS)
THE US DUAL CURRENCY RCF AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR IRREVOCABLE
NOTICE OF SUCH ELECTION, PROVIDED THAT ANY SUCH CONVERSION OF EURODOLLAR LOANS
MAY BE MADE ONLY ON THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO. THE
US BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT BASE RATE LOANS UNDER A GIVEN
US BORROWER FACILITY TO EURODOLLAR LOANS UNDER SUCH FACILITY BY GIVING THE
ADMINISTRATIVE AGENT OR (IN THE CASE OF US BORROWER DUAL CURRENCY RCF LOANS
MAINTAINED AS BASE RATE LOANS) THE US DUAL CURRENCY RCF AGENT AT LEAST THREE
BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION (WHICH NOTICE SHALL
SPECIFY THE LENGTH OF THE INITIAL INTEREST PERIOD THEREFOR), PROVIDED THAT NO
BASE RATE LOAN UNDER A PARTICULAR US BORROWER FACILITY MAY BE CONVERTED INTO A
EURODOLLAR LOAN (I) WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
THE ADMINISTRATIVE AGENT OR (IN THE CASE OF US BORROWER DUAL CURRENCY RCF LOANS
MAINTAINED AS BASE RATE LOANS) THE US DUAL CURRENCY RCF AGENT HAS, OR THE
MAJORITY FACILITY LENDERS IN RESPECT OF SUCH US BORROWER FACILITY HAVE,
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSIONS OR
(II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE FINAL SCHEDULED TERMINATION
OR MATURITY DATE OF SUCH US BORROWER FACILITY. UPON RECEIPT OF ANY SUCH NOTICE,
THE ADMINISTRATIVE AGENT OR THE US DUAL CURRENCY RCF AGENT, AS THE CASE MAY BE,
SHALL PROMPTLY NOTIFY EACH RELEVANT US DOLLAR-DENOMINATED FACILITY LENDER OR
DUAL CURRENCY RCF LENDER, AS THE CASE MAY BE, THEREOF.


 


(B)           THE US BORROWER MAY ELECT TO CONTINUE ANY EURODOLLAR LOAN UNDER A
GIVEN US BORROWER FACILITY AS SUCH UPON THE EXPIRATION OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO BY GIVING IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT (OR, IN THE CASE OF US BORROWER DUAL CURRENCY RCF LOANS
MAINTAINED AS EURODOLLAR LOANS, THE US DUAL CURRENCY RCF AGENT), IN ACCORDANCE
WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN
SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH
EURODOLLAR LOANS, PROVIDED THAT NO EURODOLLAR LOAN UNDER A PARTICULAR US
BORROWER FACILITY MAY BE CONTINUED AS SUCH (I) WHEN ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF US
BORROWER DUAL CURRENCY RCF LOANS MAINTAINED AS EURODOLLAR LOANS, THE US DUAL
CURRENCY RCF AGENT) HAS, OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH US
BORROWER FACILITY HAVE, DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT
SUCH CONTINUATIONS OR (II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE FINAL
SCHEDULED TERMINATION OR MATURITY DATE OF SUCH US BORROWER FACILITY, AND
PROVIDED, FURTHER, THAT IF THE US BORROWER SHALL FAIL TO GIVE ANY REQUIRED
NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT
PERMITTED PURSUANT TO THE PRECEDING PROVISO, SUCH EURODOLLAR LOANS SHALL BE
CONVERTED AUTOMATICALLY TO BASE RATE LOANS UNDER SUCH US BORROWER FACILITY ON
THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD. UPON RECEIPT OF ANY SUCH
NOTICE, THE ADMINISTRATIVE AGENT OR THE US DUAL CURRENCY RCF AGENT, AS THE CASE
MAY BE, SHALL PROMPTLY NOTIFY EACH RELEVANT US DOLLAR-DENOMINATED FACILITY
LENDER OR DUAL CURRENCY RCF LENDER, AS THE CASE MAY BE, THEREOF.

 

59

--------------------------------------------------------------------------------


 


(C)           THE CANADIAN BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT
BANKERS’ ACCEPTANCES UNDER A GIVEN CANADIAN BORROWER FACILITY (UPON THE MATURITY
OF SUCH BANKERS’ ACCEPTANCES) TO CANADIAN PRIME RATE LOANS BY GIVING THE
CANADIAN AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH
ELECTION. SUBJECT TO SECTION 2.26(L), THE CANADIAN BORROWER MAY ELECT FROM TIME
TO TIME TO CONVERT CANADIAN PRIME RATE LOANS UNDER A GIVEN CANADIAN BORROWER
FACILITY TO BA LOANS AND/OR BA EQUIVALENT LOANS, AS APPLICABLE, UNDER SUCH
FACILITY BY GIVING THE CANADIAN AGENT AT LEAST THREE BUSINESS DAYS’ PRIOR
IRREVOCABLE NOTICE OF SUCH ELECTION (WHICH NOTICE SHALL SPECIFY THE LENGTH OF
THE INITIAL INTEREST PERIOD THEREFOR), PROVIDED THAT (X) IN THE CASE OF ANY
CONVERSION OF CANADIAN TERM LOANS MAINTAINED AS CANADIAN PRIME RATE LOANS TO BA
LOANS (AND/OR BA EQUIVALENT LOANS) AT ANY TIME PRIOR TO THE 30TH BUSINESS DAY
FOLLOWING THE CLOSING DATE, THE LENGTH OF THE INTEREST PERIOD THEREFOR SHALL BE
ONE-WEEK AND (Y) NO CANADIAN PRIME RATE LOAN MAY BE CONVERTED INTO A BA LOAN OR
BA EQUIVALENT LOAN (I) WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE CANADIAN AGENT HAS, OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH
CANADIAN BORROWER FACILITY HAVE, DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT
TO PERMIT SUCH CONVERSIONS OR (II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE
FINAL SCHEDULED TERMINATION OR MATURITY DATE OF SUCH CANADIAN BORROWER FACILITY.
UPON RECEIPT OF ANY SUCH NOTICE, THE CANADIAN AGENT SHALL PROMPTLY NOTIFY EACH
RELEVANT ALTERNATE CURRENCY FACILITIES LENDER THEREOF.


 


(D)           SUBJECT TO SECTION 2.26(L), THE CANADIAN BORROWER MAY ELECT TO
CONTINUE ANY BA LOAN OR BA EQUIVALENT LOAN UNDER A GIVEN CANADIAN BORROWER
FACILITY AS SUCH UPON THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH
RESPECT THERETO BY GIVING IRREVOCABLE NOTICE TO THE CANADIAN AGENT, IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE
TO SUCH BA LOAN OR BA EQUIVALENT LOAN, PROVIDED THAT (X) IN THE CASE OF ANY
CONTINUATION OF CANADIAN TERM LOANS THERETOFORE MAINTAINED AS BA LOANS (AND/OR
BA EQUIVALENT LOANS) AS CANADIAN TERM LOANS OF SUCH TYPE(S) AT ANY TIME PRIOR TO
THE 30TH BUSINESS DAY FOLLOWING THE CLOSING DATE, THE LENGTH OF THE INTEREST
PERIOD THEREFOR SHALL BE ONE-WEEK AND (Y) NO BA LOAN OR BA EQUIVALENT LOAN UNDER
A GIVEN CANADIAN BORROWER FACILITY MAY BE CONTINUED AS SUCH (I) WHEN ANY EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE CANADIAN AGENT HAS, OR THE
MAJORITY FACILITY LENDERS IN RESPECT OF SUCH CANADIAN BORROWER FACILITY HAVE,
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS OR
(II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE FINAL SCHEDULED TERMINATION
OR MATURITY DATE OF SUCH CANADIAN BORROWER FACILITY, AND PROVIDED, FURTHER, THAT
IF THE CANADIAN BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED
ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT TO THE
PRECEDING PROVISO AND SECTION 2.26(L), SUCH BA LOANS OR BA EQUIVALENT LOANS
SHALL BE CONVERTED AUTOMATICALLY TO CANADIAN PRIME RATE LOANS UNDER SUCH
CANADIAN BORROWER FACILITY ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST
PERIOD. UPON RECEIPT OF ANY SUCH NOTICE, THE CANADIAN AGENT SHALL PROMPTLY
NOTIFY EACH RELEVANT ALTERNATE CURRENCY FACILITIES LENDER THEREOF.


 

2.14         Minimum Amounts and Maximum Number of Eurodollar Tranches. (a) 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods in respect thereof shall be in such amounts and
be made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $2,000,000 or $500,000 integrals in excess thereof and
(b) no more than ten Eurodollar Tranches shall be outstanding at any one time.

 

60

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ALL
BORROWINGS, CONVERSIONS, CONTINUATIONS AND OPTIONAL PREPAYMENTS OF BA LOANS AND
BA EQUIVALENT LOANS, AND ALL SELECTIONS OF INTEREST PERIODS IN RESPECT THEREOF,
SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT (I)
AFTER GIVING EFFECT THERETO, THE AGGREGATE FACE AMOUNT OF ANY BA LOAN OR BA
EQUIVALENT LOAN SHALL BE EQUAL TO CDN$2,000,000 OR CDN$500,000 INTEGRALS IN
EXCESS THEREOF AND (II) NO MORE THAN FIVE BA LOANS AND/OR BA EQUIVALENT LOANS
SHALL BE OUTSTANDING AT ANY ONE TIME.


 


2.15         INTEREST RATES AND PAYMENT DATES. (A)  EACH EURODOLLAR LOAN SHALL
BEAR INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT THERETO AT A
RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE DETERMINED FOR SUCH DAY PLUS THE
APPLICABLE MARGIN IN EFFECT FOR SUCH DAY.


 


(B)           EACH BASE RATE LOAN SHALL BEAR INTEREST FOR EACH DAY ON WHICH IT
IS OUTSTANDING AT A RATE PER ANNUM EQUAL TO THE BASE RATE IN EFFECT FOR SUCH DAY
PLUS THE APPLICABLE MARGIN IN EFFECT FOR SUCH DAY.


 


(C)           EACH CANADIAN PRIME RATE LOAN SHALL BEAR INTEREST FOR EACH DAY ON
WHICH IT IS OUTSTANDING AT A RATE PER ANNUM EQUAL TO THE CANADIAN PRIME RATE IN
EFFECT FOR SUCH DAY PLUS THE APPLICABLE MARGIN IN EFFECT FOR SUCH DAY.


 


(D)           UPON ACCEPTANCE OF A BANKERS’ ACCEPTANCE BY A CANADIAN LENDER, THE
CANADIAN BORROWER SHALL PAY TO THE CANADIAN AGENT ON BEHALF OF THE CANADIAN
LENDER THE ACCEPTANCE FEE CALCULATED ON THE FACE AMOUNT OF THE BANKERS’
ACCEPTANCES AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN ON THE BASIS OF
THE NUMBER OF DAYS IN THE INTEREST PERIOD FOR THE BANKERS’ ACCEPTANCE AND A YEAR
OF 365 DAYS.


 


(E)           (I)  IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY US
DOLLAR-DENOMINATED FACILITIES LOAN OR US DOLLAR RCF REIMBURSEMENT OBLIGATION
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), ALL OUTSTANDING US DOLLAR-DENOMINATED FACILITIES LOANS AND US DOLLAR
RCF REIMBURSEMENT OBLIGATIONS (WHETHER OR NOT OVERDUE) (TO THE EXTENT LEGALLY
PERMITTED) SHALL BEAR INTEREST AT A RATE PER ANNUM THAT IS EQUAL TO (X) IN THE
CASE OF THE US DOLLAR-DENOMINATED FACILITIES LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2.0% OR (Y) IN THE CASE OF US DOLLAR RCF REIMBURSEMENT OBLIGATIONS,
THE RATE APPLICABLE TO BASE RATE LOANS UNDER THE US DOLLAR REVOLVING CREDIT
FACILITY PLUS 2.0%, AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY
US DOLLAR-DENOMINATED FACILITIES LOAN OR US DOLLAR RCF REIMBURSEMENT OBLIGATION
OR ANY COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO BASE RATE LOANS UNDER THE RELEVANT US DOLLAR-DENOMINATED FACILITY PLUS 2.0%
(OR, IN THE CASE OF ANY SUCH OTHER AMOUNTS THAT DO NOT RELATE TO A PARTICULAR US
DOLLAR-DENOMINATED FACILITY, THE RATE THEN APPLICABLE TO BASE RATE LOANS UNDER
THE US DOLLAR REVOLVING CREDIT FACILITY PLUS 2.0%), IN EACH CASE, WITH RESPECT
TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH
AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(F)            (I)  IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY ALTERNATE
CURRENCY FACILITIES LOAN OR DUAL CURRENCY RCF REIMBURSEMENT OBLIGATION SHALL NOT
BE PAID WHEN DUE

 

61

--------------------------------------------------------------------------------


 


(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), ALL OUTSTANDING
ALTERNATE CURRENCY FACILITIES LOANS AND DUAL CURRENCY RCF REIMBURSEMENT
OBLIGATIONS (WHETHER OR NOT OVERDUE) (TO THE EXTENT LEGALLY PERMITTED) SHALL
BEAR INTEREST AT A RATE PER ANNUM THAT IS EQUAL TO (X) IN THE CASE OF THE
ALTERNATE CURRENCY FACILITIES LOANS, THE RATE THAT WOULD OTHERWISE BE APPLICABLE
THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION PLUS 2.0% OR (Y) IN
THE CASE OF DUAL CURRENCY RCF REIMBURSEMENT OBLIGATIONS, THE RATE APPLICABLE TO
CANADIAN PRIME RATE LOANS UNDER THE DUAL CURRENCY REVOLVING CREDIT FACILITY PLUS
2.0%, AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY ALTERNATE
CURRENCY FACILITIES LOAN OR DUAL CURRENCY RCF REIMBURSEMENT OBLIGATION OR ANY
COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF US
BORROWER DUAL CURRENCY RCF LOANS, THE RATE THEN APPLICABLE TO BASE RATE LOANS
UNDER THE DUAL CURRENCY REVOLVING CREDIT FACILITY PLUS 2.0% AND (Y) IN THE CASE
OF CANADIAN BORROWER LOANS AND DUAL CURRENCY RCF REIMBURSEMENT OBLIGATIONS, THE
RATE THEN APPLICABLE TO CANADIAN PRIME RATE LOANS UNDER THE RELEVANT CANADIAN
BORROWER FACILITY PLUS 2.0% (OR, IN THE CASE OF ANY SUCH OTHER AMOUNTS THAT DO
NOT RELATE TO A PARTICULAR ALTERNATE CURRENCY FACILITY, THE RATE THEN APPLICABLE
TO BASE RATE LOANS UNDER THE DUAL CURRENCY REVOLVING CREDIT FACILITY PLUS 2.0%),
IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH
NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE
JUDGMENT).


 


(G)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (E) OR (F) OF THIS
SECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


2.16         COMPUTATION OF INTEREST AND FEES. (A)  INTEREST, FEES AND
COMMISSIONS PAYABLE PURSUANT HERETO SHALL BE CALCULATED ON THE BASIS OF A
360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED, EXCEPT THAT, WITH RESPECT TO BASE RATE
LOANS ON WHICH INTEREST IS CALCULATED ON THE BASIS OF THE US PRIME RATE AND THE
CANADIAN PRIME RATE LOANS, THE INTEREST THEREON SHALL BE CALCULATED ON THE BASIS
OF A 365- (OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.
THE RELEVANT FACILITY AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE US BORROWER
AND THE RELEVANT LENDERS OF EACH DETERMINATION OF A EURODOLLAR RATE. ANY CHANGE
IN THE INTEREST RATE ON A LOAN RESULTING FROM A CHANGE IN THE CANADIAN PRIME
RATE, THE BASE RATE OR THE EUROCURRENCY RESERVE REQUIREMENTS SHALL BECOME
EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH CHANGE BECOMES
EFFECTIVE. THE RELEVANT FACILITY AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE
US BORROWER OR THE CANADIAN BORROWER, AS APPLICABLE, AND THE RELEVANT LENDERS OF
THE EFFECTIVE DATE AND THE AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.


 


(B)           FOR THE PURPOSES OF THE INTEREST ACT (CANADA) AND DISCLOSURE
THEREUNDER, WHENEVER ANY INTEREST OR ANY FEE TO BE PAID HEREUNDER OR IN
CONNECTION HEREWITH BY THE CANADIAN BORROWER IS TO BE CALCULATED ON THE BASIS OF
A 360-, 365- OR 366-DAY YEAR, THE YEARLY RATE OF INTEREST TO WHICH THE RATE USED
IN SUCH CALCULATION IS EQUIVALENT IS THE RATE SO USED MULTIPLIED BY THE ACTUAL
NUMBER OF DAYS IN THE CALENDAR YEAR IN WHICH THE SAME IS TO BE ASCERTAINED AND
DIVIDED BY 360, 365 OR 366, AS APPLICABLE. THE RATES OF INTEREST UNDER THIS
AGREEMENT ARE NOMINAL RATES, AND NOT EFFECTIVE RATES OR YIELDS. THE PRINCIPLE OF
DEEMED REINVESTMENT OF INTEREST DOES NOT APPLY TO ANY INTEREST CALCULATION UNDER
THIS AGREEMENT.

 

62

--------------------------------------------------------------------------------


 


(C)           EACH DETERMINATION OF AN INTEREST RATE (INCLUDING THE DISCOUNT
RATE) BY THE RELEVANT FACILITY AGENT PURSUANT TO ANY PROVISION OF THIS AGREEMENT
SHALL BE CONCLUSIVE AND BINDING ON THE US BORROWER, THE CANADIAN BORROWER, THE
US DOLLAR-DENOMINATED FACILITY LENDERS AND THE ALTERNATE CURRENCY FACILITIES
LENDERS, AS APPLICABLE, IN THE ABSENCE OF MANIFEST ERROR. THE RELEVANT FACILITY
AGENT SHALL, AT THE REQUEST OF THE US BORROWER OR THE CANADIAN BORROWER, AS THE
CASE MAY BE, DELIVER TO THE US BORROWER OR THE CANADIAN BORROWER, AS THE CASE
MAY BE, A STATEMENT SHOWING THE QUOTATIONS USED BY SUCH FACILITY AGENT IN
DETERMINING ANY INTEREST RATE OR DISCOUNT RATE PURSUANT TO SECTION 2.15.


 

2.17         Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 


(A)           THE RELEVANT FACILITY AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON EACH AFFECTED BORROWER) THAT,
BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD, OR


 


(B)           THE RELEVANT FACILITY AGENT SHALL HAVE RECEIVED NOTICE FROM THE
MAJORITY FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY THAT THE
EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY
CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING
SUCH INTEREST PERIOD,


 


THE RELEVANT FACILITY AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO
THE US BORROWER AND THE RELEVANT LENDERS AS SOON AS PRACTICABLE THEREAFTER. IF
SUCH NOTICE IS GIVEN (X) ANY EURODOLLAR LOANS UNDER THE RELEVANT FACILITY
REQUESTED TO BE MADE ON THE FIRST DAY OF SUCH INTEREST PERIOD SHALL BE MADE AS
BASE RATE LOANS, (Y) ANY LOANS UNDER THE RELEVANT FACILITY THAT WERE TO HAVE
BEEN CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO EURODOLLAR LOANS
SHALL BE CONTINUED AS BASE RATE LOANS AND (Z) ANY OUTSTANDING EURODOLLAR LOANS
UNDER THE RELEVANT FACILITY SHALL BE CONVERTED, ON THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD WITH RESPECT THERETO, TO BASE RATE LOANS. UNTIL SUCH
NOTICE HAS BEEN WITHDRAWN BY THE RELEVANT FACILITY AGENT, NO FURTHER EURODOLLAR
LOANS UNDER THE RELEVANT FACILITY SHALL BE MADE OR CONTINUED AS SUCH, NOR SHALL
THE AFFECTED BORROWER HAVE THE RIGHT TO CONVERT LOANS UNDER THE RELEVANT
FACILITY TO EURODOLLAR LOANS.


 


2.18         PRO RATA TREATMENT AND PAYMENTS. (A)  EACH BORROWING OF US
DOLLAR-DENOMINATED FACILITIES LOANS BY THE US BORROWER FROM THE US
DOLLAR-DENOMINATED FACILITY LENDERS HEREUNDER, EACH PAYMENT BY THE US BORROWER
ON ACCOUNT OF ANY COMMITMENT FEE IN RESPECT OF THE US DOLLAR RCF COMMITMENTS OR
ON ACCOUNT OF ANY US DOLLAR RCF LETTER OF CREDIT FEE, AND ANY REDUCTION OF THE
COMMITMENTS OF THE US DOLLAR-DENOMINATED FACILITY LENDERS, SHALL BE MADE PRO
RATA ACCORDING TO THE RESPECTIVE INITIAL US TERM LOAN PERCENTAGES OR US DOLLAR
RCF PERCENTAGES, AS THE CASE MAY BE, OF THE RELEVANT US DOLLAR-DENOMINATED
FACILITY LENDERS. EACH BORROWING OF DUAL CURRENCY RCF LOANS BY EITHER BORROWER
FROM THE DUAL CURRENCY RCF LENDERS HEREUNDER, EACH PAYMENT BY EITHER BORROWER ON
ACCOUNT OF ANY COMMITMENT FEE IN RESPECT OF THE DUAL CURRENCY RCF COMMITMENTS,
OR ON ACCOUNT OF ANY ACCEPTANCE FEE OR DUAL CURRENCY RCF LETTER OF CREDIT FEE,
AND ANY REDUCTION OF THE DUAL CURRENCY RCF COMMITMENTS OF THE DUAL CURRENCY RCF
LENDERS, SHALL BE MADE PRO RATA

 

63

--------------------------------------------------------------------------------


 


ACCORDING TO THE RESPECTIVE DUAL CURRENCY RCF PERCENTAGES OF THE DUAL CURRENCY
RCF LENDERS. EACH BORROWING OF CANADIAN TERM LOANS BY THE CANADIAN BORROWER FROM
THE CANADIAN TERM LOAN LENDERS HEREUNDER AND ANY REDUCTION OF THE CANADIAN TERM
LOAN COMMITMENTS OF THE CANADIAN TERM LOAN LENDERS, SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE CANADIAN TERM LOAN PERCENTAGES OF THE CANADIAN TERM
LOAN LENDERS. EACH PAYMENT OF INTEREST IN RESPECT OF THE LOANS AND EACH PAYMENT
IN RESPECT OF FEES, PREMIUMS OR EXPENSES PAYABLE HEREUNDER SHALL BE APPLIED TO
THE AMOUNT OF SUCH OBLIGATIONS OWING TO THE LENDERS PRO RATA ACCORDING TO THE
RESPECTIVE AMOUNTS THEN DUE AND OWING TO THE LENDERS.


 


(B)           EACH MANDATORY PREPAYMENT REQUIRED BY SECTION 2.12 TO BE APPLIED
TO TERM LOANS AND EACH OPTIONAL PREPAYMENT IN RESPECT OF THE TERM LOANS SHALL BE
ALLOCATED AMONG THE TERM LOAN FACILITIES PRO RATA ACCORDING TO THE RESPECTIVE
OUTSTANDING PRINCIPAL AMOUNTS OF TERM LOANS UNDER SUCH FACILITIES. EACH PAYMENT
(INCLUDING EACH PREPAYMENT) OF THE TERM LOANS OUTSTANDING UNDER ANY TERM LOAN
FACILITY SHALL BE ALLOCATED AMONG THE TERM LOAN LENDERS HOLDING SUCH TERM LOANS
PRO RATA BASED ON THE PRINCIPAL AMOUNT OF SUCH TERM LOANS HELD BY SUCH TERM LOAN
LENDERS, AND SHALL BE APPLIED TO THE SCHEDULED INSTALLMENTS OF SUCH TERM LOANS
(I) IN THE CASE OF ANY MANDATORY PREPAYMENT OF SUCH TERM LOANS, PRO RATA BASED
ON THE REMAINING OUTSTANDING PRINCIPAL AMOUNT OF SUCH INSTALLMENTS AND (II) IN
THE CASE OF ANY VOLUNTARY PREPAYMENT OF SUCH TERM LOANS, (I) FIRST, TO THE NEXT
SIX SCHEDULED INSTALLMENTS THEREOF DUE PURSUANT TO SECTION 2.3(A) OR (B), AS
APPLICABLE, IN DIRECT ORDER OF MATURITY AND (II) SECOND, PRO RATA BASED ON THE
REMAINING OUTSTANDING PRINCIPAL AMOUNT OF SUCH INSTALLMENTS. AMOUNTS PREPAID ON
ACCOUNT OF THE TERM LOANS MAY NOT BE REBORROWED.


 


(C)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE US BORROWER ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE US DOLLAR RCF LOANS SHALL BE MADE
PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE US
DOLLAR RCF LOANS THEN HELD BY THE US DOLLAR RCF LENDERS. EACH PAYMENT (INCLUDING
EACH PREPAYMENT) BY THE US BORROWER OR THE CANADIAN BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE DUAL CURRENCY RCF LOANS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE DUAL CURRENCY
RCF LOANS THEN HELD BY THE DUAL CURRENCY RCF LENDERS. EACH PAYMENT IN RESPECT OF
US DOLLAR RCF REIMBURSEMENT OBLIGATIONS IN RESPECT OF ANY US DOLLAR RCF LETTER
OF CREDIT SHALL BE MADE TO THE US DOLLAR RCF ISSUING LENDER THAT ISSUED SUCH US
DOLLAR RCF LETTER OF CREDIT. EACH PAYMENT IN RESPECT OF DUAL CURRENCY RCF
REIMBURSEMENT OBLIGATIONS IN RESPECT OF ANY DUAL CURRENCY RCF LETTER OF CREDIT
SHALL BE MADE TO THE DUAL CURRENCY RCF ISSUING LENDER THAT ISSUED SUCH DUAL
CURRENCY RCF LETTER OF CREDIT.


 


(D)           THE APPLICATION OF ANY PAYMENT OF LOANS UNDER ANY FACILITY
(INCLUDING OPTIONAL AND MANDATORY PREPAYMENTS) SHALL BE MADE, FIRST, TO BASE
RATE LOANS AND/OR CANADIAN PRIME RATE LOANS UNDER SUCH FACILITY AND, SECOND, TO
EURODOLLAR LOANS, BA LOANS AND/OR BA EQUIVALENT LOANS UNDER SUCH FACILITY IN
DIRECT ORDER OF MATURITY OF THE INTEREST PERIOD APPLICABLE THERETO. EACH PAYMENT
OF THE LOANS (EXCEPT IN THE CASE OF SWING LINE LOANS AND REVOLVING CREDIT LOANS
THAT ARE BASE RATE LOANS OR CANADIAN PRIME RATE LOANS) SHALL BE ACCOMPANIED BY
ACCRUED INTEREST TO THE DATE OF SUCH PAYMENT ON THE AMOUNT PAID.


 


(E)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE US BORROWER
HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL
BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 1:00 P.M., NEW
YORK CITY TIME, ON THE DUE DATE

 

64

--------------------------------------------------------------------------------


 


THEREOF TO (I) IN THE CASE OF PAYMENTS WITH RESPECT TO THE US DOLLAR-DENOMINATED
FACILITIES, TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RELEVANT US
DOLLAR-DENOMINATED FACILITY LENDERS, AT THE ADMINISTRATIVE AGENT’S PAYMENT
OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS AND (II) IN THE CASE OF
PAYMENTS WITH RESPECT TO THE DUAL CURRENCY REVOLVING CREDIT FACILITY, TO THE US
DUAL CURRENCY RCF AGENT, FOR THE ACCOUNT OF THE RELEVANT DUAL CURRENCY RCF
LENDERS, AT THE US DUAL CURRENCY RCF AGENT’S PAYMENT OFFICE, IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS. ANY PAYMENT MADE BY THE US BORROWER AFTER 1:00
P.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN ON
THE NEXT FOLLOWING BUSINESS DAY. THE ADMINISTRATIVE AGENT OR THE US DUAL
CURRENCY RCF AGENT, AS THE CASE MAY BE, SHALL DISTRIBUTE SUCH PAYMENTS IN
RESPECT OF US DOLLAR-DENOMINATED FACILITIES OR THE DUAL CURRENCY REVOLVING
CREDIT FACILITY, AS THE CASE MAY BE, TO THE RELEVANT US DOLLAR-DENOMINATED
FACILITY LENDERS OR THE DUAL CURRENCY RCF LENDERS, AS THE CASE MAY BE, PROMPTLY
UPON RECEIPT IN LIKE FUNDS AS RECEIVED. IF ANY PAYMENT BY THE US BORROWER
HEREUNDER (OTHER THAN PAYMENTS ON EURODOLLAR LOANS) BECOMES DUE AND PAYABLE ON A
DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY. IF ANY PAYMENT BY THE US BORROWER ON A EURODOLLAR LOAN
BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH
EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH
EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY. IN
THE CASE OF ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING
TWO SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE
DURING SUCH EXTENSION.


 


(F)            ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE CANADIAN
BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR
OTHERWISE, SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR
TO 1:00 P.M., TORONTO TIME, ON THE DUE DATE THEREOF TO THE CANADIAN AGENT, FOR
THE ACCOUNT OF THE RELEVANT ALTERNATE CURRENCY FACILITIES LENDERS, AT THE
CANADIAN AGENT’S PAYMENT OFFICE, IN CANADIAN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS. ANY PAYMENT MADE BY THE CANADIAN BORROWER AFTER 1:00 P.M.,
TORONTO TIME, ON ANY BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN ON THE NEXT
FOLLOWING BUSINESS DAY. THE CANADIAN AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
RELEVANT ALTERNATE CURRENCY FACILITIES LENDERS PROMPTLY UPON RECEIPT IN LIKE
FUNDS AS RECEIVED. IF ANY PAYMENT BY THE CANADIAN BORROWER HEREUNDER (OTHER THAN
PAYMENTS ON BA LOANS AND BA EQUIVALENT LOANS) BECOMES DUE AND PAYABLE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY. IN THE CASE OF ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT
TO THE PRECEDING SENTENCE, INTEREST THEREON SHALL BE PAYABLE AT THE THEN
APPLICABLE RATE DURING SUCH EXTENSION. BA LOANS AND BA EQUIVALENT LOANS MAY ONLY
BE PREPAID, AND PAYMENTS TO BE MADE ON ACCOUNT THEREOF SHALL BE HANDLED, IN
ACCORDANCE WITH SECTION 2.26(K).


 


(G)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY US DOLLAR-DENOMINATED FACILITY LENDER PRIOR TO A BORROWING OF US
DOLLAR-DENOMINATED FACILITIES LOANS THAT SUCH LENDER WILL NOT MAKE THE AMOUNT
THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH US
DOLLAR-DENOMINATED FACILITY LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE US BORROWER A CORRESPONDING AMOUNT. IF SUCH
AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON
THE BORROWING DATE THEREFOR, SUCH US DOLLAR-DENOMINATED FACILITY LENDER SHALL
PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH

 

65

--------------------------------------------------------------------------------


 


AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS
EFFECTIVE RATE FOR THE PERIOD UNTIL SUCH US DOLLAR-DENOMINATED FACILITY LENDER
MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT. A
CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY US DOLLAR-DENOMINATED
FACILITY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. IF SUCH US DOLLAR-DENOMINATED
FACILITY LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH US DOLLAR-DENOMINATED FACILITY LENDER WITHIN THREE
BUSINESS DAYS AFTER SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE
ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM
APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT US DOLLAR-DENOMINATED FACILITY,
ON DEMAND, FROM THE US BORROWER.


 


(H)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY THE US BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY
THE US BORROWER HEREUNDER IN RESPECT OF ANY US DOLLAR-DENOMINATED FACILITY THAT
THE US BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE US BORROWER IS MAKING SUCH PAYMENT, AND
THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE RELEVANT US DOLLAR-DENOMINATED FACILITY
LENDERS THEIR RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT. IF SUCH
PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT BY THE US BORROWER WITHIN THREE
BUSINESS DAYS AFTER SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RECOVER, ON DEMAND, FROM EACH US DOLLAR-DENOMINATED FACILITY LENDER TO WHICH ANY
AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE PRECEDING SENTENCE, SUCH AMOUNT
WITH INTEREST THEREON AT THE RATE PER ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE. NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE
ADMINISTRATIVE AGENT OR ANY US DOLLAR-DENOMINATED FACILITY LENDER AGAINST THE US
BORROWER.


 


(I)            UNLESS THE US DUAL CURRENCY RCF AGENT OR THE CANADIAN AGENT, AS
APPLICABLE, SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY ALTERNATE CURRENCY
FACILITIES LENDER PRIOR TO A BORROWING OF ALTERNATE CURRENCY FACILITIES LOANS
THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF
SUCH BORROWING AVAILABLE TO SUCH FACILITY AGENT, SUCH FACILITY AGENT MAY ASSUME
THAT SUCH ALTERNATE CURRENCY FACILITIES LENDER IS MAKING SUCH AMOUNT AVAILABLE
TO SUCH FACILITY AGENT, AND SUCH FACILITY AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE RELEVANT BORROWER A CORRESPONDING AMOUNT. IF
SUCH AMOUNT IS NOT MADE AVAILABLE TO SUCH FACILITY AGENT BY THE REQUIRED TIME ON
THE BORROWING DATE THEREFOR, SUCH ALTERNATE CURRENCY FACILITIES LENDER SHALL PAY
TO SUCH FACILITY AGENT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE
EQUAL TO (I) IN THE CASE OF US BORROWER DUAL CURRENCY RCF LOANS, THE DAILY
AVERAGE FEDERAL FUNDS EFFECTIVE RATE FOR THE PERIOD UNTIL SUCH DUAL CURRENCY RCF
LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO SUCH FACILITY AGENT AND (II)
IN THE CASE OF CANADIAN BORROWER LOANS, THE INTERBANK OFFERED RATE QUOTED BY THE
CANADIAN AGENT FOR THE PERIOD UNTIL SUCH ALTERNATE CURRENCY FACILITIES LENDER
MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO SUCH FACILITY AGENT. A CERTIFICATE OF
THE RESPECTIVE FACILITY AGENT SUBMITTED TO ANY ALTERNATE CURRENCY FACILITIES
LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. IF SUCH ALTERNATE CURRENCY
FACILITIES LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
RELEVANT FACILITY AGENT BY SUCH ALTERNATE CURRENCY FACILITIES LENDER WITHIN
THREE BUSINESS DAYS AFTER SUCH BORROWING DATE, SUCH FACILITY AGENT SHALL ALSO BE
ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON (I) IN THE CASE OF US
BORROWER DUAL CURRENCY RCF LOANS, AT THE RATE PER ANNUM APPLICABLE TO BASE RATE
LOANS UNDER THE DUAL CURRENCY REVOLVING CREDIT FACILITY AND (II) IN THE CASE OF
CANADIAN BORROWER LOANS, AT

 

66

--------------------------------------------------------------------------------


 


THE RATE PER ANNUM APPLICABLE TO CANADIAN PRIME RATE LOANS UNDER THE RELEVANT
ALTERNATE CURRENCY FACILITY, IN EACH CASE ON DEMAND, FROM THE RELEVANT BORROWER.


 


(J)            UNLESS THE US DUAL CURRENCY RCF AGENT OR CANADIAN AGENT, AS
APPLICABLE, SHALL HAVE BEEN NOTIFIED IN WRITING BY THE US BORROWER OR THE
CANADIAN BORROWER, AS THE CASE MAY BE, PRIOR TO THE DATE OF ANY PAYMENT DUE TO
BE MADE BY SUCH BORROWER HEREUNDER IN RESPECT OF ANY ALTERNATE CURRENCY FACILITY
THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT TO SUCH FACILITY AGENT, SUCH
FACILITY AGENT MAY ASSUME THAT SUCH BORROWER IS MAKING SUCH PAYMENT, AND SUCH
FACILITY AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE RELEVANT ALTERNATE CURRENCY FACILITIES LENDERS
THEIR RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT. IF SUCH PAYMENT IS
NOT MADE TO SUCH FACILITY AGENT BY SUCH BORROWER WITHIN THREE BUSINESS DAYS
AFTER SUCH DUE DATE, SUCH FACILITY AGENT SHALL BE ENTITLED TO RECOVER, ON
DEMAND, FROM EACH ALTERNATE CURRENCY FACILITIES LENDER TO WHICH ANY AMOUNT WHICH
WAS MADE AVAILABLE PURSUANT TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST
THEREON AT THE RATE PER ANNUM EQUAL TO (I) IN THE CASE OF US BORROWER DUAL
CURRENCY RCF LOANS, THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE DATE AND (II) IN
THE CASE OF CANADIAN BORROWER LOANS, THE INTERBANK OFFERED RATE QUOTED BY THE
CANADIAN AGENT. NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE US
DUAL CURRENCY RCF AGENT, THE CANADIAN AGENT OR ANY ALTERNATE CURRENCY FACILITIES
LENDER AGAINST EITHER BORROWER.


 


2.19         REQUIREMENTS OF LAW. (A)  IF THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE
BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF:


 

(I)            SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY APPLICATION OR ANY
EURODOLLAR LOAN, BA LOAN OR BA EQUIVALENT LOAN MADE BY IT, OR CHANGE THE BASIS
OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR
NON-EXCLUDED TAXES COVERED BY SECTION 2.20 AND CHANGES IN THE RATE OF TAX ON THE
OVERALL NET INCOME OF SUCH LENDER);

 

(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EURODOLLAR RATE HEREUNDER; OR

 

(III)          SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, BA Loans or BA Equivalent Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the US Borrower
(in the case of any such increase or reduction with respect to the US Borrower
Facilities) or the Canadian Borrower (in the case of any such increase or
reduction with respect to Canadian Borrower Facilities) shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender on an after-tax basis for such increased

 

67

--------------------------------------------------------------------------------


 

cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the US
Borrower or the Canadian Borrower, as applicable (with a copy to each relevant
Facility Agent) of the event by reason of which it has become so entitled.

 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF
CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER TO THE US BORROWER (IN THE CASE OF ANY SUCH REDUCTION
RELATING TO SUCH LENDER’S OBLIGATIONS WITH RESPECT TO THE US BORROWER
FACILITIES) OR THE CANADIAN BORROWER (IN THE CASE OF ANY SUCH REDUCTION RELATING
TO SUCH LENDER’S OBLIGATIONS WITH RESPECT TO THE CANADIAN BORROWER FACILITIES)
(IN EACH CASE, WITH A COPY TO EACH RELEVANT FACILITY AGENT) OF A WRITTEN REQUEST
THEREFOR, THE US BORROWER OR THE CANADIAN BORROWER, AS THE CASE MAY BE, SHALL
PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH
LENDER OR SUCH CORPORATION FOR SUCH REDUCTION ON AN AFTER-TAX BASIS.


 


(C)           IF ANY GOVERNMENTAL AUTHORITY IN CANADA (OR ANY OTHER JURISDICTION
IN WHICH THE FUNDING OPERATIONS OF ANY CANADIAN LENDER SHALL BE CONDUCTED WITH
RESPECT TO CANADIAN DOLLARS) SHALL HAVE IN EFFECT ANY RESERVE, LIQUID ASSET OR
SIMILAR REQUIREMENT WITH RESPECT TO ANY CATEGORY OF DEPOSITS OR LIABILITIES
CUSTOMARILY USED TO FUND LOANS IN CANADIAN DOLLARS (EXCLUDING ANY EURODOLLAR
RESERVE REQUIREMENTS), OR BY REFERENCE TO WHICH INTEREST RATES APPLICABLE TO
LOANS IN CANADIAN DOLLARS ARE DETERMINED, AND THE RESULT OF SUCH REQUIREMENT
SHALL BE TO INCREASE THE COST TO SUCH CANADIAN LENDER OF MAKING OR MAINTAINING
ANY LOAN IN CANADIAN DOLLARS, AND SUCH CANADIAN LENDER SHALL DELIVER TO THE
CANADIAN BORROWER A NOTICE REQUESTING COMPENSATION UNDER THIS PARAGRAPH, THEN
THE CANADIAN BORROWER WILL PAY TO SUCH CANADIAN LENDER ON EACH INTEREST PAYMENT
DATE WITH RESPECT TO EACH AFFECTED LOAN AN AMOUNT THAT WILL COMPENSATE SUCH
CANADIAN LENDER FOR SUCH ADDITIONAL COST.


 


(D)           A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION SUBMITTED BY ANY LENDER TO THE US BORROWER OR THE CANADIAN
BORROWER, AS APPLICABLE (WITH A COPY TO EACH RELEVANT FACILITY AGENT) SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. THE OBLIGATIONS OF THE US BORROWER
AND THE CANADIAN BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 


2.20         TAXES. (A)  ALL PAYMENTS MADE BY THE BORROWERS UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENTS SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME,
STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS, NOW OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED
BY ANY GOVERNMENTAL AUTHORITY, EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES

 

68

--------------------------------------------------------------------------------


 


(IMPOSED IN LIEU OF NET INCOME TAXES) IMPOSED ON ANY ARRANGER, ANY AGENT OR ANY
LENDER AS A RESULT OF A PRESENT OR FORMER CONNECTION BETWEEN SUCH ARRANGER, SUCH
AGENT OR SUCH LENDER AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING
SUCH TAX OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN
(OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM SUCH ARRANGER’S, SUCH
AGENT’S OR SUCH LENDER’S HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS
OR RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT). IF ANY SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES,
FEES, DEDUCTIONS OR WITHHOLDINGS (“NON-EXCLUDED TAXES”) OR ANY OTHER TAXES ARE
REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE TO ANY ARRANGER, ANY AGENT OR
ANY LENDER HEREUNDER, THE AMOUNTS SO PAYABLE TO SUCH ARRANGER, SUCH AGENT OR
SUCH LENDER SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO SUCH
ARRANGER, SUCH AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES AND
OTHER TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATES
OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT NEITHER
ANY BORROWER NOR ANY SUBSIDIARY GUARANTOR SHALL BE REQUIRED TO INCREASE ANY SUCH
AMOUNTS PAYABLE TO ANY ARRANGER, ANY AGENT OR ANY LENDER WITH RESPECT TO ANY
NON-EXCLUDED TAXES (I) THAT ARE ATTRIBUTABLE TO SUCH ARRANGER’S, SUCH AGENT’S OR
SUCH LENDER’S FAILURE TO COMPLY WITH THE REQUIREMENTS OF PARAGRAPH (D) OR (E) OF
THIS SECTION, OR (II) IN THE CASE OF ANY LENDER THAT IS A NON-US PERSON, THAT
ARE UNITED STATES WITHHOLDING TAXES IMPOSED ON AMOUNTS PAYABLE TO SUCH ARRANGER,
SUCH AGENT OR SUCH LENDER AT THE TIME SUCH ARRANGER, SUCH AGENT OR SUCH LENDER
BECOMES A PARTY TO THIS AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH ARRANGER’S,
SUCH AGENT’S OR SUCH LENDER’S ASSIGNOR (IF ANY) WAS ENTITLED, AT THE TIME OF
ASSIGNMENT, TO RECEIVE ADDITIONAL AMOUNTS FROM EITHER BORROWER WITH RESPECT TO
SUCH NON-EXCLUDED TAXES PURSUANT TO THIS PARAGRAPH (A). EACH BORROWER OR THE
APPLICABLE SUBSIDIARY GUARANTOR SHALL MAKE ANY REQUIRED WITHHOLDING AND PAY THE
FULL AMOUNT WITHHELD TO THE RELEVANT TAX AUTHORITY OR OTHER GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW.


 


(B)           IN ADDITION, THE BORROWERS SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY
EITHER BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE US BORROWER SHALL SEND
TO THE ADMINISTRATIVE AGENT OR THE US DUAL CURRENCY RCF AGENT, AS APPLICABLE,
AND THE CANADIAN BORROWER SHALL SEND TO THE CANADIAN AGENT FOR THE ACCOUNT OF
THE RELEVANT ARRANGER, AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF
AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THAT BORROWER SHOWING PAYMENT THEREOF.
IF EITHER BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE
TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE RELEVANT FACILITY
AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, THE
BORROWERS AND SUBSIDIARY GUARANTORS JOINTLY AND SEVERALLY AGREE TO INDEMNIFY THE
ARRANGERS, THE AGENTS AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY ANY ARRANGER, ANY AGENT OR ANY LENDER AS A
RESULT OF ANY SUCH FAILURE. THE OBLIGATIONS OF THE BORROWERS IN THIS SECTION
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(D)           EACH LENDER THAT IS A NON-US PERSON SHALL DELIVER TO THE US
BORROWER, THE ADMINISTRATIVE AGENT AND, IF SUCH LENDER IS AN ALTERNATE CURRENCY
FACILITIES LENDER, THE US DUAL CURRENCY RCF AGENT (OR, IN THE CASE OF A
PARTICIPANT, TO SUCH LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN
PURCHASED) TWO COPIES OF EITHER US INTERNAL REVENUE

 

69

--------------------------------------------------------------------------------


 


SERVICE FORM W-8BEN OR FORM W-8ECI, OR, IN THE CASE OF A SUCH LENDER CLAIMING
EXEMPTION FROM US FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE
CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST” A STATEMENT SUBSTANTIALLY
IN THE FORM OF EXHIBIT I TO THE EFFECT THAT SUCH LENDER IS ELIGIBLE FOR A
COMPLETE EXEMPTION FROM WITHHOLDING OF US TAXES UNDER SECTION 871(H) OR 881(C)
OF THE CODE AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER CLAIMING COMPLETE
EXEMPTION FROM, OR A REDUCED RATE OF, US FEDERAL WITHHOLDING TAX ON ALL PAYMENTS
OF INTEREST BY US BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
SUCH FORMS SHALL BE DELIVERED BY EACH LENDER THAT IS A NON-US PERSON ON OR
BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (AND IN THE CASE OF ANY
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION). IN ADDITION, EACH LENDER THAT IS A NON-US PERSON SHALL DELIVER
SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY
DELIVERED BY SUCH LENDER. EACH LENDER THAT IS A NON-US PERSON SHALL PROMPTLY
NOTIFY THE US BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A
POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE US BORROWER (OR
ANY OTHER FORM OF CERTIFICATION ADOPTED BY THE US TAXING AUTHORITIES FOR SUCH
PURPOSE). NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A LENDER THAT
IS A NON-US PERSON SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS
PARAGRAPH THAT SUCH LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(E)           EACH ALTERNATE CURRENCY FACILITIES LENDER (INCLUDING, WITHOUT
LIMITATION, ANY ASSIGNEE OR TRANSFEREE OF ALL OR ANY PART OF ANY OF THE
OBLIGATIONS OWING BY THE CANADIAN BORROWER) THAT IS NOT RESIDENT IN CANADA, OR
THAT IS NOT DEEMED TO BE RESIDENT IN CANADA, FOR PURPOSES OF PART XIII OF THE
INCOME TAX ACT (CANADA) SHALL DELIVER TO THE CANADIAN BORROWER (WITH A COPY TO
THE CANADIAN AGENT), IF IT IS THEN PERMITTED TO DO SO UNDER LAW, TWO ORIGINAL
COPIES (ONE FOR THE CANADIAN AGENT) OF SUCH FORM OR FORMS AS MAY BE REQUIRED
UNDER A CANADIAN TAX TREATY OR ANY PROVISION OF CANADIAN FEDERAL OR PROVINCIAL
LAW AS A CONDITION TO OR EXEMPTION FROM, OR REDUCTION OF, CANADIAN WITHHOLDING
TAX. SUCH ALTERNATE CURRENCY FACILITIES LENDER AGREES TO PROMPTLY NOTIFY THE
CANADIAN BORROWER AND CANADIAN AGENT OF ANY CHANGE IN CIRCUMSTANCES WHICH WOULD
MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR REDUCTION. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, AN ALTERNATE CURRENCY FACILITIES LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
ALTERNATE CURRENCY FACILITIES LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


2.21         INDEMNITY. (A)  THE US BORROWER AGREES TO INDEMNIFY EACH LENDER
FOR, AND TO HOLD EACH LENDER HARMLESS FROM, ANY LOSS OR EXPENSE THAT SUCH LENDER
MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) DEFAULT BY THE US BORROWER IN
MAKING A BORROWING OF, CONVERSION INTO OR CONTINUATION OF EURODOLLAR LOANS AFTER
THE US BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (II) DEFAULT BY THE US BORROWER IN MAKING ANY
PREPAYMENT AFTER THE US BORROWER HAS GIVEN A NOTICE THEREOF IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT OR (III) THE MAKING OF A PREPAYMENT OR
CONVERSION OF EURODOLLAR LOANS ON A DAY THAT IS NOT THE LAST DAY OF AN INTEREST
PERIOD WITH RESPECT THERETO. SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO
THE EXCESS, IF ANY, OF (X) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE
AMOUNT SO PREPAID, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR THE PERIOD
FROM THE DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR
CONTINUE TO THE LAST DAY OF SUCH INTEREST PERIOD (OR, IN THE CASE OF A FAILURE
TO BORROW, CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON
THE DATE OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR
SUCH LOANS PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE

 

70

--------------------------------------------------------------------------------


 


APPLICABLE MARGIN INCLUDED THEREIN, IF ANY) OVER (Y) THE AMOUNT OF INTEREST (AS
REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD HAVE ACCRUED TO SUCH LENDER ON
SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH
LEADING BANKS IN THE INTERBANK EURODOLLAR MARKET. A CERTIFICATE AS TO ANY
AMOUNTS PAYABLE PURSUANT TO THIS SECTION SUBMITTED TO THE US BORROWER BY ANY
LENDER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. THIS COVENANT SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE US BORROWER
LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(B)           THE CANADIAN BORROWER AGREES TO INDEMNIFY EACH ALTERNATE CURRENCY
FACILITIES LENDER FOR, AND TO HOLD EACH ALTERNATE CURRENCY FACILITIES LENDER
HARMLESS FROM, ANY LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR AS A
CONSEQUENCE OF (I) DEFAULT BY THE CANADIAN BORROWER IN MAKING A BORROWING OF,
CONVERSION INTO OR CONTINUATION OF BA LOANS OR BA EQUIVALENT LOANS AFTER THE
CANADIAN BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (II) DEFAULT BY THE CANADIAN BORROWER IN MAKING
ANY PREPAYMENT AFTER THE CANADIAN BORROWER HAS GIVEN A NOTICE THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (III) THE MAKING OF A
PREPAYMENT OR CONVERSION OF BA LOANS OR BA EQUIVALENT LOANS ON A DAY THAT IS NOT
THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO. SUCH INDEMNIFICATION
MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (X) THE AMOUNT OF INTEREST
THAT WOULD HAVE ACCRUED ON THE AMOUNT SO PREPAID, OR NOT SO BORROWED, CONVERTED
OR CONTINUED, FOR THE PERIOD FROM THE DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE
TO BORROW, CONVERT OR CONTINUE TO THE LAST DAY OF SUCH INTEREST PERIOD (OR, IN
THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, THE INTEREST PERIOD THAT
WOULD HAVE COMMENCED ON THE DATE OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE
RATE OF INTEREST FOR SUCH LOANS PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE
APPLICABLE MARGIN INCLUDED THEREIN, IF ANY) OVER (Y) THE AMOUNT OF INTEREST (AS
REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD HAVE ACCRUED TO SUCH ALTERNATE
CURRENCY FACILITIES LENDER ON SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR
A COMPARABLE PERIOD WITH LEADING BANKS IN THE INTERBANK EURODOLLAR MARKET. A
CERTIFICATE AS TO ANY AMOUNTS PAYABLE PURSUANT TO THIS SECTION SUBMITTED TO THE
CANADIAN BORROWER BY ANY ALTERNATE CURRENCY FACILITIES LENDER SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE CANADIAN BORROWER LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

2.22         Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans, BA Loans or BA Equivalent Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder (i) to make Eurodollar
Loans, continue Eurodollar Loans as such and convert Base Rate Loans to
Eurodollar Loans or (ii) to make BA Loans or BA Equivalent Loans, continue BA
Loans or BA Equivalent Loans as such and convert Canadian Prime Rate Loans to BA
Loans or BA Equivalent Loans shall forthwith be canceled and (b) such Lender’s
Loans then outstanding as Eurodollar Loans, BA Loans or BA Equivalent Loans, if
any, shall be converted automatically to Base Rate Loans or Canadian Prime Rate
Loans, as applicable, on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a Eurodollar Loan, BA Loan or BA Equivalent Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the US Borrower or the Canadian Borrower, as applicable,
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.21.

 

71

--------------------------------------------------------------------------------


 

2.23         Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the US Borrower or
the Canadian Borrower, as applicable, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that such Lender
and its lending office(s) suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of either Borrower or the rights of any Lender pursuant to
Section 2.19, 2.20(a) or 2.22.

 

2.24         Replacement of Lenders under Certain Circumstances. The US Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.19 or 2.20 or gives a notice of illegality
pursuant to Section 2.22, (b) defaults in its obligation to make Loans hereunder
or (c) has refused to consent to any waiver or amendment with respect to any
Loan Document that requires such Lender’s consent and has been consented to by
the Required Lenders, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall exist and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.23 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20 or to eliminate the illegality referred
to in such notice of illegality given pursuant to Section 2.22, (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the US Borrower or the Canadian Borrower, as applicable, shall be liable to
such replaced Lender under Section 2.21 (as though Section 2.21 were applicable)
if any Eurodollar Loan BA Loan or BA Equivalent Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, each of
the US Dual Currency RCF Agent and the Canadian Agent (in the case of the
replacement of a Dual Currency RCF Lender), each US Dollar RCF Issuing Lender
(in the case of the replacement of a US Dollar RCF Lender) and each Dual
Currency RCF Issuing Lender (in the case of the replacement of a Dual Currency
RCF Lender), (vii)  the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
US Borrower or the Canadian Borrower, as applicable, shall be obligated to pay
the registration and processing fee referred to therein), (viii) the US Borrower
or the Canadian Borrower, as applicable, shall pay all additional amounts (if
any) required pursuant to Section 2.19 or 2.20, as the case may be, in respect
of any period prior to the date on which such replacement shall be consummated,
(ix) if applicable, the replacement financial institution shall consent to such
amendment or waiver, and (x) any such replacement shall not be deemed to be a
waiver of any rights that the US Borrower, the Canadian Borrower, any Facility
Agent or any other Lender shall have against the replaced Lender.

 


2.25         INCREMENTAL CREDIT EXTENSIONS. (A)  THE US BORROWER MAY AT ANY TIME
OR FROM TIME TO TIME AFTER THE CLOSING DATE, BY NOTICE TO THE ADMINISTRATIVE
AGENT (WHEREUPON THE ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER A COPY TO EACH
OF THE US DOLLAR-DENOMINATED FACILITY LENDERS), BUT WITHOUT REQUIRING THE
CONSENT OF ANY OF THE LENDERS OR ANY AGENT, REQUEST (I) ONE OR MORE ADDITIONAL
TRANCHES OF TERM LOANS (THE “INCREMENTAL US TERM LOANS”) OR (II) ONE OR MORE
INCREASES IN THE AMOUNT OF THE US DOLLAR RCF COMMITMENTS (EACH SUCH INCREASE, A
“US

 

72

--------------------------------------------------------------------------------


 


DOLLAR RCF COMMITMENT INCREASE”); PROVIDED THAT (X) BOTH AT THE TIME OF ANY SUCH
REQUEST AND UPON THE EFFECTIVENESS OF ANY INCREMENTAL AMENDMENT REFERRED TO
BELOW, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND AT THE TIME THAT ANY SUCH
INCREMENTAL US TERM LOAN IS MADE OR ANY US DOLLAR RCF COMMITMENT INCREASE BECOME
EFFECTIVE (AND AFTER GIVING EFFECT THERETO) NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST AND (Y) NO LENDER SHALL BE OBLIGATED TO MAKE INCREMENTAL US TERM LOANS OR
PROVIDE A US DOLLAR RCF COMMITMENT INCREASE AS A RESULT OF ANY SUCH REQUEST.
EACH TRANCHE OF INCREMENTAL US TERM LOANS AND EACH US DOLLAR RCF COMMITMENT
INCREASE SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT LESS THAN
$25,000,000 (PROVIDED THAT SUCH AMOUNT MAY BE LESS THAN $25,000,000 IF SUCH
AMOUNT REPRESENTS ALL REMAINING AVAILABILITY UNDER THE LIMIT SET FORTH IN THE
NEXT SENTENCE). NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE AGGREGATE
AMOUNT OF THE INCREMENTAL US TERM LOANS, WHEN ADDED TO THE AGGREGATE AMOUNT OF
US DOLLAR RCF COMMITMENT INCREASES, SHALL NOT EXCEED $150,000,000. EACH TRANCHE
OF INCREMENTAL US TERM LOANS (A) SHALL RANK PARI PASSU IN RIGHT OF PAYMENT AND
OF SECURITY WITH THE US DOLLAR RCF LOANS, THE INITIAL US TERM LOANS AND ANY
OTHER EXISTING INCREMENTAL US TERM LOANS, (B) SHALL NOT MATURE EARLIER THAN THE
FINAL STATED MATURITY DATE WITH RESPECT TO THE INITIAL US TERM LOANS, (C) EXCEPT
AS SET FORTH ABOVE, SHALL BE TREATED SUBSTANTIALLY THE SAME AS THE INITIAL US
TERM LOANS (IN EACH CASE, INCLUDING WITH RESPECT TO MANDATORY AND VOLUNTARY
PREPAYMENTS) AND (D) SHALL HAVE A WEIGHTED AVERAGE LIFE TO MATURITY OF NO LESS
THAN THE WEIGHTED AVERAGE LIFE TO MATURITY AS THEN IN EFFECT FOR THE INITIAL US
TERM LOANS; PROVIDED THAT (I) EXCEPT AS PROVIDED IN PRECEDING CLAUSES (A), (B),
(C) AND (D), THE TERMS AND CONDITIONS APPLICABLE TO INCREMENTAL US TERM LOANS
MAY BE MATERIALLY DIFFERENT FROM THOSE OF THE INITIAL US TERM LOANS TO THE
EXTENT SUCH DIFFERENCES ARE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND (II) THE INTEREST RATES AND (SUBJECT TO CLAUSE (D) ABOVE) THE AMORTIZATION
SCHEDULE APPLICABLE TO THE INCREMENTAL US TERM LOANS SHALL BE DETERMINED BY THE
US BORROWER AND THE LENDERS THEREOF; PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, THE INTEREST RATE APPLICABLE TO THE INCREMENTAL US TERM LOANS (AFTER
GIVING EFFECT TO ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE
WITH RESPECT TO SUCH INCREMENTAL US TERM LOANS) SHALL NOT BE GREATER THAN THE
HIGHEST INTEREST RATE THAT MAY, UNDER ANY CIRCUMSTANCES, BE PAYABLE WITH RESPECT
TO INITIAL US TERM LOANS (OR ANY OTHER EXISTING INCREMENTAL US TERM LOANS) PLUS
0.25% PER ANNUM, UNLESS THE INTEREST RATE WITH RESPECT TO THE INITIAL US TERM
LOANS (AND ANY OTHER EXISTING INCREMENTAL US TERM LOANS) IS INCREASED SO AS TO
EQUAL THE INTEREST RATE APPLICABLE TO THE INCREMENTAL US TERM LOANS (AFTER
GIVING EFFECT TO ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE
WITH RESPECT TO SUCH INCREMENTAL US TERM LOANS).


 


(B)           EACH SERIES OF INCREMENTAL US TERM LOANS BORROWED PURSUANT TO THIS
SECTION SHALL BE A SEPARATE INCREMENTAL US TERM LOAN FACILITY UNLESS ALL OF THE
TERMS WITH RESPECT THERETO ARE THE SAME AS THE INITIAL US TERM LOANS (OR ANOTHER
INCREMENTAL US TERM LOAN FACILITY) AND SUCH INCREMENTAL US TERM LOANS HAVE THE
SAME INTEREST PERIODS WITH THE INITIAL US TERM LOANS (OR OTHER INCREMENTAL US
TERM LOANS). EACH NOTICE FROM THE US BORROWER PURSUANT TO THIS SECTION SHALL SET
FORTH THE REQUESTED AMOUNT AND PROPOSED TERMS OF THE RELEVANT INCREMENTAL US
TERM LOANS OR US DOLLAR RCF COMMITMENT INCREASES. INCREMENTAL US TERM LOANS MAY
BE MADE, AND US DOLLAR RCF COMMITMENT INCREASES MAY BE PROVIDED, BY ANY EXISTING
LENDER OR BY ANY OTHER BANK OR OTHER FINANCIAL INSTITUTION (ANY SUCH OTHER BANK
OR OTHER FINANCIAL INSTITUTION BEING CALLED AN “ADDITIONAL LENDER”); PROVIDED
THAT IF SUCH ADDITIONAL LENDER IS NOT ALREADY A LENDER, SUCH ADDITIONAL LENDER
SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH US DOLLAR
RCF ISSUING LENDER (IN THE CASE OF A US DOLLAR RCF COMMITMENT INCREASE).
COMMITMENTS IN RESPECT OF INCREMENTAL US TERM LOANS AND US DOLLAR

 

73

--------------------------------------------------------------------------------



 


RCF COMMITMENT INCREASES SHALL BECOME COMMITMENTS (OR, IN THE CASE OF A US
DOLLAR RCF COMMITMENT INCREASE TO BE PROVIDED BY AN EXISTING US DOLLAR RCF
LENDER, AN INCREASE IN SUCH LENDER’S APPLICABLE US DOLLAR RCF COMMITMENT) AND
EACH ADDITIONAL LENDER SHALL BECOME A LENDER HEREUNDER PURSUANT TO AN AMENDMENT
(AN “INCREMENTAL AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE, THE OTHER
LOAN DOCUMENTS, EXECUTED BY THE US BORROWER, EACH LENDER AGREEING TO PROVIDE
SUCH COMMITMENT, IF ANY, EACH ADDITIONAL LENDER, IF ANY, AND THE ADMINISTRATIVE
AGENT. THE INCREMENTAL AMENDMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS,
EFFECT SUCH AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE
NECESSARY OR APPROPRIATE, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT
AND THE US BORROWER, TO EFFECT THE PROVISIONS OF THIS SECTION. IN ADDITION, THE
US BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL OPINIONS OR OTHER
DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
ANY SUCH INCREMENTAL AMENDMENT (INCLUDING CONFIRMATION THAT THE OBLIGATIONS OF
THE LOAN PARTIES WITH RESPECT TO AN INCREASE TO THE EXISTING US DOLLAR RCF
COMMITMENTS (AND ANY LOANS OR EXTENSIONS OF CREDIT THEREUNDER) OR AN INCREMENTAL
US TERM LOAN, AS APPLICABLE ARE SECURED BY THE COLLATERAL AND THE PERFECTION AND
PRIORITY OF THE ADMINISTRATIVE AGENT’S LIEN IN SUCH COLLATERAL HAS NOT BEEN
AFFECTED BY A US DOLLAR RCF COMMITMENT INCREASE OR INCREMENTAL US TERM LOANS, AS
APPLICABLE). THE EFFECTIVENESS OF ANY INCREMENTAL AMENDMENT SHALL BE SUBJECT TO
THE SATISFACTION ON THE DATE THEREOF (EACH, AN “INCREMENTAL FACILITY CLOSING
DATE”) OF EACH OF THE CONDITIONS SET FORTH IN SECTION 5.2 (IT BEING UNDERSTOOD
THAT ALL REFERENCES TO “THE DATE OF SUCH EXTENSION OF CREDIT” OR SIMILAR
LANGUAGE IN SUCH SECTION 5.2 SHALL BE DEEMED TO REFER TO THE EFFECTIVE DATE OF
SUCH INCREMENTAL AMENDMENT) AND SUCH OTHER CONDITIONS AS THE PARTIES THERETO
SHALL AGREE. NO LENDER SHALL BE OBLIGATED TO PROVIDE ANY INCREMENTAL US TERM
LOANS OR US DOLLAR RCF COMMITMENT INCREASES, UNLESS IT SO AGREES IN ITS SOLE
DISCRETION.


 


(C)           UPON EACH INCREASE IN THE US DOLLAR RCF COMMITMENTS PURSUANT TO
THIS SECTION, (I) EACH US DOLLAR RCF LENDER IMMEDIATELY PRIOR TO SUCH INCREASE
WILL AUTOMATICALLY AND WITHOUT FURTHER ACT BE DEEMED TO HAVE ASSIGNED TO EACH
LENDER PROVIDING A PORTION OF THE US DOLLAR RCF COMMITMENT INCREASE (EACH, A “US
DOLLAR RCF COMMITMENT INCREASE LENDER”) IN RESPECT OF SUCH INCREASE, AND EACH
SUCH US DOLLAR RCF COMMITMENT INCREASE LENDER WILL AUTOMATICALLY AND WITHOUT
FURTHER ACT BE DEEMED TO HAVE ASSUMED, A PORTION OF SUCH US DOLLAR RCF LENDER’S
PARTICIPATIONS HEREUNDER IN OUTSTANDING US DOLLAR RCF LETTERS OF CREDIT AND
SWING LINE LOANS SUCH THAT, AFTER GIVING EFFECT TO EACH SUCH DEEMED ASSIGNMENT
AND ASSUMPTION OF PARTICIPATIONS, THE PERCENTAGE OF THE AGGREGATE OUTSTANDING
(X) PARTICIPATIONS HEREUNDER IN US DOLLAR RCF LETTERS OF CREDIT AND (Y)
PARTICIPATIONS HEREUNDER IN SWING LINE LOANS HELD BY EACH US DOLLAR RCF LENDER
(INCLUDING EACH SUCH US DOLLAR RCF COMMITMENT INCREASE LENDER) WILL EQUAL THE
PERCENTAGE OF THE AGGREGATE US DOLLAR RCF COMMITMENTS OF ALL US DOLLAR RCF
LENDERS REPRESENTED BY SUCH US DOLLAR RCF LENDER’S US DOLLAR RCF COMMITMENT AND
(II) IF, ON THE DATE OF SUCH INCREASE, THERE ARE ANY US DOLLAR RCF LOANS
OUTSTANDING, SUCH US DOLLAR RCF LOANS SHALL ON OR PRIOR TO THE EFFECTIVENESS OF
SUCH US DOLLAR RCF COMMITMENT INCREASE BE PREPAID FROM THE PROCEEDS OF
ADDITIONAL US DOLLAR RCF LOANS MADE HEREUNDER (REFLECTING SUCH INCREASE IN US
DOLLAR RCF COMMITMENTS), WHICH PREPAYMENT SHALL BE ACCOMPANIED BY ACCRUED
INTEREST ON THE US DOLLAR RCF LOANS BEING PREPAID AND ANY COSTS INCURRED BY ANY
LENDER IN ACCORDANCE WITH SECTION 2.21. THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY AGREE THAT THE MINIMUM BORROWING, PRO RATA BORROWING AND PRO RATA PAYMENT
REQUIREMENTS CONTAINED ELSEWHERE IN THIS AGREEMENT SHALL NOT APPLY TO THE
TRANSACTIONS EFFECTED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE.

 

74

--------------------------------------------------------------------------------


 


(D)           THIS SECTION 2.25 SHALL SUPERSEDE ANY PROVISIONS IN SECTION 10.1
TO THE CONTRARY.


 


2.26         BANKERS’ ACCEPTANCES.


 


(A)           DISCOUNT RATE. ON EACH BORROWING DATE ON WHICH BANKERS’
ACCEPTANCES UNDER A GIVEN CANADIAN BORROWER FACILITY ARE TO BE ACCEPTED, THE
CANADIAN AGENT SHALL ADVISE THE CANADIAN BORROWER AS TO THE CANADIAN AGENT’S
DETERMINATION OF THE APPLICABLE DISCOUNT RATE FOR THE BANKERS’ ACCEPTANCES WHICH
ANY OF THE CANADIAN LENDERS UNDER A GIVEN CANADIAN BORROWER FACILITY HAVE AGREED
TO PURCHASE.


 


(B)           PURCHASE. EACH CANADIAN LENDER UNDER THE APPLICABLE CANADIAN
BORROWER FACILITY SHALL PURCHASE A BANKERS’ ACCEPTANCE ACCEPTED BY IT, AND THE
CANADIAN BORROWER SHALL SELL SUCH BANKERS’ ACCEPTANCE AT THE APPLICABLE DISCOUNT
RATE. THE RELEVANT CANADIAN LENDER SHALL PROVIDE TO THE CANADIAN AGENT ON THE
BORROWING DATE THE DISCOUNT PROCEEDS LESS THE APPLICABLE ACCEPTANCE FEE PAYABLE
BY THE CANADIAN BORROWER WITH RESPECT TO SUCH BANKERS’ ACCEPTANCE.


 


(C)           SALE. EACH CANADIAN LENDER MAY FROM TIME TO TIME HOLD, SELL,
REDISCOUNT OR OTHERWISE DISPOSE OF ANY OR ALL BANKERS’ ACCEPTANCES ACCEPTED AND
PURCHASED BY IT.


 


(D)           POWER OF ATTORNEY FOR THE EXECUTION OF BANKERS’ ACCEPTANCES. TO
FACILITATE THE ISSUANCE OF BANKERS’ ACCEPTANCES, THE CANADIAN BORROWER HEREBY
APPOINTS EACH CANADIAN LENDER AS ITS ATTORNEY TO SIGN AND ENDORSE ON ITS BEHALF,
IN HANDWRITING OR BY FACSIMILE OR MECHANICAL SIGNATURE AS AND WHEN DEEMED
NECESSARY BY SUCH CANADIAN LENDER, BLANK FORMS OF BANKERS’ ACCEPTANCES. IN THIS
RESPECT, IT IS EACH CANADIAN LENDER’S RESPONSIBILITY TO MAINTAIN AN ADEQUATE
SUPPLY OF BLANK FORMS OF BANKERS’ ACCEPTANCES FOR ACCEPTANCE UNDER THIS
AGREEMENT. THE CANADIAN BORROWER RECOGNIZES AND AGREES THAT ALL BANKERS’
ACCEPTANCES SIGNED AND/OR ENDORSED ON ITS BEHALF BY A CANADIAN LENDER SHALL BIND
THE CANADIAN BORROWER AS FULLY AND EFFECTUALLY AS IF SIGNED IN THE HANDWRITING
OF AND DULY ISSUED BY THE PROPER SIGNING OFFICERS OF THE CANADIAN BORROWER. EACH
CANADIAN LENDER IS HEREBY AUTHORIZED TO ISSUE SUCH BANKERS’ ACCEPTANCE ENDORSED
IN BLANK IN SUCH FACE AMOUNTS AS MAY BE DETERMINED BY SUCH CANADIAN LENDER;
PROVIDED THAT THE AGGREGATE AMOUNT THEREOF IS EQUAL TO THE AGGREGATE AMOUNT OF
BANKERS’ ACCEPTANCES REQUIRED TO BE ACCEPTED AND PURCHASED BY SUCH CANADIAN
LENDER. NO CANADIAN LENDER SHALL BE LIABLE FOR ANY DAMAGE, LOSS OR OTHER CLAIM
ARISING BY REASON OF ANY LOSS OR IMPROPER USE OF ANY SUCH INSTRUMENT EXCEPT THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE CANADIAN LENDER OR ITS OFFICERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES. EACH CANADIAN LENDER SHALL MAINTAIN A
RECORD WITH RESPECT TO BANKERS’ ACCEPTANCES HELD BY IT IN BLANK HEREUNDER,
VOIDED BY IT FOR ANY REASON, ACCEPTED AND PURCHASED BY IT HEREUNDER, AND
CANCELLED AT THEIR RESPECTIVE MATURITIES. EACH CANADIAN LENDER AGREES TO PROVIDE
SUCH RECORDS TO THE CANADIAN BORROWER AT THE CANADIAN BORROWER’S EXPENSE UPON
REQUEST.


 


(E)           EXECUTION. DRAFTS DRAWN BY THE CANADIAN BORROWER TO BE ACCEPTED AS
BANKERS’ ACCEPTANCES SHALL BE SIGNED BY A DULY AUTHORIZED OFFICER OR OFFICERS OF
THE CANADIAN BORROWER OR BY ITS ATTORNEYS, INCLUDING ATTORNEYS APPOINTED
PURSUANT TO THIS SECTION 2.26. NOTWITHSTANDING THAT ANY PERSON WHOSE SIGNATURE
APPEARS ON ANY BANKERS’ ACCEPTANCE MAY NO LONGER BE AN AUTHORIZED SIGNATORY FOR
THE CANADIAN BORROWER AT THE TIME OF ISSUANCE OF A

 

75

--------------------------------------------------------------------------------


 


BANKERS’ ACCEPTANCE, THAT SIGNATURE SHALL NEVERTHELESS BE VALID AND SUFFICIENT
FOR ALL PURPOSES AS IF THE AUTHORITY HAD REMAINED IN FORCE AT THE TIME OF
ISSUANCE AND ANY BANKERS’ ACCEPTANCE SO SIGNED SHALL BE BINDING ON THE CANADIAN
BORROWER.


 


(F)            ISSUANCE. THE CANADIAN AGENT, PROMPTLY FOLLOWING RECEIPT OF A
BORROWING NOTICE FOR A BA LOAN OR A BA EQUIVALENT LOAN UNDER A GIVEN CANADIAN
BORROWER FACILITY, SHALL ADVISE THE RELEVANT CANADIAN LENDERS OF THE NOTICE AND
SHALL ADVISE EACH SUCH CANADIAN LENDER OF THE FACE AMOUNT OF BANKERS’
ACCEPTANCES TO BE ACCEPTED BY IT AND THE APPLICABLE INTEREST PERIOD (WHICH SHALL
BE IDENTICAL FOR ALL CANADIAN LENDERS IN RESPECT OF SUCH BA LOAN OR BA
EQUIVALENT LOAN). THE AGGREGATE FACE AMOUNT OF BANKERS’ ACCEPTANCES TO BE
ACCEPTED BY A CANADIAN LENDER SHALL BE DETERMINED BY THE CANADIAN AGENT BY
REFERENCE TO THAT CANADIAN LENDER’S DUAL CURRENCY RCF PERCENTAGE OR CANADIAN
TERM LOAN PERCENTAGE, AS THE CASE MAY BE, OF SUCH BA LOAN OR BA EQUIVALENT LOAN,
EXCEPT THAT, IF THE FACE AMOUNT OF A BANKERS’ ACCEPTANCE IN RESPECT OF A
CANADIAN BORROWER DUAL CURRENCY RCF LOAN WHICH WOULD OTHERWISE BE ACCEPTED BY A
CANADIAN LENDER WOULD NOT BE CDN$100,000 OR A WHOLE MULTIPLE THEREOF, THE FACE
AMOUNT SHALL BE INCREASED OR REDUCED BY THE CANADIAN AGENT IN ITS SOLE
DISCRETION TO CDN$100,000, OR THE NEAREST WHOLE MULTIPLE OF THAT AMOUNT, AS
APPROPRIATE; PROVIDED THAT AFTER SUCH ISSUANCE, THE DUAL CURRENCY RCF EXTENSIONS
OF CREDIT MAY NOT EXCEED THE TOTAL DUAL CURRENCY RCF COMMITMENTS.


 


(G)           WAIVER OF PRESENTMENT AND OTHER CONDITIONS. THE CANADIAN BORROWER
WAIVES PRESENTMENT FOR PAYMENT AND ANY OTHER DEFENSE TO PAYMENT OF ANY AMOUNTS
DUE TO A CANADIAN LENDER IN RESPECT OF A BANKERS’ ACCEPTANCE ACCEPTED AND
PURCHASED BY IT PURSUANT TO THIS AGREEMENT WHICH MIGHT EXIST SOLELY BY REASON OF
THE BANKERS’ ACCEPTANCE BEING HELD, AT THE MATURITY THEREOF, BY THE CANADIAN
LENDER IN ITS OWN RIGHT AND THE CANADIAN BORROWER AGREES NOT TO CLAIM ANY DAYS
OF GRACE IF SUCH CANADIAN LENDER AS HOLDER SUES THE CANADIAN BORROWER ON THE
BANKERS’ ACCEPTANCE FOR PAYMENT OF THE AMOUNT PAYABLE BY THE CANADIAN BORROWER
THEREUNDER.


 


(H)           BA EQUIVALENT LOANS BY NON-BA LENDERS. WHENEVER THE CANADIAN
BORROWER REQUESTS A CANADIAN BORROWER LOAN UNDER A GIVEN CANADIAN BORROWER
FACILITY BY WAY OF BANKERS’ ACCEPTANCES, EACH APPLICABLE NON-BA LENDER SHALL, IN
LIEU OF ACCEPTING A BANKERS’ ACCEPTANCE, MAKE A BA EQUIVALENT LOAN UNDER SUCH
CANADIAN BORROWER FACILITY IN AN AMOUNT EQUAL TO THE NON-BA LENDER’S DUAL
CURRENCY RCF PERCENTAGE OR CANADIAN TERM LOAN PERCENTAGE, AS THE CASE MAY BE, OF
SUCH CANADIAN BORROWER LOAN.


 


(I)            TERMS APPLICABLE TO DISCOUNT NOTES. AS SET OUT IN THE DEFINITION
OF BANKERS’ ACCEPTANCES, THAT TERM INCLUDES DISCOUNT NOTES AND ALL TERMS OF THIS
AGREEMENT APPLICABLE TO ALL BA LOANS SHALL APPLY EQUALLY TO DISCOUNT NOTES
EVIDENCING BA EQUIVALENT LOANS WITH SUCH CHANGES AS MAY IN THE CONTEXT BE
NECESSARY. FOR GREATER CERTAINTY:


 

(i)            the term of a Discount Note shall be the same as the Interest
Period for Bankers’ Acceptances accepted and purchased on the same Borrowing
Date in respect of the same Canadian Borrower Loan of the applicable Canadian
Borrower Facility;

 

(ii)           an acceptance fee will be payable in respect of a Discount Note
and shall be calculated at the same rate and in the same manner as the
Acceptance Fee in respect of a Bankers’ Acceptance for the applicable Canadian
Borrower Facility; and

 

76

--------------------------------------------------------------------------------


 

(iii)          the Discount Rate applicable to a Discount Note shall be the
Discount Rate applicable to Bankers’ Acceptances accepted by the Canadian Agent
(as Lender) on the same Borrowing Date, as the case may be, in respect of the
same Canadian Borrower Loan of the applicable Canadian Borrower Facility.

 


(J)            DEPOSITORY BILLS AND NOTES ACT. AT THE OPTION OF THE CANADIAN
BORROWER AND ANY CANADIAN LENDER, BANKERS’ ACCEPTANCES UNDER THIS AGREEMENT TO
BE ACCEPTED BY THAT CANADIAN LENDER MAY BE ISSUED IN THE FORM OF DEPOSITORY
BILLS FOR DEPOSIT WITH THE CANADIAN DEPOSITORY FOR SECURITIES LIMITED PURSUANT
TO THE DEPOSITORY BILLS AND NOTES ACT (CANADA). ALL DEPOSITORY BILLS SO ISSUED
SHALL BE GOVERNED BY THE PROVISIONS OF THIS SECTION 2.26.


 


(K)           MANDATORY PAYMENTS. IF AT ANY TIME ANY BANKERS’ ACCEPTANCES ARE
REQUIRED TO BE PREPAID PRIOR TO THEIR MATURITY (I.E., THAT LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO), THE CANADIAN BORROWER SHALL BE REQUIRED TO
DEPOSIT THE AMOUNT OF SUCH PREPAYMENT IN A CASH COLLATERAL ACCOUNT WITH THE
CANADIAN AGENT UNTIL THE DATE OF MATURITY OF THOSE BANKERS’ ACCEPTANCES. EXCEPT
AS CONTEMPLATED BY THIS SECTION 2.26, NEITHER THE CANADIAN BORROWER NOR ANY
PERSON CLAIMING ON BEHALF OF THE CANADIAN BORROWER SHALL HAVE ANY RIGHT TO ANY
OF THE CASH IN THE CASH COLLATERAL ACCOUNT. THE CANADIAN AGENT SHALL APPLY THE
CASH HELD IN THE CASH COLLATERAL ACCOUNT TO THE FACE AMOUNT OF THOSE BANKERS’
ACCEPTANCES AT MATURITY, WHEREUPON ANY CASH REMAINING IN THE CASH COLLATERAL
ACCOUNT SHALL BE RELEASED BY THE CANADIAN AGENT TO THE CANADIAN BORROWER SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS.


 


(L)            MARKET FOR BANKERS’ ACCEPTANCES. IF AT ANY TIME OR FROM TIME TO
TIME THERE NO LONGER EXISTS A MARKET FOR BANKERS’ ACCEPTANCES, THE RELEVANT
CANADIAN LENDERS SHALL SO ADVISE THE CANADIAN AGENT AND THE ADMINISTRATIVE AGENT
AND ANY SUCH CANADIAN LENDERS SHALL NOT BE OBLIGED TO ACCEPT DRAFTS OF THE
CANADIAN BORROWER PRESENTED TO SUCH CANADIAN LENDERS PURSUANT TO THE PROVISIONS
OF THIS AGREEMENT. IN SUCH EVENT, THE CANADIAN BORROWER’S OPTION TO REQUEST BA
LOANS OR BA EQUIVALENT LOANS SHALL THEREUPON BE SUSPENDED UPON NOTICE BY THE
CANADIAN AGENT TO THE CANADIAN BORROWER, UNTIL SUCH TIME AS THE CANADIAN AGENT
HAS DETERMINED THAT THE CIRCUMSTANCES HAVING GIVEN RISE TO SUCH SUSPENSION NO
LONGER EXIST, IN RESPECT OF WHICH DETERMINATION THE CANADIAN AGENT SHALL ADVISE
THE CANADIAN BORROWER AS SOON AS REASONABLY PRACTICABLE THEREAFTER, AND ANY
BORROWING NOTICE FOR A BA LOAN OR BA EQUIVALENT LOAN WHICH IS THEN OUTSTANDING
SHALL BE DEEMED TO BE A BORROWING NOTICE FOR A CANADIAN PRIME RATE LOAN UNLESS
IT HAS BEEN REVOKED BY THE CANADIAN BORROWER BEFORE THE SPECIFIED BORROWING
DATE.


 


SECTION 3. US DOLLAR RCF LETTERS OF CREDIT AND DUAL CURRENCY RCF LETTERS OF
CREDIT


 


3.1     US DOLLAR RCF L/C COMMITMENTS AND DUAL CURRENCY RCF L/C COMMITMENTS. (A)
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH US DOLLAR RCF ISSUING LENDER,
IN RELIANCE ON THE AGREEMENTS OF THE OTHER US DOLLAR RCF LENDERS SET FORTH IN
SECTION 3.4(A), AGREES TO ISSUE LETTERS OF CREDIT (THE “US DOLLAR RCF LETTERS OF
CREDIT”) FOR THE ACCOUNT OF THE US BORROWER ON ANY BUSINESS DAY DURING THE US
DOLLAR RCF COMMITMENT PERIOD IN SUCH FORM AS MAY BE APPROVED FROM TIME TO TIME
BY SUCH US DOLLAR RCF ISSUING LENDER; PROVIDED, THAT NO US DOLLAR RCF ISSUING
LENDER SHALL HAVE ANY OBLIGATION TO ISSUE ANY US DOLLAR RCF LETTER OF CREDIT IF,
AFTER GIVING EFFECT TO SUCH ISSUANCE, (I) THE US DOLLAR RCF L/C OBLIGATIONS
WOULD EXCEED THE US

 

77

--------------------------------------------------------------------------------


 


DOLLAR RCF L/C COMMITMENT OR (II) THE AGGREGATE AMOUNT OF THE AVAILABLE US
DOLLAR RCF COMMITMENTS WOULD BE LESS THAN ZERO. EACH US DOLLAR RCF LETTER OF
CREDIT SHALL (I) BE DENOMINATED IN DOLLARS AND (II) EXPIRE NO LATER THAN THE
EARLIER OF (X) THE FIRST ANNIVERSARY OF ITS DATE OF ISSUANCE AND (Y) THE DATE
WHICH IS FIVE BUSINESS DAYS PRIOR TO THE US DOLLAR RCF TERMINATION DATE;
PROVIDED THAT ANY US DOLLAR RCF LETTER OF CREDIT WITH A ONE-YEAR TERM MAY
PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN
NO EVENT EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE (Y) ABOVE).


 


(B)           NO US DOLLAR RCF ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO
ISSUE ANY US DOLLAR RCF LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD
CONFLICT WITH, OR CAUSE SUCH US DOLLAR RCF ISSUING LENDER OR ANY US DOLLAR RCF
L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT OF
LAW.


 


(C)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH DUAL CURRENCY RCF
ISSUING LENDER, IN RELIANCE ON THE AGREEMENTS OF THE OTHER DUAL CURRENCY RCF
LENDERS SET FORTH IN SECTION 3.4(D), AGREES TO ISSUE LETTERS OF CREDIT (“DUAL
CURRENCY RCF LETTERS OF CREDIT”) FOR THE ACCOUNT OF THE CANADIAN BORROWER ON ANY
BUSINESS DAY DURING THE DUAL CURRENCY RCF COMMITMENT PERIOD IN SUCH FORM AS MAY
BE APPROVED FROM TIME TO TIME BY SUCH DUAL CURRENCY RCF ISSUING LENDER;
PROVIDED, THAT NO DUAL CURRENCY RCF ISSUING LENDER SHALL HAVE ANY OBLIGATION TO
ISSUE ANY DUAL CURRENCY RCF LETTER OF CREDIT IF, AFTER GIVING EFFECT TO SUCH
ISSUANCE, (I) THE DUAL CURRENCY RCF L/C OBLIGATIONS WOULD EXCEED THE DUAL
CURRENCY RCF L/C COMMITMENT OR (II) THE AGGREGATE AMOUNT OF THE AVAILABLE DUAL
CURRENCY RCF COMMITMENTS WOULD BE LESS THAN ZERO. EACH DUAL CURRENCY RCF LETTER
OF CREDIT SHALL (I) BE DENOMINATED IN CANADIAN DOLLARS AND (II) EXPIRE NO LATER
THAN THE EARLIER OF (X) THE FIRST ANNIVERSARY OF ITS DATE OF ISSUANCE AND (Y)
THE DATE WHICH IS FIVE BUSINESS DAYS PRIOR TO THE DUAL CURRENCY RCF TERMINATION
DATE; PROVIDED THAT ANY DUAL CURRENCY RCF LETTER OF CREDIT WITH A ONE-YEAR TERM
MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL
IN NO EVENT EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE (Y) ABOVE).


 


(D)           NO DUAL CURRENCY RCF ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED
TO ISSUE ANY DUAL CURRENCY RCF LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD
CONFLICT WITH, OR CAUSE SUCH DUAL CURRENCY RCF ISSUING LENDER OR ANY DUAL
CURRENCY RCF L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.


 


3.2           PROCEDURE FOR ISSUANCE OF US DOLLAR RCF LETTERS OF CREDIT AND DUAL
CURRENCY RCF LETTERS OF CREDIT. (A)  THE US BORROWER MAY FROM TIME TO TIME
REQUEST THAT A US DOLLAR RCF ISSUING LENDER ISSUE A US DOLLAR RCF LETTER OF
CREDIT BY DELIVERING TO SUCH US DOLLAR RCF ISSUING LENDER, WITH A COPY TO THE
ADMINISTRATIVE AGENT, AT THEIR ADDRESSES FOR NOTICES SPECIFIED HEREIN AN
APPLICATION THEREFOR, COMPLETED TO THE SATISFACTION OF SUCH US DOLLAR RCF
ISSUING LENDER, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION AS SUCH US DOLLAR RCF ISSUING LENDER MAY REQUEST. UPON RECEIPT OF
ANY APPLICATION, A US DOLLAR RCF ISSUING LENDER WILL PROCESS SUCH APPLICATION
AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION DELIVERED TO IT
IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES AND SHALL
PROMPTLY ISSUE THE US DOLLAR RCF LETTER OF CREDIT REQUESTED THEREBY BY ISSUING
THE ORIGINAL OF SUCH US DOLLAR RCF LETTER OF CREDIT TO THE BENEFICIARY THEREOF
OR AS OTHERWISE MAY BE AGREED TO BY SUCH US DOLLAR RCF ISSUING LENDER AND THE US
BORROWER (BUT IN NO EVENT SHALL ANY US DOLLAR RCF ISSUING LENDER BE REQUIRED TO
ISSUE ANY US DOLLAR RCF LETTER

 

78

--------------------------------------------------------------------------------


 


OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT OF THE APPLICATION
THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION RELATING THERETO). PROMPTLY AFTER ISSUANCE BY A US DOLLAR RCF
ISSUING LENDER OF A US DOLLAR RCF LETTER OF CREDIT, SUCH US DOLLAR RCF ISSUING
LENDER SHALL FURNISH A COPY OF SUCH US DOLLAR RCF LETTER OF CREDIT TO THE US
BORROWER AND THE ADMINISTRATIVE AGENT. EACH US DOLLAR RCF ISSUING LENDER SHALL
PROMPTLY GIVE NOTICE TO THE ADMINISTRATIVE AGENT OF THE ISSUANCE OF EACH US
DOLLAR RCF LETTER OF CREDIT ISSUED BY SUCH US DOLLAR RCF ISSUING LENDER
(INCLUDING THE AMOUNT THEREOF).


 


(B)           THE CANADIAN BORROWER MAY FROM TIME TO TIME REQUEST THAT A DUAL
CURRENCY RCF ISSUING LENDER ISSUE A DUAL CURRENCY RCF LETTER OF CREDIT BY
DELIVERING TO SUCH DUAL CURRENCY RCF ISSUING LENDER, WITH A COPY TO THE CANADIAN
AGENT, AT THEIR ADDRESSES FOR NOTICES SPECIFIED HEREIN AN APPLICATION THEREFOR,
COMPLETED TO THE SATISFACTION OF SUCH DUAL CURRENCY RCF ISSUING LENDER, AND SUCH
OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS SUCH DUAL
CURRENCY RCF ISSUING LENDER MAY REQUEST. UPON RECEIPT OF ANY APPLICATION, A DUAL
CURRENCY RCF ISSUING LENDER WILL PROCESS SUCH APPLICATION AND THE CERTIFICATES,
DOCUMENTS AND OTHER PAPERS AND INFORMATION DELIVERED TO IT IN CONNECTION
THEREWITH IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES AND SHALL PROMPTLY ISSUE
THE DUAL CURRENCY RCF LETTER OF CREDIT REQUESTED THEREBY BY ISSUING THE ORIGINAL
OF SUCH DUAL CURRENCY RCF LETTER OF CREDIT TO THE BENEFICIARY THEREOF OR AS
OTHERWISE MAY BE AGREED TO BY SUCH DUAL CURRENCY RCF ISSUING LENDER AND THE
CANADIAN BORROWER (BUT IN NO EVENT SHALL ANY DUAL CURRENCY RCF ISSUING LENDER BE
REQUIRED TO ISSUE ANY DUAL CURRENCY RCF LETTER OF CREDIT EARLIER THAN THREE
BUSINESS DAYS AFTER ITS RECEIPT OF THE APPLICATION THEREFOR AND ALL SUCH OTHER
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION RELATING THERETO).
PROMPTLY AFTER ISSUANCE BY A DUAL CURRENCY RCF ISSUING LENDER OF A DUAL CURRENCY
RCF LETTER OF CREDIT, SUCH DUAL CURRENCY RCF ISSUING LENDER SHALL FURNISH A COPY
OF SUCH DUAL CURRENCY RCF LETTER OF CREDIT TO THE CANADIAN BORROWER AND THE
CANADIAN AGENT. EACH DUAL CURRENCY RCF ISSUING LENDER SHALL PROMPTLY GIVE NOTICE
TO THE CANADIAN AGENT OF THE ISSUANCE OF EACH DUAL CURRENCY RCF LETTER OF CREDIT
ISSUED BY SUCH DUAL CURRENCY RCF ISSUING LENDER (INCLUDING THE AMOUNT THEREOF).


 


3.3           FEES AND OTHER CHARGES. (A)  THE US BORROWER WILL PAY A FEE ON THE
AGGREGATE DRAWABLE AMOUNT OF ALL OUTSTANDING US DOLLAR RCF LETTERS OF CREDIT AT
A PER ANNUM RATE EQUAL TO THE APPLICABLE MARGIN THEN IN EFFECT WITH RESPECT TO
EURODOLLAR LOANS UNDER THE US DOLLAR REVOLVING CREDIT FACILITY, SHARED RATABLY
AMONG THE US DOLLAR RCF LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE US DOLLAR
RCF PERCENTAGES AND PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE
AFTER THE ISSUANCE DATE OF SUCH US DOLLAR RCF LETTER OF CREDIT. IN ADDITION, THE
US BORROWER SHALL PAY TO THE RELEVANT US DOLLAR RCF ISSUING LENDER FOR ITS OWN
ACCOUNT A FRONTING FEE ON THE AGGREGATE DRAWABLE AMOUNT OF ALL OUTSTANDING US
DOLLAR RCF LETTERS OF CREDIT ISSUED BY IT OF 1/8 OF 1% PER ANNUM, PAYABLE
QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE AFTER THE ISSUANCE DATE OF
SUCH US DOLLAR RCF LETTER OF CREDIT.


 


(B)           THE CANADIAN BORROWER WILL PAY A FEE ON THE AGGREGATE DRAWABLE
AMOUNT OF ALL OUTSTANDING DUAL CURRENCY RCF LETTERS OF CREDIT AT A PER ANNUM
RATE EQUAL TO THE APPLICABLE MARGIN THEN IN EFFECT WITH RESPECT TO BA LOANS OR
BA EQUIVALENT LOANS UNDER THE DUAL CURRENCY REVOLVING CREDIT FACILITY, SHARED
RATABLY AMONG THE DUAL CURRENCY RCF LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
DUAL CURRENCY RCF PERCENTAGES AND PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE
PAYMENT DATE AFTER THE ISSUANCE DATE OF SUCH DUAL CURRENCY RCF LETTER OF CREDIT.
IN ADDITION, THE CANADIAN BORROWER SHALL PAY TO THE RELEVANT DUAL CURRENCY RCF

 

79

--------------------------------------------------------------------------------


 


ISSUING LENDER FOR ITS OWN ACCOUNT A FRONTING FEE ON THE AGGREGATE DRAWABLE
AMOUNT OF ALL OUTSTANDING DUAL CURRENCY RCF LETTERS OF CREDIT ISSUED BY IT OF
1/8 OF 1% PER ANNUM, PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE
AFTER THE ISSUANCE DATE OF SUCH DUAL CURRENCY RCF LETTER OF CREDIT.


 


(C)           IN ADDITION TO THE FOREGOING FEES, THE US BORROWER OR THE CANADIAN
BORROWER, AS APPLICABLE, SHALL PAY OR REIMBURSE EACH US DOLLAR RCF ISSUING
LENDER AND EACH DUAL CURRENCY RCF ISSUING LENDER, RESPECTIVELY, FOR SUCH NORMAL
AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY SUCH US DOLLAR
RCF ISSUING LENDER OR DUAL CURRENCY RCF ISSUING LENDER IN ISSUING, NEGOTIATING,
EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY US DOLLAR RCF
LETTER OF CREDIT OR DUAL CURRENCY RCF LETTER OF CREDIT, RESPECTIVELY.


 


3.4           L/C PARTICIPATIONS AND CANADIAN L/C PARTICIPATIONS. (A)  EACH US
DOLLAR RCF ISSUING LENDER IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS TO EACH
US DOLLAR RCF L/C PARTICIPANT, AND, TO INDUCE EACH US DOLLAR RCF ISSUING LENDER
TO ISSUE US DOLLAR RCF LETTERS OF CREDIT HEREUNDER, EACH US DOLLAR RCF L/C
PARTICIPANT IRREVOCABLY AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND
PURCHASES FROM EACH US DOLLAR RCF ISSUING LENDER, ON THE TERMS AND CONDITIONS
HEREINAFTER STATED, FOR SUCH US DOLLAR RCF L/C PARTICIPANT’S OWN ACCOUNT AND
RISK, AN UNDIVIDED INTEREST EQUAL TO SUCH US DOLLAR RCF L/C PARTICIPANT’S US
DOLLAR RCF PERCENTAGE IN EACH US DOLLAR RCF ISSUING LENDER’S OBLIGATIONS AND
RIGHTS UNDER EACH US DOLLAR RCF LETTER OF CREDIT ISSUED BY SUCH US DOLLAR RCF
ISSUING LENDER HEREUNDER AND THE AMOUNT OF EACH DRAFT PAID BY SUCH US DOLLAR RCF
ISSUING LENDER THEREUNDER. EACH US DOLLAR RCF L/C PARTICIPANT UNCONDITIONALLY
AND IRREVOCABLY AGREES WITH EACH US DOLLAR RCF ISSUING LENDER THAT, IF A DRAFT
IS PAID UNDER ANY US DOLLAR RCF LETTER OF CREDIT ISSUED BY SUCH US DOLLAR RCF
ISSUING LENDER FOR WHICH SUCH US DOLLAR RCF ISSUING LENDER IS NOT REIMBURSED IN
FULL BY THE US BORROWER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH US
DOLLAR RCF L/C PARTICIPANT SHALL PAY TO SUCH US DOLLAR RCF ISSUING LENDER,
REGARDLESS OF THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT OR
THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN SECTION 5, UPON
DEMAND AT THE ADMINISTRATIVE AGENT’S ADDRESS FOR NOTICES SPECIFIED HEREIN (AND
THEREAFTER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE US DOLLAR RCF
ISSUING LENDER) AN AMOUNT EQUAL TO SUCH US DOLLAR RCF L/C PARTICIPANT’S US
DOLLAR RCF PERCENTAGE OF THE AMOUNT OF SUCH DRAFT, OR ANY PART THEREOF, THAT IS
NOT SO REIMBURSED.


 


(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY US DOLLAR RCF L/C
PARTICIPANT TO A US DOLLAR RCF ISSUING LENDER PURSUANT TO SECTION 3.4(A) IN
RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY SUCH US DOLLAR RCF
ISSUING LENDER UNDER ANY US DOLLAR RCF LETTER OF CREDIT IS PAID TO SUCH US
DOLLAR RCF ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT
IS DUE, THE US DOLLAR RCF ISSUING LENDER SHALL SO NOTIFY THE ADMINISTRATIVE
AGENT, WHO SHALL PROMPTLY NOTIFY THE US DOLLAR RCF L/C PARTICIPANTS AND EACH
SUCH US DOLLAR RCF L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE US DOLLAR RCF ISSUING LENDER ON DEMAND (AND THEREAFTER THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE US DOLLAR RCF ISSUING LENDER) AN
AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO SUCH US DOLLAR RCF ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR
OF WHICH IS 360. IF ANY

 

80

--------------------------------------------------------------------------------


 


SUCH AMOUNT REQUIRED TO BE PAID BY ANY US DOLLAR RCF L/C PARTICIPANT PURSUANT TO
SECTION 3.4(A) IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF SUCH US DOLLAR RCF ISSUING LENDER BY SUCH US DOLLAR RCF L/C
PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, THE
ADMINISTRATIVE AGENT, ON BEHALF OF SUCH US DOLLAR RCF ISSUING LENDER SHALL BE
ENTITLED TO RECOVER FROM SUCH US DOLLAR RCF L/C PARTICIPANT, ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM
APPLICABLE TO BASE RATE LOANS UNDER THE US DOLLAR REVOLVING CREDIT FACILITY. A
CERTIFICATE OF THE ADMINISTRATIVE AGENT ON BEHALF OF SUCH US DOLLAR RCF ISSUING
LENDER SUBMITTED TO ANY US DOLLAR RCF L/C PARTICIPANT WITH RESPECT TO ANY SUCH
AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.


 


(C)           WHENEVER, AT ANY TIME AFTER A US DOLLAR RCF ISSUING LENDER HAS
MADE PAYMENT UNDER ANY US DOLLAR RCF LETTER OF CREDIT AND HAS RECEIVED FROM THE
ADMINISTRATIVE AGENT ANY US DOLLAR RCF L/C PARTICIPANT’S PRO RATA SHARE OF SUCH
PAYMENT IN ACCORDANCE WITH SECTION 3.4(A), SUCH US DOLLAR RCF ISSUING LENDER
RECEIVES ANY PAYMENT RELATED TO SUCH US DOLLAR RCF LETTER OF CREDIT (WHETHER
DIRECTLY FROM THE US BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL
APPLIED THERETO BY SUCH US DOLLAR RCF ISSUING LENDER), OR ANY PAYMENT OF
INTEREST ON ACCOUNT THEREOF, SUCH US DOLLAR RCF ISSUING LENDER WILL DISTRIBUTE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH US DOLLAR RCF L/C
PARTICIPANT (AND THEREAFTER, THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE
TO SUCH US DOLLAR RCF L/C PARTICIPANT) ITS PRO RATA SHARE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY SUCH US DOLLAR RCF
ISSUING LENDER SHALL BE REQUIRED TO BE RETURNED BY SUCH US DOLLAR RCF ISSUING
LENDER, SUCH US DOLLAR RCF L/C PARTICIPANT SHALL RETURN TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH US DOLLAR RCF ISSUING LENDER THE PORTION THEREOF
PREVIOUSLY DISTRIBUTED BY SUCH US DOLLAR RCF ISSUING LENDER TO IT.


 


(D)           EACH DUAL CURRENCY RCF ISSUING LENDER IRREVOCABLY AGREES TO GRANT
AND HEREBY GRANTS TO EACH DUAL CURRENCY RCF L/C PARTICIPANT, AND, TO INDUCE EACH
DUAL CURRENCY RCF ISSUING LENDER TO ISSUE DUAL CURRENCY RCF LETTERS OF CREDIT
HEREUNDER, EACH DUAL CURRENCY RCF L/C PARTICIPANT IRREVOCABLY AGREES TO ACCEPT
AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM EACH DUAL CURRENCY RCF
ISSUING LENDER, ON THE TERMS AND CONDITIONS HEREINAFTER STATED, FOR SUCH DUAL
CURRENCY RCF L/C PARTICIPANT’S OWN ACCOUNT AND RISK, AN UNDIVIDED INTEREST EQUAL
TO SUCH DUAL CURRENCY RCF L/C PARTICIPANT’S DUAL CURRENCY RCF PERCENTAGE IN EACH
DUAL CURRENCY RCF ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER EACH DUAL
CURRENCY RCF LETTER OF CREDIT ISSUED BY SUCH DUAL CURRENCY RCF ISSUING LENDER
HEREUNDER AND THE AMOUNT OF EACH DRAFT PAID BY SUCH DUAL CURRENCY RCF ISSUING
LENDER THEREUNDER. EACH DUAL CURRENCY RCF L/C PARTICIPANT UNCONDITIONALLY AND
IRREVOCABLY AGREES WITH EACH DUAL CURRENCY RCF ISSUING LENDER THAT, IF A DRAFT
IS PAID UNDER ANY DUAL CURRENCY RCF LETTER OF CREDIT ISSUED BY SUCH DUAL
CURRENCY RCF ISSUING LENDER FOR WHICH SUCH DUAL CURRENCY RCF ISSUING LENDER IS
NOT REIMBURSED IN FULL BY THE CANADIAN BORROWER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH DUAL CURRENCY RCF L/C PARTICIPANT SHALL PAY TO SUCH DUAL
CURRENCY RCF ISSUING LENDER, REGARDLESS OF THE OCCURRENCE OR CONTINUANCE OF A
DEFAULT OR EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER
CONDITIONS SPECIFIED IN SECTION 5, UPON DEMAND AT THE CANADIAN AGENT’S ADDRESS
FOR NOTICES SPECIFIED HEREIN (AND THEREAFTER, THE CANADIAN AGENT SHALL PROMPTLY
PAY TO THE DUAL CURRENCY RCF ISSUING LENDER) AN AMOUNT EQUAL TO SUCH DUAL
CURRENCY RCF L/C PARTICIPANT’S DUAL CURRENCY RCF PERCENTAGE OF THE AMOUNT OF
SUCH DRAFT, OR ANY PART THEREOF, THAT IS NOT SO REIMBURSED.

 

81

--------------------------------------------------------------------------------


 


(E)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY DUAL CURRENCY RCF L/C
PARTICIPANT TO A DUAL CURRENCY RCF ISSUING LENDER PURSUANT TO SECTION 3.4(D) IN
RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY SUCH DUAL CURRENCY
RCF ISSUING LENDER UNDER ANY DUAL CURRENCY RCF LETTER OF CREDIT IS PAID TO SUCH
DUAL CURRENCY RCF ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH
PAYMENT IS DUE, THE DUAL CURRENCY RCF ISSUING LENDER SHALL SO NOTIFY THE
CANADIAN AGENT, WHO SHALL PROMPTLY NOTIFY THE DUAL CURRENCY RCF L/C PARTICIPANTS
AND EACH SUCH DUAL CURRENCY RCF L/C PARTICIPANT SHALL PAY TO THE CANADIAN AGENT,
FOR THE ACCOUNT OF THE DUAL CURRENCY RCF ISSUING LENDER ON DEMAND (AND
THEREAFTER THE CANADIAN AGENT SHALL PROMPTLY PAY TO THE DUAL CURRENCY RCF
ISSUING LENDER) AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II)
THE DAILY AVERAGE CDOR RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO SUCH DUAL CURRENCY RCF ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE
DENOMINATOR OF WHICH IS 360. IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY DUAL
CURRENCY RCF L/C PARTICIPANT PURSUANT TO SECTION 3.4(D) IS NOT MADE AVAILABLE TO
THE CANADIAN AGENT, FOR THE ACCOUNT OF SUCH DUAL CURRENCY RCF ISSUING LENDER BY
SUCH DUAL CURRENCY RCF L/C PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE
SUCH PAYMENT IS DUE, THE CANADIAN AGENT, ON BEHALF OF SUCH DUAL CURRENCY RCF
ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH DUAL CURRENCY RCF L/C
PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH
DUE DATE AT THE RATE PER ANNUM APPLICABLE TO CANADIAN PRIME RATE LOANS UNDER THE
DUAL CURRENCY REVOLVING CREDIT FACILITY. A CERTIFICATE OF THE CANADIAN AGENT ON
BEHALF OF SUCH DUAL CURRENCY RCF ISSUING LENDER SUBMITTED TO ANY DUAL CURRENCY
RCF L/C PARTICIPANT WITH RESPECT TO ANY SUCH AMOUNTS OWING UNDER THIS SECTION
SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(F)            WHENEVER, AT ANY TIME AFTER A DUAL CURRENCY RCF ISSUING LENDER
HAS MADE PAYMENT UNDER ANY DUAL CURRENCY RCF LETTER OF CREDIT AND HAS RECEIVED
FROM THE CANADIAN AGENT ANY DUAL CURRENCY RCF L/C PARTICIPANT’S PRO RATA SHARE
OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.4(D), SUCH DUAL CURRENCY RCF
ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH DUAL CURRENCY RCF LETTER OF
CREDIT (WHETHER DIRECTLY FROM THE CANADIAN BORROWER OR OTHERWISE, INCLUDING
PROCEEDS OF COLLATERAL APPLIED THERETO BY SUCH DUAL CURRENCY RCF ISSUING
LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, SUCH DUAL CURRENCY RCF
ISSUING LENDER WILL DISTRIBUTE TO THE CANADIAN AGENT FOR THE ACCOUNT OF SUCH
DUAL CURRENCY RCF L/C PARTICIPANT (AND THEREAFTER, THE CANADIAN AGENT WILL
PROMPTLY DISTRIBUTE TO SUCH DUAL CURRENCY RCF L/C PARTICIPANT) ITS PRO RATA
SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT
RECEIVED BY SUCH DUAL CURRENCY RCF ISSUING LENDER SHALL BE REQUIRED TO BE
RETURNED BY SUCH DUAL CURRENCY RCF ISSUING LENDER, SUCH DUAL CURRENCY RCF L/C
PARTICIPANT SHALL RETURN TO THE CANADIAN AGENT FOR THE ACCOUNT OF SUCH DUAL
CURRENCY RCF ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY SUCH
DUAL CURRENCY RCF ISSUING LENDER TO IT.


 


3.5           US DOLLAR RCF REIMBURSEMENT OBLIGATIONS AND DUAL CURRENCY RCF
REIMBURSEMENT OBLIGATIONS. (A)  THE US BORROWER AGREES TO REIMBURSE EACH US
DOLLAR RCF ISSUING LENDER, ON EACH DATE ON WHICH SUCH US DOLLAR RCF ISSUING
LENDER NOTIFIES THE US BORROWER OF THE DATE AND AMOUNT OF A DRAFT PRESENTED
UNDER ANY US DOLLAR RCF LETTER OF CREDIT AND PAID BY SUCH US DOLLAR RCF ISSUING
LENDER, FOR THE AMOUNT OF (X) SUCH DRAFT SO PAID AND (Y) ANY TAXES, FEES,
CHARGES OR OTHER COSTS OR EXPENSES INCURRED BY SUCH US DOLLAR RCF ISSUING LENDER
IN CONNECTION WITH SUCH PAYMENT (THE AMOUNTS DESCRIBED IN THE FOREGOING CLAUSES
(X) AND

 

82

--------------------------------------------------------------------------------


 


(Y) IN RESPECT OF ANY DRAWING, COLLECTIVELY, THE “US DOLLAR RCF PAYMENT
AMOUNT”). EACH SUCH PAYMENT SHALL BE MADE TO SUCH US DOLLAR RCF ISSUING LENDER
AT ITS ADDRESS FOR NOTICES SPECIFIED HEREIN IN LAWFUL MONEY OF THE UNITED STATES
OF AMERICA AND IN IMMEDIATELY AVAILABLE FUNDS. INTEREST SHALL BE PAYABLE ON EACH
US DOLLAR RCF PAYMENT AMOUNT FROM THE DATE OF THE APPLICABLE DRAWING UNTIL
PAYMENT IN FULL AT THE RATE SET FORTH IN (I) UNTIL THE SECOND BUSINESS DAY
FOLLOWING THE DATE OF THE APPLICABLE DRAWING, SECTION 2.15(B) AND (II)
THEREAFTER, SECTION 2.15(E). EACH DRAWING UNDER ANY US DOLLAR RCF LETTER OF
CREDIT SHALL (UNLESS AN EVENT OF THE TYPE DESCRIBED IN CLAUSE (I) OR (II) OF
SECTION 8(F) SHALL EXIST AND BE CONTINUING WITH RESPECT TO EITHER BORROWER, IN
WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 3.4 FOR FUNDING BY US DOLLAR RCF
L/C PARTICIPANTS SHALL APPLY) CONSTITUTE A REQUEST BY THE US BORROWER TO THE
ADMINISTRATIVE AGENT FOR A BORROWING PURSUANT TO SECTION 2.5(A) OF BASE RATE
LOANS (OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT AND THE SWING LINE LENDER
IN THEIR SOLE DISCRETION, A BORROWING PURSUANT TO SECTION 2.7 OF SWING LINE
LOANS) IN THE AMOUNT OF SUCH DRAWING. THE BORROWING DATE WITH RESPECT TO SUCH
BORROWING SHALL BE THE FIRST DATE ON WHICH A BORROWING OF US DOLLAR RCF LOANS
(OR, IF APPLICABLE, SWING LINE LOANS) COULD BE MADE, PURSUANT TO SECTION 2.5(A)
(OR, IF APPLICABLE, SECTION 2.7), IF THE ADMINISTRATIVE AGENT HAD RECEIVED A
NOTICE OF SUCH BORROWING AT THE TIME THE ADMINISTRATIVE AGENT RECEIVES NOTICE
FROM THE RELEVANT US DOLLAR RCF ISSUING LENDER OF SUCH DRAWING UNDER SUCH US
DOLLAR RCF LETTER OF CREDIT.


 


(B)           THE CANADIAN BORROWER AGREES TO REIMBURSE EACH DUAL CURRENCY RCF
ISSUING LENDER, ON EACH DATE ON WHICH SUCH DUAL CURRENCY RCF ISSUING LENDER
NOTIFIES THE CANADIAN BORROWER OF THE DATE AND AMOUNT OF A DRAFT PRESENTED UNDER
ANY DUAL CURRENCY RCF LETTER OF CREDIT AND PAID BY SUCH DUAL CURRENCY RCF
ISSUING LENDER, FOR THE AMOUNT OF (X) SUCH DRAFT SO PAID AND (Y) ANY TAXES,
FEES, CHARGES OR OTHER COSTS OR EXPENSES INCURRED BY SUCH DUAL CURRENCY RCF
ISSUING LENDER IN CONNECTION WITH SUCH PAYMENT (THE AMOUNTS DESCRIBED IN THE
FOREGOING CLAUSES (X) AND (Y) IN RESPECT OF ANY DRAWING, COLLECTIVELY, THE “DUAL
CURRENCY RCF PAYMENT AMOUNT”). EACH SUCH PAYMENT SHALL BE MADE TO SUCH DUAL
CURRENCY RCF ISSUING LENDER AT ITS ADDRESS FOR NOTICES SPECIFIED HEREIN IN
LAWFUL MONEY OF CANADA AND IN IMMEDIATELY AVAILABLE FUNDS. INTEREST SHALL BE
PAYABLE ON EACH DUAL CURRENCY RCF PAYMENT AMOUNT FROM THE DATE OF THE APPLICABLE
DRAWING UNTIL PAYMENT IN FULL AT THE RATE SET FORTH IN (I) UNTIL THE SECOND
BUSINESS DAY FOLLOWING THE DATE OF THE APPLICABLE DRAWING, SECTION 2.15(C) AND
(II) THEREAFTER, SECTION 2.15(F). EACH DRAWING UNDER ANY DUAL CURRENCY RCF
LETTER OF CREDIT SHALL (UNLESS AN EVENT OF THE TYPE DESCRIBED IN CLAUSE (I) OR
(II) OF SECTION 8(F) SHALL EXIST AND BE CONTINUING WITH RESPECT TO EITHER
BORROWER, IN WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 3.4 FOR FUNDING BY
DUAL CURRENCY RCF L/C PARTICIPANTS SHALL APPLY) CONSTITUTE A REQUEST BY THE
CANADIAN BORROWER TO THE CANADIAN AGENT FOR A BORROWING PURSUANT TO SECTION
2.5(B) OF CANADIAN PRIME RATE LOANS IN THE AMOUNT OF SUCH DRAWING. THE BORROWING
DATE WITH RESPECT TO SUCH BORROWING SHALL BE THE FIRST DATE ON WHICH A BORROWING
OF DUAL CURRENCY RCF LOANS COULD BE MADE, PURSUANT TO SECTION 2.5(B) (OR, IF
APPLICABLE, SECTION 2.7), IF THE CANADIAN AGENT HAD RECEIVED A NOTICE OF SUCH
BORROWING AT THE TIME THE CANADIAN AGENT RECEIVES NOTICE FROM THE RELEVANT DUAL
CURRENCY RCF ISSUING LENDER OF SUCH DRAWING UNDER SUCH DUAL CURRENCY RCF LETTER
OF CREDIT.


 


3.6           OBLIGATIONS ABSOLUTE. (A)  THE US BORROWER’S OBLIGATIONS UNDER
THIS SECTION 3 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL
CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT
THAT THE US BORROWER MAY HAVE OR HAVE HAD AGAINST ANY US DOLLAR RCF ISSUING
LENDER, ANY BENEFICIARY OF A US DOLLAR RCF LETTER OF CREDIT OR ANY OTHER PERSON.
THE US BORROWER ALSO AGREES WITH EACH US DOLLAR RCF ISSUING LENDER THAT

 

83

--------------------------------------------------------------------------------


 


SUCH US DOLLAR RCF ISSUING LENDER SHALL NOT BE RESPONSIBLE FOR, AND THE US
BORROWER’S US DOLLAR RCF REIMBURSEMENT OBLIGATIONS UNDER SECTION 3.5(A) SHALL
NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF DOCUMENTS
OR OF ANY ENDORSEMENTS THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE
TO BE INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN OR AMONG THE US
BORROWER AND ANY BENEFICIARY OF ANY US DOLLAR RCF LETTER OF CREDIT OR ANY OTHER
PARTY TO WHICH SUCH US DOLLAR RCF LETTER OF CREDIT MAY BE TRANSFERRED OR ANY
CLAIMS WHATSOEVER OF THE US BORROWER AGAINST ANY BENEFICIARY OF SUCH US DOLLAR
RCF LETTER OF CREDIT OR ANY SUCH TRANSFEREE. NO US DOLLAR RCF ISSUING LENDER
SHALL BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION,
DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN
CONNECTION WITH ANY US DOLLAR RCF LETTER OF CREDIT, EXCEPT FOR ERRORS OR
OMISSIONS FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH US DOLLAR RCF ISSUING LENDER. THE US BORROWER AGREES THAT ANY ACTION TAKEN
OR OMITTED BY A US DOLLAR RCF ISSUING LENDER UNDER OR IN CONNECTION WITH ANY US
DOLLAR RCF LETTER OF CREDIT ISSUED BY IT OR THE RELATED DRAFTS OR DOCUMENTS, IF
DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND IN ACCORDANCE
WITH THE STANDARDS OF CARE SPECIFIED IN THE UCC OF THE STATE OF NEW YORK, SHALL
BE BINDING ON THE US BORROWER AND SHALL NOT RESULT IN ANY LIABILITY OF SUCH US
DOLLAR RCF ISSUING LENDER TO THE US BORROWER.


 


(B)           THE CANADIAN BORROWER’S OBLIGATIONS UNDER THIS SECTION 3 SHALL BE
ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF
ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE CANADIAN BORROWER MAY
HAVE OR HAVE HAD AGAINST ANY DUAL CURRENCY RCF ISSUING LENDER, ANY BENEFICIARY
OF A DUAL CURRENCY RCF LETTER OF CREDIT OR ANY OTHER PERSON. THE CANADIAN
BORROWER ALSO AGREES WITH EACH DUAL CURRENCY RCF ISSUING LENDER THAT SUCH DUAL
CURRENCY RCF ISSUING LENDER SHALL NOT BE RESPONSIBLE FOR, AND THE CANADIAN
BORROWER’S DUAL CURRENCY RCF REIMBURSEMENT OBLIGATIONS UNDER SECTION 3.5(B)
SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF
DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN
FACT PROVE TO BE INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN OR AMONG
THE CANADIAN BORROWER AND ANY BENEFICIARY OF ANY DUAL CURRENCY RCF LETTER OF
CREDIT OR ANY OTHER PARTY TO WHICH SUCH DUAL CURRENCY RCF LETTER OF CREDIT MAY
BE TRANSFERRED OR ANY CLAIMS WHATSOEVER OF THE CANADIAN BORROWER AGAINST ANY
BENEFICIARY OF SUCH DUAL CURRENCY RCF LETTER OF CREDIT OR ANY SUCH TRANSFEREE.
NO DUAL CURRENCY RCF ISSUING LENDER SHALL BE LIABLE FOR ANY ERROR, OMISSION,
INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR
ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY DUAL CURRENCY RCF LETTER OF
CREDIT, EXCEPT FOR ERRORS OR OMISSIONS FOUND BY A FINAL AND NONAPPEALABLE
DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH DUAL CURRENCY RCF ISSUING LENDER. THE
CANADIAN BORROWER AGREES THAT ANY ACTION TAKEN OR OMITTED BY A DUAL CURRENCY RCF
ISSUING LENDER UNDER OR IN CONNECTION WITH ANY DUAL CURRENCY RCF LETTER OF
CREDIT ISSUED BY IT OR THE RELATED DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE BINDING ON THE CANADIAN
BORROWER AND SHALL NOT RESULT IN ANY LIABILITY OF SUCH DUAL CURRENCY RCF ISSUING
LENDER TO THE CANADIAN BORROWER.


 


3.7           US DOLLAR RCF LETTER OF CREDIT PAYMENTS AND DUAL CURRENCY RCF
LETTER OF CREDIT PAYMENTS. (A)  IF ANY DRAFT SHALL BE PRESENTED FOR PAYMENT
UNDER ANY US DOLLAR RCF LETTER OF CREDIT, THE RELEVANT US DOLLAR RCF ISSUING
LENDER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE US BORROWER OF THE
DATE AND AMOUNT THEREOF. THE RESPONSIBILITY

 

84

--------------------------------------------------------------------------------


 


OF THE RELEVANT US DOLLAR RCF ISSUING LENDER TO THE US BORROWER IN CONNECTION
WITH ANY DRAFT PRESENTED FOR PAYMENT UNDER ANY US DOLLAR RCF LETTER OF CREDIT,
IN ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH US DOLLAR
RCF LETTER OF CREDIT ISSUED BY SUCH US DOLLAR RCF ISSUING LENDER, SHALL BE
LIMITED TO DETERMINING THAT THE DOCUMENTS (INCLUDING EACH DRAFT) DELIVERED UNDER
SUCH US DOLLAR RCF LETTER OF CREDIT IN CONNECTION WITH SUCH PRESENTMENT APPEAR
ON THEIR FACE TO BE IN CONFORMITY WITH SUCH US DOLLAR RCF LETTER OF CREDIT.


 


(B)           IF ANY DRAFT SHALL BE PRESENTED FOR PAYMENT UNDER ANY DUAL
CURRENCY RCF LETTER OF CREDIT, THE RELEVANT DUAL CURRENCY RCF ISSUING LENDER
SHALL PROMPTLY NOTIFY THE CANADIAN AGENT AND THE CANADIAN BORROWER OF THE DATE
AND AMOUNT THEREOF. THE RESPONSIBILITY OF THE RELEVANT DUAL CURRENCY RCF ISSUING
LENDER TO THE CANADIAN BORROWER IN CONNECTION WITH ANY DRAFT PRESENTED FOR
PAYMENT UNDER ANY DUAL CURRENCY RCF LETTER OF CREDIT, IN ADDITION TO ANY PAYMENT
OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH DUAL CURRENCY RCF LETTER OF CREDIT
ISSUED BY SUCH DUAL CURRENCY RCF ISSUING LENDER, SHALL BE LIMITED TO DETERMINING
THAT THE DOCUMENTS (INCLUDING EACH DRAFT) DELIVERED UNDER SUCH DUAL CURRENCY RCF
LETTER OF CREDIT IN CONNECTION WITH SUCH PRESENTMENT APPEAR ON THEIR FACE TO BE
IN CONFORMITY WITH SUCH DUAL CURRENCY RCF LETTER OF CREDIT.


 

3.8           Applications. To the extent that any provision of any Application
related to any US Dollar RCF Letter of Credit or Dual Currency RCF Letter of
Credit is inconsistent with the applicable provisions of this Section 3, the
provisions of this Section 3 shall apply.

 


3.9           RECORDS. EACH ISSUING LENDER SHALL MAINTAIN RECORDS EVIDENCING THE
UNDRAWN AND UNEXPIRED AMOUNT OF EACH LETTER OF CREDIT ISSUED, EXTENDED OR
RENEWED BY IT OUTSTANDING HEREUNDER AND EACH APPLICABLE REVOLVING CREDIT
LENDER’S SHARE OF SUCH AMOUNT AND EVIDENCING FOR EACH LETTER OF CREDIT ISSUED OR
RENEWED HEREUNDER:


 


(A)           THE DATES OF ISSUANCE, EXTENSION OR RENEWAL AND EXPIRATION
THEREOF;


 


(B)           THE FACE AMOUNT THEREOF; AND


 


(C)           THE DATE AND AMOUNT OF ALL PAYMENTS AND DRAWINGS MADE THEREUNDER.


 

Each Issuing Lender shall make copies of such records available to the
applicable Borrower, each Facility Agent or any Revolving Credit Lender upon its
reasonable request.

 


3.10         NO LIABILITY. EACH BORROWER AGREES THAT NO FACILITY AGENT OR
LENDER, INCLUDING EACH ISSUING LENDER, OR ANY OF THEIR RELATED PERSONS WILL
ASSUME LIABILITY FOR, OR BE RESPONSIBLE FOR:

 


(A)           THE USE WHICH MAY BE MADE OF ANY LETTER OF CREDIT;


 


(B)           ANY ACTS OR OMISSIONS OF THE BENEFICIARY OF ANY LETTER OF CREDIT,
INCLUDING THE APPLICATION OF ANY PAYMENT MADE TO SUCH BENEFICIARY;


 


(C)           OTHER THAN AS PROVIDED IN CLAUSE (D) BELOW, THE VALIDITY,
CORRECTNESS, GENUINENESS OR LEGAL EFFECT OF ANY DOCUMENT OR INSTRUMENT RELATING
TO ANY LETTER OF CREDIT, EVEN

 

85

--------------------------------------------------------------------------------


 


IF SUCH DOCUMENT OR INSTRUMENT SHOULD IN FACT PROVE TO BE IN ANY RESPECT
INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED;


 


(D)           PAYMENT BY SUCH ISSUING LENDER OF ANY DRAFT WHICH DOES NOT COMPLY
WITH THE TERMS OF ANY LETTER OF CREDIT, UNLESS SUCH PAYMENT RESULTS FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH ISSUING LENDER;


 


(E)           THE FAILURE OF ANY DOCUMENT OR INSTRUMENT TO BEAR ANY REFERENCE OR
ADEQUATE REFERENCE TO ANY LETTER OF CREDIT;


 


(F)            ANY FAILURE TO NOTE THE AMOUNT OF ANY DRAFT ON ANY LETTER OF
CREDIT OR ON ANY RELATED DOCUMENT OR INSTRUMENT;


 


(G)           ANY FAILURE OF THE BENEFICIARY OF ANY LETTER OF CREDIT TO MEET THE
OBLIGATIONS OF SUCH BENEFICIARY TO EITHER BORROWER OR ANY OTHER PERSON; OR


 


(H)           ANY FAILURE BY AN ISSUING LENDER TO MAKE PAYMENT UNDER ANY LETTER
OF CREDIT AS A RESULT OF ANY REQUIREMENT OF LAW, CONTROL OR RESTRICTION
RIGHTFULLY OR WRONGFULLY EXERCISED OR IMPOSED BY ANY GOVERNMENTAL AUTHORITY.


 


SECTION 4. REPRESENTATIONS AND WARRANTIES


 

To induce the Arrangers, the Agents and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Borrower hereby represents and warrants to each Arranger, each Agent and each
Lender that:

 


4.1           FINANCIAL CONDITION. (A)  THE UNAUDITED PRO FORMA CONSOLIDATED
BALANCE SHEET OF THE US BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF JUNE
30, 2007 (INCLUDING THE NOTES THERETO) (THE “PRO FORMA BALANCE SHEET”), COPIES
OF WHICH HAVE HERETOFORE BEEN FURNISHED TO EACH LENDER, HAS BEEN PREPARED GIVING
EFFECT (AS IF SUCH EVENTS HAD OCCURRED ON SUCH DATE) TO (I) THE CONSUMMATION OF
THE ACQUISITION, (II) THE LOANS TO BE MADE ON THE CLOSING DATE AND THE USE OF
PROCEEDS THEREOF, (III) THE COMMON EQUITY FINANCING AND (IV) THE PAYMENT OF FEES
AND EXPENSES IN CONNECTION WITH THE FOREGOING. THE PRO FORMA BALANCE SHEET HAS
BEEN PREPARED BASED ON THE BEST INFORMATION AVAILABLE TO THE US BORROWER AS OF
THE DATE OF DELIVERY THEREOF, AND PRESENTS FAIRLY ON A PRO FORMA BASIS THE
ESTIMATED FINANCIAL POSITION OF US BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS
OF JUNE 30, 2007, ASSUMING THAT THE EVENTS SPECIFIED IN THE PRECEDING SENTENCE
HAD ACTUALLY OCCURRED AT SUCH DATE.


 


(B)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE US BORROWER AS OF
DECEMBER 31, 2004, DECEMBER 31, 2005 AND DECEMBER 31, 2006, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEARS ENDED
ON SUCH DATES, REPORTED ON BY AND ACCOMPANIED BY AN UNQUALIFIED REPORT FROM
DELOITTE & TOUCHE LLP, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF
THE US BORROWER AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS
AND ITS CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED. THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE US BORROWER AS OF JUNE 30, 2007, AND
THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE
SIX-MONTH PERIOD ENDED ON SUCH DATE, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL
CONDITION OF THE US BORROWER AS AT SUCH DATE,

 

86

--------------------------------------------------------------------------------


 


AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH FLOWS
FOR THE SIX-MONTH PERIOD THEN ENDED (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS). ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED NOTES
THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY THE AFOREMENTIONED FIRM
OF ACCOUNTANTS AND DISCLOSED THEREIN). AS OF THE CLOSING DATE, THE US BORROWER
AND ITS SUBSIDIARIES DO NOT HAVE ANY MATERIAL GUARANTEE OBLIGATIONS, CONTINGENT
LIABILITIES AND LIABILITIES FOR TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL
FORWARD OR LONG-TERM COMMITMENTS, INCLUDING, WITHOUT LIMITATION, ANY INTEREST
RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER OBLIGATION IN
RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE MOST RECENT FINANCIAL
STATEMENTS REFERRED TO IN THIS PARAGRAPH. DURING THE PERIOD FROM DECEMBER 31,
2006 TO AND INCLUDING THE DATE HEREOF, THERE HAS BEEN NO DISPOSITION BY THE US
BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY MATERIAL PART OF ITS BUSINESS OR
PROPERTY.


 


(C)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE TARGET AS AT APRIL
1, 2005, MARCH 31, 2006 AND MARCH 30, 2007, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEARS ENDED ON SUCH DATES,
REPORTED ON BY AND ACCOMPANIED BY AN UNQUALIFIED REPORT FROM ERNST & YOUNG LLP,
PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF THE TARGET AS AT SUCH
DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH
FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED. THE UNAUDITED CONSOLIDATED
BALANCE SHEET OF THE TARGET AS AT JUNE 30, 2007, AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE THREE-MONTH PERIOD
ENDED ON SUCH DATE, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF THE
TARGET AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS
CONSOLIDATED CASH FLOWS FOR THE THREE-MONTH PERIOD THEN ENDED (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS). ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE
RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
APPLIED CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY THE
AFOREMENTIONED FIRM OF ACCOUNTANTS AND DISCLOSED THEREIN). AS OF THE CLOSING
DATE, THE TARGET AND ITS SUBSIDIARIES DO NOT HAVE ANY MATERIAL GUARANTEE
OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES FOR TAXES, OR ANY LONG-TERM
LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, INCLUDING, WITHOUT
LIMITATION, ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION
OR OTHER OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE
MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN THIS PARAGRAPH. DURING THE
PERIOD FROM MARCH 30, 2007 TO AND INCLUDING THE DATE HEREOF, THERE HAS BEEN NO
DISPOSITION BY THE TARGET OR ANY OF ITS SUBSIDIARIES OF ANY MATERIAL PART OF ITS
BUSINESS OR PROPERTY.


 

4.2           No Change. Since December 31, 2006 (after giving effect to the
Transaction on the Closing Date), there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3           Corporate Existence; Compliance with Law. Each of the US Borrower
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate, company or partnership power and authority, and the legal right, to
own and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation, company or partnership and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification, except to the extent
that the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect and (d) is in

 

87

--------------------------------------------------------------------------------


 

compliance with all Requirements of Law, except to the extent that the failure
to comply therewith could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

4.4           Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate, company or partnership power and authority, and the
legal right, to make, deliver and perform the Transaction Documents to which it
is a party and, in the case of each Borrower, to borrow hereunder. Each Loan
Party has taken all necessary corporate, company or partnership or other action
to authorize the execution, delivery and performance of the Transaction
Documents to which it is a party and, in the case of each Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
Transaction, the borrowings hereunder or the execution, delivery, performance,
validity or enforceability of this Agreement or any of the other Transaction
Documents, except (i) such consents, authorizations, filings and notices as
shall have been obtained or made and are in full force and effect, (ii) routine
filings to be made after the date hereof in the ordinary course of business
(e.g., good standing filings) and (iii) the filings referred to in Section 4.19.
Each Transaction Document has been duly executed and delivered on behalf of each
Loan Party that is a party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

4.5           No Legal Bar. The execution, delivery and performance of this
Agreement and the other Transaction Documents, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of the US Borrower
or any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents and the Canadian Intercompany
Collateral Agreements). No Requirement of Law or Contractual Obligation
applicable to the US Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

 

4.6           No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of either Borrower, threatened by or against the US Borrower or any of
its Subsidiaries or against any of their respective properties or revenues (a)
with respect to any of the Transaction Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

 

4.7           No Default. Neither the US Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

88

--------------------------------------------------------------------------------


 

4.8           Ownership of Property; Liens. Except as disclosed on Schedule 4.8,
each of the US Borrower and its Subsidiaries is the sole owner of, legally and
beneficially, and has good marketable and insurable title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other Property, and none of such Property
is subject to any claims, liabilities, obligations, charges or restrictions of
any kind, nature or description or to any Lien except for Permitted Liens. None
of the Pledged Stock is subject to any Lien except for Permitted Liens.

 

4.9           Intellectual Property. The US Borrower and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted without conflict in any
material respect with the rights of any other Person. Except as set forth on
Schedule 4.9, no material claim has been asserted or is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does either Borrower know of
any valid basis for any such claim. Except as set forth on Schedule 4.9, the use
of Intellectual Property by the US Borrower and its Subsidiaries does not
infringe on the rights of any Person in any material respect.

 

4.10         Taxes. The US Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state, provincial and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other material taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the US Borrower or its Subsidiaries, as the case may be); and no tax
Lien has been filed, and, to the knowledge of either Borrower, no claim for
overdue amounts is being asserted, with respect to any such tax, fee or other
charge. No Loan Party and no Subsidiary thereof (i) intends to treat the Loans,
the Acquisition, or any other transaction contemplated hereby as being a
“reportable transaction” (within the meaning of Treasury Regulation 1.6011-4) or
(ii) is aware of any facts or events that would result in such treatment.

 

4.11         Federal Regulations. No part of the proceeds of any Loans or Letter
of Credit (other than pursuant to, or in connection with, the Acquisition) will
be used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, each Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U. The value of the margin stock
(within the meaning of Regulation U) owned by the US Borrower and its
Subsidiaries at any time the extensions of credit hereunder constitute “purpose”
credit (within the meaning of Regulation U) does not exceed 25% of the value of
the assets of the US Borrower and its Subsidiaries taken as a whole.

 

4.12         Labor Matters. There (i) is no unfair labor practice complaint
pending against the US Borrower or any of its Subsidiaries, or to the knowledge
of the US Borrower or any of its Subsidiaries, threatened against them before
the National Labor Relations Board or any

 

89

--------------------------------------------------------------------------------


 

labor relations board or tribunal of any other jurisdiction, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the US Borrower or any of its Subsidiaries or,
to the knowledge of the US Borrower or any of its Subsidiaries, threatened
against any of them; (ii) are no union organizing activities, and no union
representation question exists or, to the knowledge of the US Borrower or any of
its Subsidiaries, is threatened with respect to the employees of the US Borrower
or any of its Subsidiaries; (iii) are no equal opportunity charges or other
claims pending, or to the knowledge of the US Borrower or any of its
Subsidiaries, threatened with respect to the employees of the US Borrower or any
of its Subsidiaries; and (iv) are no strikes, stoppages or slowdowns or other
labor disputes against the US Borrower or any of its Subsidiaries pending or, to
the knowledge of either Borrower, threatened that, in the case of clauses (i)
through (iv), individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Hours worked by and payment made to employees of
the US Borrower and its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from the US Borrower or any of
its Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the US Borrower or the relevant Subsidiary.

 

4.13         ERISA. (a)  Except as set forth on Schedule 4.13, neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied and has been
administered in compliance, in all material respects, with its terms and the
applicable provisions of ERISA and the Code. All contributions required to be
made with respect to each Plan have been timely made or have been reflected on
the most recent consolidated balance sheet filed prior to the date hereof or
accrued in the accounting records of the US Borrower and its Subsidiaries.
Except as set forth on Schedule 4.13, no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. Except as set forth on Schedule 4.13, the present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. None of the US Borrower, any of its Subsidiaries or any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and none of the US Borrower, any of its
Subsidiaries or any Commonly Controlled Entity would become subject to any
material liability under ERISA if the US Borrower, any of its Subsidiaries or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent. Except as set forth on Schedule 4.13, neither
the US Borrower nor its Subsidiaries maintain or contribute to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) which provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or any Plan the obligations with respect to

 

90

--------------------------------------------------------------------------------


 

which could reasonably be expected to have a Material Adverse Effect on the
ability of the Borrowers to perform their obligations under this Agreement.

 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.13, EACH NON-US PLAN HAS
COMPLIED AND HAS BEEN ADMINISTERED IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH
ITS TERMS AND WITH THE REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS, STATUTES,
RULES, REGULATIONS AND ORDERS AND HAS BEEN MAINTAINED, WHERE REQUIRED, IN GOOD
STANDING WITH APPLICABLE REGULATORY AUTHORITIES. ALL CONTRIBUTIONS REQUIRED TO
BE MADE WITH RESPECT TO A NON-US PLAN HAVE BEEN TIMELY MADE. NEITHER THE US
BORROWER NOR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY OBLIGATION IN CONNECTION
WITH THE TERMINATION OF, OR WITHDRAWAL FROM, ANY NON-US PLAN. THE PRESENT VALUE
OF THE ACCRUED BENEFIT LIABILITIES (WHETHER OR NOT VESTED) UNDER EACH NON-US
PLAN, DETERMINED AS OF THE END OF THE US BORROWER’S MOST RECENTLY ENDED FISCAL
YEAR ON THE BASIS OF ACTUARIAL ASSUMPTIONS, EACH OF WHICH IS REASONABLE, DID NOT
EXCEED THE CURRENT VALUE OF THE ASSETS OF SUCH NON-US PLAN ALLOCABLE TO SUCH
BENEFIT LIABILITIES.


 

4.14         Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

 


4.15         SUBSIDIARIES. (A)  THE SUBSIDIARIES LISTED ON SCHEDULE 4.15
CONSTITUTE ALL THE SUBSIDIARIES OF THE US BORROWER AS OF THE CLOSING DATE.
SCHEDULE 4.15 SETS FORTH AS OF THE CLOSING DATE AND AFTER GIVING EFFECT TO THE
ACQUISITION, THE EXACT LEGAL NAME (AS REFLECTED ON THE CERTIFICATE OF
INCORPORATION (OR FORMATION) AND JURISDICTION OF INCORPORATION (OR FORMATION) OF
EACH SUBSIDIARY OF THE US BORROWER (AND, IN THE CASE OF EACH CANADIAN
SUBSIDIARY, THE ADDRESS OF ITS PLACE OF BUSINESS, THE ADDRESS OF ITS CHIEF
EXECUTIVE OFFICE, IF THERE IS MORE THAN ONE PLACE OF BUSINESS, AND THE ADDRESS
WHERE ITS BOOKS AND RECORDS ARE LOCATED) AND, AS TO EACH SUCH SUBSIDIARY, THE
PERCENTAGE AND NUMBER OF EACH CLASS OF CAPITAL STOCK OWNED BY EACH LOAN PARTY
AND ITS SUBSIDIARIES.


 

(b)  There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the US Borrower or any Subsidiary, except as disclosed on
Schedule 4.15.

 

4.16         Use of Proceeds. The proceeds of the Term Loans shall be used to
finance a portion of the Acquisition and to pay related fees and expenses. The
proceeds of the Revolving Credit Loans, the Swing Line Loans and the Letters of
Credit shall be used for general corporate and working capital purposes
(including to finance Permitted Acquisitions); provided that no Revolving Credit
Loans and/or Swing Line Loans may be used to finance the Transaction.

 


4.17         ENVIRONMENTAL MATTERS. OTHER THAN EXCEPTIONS TO ANY OF THE
FOLLOWING THAT COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:

 

91

--------------------------------------------------------------------------------


 


(A)           THE US BORROWER AND ITS SUBSIDIARIES:  (I) ARE, AND WITHIN THE
PERIOD OF ALL APPLICABLE STATUTES OF LIMITATION HAVE BEEN, IN COMPLIANCE WITH
ALL APPLICABLE ENVIRONMENTAL LAWS; (II) HOLD ALL ENVIRONMENTAL PERMITS (EACH OF
WHICH IS IN FULL FORCE AND EFFECT) REQUIRED FOR ANY OF THEIR CURRENT OR INTENDED
OPERATIONS OR FOR ANY PROPERTY OWNED, LEASED, OR OTHERWISE OPERATED BY ANY OF
THEM; (III) ARE, AND WITHIN THE PERIOD OF ALL APPLICABLE STATUTES OF LIMITATION
HAVE BEEN, IN COMPLIANCE WITH ALL OF THEIR ENVIRONMENTAL PERMITS; AND (IV)
REASONABLY BELIEVE THAT:  EACH OF THEIR ENVIRONMENTAL PERMITS WILL BE TIMELY
RENEWED AND COMPLIED WITH, WITHOUT MATERIAL EXPENSE; ANY ADDITIONAL
ENVIRONMENTAL PERMITS THAT MAY BE REQUIRED OF ANY OF THEM WILL BE TIMELY
OBTAINED AND COMPLIED WITH, WITHOUT MATERIAL EXPENSE; AND COMPLIANCE WITH ANY
ENVIRONMENTAL LAW THAT IS OR IS EXPECTED TO BECOME APPLICABLE TO ANY OF THEM
WILL BE TIMELY ATTAINED AND MAINTAINED, WITHOUT MATERIAL EXPENSE.


 


(B)           MATERIALS OF ENVIRONMENTAL CONCERN ARE NOT PRESENT AT, ON, UNDER,
IN, OR ABOUT ANY REAL PROPERTY NOW OR FORMERLY OWNED, LEASED OR OPERATED BY THE
US BORROWER OR ANY OF ITS SUBSIDIARIES, OR AT ANY OTHER LOCATION (INCLUDING,
WITHOUT LIMITATION, ANY LOCATION TO WHICH MATERIALS OF ENVIRONMENTAL CONCERN
HAVE BEEN SENT FOR RE-USE OR RECYCLING OR FOR TREATMENT, STORAGE, OR DISPOSAL)
WHICH COULD REASONABLY BE EXPECTED TO (I) GIVE RISE TO LIABILITY OF THE US
BORROWER OR ANY OF ITS SUBSIDIARIES UNDER ANY APPLICABLE ENVIRONMENTAL LAW OR
OTHERWISE RESULT IN COSTS TO THE US BORROWER OR ANY OF ITS SUBSIDIARIES, OR (II)
INTERFERE WITH THE US BORROWER’S OR ANY OF ITS SUBSIDIARIES’ CONTINUED
OPERATIONS, OR (III) IMPAIR THE FAIR SALEABLE VALUE OF ANY REAL PROPERTY OWNED
OR LEASED BY THE US BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(C)           THERE IS NO JUDICIAL, ADMINISTRATIVE, OR ARBITRAL PROCEEDING
(INCLUDING ANY NOTICE OF VIOLATION OR ALLEGED VIOLATION) UNDER OR RELATING TO
ANY ENVIRONMENTAL LAW TO WHICH THE US BORROWER OR ANY OF ITS SUBSIDIARIES IS, OR
TO THE KNOWLEDGE OF EITHER BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WILL
BE, NAMED AS A PARTY THAT IS PENDING OR, TO THE KNOWLEDGE OF EITHER BORROWER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES, THREATENED.


 


(D)           NEITHER THE US BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY WRITTEN REQUEST FOR INFORMATION, OR BEEN NOTIFIED THAT IT IS A POTENTIALLY
RESPONSIBLE PARTY UNDER OR RELATING TO THE FEDERAL COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, AND LIABILITY ACT OR ANY SIMILAR ENVIRONMENTAL LAW, OR
WITH RESPECT TO ANY MATERIALS OF ENVIRONMENTAL CONCERN.


 


(E)           NEITHER THE US BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ENTERED
INTO OR AGREED TO ANY CONSENT DECREE, ORDER, OR SETTLEMENT OR OTHER AGREEMENT,
OR IS SUBJECT TO ANY JUDGMENT, DECREE, OR ORDER OR OTHER AGREEMENT, IN ANY
JUDICIAL, ADMINISTRATIVE, ARBITRAL, OR OTHER FORUM FOR DISPUTE RESOLUTION,
RELATING TO COMPLIANCE WITH OR LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(F)            NEITHER THE US BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ASSUMED
OR RETAINED, BY CONTRACT OR OPERATION OF LAW, ANY LIABILITIES OF ANY KIND, FIXED
OR CONTINGENT, KNOWN OR UNKNOWN, UNDER ANY ENVIRONMENTAL LAW OR WITH RESPECT TO
ANY MATERIAL OF ENVIRONMENTAL CONCERN.


 

4.18         Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, the Confidential Information
Memorandum or any other document, certificate or statement furnished to the
Administrative Agent, the Arrangers,

 

92

--------------------------------------------------------------------------------


 

the Agents or the Lenders or any of them, by or on behalf of any Loan Party for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents (other than the projections and information described in
the immediately succeeding sentence), contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading under the circumstances in which made or furnished. The projections
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the US Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Arrangers, the Agents and the Lenders for use in connection
with the transactions contemplated hereby and by the other Loan Documents.

 


4.19         SECURITY DOCUMENTS. (A)  THE GUARANTEE AND COLLATERAL AGREEMENT IS
EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, A LEGAL, VALID, BINDING AND ENFORCEABLE SECURITY INTEREST IN
THE COLLATERAL DESCRIBED THEREIN AND PROCEEDS AND PRODUCTS THEREOF. IN THE CASE
OF THE PLEDGED STOCK DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT, WHEN
ANY STOCK CERTIFICATES REPRESENTING SUCH PLEDGED STOCK ARE DELIVERED TO THE
ADMINISTRATIVE AGENT, AND IN THE CASE OF THE OTHER COLLATERAL DESCRIBED IN THE
GUARANTEE AND COLLATERAL AGREEMENT, WHEN FINANCING STATEMENTS IN APPROPRIATE
FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 4.19(A)-1 (WHICH FINANCING
STATEMENTS MAY BE FILED BY THE ADMINISTRATIVE AGENT) AT ANY TIME AND SUCH OTHER
FILINGS OR ACTIONS AS ARE SPECIFIED ON SCHEDULE 3 TO THE GUARANTEE AND
COLLATERAL AGREEMENT HAVE BEEN COMPLETED (ALL OF WHICH FILINGS MAY BE FILED BY
THE ADMINISTRATIVE AGENT) AT ANY TIME, THE GUARANTEE AND COLLATERAL AGREEMENT
SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT,
TITLE AND INTEREST OF THE LOAN PARTIES PARTY THERETO IN SUCH COLLATERAL AND THE
PROCEEDS AND PRODUCTS THEREOF, AS SECURITY FOR THE OBLIGATIONS (AS DEFINED IN
THE GUARANTEE AND COLLATERAL AGREEMENT), IN EACH CASE PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON (EXCEPT PERMITTED LIENS). SCHEDULE 4.19(A)-2 LISTS
EACH UCC OR PPSA FINANCING STATEMENT THAT (I) NAMES ANY LOAN PARTY AS DEBTOR AND
(II) WILL BE TERMINATED OR DISCHARGED ON OR PRIOR TO THE CLOSING DATE; AND ON OR
PRIOR TO THE CLOSING DATE, THE US BORROWER WILL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT, OR CAUSED TO BE FILED, DULY COMPLETED UCC OR PPSA
TERMINATION OR DISCHARGE STATEMENTS, SIGNED BY THE RELEVANT SECURED PARTY, IN
RESPECT OF EACH SUCH UCC OR PPSA FINANCING STATEMENT.


 


(B)           EACH OF THE MORTGAGES IS, AFTER THE EXECUTION AND DELIVERY
THEREOF, EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID, BINDING AND ENFORCEABLE LIEN ON
THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND PROCEEDS AND PRODUCTS THEREOF;
AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 4.19(B)
(IN THE CASE OF MORTGAGES TO BE EXECUTED AND DELIVERED AFTER THE CLOSING DATE
PURSUANT TO SECTION 6.15(A)) OR IN THE RECORDING OFFICE DESIGNATED BY THE US
BORROWER (IN THE CASE OF ANY MORTGAGE TO BE EXECUTED AND DELIVERED PURSUANT TO
SECTION 6.10(B)), EACH MORTGAGE

 

93

--------------------------------------------------------------------------------



 


SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT,
TITLE AND INTEREST OF THE RELEVANT LOAN PARTIES IN THE MORTGAGED PROPERTIES
DESCRIBED THEREIN AND THE PROCEEDS AND PRODUCTS THEREOF, AS SECURITY FOR THE
OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN PERSONS HOLDING LIENS OR OTHER
ENCUMBRANCES OR RIGHTS PERMITTED BY THE RELEVANT MORTGAGE).


 

4.20                           Solvency. Each Loan Party is, and after giving
effect to the Acquisition and the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith will be and will continue to
be, Solvent.

 

4.21                           Regulation H. No Mortgage encumbers improved real
property which is located in an area that has been identified by the Secretary
of Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (except any Mortgaged Properties as to which such flood insurance as
required by Regulation H has been obtained and is in full force and effect as
required by this Agreement).

 

4.22                           Insurance. Each of the US Borrower and its
Subsidiaries is insured, in accordance with Section 5.3 of the Guarantee and
Collateral Agreement, by insurers of recognized financial responsibility against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which it is engaged, including, without limitation, the amount of
product liability insurance set forth in Schedule 4.22; and neither the US
Borrower nor any of its Subsidiaries (i) has received notice from any insurer or
agent of such insurer that substantial capital improvements or other material
expenditures will have to be made in order to continue such insurance or (ii)
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that could not reasonably be expected
to have a Material Adverse Effect.

 

4.23                           Patriot Act, etc. To the extent applicable, each
Loan Party is in compliance, in all material respects, with the (i) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the Untied States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

4.24                           Acquisition Documentation. The Acquisition
Documentation listed on Schedule 4.24 attached hereto constitute all of the
material agreements, instruments and undertakings to which the US Borrower
entered into in connection with the Acquisition. Except as permitted by Section
5.1(b)(i), none of such material agreements, instruments or undertakings have
been amended, supplemented or otherwise modified, and all such material
agreements, instruments and undertakings are in full force and effect. No party
to any Acquisition

 

94

--------------------------------------------------------------------------------


 

Documentation is currently in default thereunder and no party thereto, or any
other Person, has the right to terminate any Acquisition Documentation.

 

4.25                           Real Estate. As of the Closing Date,
Schedule 4.25 sets forth a true, complete and correct list of all Real Estate
(i) owned by any Loan Party or its Subsidiaries in fee simple or (ii) leased by
any Loan Party or its Subsidiaries and used as a distribution or manufacturing
facility.

 


SECTION 5. CONDITIONS PRECEDENT


 

5.1                                 Conditions to Initial Extension of Credit.
The agreement of each Lender to make the initial extension of credit requested
to be made by it hereunder is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 


(A)                                  LOAN DOCUMENTS. THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED:


 

(I)                                      THIS AGREEMENT, EXECUTED AND DELIVERED
BY A DULY AUTHORIZED OFFICER OF EACH BORROWER;

 

(II)                                  THE GUARANTEE AND COLLATERAL AGREEMENT,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER AND EACH
SUBSIDIARY GUARANTOR; AND

 

(III)                               EACH CANADIAN INTERCOMPANY NOTE AND EACH
CANADIAN INTERCOMPANY COLLATERAL AGREEMENTS, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH OF THE CANADIAN HOLDING COMPANIES, LKQ DOMINION AUTO
RECYCLING INC. AND LKQ PINTENDRE AUTOS INC.

 


(B)                                 ACQUISITION; ETC.  THE FOLLOWING
TRANSACTIONS SHALL HAVE BEEN CONSUMMATED (OR EVIDENCE THAT SUCH TRANSACTIONS
WILL OCCUR SIMULTANEOUSLY SHALL HAVE BEEN PROVIDED):


 

(I)                                     MERGER SUB SHALL HAVE BEEN MERGED WITH
AND INTO TARGET PURSUANT TO, AND IN ACCORDANCE WITH THE TERMS OF, THE
ACQUISITION AGREEMENT, WITH THE TARGET SURVIVING SUCH MERGER AS A WHOLLY OWNED
SUBSIDIARY OF THE US BORROWER (THE “ACQUISITION”), AND THE ACQUISITION AGREEMENT
SHALL NOT HAVE BEEN ALTERED, AMENDED OR OTHERWISE CHANGED OR SUPPLEMENTED OR ANY
CONDITION THEREIN WAIVED, AND NEITHER THE US BORROWER NOR MERGER SUB SHALL HAVE
CONSENTED TO ANY ACTION WHICH REQUIRES THE CONSENT OF THE US BORROWER OR MERGER
SUB UNDER THE ACQUISITION AGREEMENT, IF SUCH ALTERATION, AMENDMENT, CHANGE,
SUPPLEMENT, WAIVER OR CONSENT WOULD BE ADVERSE TO THE INTERESTS OF THE LENDERS
IN ANY MATERIAL RESPECT, IN ANY SUCH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE AGENTS (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD); AND

 

(II)                                  THE US BORROWER SHALL HAVE ISSUED SHARES
OF ITS COMMON STOCK PURSUANT TO AN UNDERWRITTEN PUBLIC OFFERING GENERATING GROSS
CASH PROCEEDS (CALCULATED BEFORE UNDERWRITING COSTS) OF APPROXIMATELY
$365,800,000, ALL AS CONTEMPLATED BY THE COMMON EQUITY FINANCING DOCUMENTS (THE
“COMMON EQUITY FINANCING”).

 

95

--------------------------------------------------------------------------------


 


(C)                                  PRO FORMA BALANCE SHEET; FINANCIAL
STATEMENTS. THE LENDERS SHALL HAVE RECEIVED (I) THE PRO FORMA BALANCE SHEET,
(II) AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE US BORROWER AND THE TARGET
DESCRIBED IN SECTIONS 4.1(B) AND (C), AND (III) UNAUDITED INTERIM CONSOLIDATED
FINANCIAL STATEMENTS OF THE US BORROWER AND THE TARGET FOR EACH FISCAL MONTH
ENDED SUBSEQUENT TO THE DATE OF THE LATEST APPLICABLE FINANCIAL STATEMENTS
DELIVERED PURSUANT TO CLAUSE (II) OF THIS SECTION AS TO WHICH SUCH FINANCIAL
STATEMENTS ARE AVAILABLE.


 


(D)                                 RELATED AGREEMENTS. THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED TRUE AND CORRECT COPIES, CERTIFIED AS TO AUTHENTICITY BY THE
US BORROWER, OF (I) THE ACQUISITION DOCUMENTATION AND (II) SUCH OTHER DOCUMENTS
OR INSTRUMENTS AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION, A COPY OF ANY DEBT INSTRUMENT, SECURITY AGREEMENT
OR OTHER MATERIAL CONTRACT TO WHICH THE LOAN PARTIES MAY BE A PARTY.


 


(E)                                  TERMINATION OF EXISTING CREDIT FACILITIES.
(I)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE EXISTING CREDIT FACILITIES AND
ALL LETTERS OF CREDIT THEREUNDER SHALL BE SIMULTANEOUSLY TERMINATED, ALL AMOUNTS
THEREUNDER SHALL BE SIMULTANEOUSLY PAID IN FULL AND ARRANGEMENTS SATISFACTORY TO
THE ADMINISTRATIVE AGENT SHALL HAVE BEEN MADE FOR THE TERMINATION OF LIENS AND
SECURITY INTERESTS GRANTED IN CONNECTION THEREWITH.


 

(II)                                  ON THE CLOSING DATE AND AFTER GIVING
EFFECT TO THE CONSUMMATION OF THE TRANSACTION, THE US BORROWER AND ITS
SUBSIDIARIES SHALL HAVE NO OUTSTANDING INDEBTEDNESS, EXCEPT FOR (I) INDEBTEDNESS
PURSUANT TO OR IN RESPECT OF THE LOAN DOCUMENTS AND THE CANADIAN INTERCOMPANY
LOAN DOCUMENTS AND (II) CERTAIN OTHER INDEBTEDNESS EXISTING ON THE CLOSING DATE
AS LISTED ON SCHEDULE 7.2(D) (WITH THE INDEBTEDNESS DESCRIBED IN THIS SUB-CLAUSE
(II) BEING HEREIN CALLED THE “EXISTING INDEBTEDNESS”).

 


(F)                                    FEES. THE LENDERS, THE ARRANGERS AND THE
AGENTS SHALL HAVE RECEIVED ALL FEES REQUIRED TO BE PAID, AND ALL EXPENSES FOR
WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING REASONABLE FEES, DISBURSEMENTS AND
OTHER CHARGES OF COUNSEL TO THE AGENTS), ON OR BEFORE THE CLOSING DATE. ALL SUCH
AMOUNTS WILL BE PAID WITH PROCEEDS OF LOANS MADE ON THE CLOSING DATE AND WILL BE
REFLECTED IN THE FUNDING INSTRUCTIONS GIVEN BY THE RELEVANT BORROWER TO THE
FACILITY AGENTS, ON OR BEFORE THE CLOSING DATE.


 


(G)                                 PROJECTIONS. THE LENDERS SHALL HAVE RECEIVED
SATISFACTORY FINANCIAL PROJECTIONS FOR FISCAL YEARS 2008-2013.


 


(H)                                 SOLVENCY CERTIFICATE. THE LENDERS SHALL HAVE
RECEIVED A REASONABLY SATISFACTORY SOLVENCY CERTIFICATE SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT L, EXECUTED BY THE CHIEF FINANCIAL OFFICER OF
THE US BORROWER.


 


(I)                                     LIEN SEARCHES. THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE RESULTS OF A RECENT LIEN, TAX LIEN, JUDGMENT, EXECUTION,
BANK ACT (CANADA), BANKRUPTCY AND LITIGATION SEARCH IN EACH OF THE JURISDICTIONS
OR OFFICES (INCLUDING, WITHOUT LIMITATION, IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE AND IN THE CANADIAN
INTELLECTUAL PROPERTY OFFICE) IN WHICH UCC OR PPSA FINANCING STATEMENTS OR OTHER
FILINGS OR RECORDATIONS SHOULD BE MADE TO EVIDENCE OR PERFECT (WITH THE PRIORITY
REQUIRED UNDER THE LOAN

 

96

--------------------------------------------------------------------------------


 


DOCUMENTS) SECURITY INTERESTS IN ALL ASSETS OF THE LOAN PARTIES (OR WOULD HAVE
BEEN MADE AT ANY TIME DURING THE FIVE YEARS IMMEDIATELY PRECEDING THE CLOSING
DATE TO PERFECT LIENS ON ANY ASSETS OF THE US BORROWER OR ITS SUBSIDIARIES), AND
SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTY, EXCEPT
FOR PERMITTED LIENS OR LIENS SET FORTH ON SCHEDULE 4.19(A)-2.


 


(J)                                     CLOSING CERTIFICATE. THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE OF EACH LOAN PARTY (OTHER THAN A DORMANT
SUBSIDIARY), DATED THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT C,
WITH APPROPRIATE INSERTIONS AND ATTACHMENTS (INCLUDING, IN THE CASE OF THE
CERTIFICATE OF THE US BORROWER, CERTIFICATIONS THAT (I) SINCE MARCH 31, 2007,
THERE HAS BEEN NO CLOSING DATE MATERIAL ADVERSE EFFECT AND (II) ALL TARGET
CLOSING DATE REPRESENTATIONS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS).


 


(K)                                  OTHER CERTIFICATIONS. THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED THE FOLLOWING:


 

(I)                                     A COPY OF THE CHARTER OF EACH LOAN PARTY
(OTHER THAN A DORMANT SUBSIDIARY) AND EACH AMENDMENT THERETO, CERTIFIED (AS OF A
DATE REASONABLY NEAR THE DATE OF THE INITIAL EXTENSION OF CREDIT) AS BEING A
TRUE AND CORRECT COPY THEREOF BY THE SECRETARY OF STATE OR OTHER APPLICABLE
GOVERNMENTAL AUTHORITY OF THE JURISDICTION IN WHICH EACH SUCH LOAN PARTY IS
ORGANIZED;

 

(II)                                  A COPY OF A CERTIFICATE OF THE SECRETARY
OF STATE OR OTHER APPLICABLE GOVERNMENTAL AUTHORITY OF THE JURISDICTION IN WHICH
EACH LOAN PARTY (OTHER THAN A DORMANT SUBSIDIARY) IS ORGANIZED, DATED REASONABLY
NEAR THE DATE OF THE INITIAL EXTENSION OF CREDIT, LISTING THE CHARTER OF SUCH
LOAN PARTY AND EACH AMENDMENT THERETO ON FILE IN SUCH OFFICE AND CERTIFYING THAT
(A) SUCH AMENDMENTS ARE THE ONLY AMENDMENTS TO SUCH LOAN PARTY’S CHARTER ON FILE
IN SUCH OFFICE, AND (B) SUCH LOAN PARTY IS DULY ORGANIZED AND IN GOOD STANDING
UNDER THE LAWS OF SUCH JURISDICTION;

 

(III)                               AN ELECTRONIC CONFIRMATION FROM THE
SECRETARY OF STATE OR OTHER APPLICABLE GOVERNMENTAL AUTHORITY OF EACH
JURISDICTION IN WHICH EACH SUCH LOAN PARTY (OTHER THAN A DORMANT SUBSIDIARY) IS
ORGANIZED CERTIFYING THAT SUCH LOAN PARTY IS DULY ORGANIZED AND IN GOOD STANDING
UNDER THE LAWS OF SUCH JURISDICTION ON THE DATE OF THE INITIAL EXTENSION OF
CREDIT, PREPARED BY, OR ON BEHALF OF, A FILING SERVICE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT; AND

 

(IV)                              IN THE CASE OF EACH CANADIAN SUBSIDIARY, A
CERTIFICATE OF COMPLIANCE, CERTIFICATE OF STATUS OR EQUIVALENT IN EACH
JURISDICTION OF ORGANIZATION OF SUCH PERSON AND IN EACH JURISDICTION WHERE IT IS
EXTRA-PROVINCIALLY REGISTERED OR CONDUCTS BUSINESS.

 


(L)                                     LEGAL OPINIONS. THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE FOLLOWING EXECUTED LEGAL OPINIONS:


 

(I)                                     THE LEGAL OPINION OF BELL, BOYD & LLOYD
LPP, COUNSEL TO THE US BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE FORM
OF EXHIBIT F-1;

 

97

--------------------------------------------------------------------------------


 

(II)                                  THE LEGAL OPINION OF VICTOR CASINI,
GENERAL COUNSEL TO THE US BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE
FORM OF EXHIBIT F-2;

 

(III)                               TO THE EXTENT CONSENTED TO BY THE RELEVANT
COUNSEL, EACH LEGAL OPINION, IF ANY, DELIVERED IN CONNECTION WITH THE
ACQUISITION AGREEMENT, ACCOMPANIED BY A RELIANCE LETTER IN FAVOR OF THE AGENTS
AND THE LENDERS; AND

 

(IV)                              REASONABLY SATISFACTORY LEGAL OPINIONS OF
LOCAL COUNSEL IN EACH OF DELAWARE, NEW JERSEY, OHIO, FLORIDA, MINNESOTA,
TENNESSEE, CALIFORNIA AND INDIANA, AND OF SUCH OTHER SPECIAL AND LOCAL COUNSEL
AS MAY BE REQUIRED BY THE ADMINISTRATIVE AGENT.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 


(M)                               PLEDGED STOCK; STOCK POWERS; ETC.. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE
SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE
EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF, (II)  AN
ACKNOWLEDGMENT AND CONSENT, SUBSTANTIALLY IN THE FORM OF ANNEX II TO THE
GUARANTEE AND COLLATERAL AGREEMENT, DULY EXECUTED BY ANY ISSUER OF CAPITAL STOCK
PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT THAT IS NOT ITSELF A
PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT AND (III) EACH PROMISSORY NOTE
PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT ENDORSED (WITHOUT
RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK
SATISFACTORY TO THE ADMINISTRATIVE AGENT) BY THE PLEDGOR THEREOF.


 


(N)                                 FILINGS; REGISTRATIONS; AND RECORDINGS. (I)
EACH DOCUMENT (INCLUDING, WITHOUT LIMITATION, ANY UCC OR PPSA FINANCING
STATEMENT)  REQUIRED BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO PERMITTED
LIENS), SHALL HAVE BEEN FILED, REGISTERED OR RECORDED OR SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT BE IN PROPER FORM FOR FILING, REGISTRATION
OR RECORDATION.


 


(II)                                  EACH DOCUMENT (INCLUDING, WITHOUT
LIMITATION, ANY PPSA FINANCING STATEMENT)  REQUIRED BY THE CANADIAN INTERCOMPANY
COLLATERAL AGREEMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE
RELEVANT CANADIAN SUBSIDIARY OF THE US BORROWER A PERFECTED LIEN ON THE
COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
(OTHER THAN WITH RESPECT TO PERMITTED LIENS), SHALL HAVE BEEN FILED, REGISTERED
OR RECORDED OR SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT IN PROPER
FORM FOR FILING, REGISTRATION OR RECORDATION.


 


(O)                                 INSURANCE. THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED INSURANCE CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 5.3
OF THE GUARANTEE AND COLLATERAL AGREEMENT.


 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to

 

98

--------------------------------------------------------------------------------


 

and approved, each Loan Document and each other document required to be approved
by any Facility Agent, the Required Lenders or Lenders, as applicable, on the
Closing Date.

 

5.2                                 Conditions to Each Extension of Credit. The
agreement of each Lender to make any extension of credit requested to be made by
it hereunder on any date (including, without limitation, its initial extension
of credit) is subject to the satisfaction of the following conditions precedent:

 


(A)                                  REPRESENTATIONS AND WARRANTIES. EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN
DOCUMENTS (EXCEPT, IN THE CASE OF THE INITIAL EXTENSIONS OF CREDIT HEREUNDER ON
THE CLOSING DATE, THE EXCLUDED CLOSING DATE REPRESENTATIONS) SHALL BE TRUE AND
CORRECT ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE, EXCEPT FOR
REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED TO RELATE TO A SPECIFIC EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE.


 


(B)                                 NO DEFAULT. NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE
EXTENSIONS OF CREDIT REQUESTED TO BE MADE ON SUCH DATE.


 

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder shall constitute a representation and warranty by such Borrower that
as of the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 


SECTION 6. AFFIRMATIVE COVENANTS


 

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender, any Agent or any Arranger hereunder, such Borrower shall and shall
cause each of its Subsidiaries to:

 


6.1                                 FINANCIAL STATEMENTS. FURNISH TO EACH AGENT
AND EACH LENDER:


 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE US BORROWER, A COPY OF
THE AUDITED CONSOLIDATED BALANCE SHEET OF THE US BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED AUDITED CONSOLIDATED
STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE PREVIOUS YEAR,
REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, OR
QUALIFICATION ARISING OUT OF THE SCOPE OF THE AUDIT, BY DELOITTE & TOUCHE LLP OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED
STANDING; AND


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF
EACH FISCAL YEAR OF THE US BORROWER, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
THE US BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER
AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS
FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR

 

99

--------------------------------------------------------------------------------


 


THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE FIGURES AS OF THE END OF AND FOR THE CORRESPONDING PERIOD IN THE PREVIOUS
YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS FAIRLY PRESENTING IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF THE US BORROWER AND ITS SUBSIDIARIES DURING
SUCH PERIOD (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS);


 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

6.2                                 Certificates; Other Information. Furnish to
each Agent and each Lender, or, in the case of clause (g), to the relevant
Lender:

 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.1(A), A CERTIFICATE OF THE
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS
STATING THAT IN MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS
OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE (IT BEING UNDERSTOOD THAT SUCH CERTIFICATE SHALL BE LIMITED TO THE
ITEMS THAT INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ARE PERMITTED TO COVER IN
SUCH CERTIFICATES PURSUANT TO THEIR PROFESSIONAL STANDARDS AND CUSTOMS OF THE
PROFESSION);


 


(B)                                 CONCURRENTLY WITH THE DELIVERY OF ANY
FINANCIAL STATEMENTS PURSUANT TO SECTION 6.1, (I) A CERTIFICATE OF A RESPONSIBLE
OFFICER STATING THAT, TO THE BEST OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, EACH
LOAN PARTY DURING SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND
OTHER AGREEMENTS, AND SATISFIED EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II)
(X) A COMPLIANCE CERTIFICATE SETTING FORTH (I) ALL INFORMATION AND CALCULATIONS
NECESSARY FOR DETERMINING COMPLIANCE BY THE US BORROWER AND ITS SUBSIDIARIES
WITH THE PROVISIONS OF THIS AGREEMENT REFERRED TO THEREIN AS OF THE LAST DAY OF
THE FISCAL QUARTER OR FISCAL YEAR OF THE US BORROWER, AS THE CASE MAY BE, (II)
THE CONSOLIDATED LEVERAGE RATIO AS OF THE LAST DAY OF THE FISCAL QUARTER OR
FISCAL YEAR OF THE US BORROWER, AS THE CASE MAY BE, AND (III) IN THE CASE OF A
COMPLIANCE CERTIFICATE DELIVERED WITH THE FINANCIAL STATEMENTS REQUIRED BY
SECTION 6.1(A) (COMMENCING WITH THE FISCAL YEAR OF THE US BORROWER ENDED
DECEMBER 31, 2008), SETTING FORTH THE US BORROWER’S CALCULATION OF ADJUSTED
EXCESS CASH FLOW AND EXCESS CASH FLOW FOR THE APPLICABLE EXCESS CASH FLOW
PERIOD, (Y) TO THE EXTENT NOT PREVIOUSLY DISCLOSED TO THE ADMINISTRATIVE AGENT,
IN WRITING, A LISTING OF ANY COUNTY, STATE, TERRITORY, PROVINCE, REGION OR ANY
OTHER JURISDICTION, OR ANY POLITICAL SUBDIVISION THEREOF WITHIN THE UNITED
STATES, CANADA OR OTHERWISE WHERE ANY LOAN PARTY KEEPS INVENTORY OR EQUIPMENT
AND OF ANY INTELLECTUAL PROPERTY ACQUIRED BY ANY LOAN PARTY SINCE THE DATE OF
THE MOST RECENT LIST DELIVERED PURSUANT TO THIS CLAUSE (Y) (OR, IN THE CASE OF
THE FIRST SUCH LIST SO DELIVERED, SINCE THE CLOSING DATE) AND (Z) ANY UCC OR
PPSA FINANCING STATEMENTS OR OTHER FILINGS SPECIFIED IN SUCH COMPLIANCE
CERTIFICATE AS BEING REQUIRED TO BE DELIVERED THEREWITH;

 

100

--------------------------------------------------------------------------------


 


(C)                                  AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN 60 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE US BORROWER, A
DETAILED CONSOLIDATED BUDGET FOR THE FOLLOWING FISCAL YEAR (INCLUDING A
PROJECTED CONSOLIDATED BALANCE SHEET OF THE US BORROWER AND ITS SUBSIDIARIES AS
OF THE END OF THE FOLLOWING FISCAL YEAR, AND THE RELATED CONSOLIDATED STATEMENTS
OF PROJECTED CASH FLOW, PROJECTED CHANGES IN FINANCIAL POSITION AND PROJECTED
INCOME), AND, AS SOON AS AVAILABLE, SIGNIFICANT REVISIONS, IF ANY, OF SUCH
BUDGET AND PROJECTIONS WITH RESPECT TO SUCH FISCAL YEAR (COLLECTIVELY, THE
“PROJECTIONS”), WHICH PROJECTIONS SHALL IN EACH CASE BE ACCOMPANIED BY A
CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT SUCH PROJECTIONS ARE BASED ON
REASONABLE ESTIMATES, INFORMATION AND ASSUMPTIONS AND THAT SUCH RESPONSIBLE
OFFICER HAS NO REASON TO BELIEVE THAT SUCH PROJECTIONS ARE INCORRECT OR
MISLEADING IN ANY MATERIAL RESPECT;


 


(D)                                 NO LATER THAN 10 BUSINESS DAYS PRIOR TO THE
EFFECTIVENESS THEREOF, COPIES OF SUBSTANTIALLY FINAL DRAFTS OF ANY PROPOSED
AMENDMENT, SUPPLEMENT, WAIVER OR OTHER MODIFICATION WITH RESPECT TO THE
ACQUISITION AGREEMENT OR THE GOVERNING DOCUMENTS OF ANY LOAN PARTY;


 


(E)                                  WITHIN FIVE DAYS AFTER THE SAME ARE SENT,
COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT THE US BORROWER OR ANY OF
ITS SUBSIDIARIES SENDS TO THE HOLDERS OF ANY CLASS OF ITS DEBT SECURITIES OR
PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE SAME ARE FILED, COPIES
OF ALL FINANCIAL STATEMENTS AND REPORTS THAT THE US BORROWER OR ANY OF ITS
SUBSIDIARIES MAY MAKE TO, OR FILE WITH, THE SEC;


 


(F)                                    AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN 3 BUSINESS DAYS OF OBTAINING KNOWLEDGE THEREOF:  (I)  NOTICE OF ANY
DEVELOPMENT, EVENT, OR CONDITION THAT, INDIVIDUALLY OR IN THE AGGREGATE WITH
OTHER DEVELOPMENTS, EVENTS OR CONDITIONS THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN THE PAYMENT BY THE US BORROWER OR ANY
OF ITS SUBSIDIARIES, IN THE AGGREGATE, OF A MATERIAL ENVIRONMENTAL AMOUNT; AND
(II)  ANY NOTICE THAT ANY GOVERNMENTAL AUTHORITY MAY DENY ANY APPLICATION FOR AN
ENVIRONMENTAL PERMIT SOUGHT BY, OR REVOKE OR REFUSE TO RENEW ANY ENVIRONMENTAL
PERMIT OR ANY OTHER MATERIAL PERMIT HELD BY THE US BORROWER OR CONDITION
APPROVAL OF ANY SUCH MATERIAL PERMIT ON TERMS AND CONDITIONS THAT ARE MATERIALLY
BURDENSOME TO THE US BORROWER OR ANY OF ITS SUBSIDIARIES, OR TO THE OPERATION OF
ANY OF ITS BUSINESSES (BOTH BEFORE AND AFTER GIVING EFFECT TO THE ACQUISITION)
OR ANY PROPERTY OWNED, LEASED OR OTHERWISE OPERATED BY SUCH PERSON; AND


 


(G)                                 PROMPTLY, SUCH ADDITIONAL FINANCIAL AND
OTHER INFORMATION AS ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
US Borrower posts such documents, or provides a link thereto on the US
Borrower’s website on the Internet at the website address set forth in Section
10.2; or (ii) on which such documents are posted on the US Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and each Facility Agent have access (whether a commercial, third-party website
or whether sponsored by any Facility Agent);

 

101

--------------------------------------------------------------------------------


 

provided that:  (i) upon written request by any Facility Agent, the US Borrower
shall deliver paper copies of such documents to such Facility Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by such Facility Agent and (ii) the US Borrower shall notify
(which may be by facsimile or electronic mail) each Facility Agent of the
posting of any such documents. Notwithstanding anything contained herein, in
every instance the US Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.2(b) to the Administrative Agent.
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from any Facility Agent
and maintaining its copies of such documents.

 

6.3                                 Payment of Obligations. Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the US Borrower or its Subsidiaries,
as the case may be.

 


6.4                                 CONDUCT OF BUSINESS AND MAINTENANCE OF
EXISTENCE, ETC. (A)(I) PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS
CORPORATE OR OTHER EXISTENCE AND (II) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL
RIGHTS, PRIVILEGES, FRANCHISES, PERMITS AND LICENSES NECESSARY OR DESIRABLE IN
THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT, IN EACH CASE, AS OTHERWISE PERMITTED
BY SECTION 7.4 AND EXCEPT, IN THE CASE OF CLAUSE (II) ABOVE, TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND (B) TO THE EXTENT NOT IN CONFLICT WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND REQUIREMENTS OF LAW,
EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY THEREWITH COULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.5                           MAINTENANCE OF PROPERTY; INSURANCE. (A)  KEEP ALL
PROPERTY AND SYSTEMS USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER
AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED AND (B) MAINTAIN WITH FINANCIALLY
SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY MEETING
THE REQUIREMENTS OF SECTION 5.3 OF THE GUARANTEE AND COLLATERAL AGREEMENT AND IN
AT IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH RISKS (BUT INCLUDING IN
ANY EVENT PUBLIC LIABILITY, PRODUCT LIABILITY AND BUSINESS INTERRUPTION) AS ARE
USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY COMPANIES ENGAGED IN THE
SAME OR A SIMILAR BUSINESS.


 


6.6                                 INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS. (A) KEEP PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, TRUE
AND CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW SHALL BE
MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES
AND (B) UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS PERMIT
REPRESENTATIVES OF THE ADMINISTRATIVE AGENT (AND, IF AN EVENT OF DEFAULT EXISTS,
ANY LENDER) TO VISIT AND INSPECT ANY OF ITS PROPERTIES AND EXAMINE AND, AT THE
US BORROWER’S EXPENSE, MAKE COPIES OF ANY OF ITS BOOKS AND RECORDS AND TO
DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES AND FINANCIAL AND OTHER CONDITION
OF THE US BORROWER AND ITS SUBSIDIARIES WITH OFFICERS AND EMPLOYEES OF THE US
BORROWER AND ITS SUBSIDIARIES AND WITH THEIR RESPECTIVE INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS; PROVIDED THAT, UNLESS A DEFAULT OR EVENT OF DEFAULT EXISTS,
NO MORE THAN TWO SUCH VISITS AND INSPECTIONS SHALL BE REQUESTED BY THE
ADMINISTRATIVE AGENT IN ANY FISCAL YEAR OF THE US BORROWER.

 

102

--------------------------------------------------------------------------------


 

6.7                                 Notices. Promptly give notice to the
Administrative Agent and each Lender of:

 


(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;


 


(B)                                 ANY (I) DEFAULT OR EVENT OF DEFAULT (OR
ALLEGED DEFAULT) UNDER ANY CONTRACTUAL OBLIGATION OF THE US BORROWER OR ANY OF
ITS SUBSIDIARIES OR (II) LITIGATION, INVESTIGATION OR PROCEEDING WHICH MAY EXIST
AT ANY TIME BETWEEN THE US BORROWER OR ANY OF ITS SUBSIDIARIES AND ANY
GOVERNMENTAL AUTHORITY, THAT IN EITHER CASE, IF NOT CURED OR IF ADVERSELY
DETERMINED, AS THE CASE MAY BE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(C)                                  ANY LITIGATION OR PROCEEDING AFFECTING THE
US BORROWER OR ANY OF ITS SUBSIDIARIES IN WHICH THE AMOUNT INVOLVED IS
$10,000,000 OR MORE;


 


(D)                                 OTHER THAN THE EVENTS SET FORTH ON SCHEDULE
4.13, THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER EITHER BORROWER KNOWS OR HAS REASON TO KNOW THEREOF:  (I) THE OCCURRENCE
OF ANY REPORTABLE EVENT OR AN “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE
MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA) WITH RESPECT TO ANY
PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN OR A NON-US PLAN,
INCLUDING BUT NOT LIMITED TO ANY FAILURE TO PAY AN AMOUNT THE NONPAYMENT OF
WHICH WOULD GIVE RISE TO A LIEN UNDER ERISA, THE CODE, THE PBA, OR ANY OTHER
APPLICABLE EMPLOYEE BENEFIT PLAN LAW OR ANY WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN, (II) THE INSTITUTION OF
PROCEEDINGS OR THE TAKING OF ANY OTHER ACTION BY THE PBGC, FSCO, THE US
BORROWER, ANY OF ITS SUBSIDIARIES, ANY COMMONLY CONTROLLED ENTITY OR ANY
MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY PLAN OR NON-US PLAN, (III) THE PRESENT
VALUE OF ALL ACCRUED BENEFITS UNDER EACH SINGLE EMPLOYER PLAN (BASED ON THOSE
ASSUMPTIONS USED TO FUND SUCH SINGLE EMPLOYER PLANS) EXCEEDS THE VALUE OF THE
ASSETS OF SUCH SINGLE EMPLOYER PLAN ALLOCABLE TO SUCH ACCRUED BENEFITS BY A
MATERIAL AMOUNT, (IV)  THE TAKING OF ANY ACTION WITH RESPECT TO PLAN OR NON-US
PLAN WHICH COULD RESULT IN THE REQUIREMENT THAT THE US BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY COMMONLY CONTROLLED ENTITY FURNISH A BOND OR OTHER SECURITY
TO THE PBGC OR FSCO, (V) THAT THE US BORROWER OR ITS SUBSIDIARIES MAY INCUR ANY
MATERIAL LIABILITY PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) THAT PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER
FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY PLAN IN
ADDITION TO THE LIABILITY THAT EXISTED ON THE DATE HEREOF OR (VI) THE OCCURRENCE
OF ANY OTHER EVENT WITH RESPECT TO A PLAN OR A NON-US PLAN WHICH COULD RESULT IN
THE INCURRENCE BY THE US BORROWER, ANY OF ITS SUBSIDIARIES OR ANY COMMONLY
CONTROLLED ENTITY OF ANY MATERIAL LIABILITY, FINE OR PENALTY; AND


 


(E)                                  ANY DEVELOPMENT OR EVENT THAT HAS HAD OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

103

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the US Borrower or the relevant Subsidiary proposes to
take with respect thereto.

 


6.8                                 ENVIRONMENTAL LAWS. (A)  COMPLY IN ALL
MATERIAL RESPECTS WITH, AND ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL
TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS, AND OBTAIN, MAINTAIN AND COMPLY IN ALL MATERIAL RESPECTS
WITH AND MAINTAIN, AND ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN, MAINTAIN
AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL LICENSES,
APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE
ENVIRONMENTAL LAWS.


 


(B)                                 CONDUCT AND COMPLETE ALL INVESTIGATIONS,
STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS
REQUIRED UNDER ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS
WITH ALL LAWFUL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING
ENVIRONMENTAL LAWS.


 

6.9                                 [Reserved].

 


6.10                           ADDITIONAL COLLATERAL, ETC. (A)  WITH RESPECT TO
ANY PROPERTY ACQUIRED AFTER THE CLOSING DATE BY ANY LOAN PARTY (OTHER THAN (X)
ANY PROPERTY DESCRIBED IN PARAGRAPH (B) OR PARAGRAPH (C) OF THIS SECTION, AND
(Y) ANY PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY SECTION 7.3(G)) AS TO
WHICH THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, DOES NOT
HAVE A PERFECTED LIEN, PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT OR SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A SECURITY
INTEREST IN SUCH PROPERTY AND (II) TAKE ALL ACTIONS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH PROPERTY, INCLUDING WITHOUT
LIMITATION, THE FILING OF UCC OR PPSA, AS APPLICABLE, FINANCING STATEMENTS IN
SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT
OR BY LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(B)                                 WITH RESPECT TO ANY FEE INTEREST (OR
LEASEHOLD INTEREST, TO THE EXTENT SUCH LEASEHOLD IS CREATED UNDER A TRIPLE NET
GROUND LEASE OR SIMILAR TRANSACTION) IN ANY REAL PROPERTY HAVING A VALUE
(TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $2,000,000 ACQUIRED AFTER THE
CLOSING DATE BY ANY LOAN PARTY (OTHER THAN ANY SUCH REAL PROPERTY SUBJECT TO A
LIEN EXPRESSLY PERMITTED BY SECTION 7.3(G)), PROMPTLY (I) EXECUTE AND DELIVER A
FIRST PRIORITY MORTGAGE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, COVERING SUCH REAL PROPERTY, (II) IF REQUESTED BY THE
ADMINISTRATIVE AGENT, PROVIDE THE LENDERS WITH (X) TITLE AND EXTENDED COVERAGE
INSURANCE, COMPLYING WITH THE PROVISIONS OF SECTION 6.15(A), COVERING SUCH REAL
PROPERTY IN AN AMOUNT AT LEAST EQUAL TO THE PURCHASE PRICE OF SUCH REAL PROPERTY
(OR SUCH OTHER AMOUNT AS SHALL BE REASONABLY SPECIFIED BY THE ADMINISTRATIVE
AGENT) AS WELL AS A CURRENT ALTA SURVEY THEREOF COMPLYING WITH THE PROVISIONS OF
SECTION 6.15(A), TOGETHER WITH A SURVEYOR’S CERTIFICATE AND (Y) ANY CONSENTS OR
ESTOPPELS REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE

 

104

--------------------------------------------------------------------------------


 


MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(C)                                  WITH RESPECT TO ANY NEW DOMESTIC SUBSIDIARY
CREATED OR ACQUIRED AFTER THE CLOSING DATE BY THE US BORROWER OR ANY OF ITS
SUBSIDIARIES THAT IS A WHOLLY-OWNED SUBSIDIARY, PROMPTLY (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL
AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY
THAT IS OWNED BY THE US BORROWER OR ANY OF ITS SUBSIDIARIES, (II) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED TRANSFER POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF THE US BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE,
(III) CAUSE SUCH NEW SUBSIDIARY (A) TO BECOME A PARTY TO THE GUARANTEE AND
COLLATERAL AGREEMENT AND (B) TO TAKE SUCH ACTIONS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE
GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO SUCH NEW SUBSIDIARY
(INCLUDING, WITHOUT LIMITATION, THE RECORDING OF INSTRUMENTS IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICES OR
THE CANADIAN INTELLECTUAL PROPERTY OFFICE), THE EXECUTION AND DELIVERY BY ALL
NECESSARY PERSONS OF CONTROL AGREEMENTS, AND THE FILING OF UCC OR PPSA, AS
APPLICABLE, FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE
GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT, AND (IV) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE
MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)                                 WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY
CREATED OR ACQUIRED AFTER THE CLOSING DATE BY ANY LOAN PARTY (OTHER THAN ANY NEW
CANADIAN SUBSIDIARY OWNED, DIRECTLY OR INDIRECTLY, BY ANOTHER CANADIAN
SUBSIDIARY OF THE US BORROWER), PROMPTLY (I) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT
OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE
IN ORDER TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF
SUCH NEW SUBSIDIARY THAT IS OWNED BY ANY LOAN PARTY (PROVIDED THAT, IN THE CASE
OF ANY CAPITAL STOCK OF ANY SUCH NEW FOREIGN SUBSIDIARY OWNED BY EITHER BORROWER
OR A SUBSIDIARY GUARANTOR, NO MORE THAN 65% OF THE TOTAL OUTSTANDING VOTING
CAPITAL STOCK OF ANY SUCH NEW FOREIGN SUBSIDIARY WHICH IS A “CONTROLLED FOREIGN
CORPORATION” (WITHIN THE MEANING OF SECTION 957 OF THE CODE) SHALL BE REQUIRED
TO BE SO PLEDGED), (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES
REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED TRANSFER POWERS, IN
BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF SUCH LOAN PARTY
AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE LIEN OF THE ADMINISTRATIVE AGENT
THEREON, AND (III) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER
TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED
ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL,
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 6.10, PARAGRAPHS (B), (C) AND (D) OF THIS SECTION 6.10 SHALL NOT
APPLY TO ANY PROPERTY, NEW SUBSIDIARY OR NEW FOREIGN SUBSIDIARY CREATED OR
ACQUIRED AFTER THE CLOSING DATE, AS APPLICABLE, AS TO WHICH THE

 

105

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT HAS DETERMINED IN ITS SOLE DISCRETION THAT THE COLLATERAL
VALUE THEREOF IS INSUFFICIENT TO JUSTIFY THE DIFFICULTY, TIME AND/OR EXPENSE OF
OBTAINING A PERFECTED SECURITY INTEREST THEREIN.


 

(f)                                    The Borrowers shall cause each Canadian
Subsidiary of the US Borrower party to any Canadian Intercompany Collateral
Agreement (in its capacity as a secured party thereunder) to take such actions,
or refrain from taking such actions, as the Administrative Agent shall direct
with respect to the “collateral” described in such Canadian Intercompany
Collateral Agreement (including the taking of any enforcement action permitted
to be taken by such Canadian Subsidiary thereunder), in any such case upon the
occurrence of any Event of Default or any payment default under any Canadian
Intercompany Loan Document.

 

6.11                           Use of Proceeds. Use the proceeds of the Loans
only for the purposes specified in Section 4.16.

 

6.12                           ERISA Documents. The US Borrower will cause to be
delivered to the Administrative Agent, promptly upon the Administrative Agent’s
request, any or all of the following:  (i) a copy of each Plan or Non-US Plan
(or, where any such Plan or Non-US Plan is not in writing, a complete
description thereof) and, if applicable, related trust agreements or other
funding instruments and all amendments thereto, and all written interpretations
thereof and written descriptions thereof that have been distributed to employees
or former employees of the US Borrower or any of its Subsidiaries; (ii) the most
recent determination letter issued by the Internal Revenue Service with respect
to each Plan; (iii) for the three most recent plan years preceding the
Administrative Agent’s request, Annual Reports on Form 5500 Series required to
be filed with any governmental agency for each Plan; (iv) a listing of all
Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by the US Borrower, any Subsidiary or any
Commonly Controlled Entity to each such Plan and copies of the collective
bargaining agreements requiring such contributions; (v) any information that has
been provided to the US Borrower or any Commonly Controlled Entity regarding
withdrawal liability under any Multiemployer Plan; (vi) the aggregate amount of
payments made under any employee welfare benefit plan (as defined in Section
3(1) of ERISA) to any retired employees of the US Borrower or any of its
Subsidiaries (or any dependents thereof) during the most recently completed
fiscal year; and (vii) documents reflecting any agreements between the PBGC or
FSCO and the US Borrower, any of its Subsidiaries or any Commonly Controlled
Entity with respect to any Plan or non-US Plan, (viii)  copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA; (ix) a copy of each funding
waiver request filed with the Internal Revenue Service or any other government
agency with respect to any Plan and all material communications received by the
US Borrower, any of its Subsidiaries or any ERISA Affiliate from the IRS, FSCO
or any other government agency with respect to each Plan and each Non-US Plan of
the US Borrower, any of its Subsidiaries or any Commonly Controlled Entity; and
(x) a copy of the most recently filed actuarial valuation performed for funding
purposes for each Non-US Plan.

 


6.13                           FURTHER ASSURANCES. (A)  FROM TIME TO TIME
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH ADDITIONAL
INSTRUMENTS, CERTIFICATES OR DOCUMENTS, AND TAKE ALL SUCH ACTIONS, AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FOR THE PURPOSES OF IMPLEMENTING OR
EFFECTUATING THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR

 

106

--------------------------------------------------------------------------------


 


OF MORE FULLY PERFECTING OR RENEWING THE RIGHTS OF THE ADMINISTRATIVE AGENT AND
THE LENDERS WITH RESPECT TO THE COLLATERAL (OR WITH RESPECT TO ANY ADDITIONS
THERETO OR REPLACEMENTS OR PROCEEDS OR PRODUCTS THEREOF OR WITH RESPECT TO ANY
OTHER PROPERTY OR ASSETS HEREAFTER ACQUIRED BY THE US BORROWER OR ANY SUBSIDIARY
WHICH MAY BE DEEMED TO BE PART OF THE COLLATERAL) PURSUANT HERETO OR THERETO.
UPON THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY POWER, RIGHT,
PRIVILEGE OR REMEDY PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WHICH
REQUIRES ANY CONSENT, APPROVAL, RECORDING, QUALIFICATION OR AUTHORIZATION OF ANY
GOVERNMENTAL AUTHORITY, THE US BORROWER WILL EXECUTE AND DELIVER, OR WILL CAUSE
THE EXECUTION AND DELIVERY OF, ALL APPLICATIONS, CERTIFICATIONS, INSTRUMENTS AND
OTHER DOCUMENTS AND PAPERS THAT THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY BE
REQUIRED TO OBTAIN FROM THE US BORROWER OR ANY OF ITS SUBSIDIARIES FOR SUCH
GOVERNMENTAL CONSENT, APPROVAL, RECORDING, QUALIFICATION OR AUTHORIZATION.


 


(B)                                 PRESERVE AND PROTECT THE LIEN STATUS OF EACH
RESPECTIVE MORTGAGE AND, IF ANY LIEN (OTHER THAN UNRECORDED LIENS PERMITTED
UNDER SECTION 7.3 THAT ARISE BY OPERATION OF LAW AND OTHER LIENS PERMITTED UNDER
SECTION 7.3(F)) IS ASSERTED AGAINST A MORTGAGED PROPERTY, PROMPTLY AND AT ITS
EXPENSE, GIVE THE ADMINISTRATIVE AGENT A DETAILED WRITTEN NOTICE OF SUCH LIEN
AND PAY THE UNDERLYING CLAIM IN FULL OR TAKE SUCH OTHER ACTION SO AS TO CAUSE IT
TO BE RELEASED OR BONDED OVER IN A MANNER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 

6.14                           Maintenance of Ratings. At all times, use
commercially reasonable efforts to maintain a corporate family rating and a
rating with respect to its senior secured debt issued by Moody’s and a corporate
rating and a rating with respect to its senior secured debt issued by S&P.

 

6.15                           Post-Closing Requirements. (a) Take all actions
deemed necessary or advisable by the Administrative Agent such that, within 60
days of the Closing Date (or such longer period as may be agreed by the
Administrative Agent in its sole discretion):

 

(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, AND THE TITLE INSURANCE COMPANY ISSUING THE POLICY REFERRED TO IN
CLAUSE (III) BELOW (THE “TITLE INSURANCE COMPANY”) SHALL HAVE RECEIVED, MAPS OR
PLATS OF AN AS-BUILT SURVEY OF THE SITES OF THE MORTGAGED PROPERTIES CERTIFIED
TO THE ADMINISTRATIVE AGENT AND THE TITLE INSURANCE COMPANY IN A MANNER
SATISFACTORY TO THEM, DATED NOT MORE THAN SIX MONTHS PRIOR TO THE CLOSING DATE
UNLESS THE TITLE INSURANCE COMPANY HAS AGREED TO DELETE ITS SURVEY DISCLOSURE
EXCEPTION AND PROVIDE THE AFFIRMATIVE COVERAGE AND ENDORSEMENTS DESCRIBED IN
CLAUSE (II) BELOW ON THE BASIS OF AN EARLIER SURVEY, AND SUCH SURVEY SHALL BE
PREPARED BY AN INDEPENDENT PROFESSIONAL LICENSED LAND SURVEYOR SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE TITLE INSURANCE COMPANY, WHICH MAPS OR PLATS
AND THE SURVEYS ON WHICH THEY ARE BASED SHALL BE MADE IN ACCORDANCE WITH THE
MINIMUM STANDARD DETAIL REQUIREMENTS FOR LAND TITLE SURVEYS JOINTLY ESTABLISHED
AND ADOPTED BY THE AMERICAN LAND TITLE ASSOCIATION AND THE AMERICAN CONGRESS ON
SURVEYING AND MAPPING IN ON THE DATE OF THE PREPARATION OF THE SURVEY AND
MEETING THE ACCURACY REQUIREMENTS AS DEFINED THEREIN;

 

(II)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED IN RESPECT OF EACH MORTGAGED PROPERTY A MORTGAGEE’S TITLE INSURANCE
POLICY (OR POLICIES) OR MARKED UP UNCONDITIONAL BINDER FOR SUCH INSURANCE. EACH
SUCH POLICY SHALL (A) BE IN AN AMOUNT

 

107

--------------------------------------------------------------------------------


 

SATISFACTORY TO THE ADMINISTRATIVE AGENT; (B) INSURE THAT THE MORTGAGE INSURED
THEREBY CREATES A VALID FIRST LIEN ON, AND SECURITY INTEREST IN, SUCH MORTGAGED
PROPERTY FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES, EXCEPT FOR PERMITTED
LIENS DISCLOSED THEREIN; (C) NAME THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE SECURED PARTIES AS THE INSURED THEREUNDER; (D) BE IN THE FORM OF ALTA LOAN
POLICY 2006; (E) CONTAIN SUCH ENDORSEMENTS AND AFFIRMATIVE COVERAGE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN FORM AND SUBSTANCE ACCEPTABLE TO
THE ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION (TO THE EXTENT
APPLICABLE WITH RESPECT TO SUCH MORTGAGED PROPERTY AND AVAILABLE IN THE
JURISDICTION IN WHICH SUCH MORTGAGED PROPERTY IS LOCATED), THE FOLLOWING: FUTURE
ADVANCE ENDORSEMENT; VARIABLE RATE ENDORSEMENT; SURVEY ENDORSEMENT;
COMPREHENSIVE ENDORSEMENT; ZONING (ALTA 3.1 WITH PARKING ADDED) ENDORSEMENT;
FIRST LOSS, DOING BUSINESS AND TIE-IN ENDORSEMENT; ACCESS COVERAGE; SEPARATE TAX
PARCEL COVERAGE; CONTIGUITY COVERAGE; USURY; SUBDIVISION; ENVIRONMENTAL
PROTECTION LIEN; AND SUCH OTHER ENDORSEMENTS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUIRE IN ORDER TO PROVIDE INSURANCE AGAINST SPECIFIC RISKS
IDENTIFIED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH MORTGAGED
PROPERTY, (F) BE ISSUED BY TITLE COMPANIES SATISFACTORY TO THE ADMINISTRATIVE
AGENT (INCLUDING ANY SUCH TITLE COMPANIES ACTING AS CO-INSURERS OR REINSURERS,
AT THE OPTION OF THE ADMINISTRATIVE AGENT), AND (G) NOT INCLUDE “STANDARD” TITLE
EXCEPTIONS, A SURVEY EXCEPTION OR AN EXCEPTION FOR MECHANICS LIENS. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT ALL
PREMIUMS IN RESPECT OF EACH SUCH POLICY, ALL CHARGES FOR MORTGAGE RECORDING TAX,
AND ALL RELATED EXPENSES, IF ANY, HAVE BEEN PAID;

 

(III)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A COPY OF ALL RECORDED DOCUMENTS REFERRED TO, OR LISTED AS EXCEPTIONS TO TITLE
IN, THE TITLE POLICY OR POLICIES REFERRED TO IN CLAUSE (II) ABOVE AND A COPY OF
ALL OTHER MATERIAL DOCUMENTS AFFECTING THE MORTGAGED PROPERTIES; AND

 

(IV)                              IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (A) A POLICY OF FLOOD INSURANCE THAT
(1) COVERS ANY PARCEL OF IMPROVED REAL PROPERTY THAT IS ENCUMBERED BY ANY
MORTGAGE (2) IS WRITTEN IN AN AMOUNT NOT LESS THAN THE OUTSTANDING PRINCIPAL
AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH MORTGAGE THAT IS REASONABLY ALLOCABLE
TO SUCH REAL PROPERTY OR THE MAXIMUM LIMIT OF COVERAGE MADE AVAILABLE WITH
RESPECT TO THE PARTICULAR TYPE OF PROPERTY UNDER THE NATIONAL FLOOD INSURANCE
ACT OF 1968, WHICHEVER IS LESS, AND (3) HAS A TERM ENDING NOT LATER THAN THE
MATURITY OF THE INDEBTEDNESS SECURED BY SUCH MORTGAGE OR THAT MAY BE EXTENDED TO
SUCH MATURITY DATE AND (B) CONFIRMATION THAT THE BORROWER HAS RECEIVED THE
NOTICE REQUIRED PURSUANT TO SECTION 208(E)(3) OF REGULATION H OF THE BOARD.

 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, ALL REPRESENTATIONS, WARRANTIES, COVENANTS, EVENTS OF
DEFAULT AND OTHER AGREEMENTS HEREIN AND THEREIN SHALL BE DEEMED MODIFIED TO THE
EXTENT NECESSARY TO PERMIT THE TAKING OF THE ACTIONS DESCRIBED ABOVE IN THIS
SECTION 6.15(A) WITHIN THE TIME PERIODS REQUIRED ABOVE, RATHER THAN AS OTHERWISE
PROVIDED HEREIN OR THEREIN; PROVIDED, HOWEVER, THAT TO THE EXTENT ANY
REPRESENTATION AND WARRANTY WOULD NOT BE TRUE BECAUSE ACTIONS DESCRIBED IN THIS
SECTION 6.15(A) ABOVE WERE NOT TAKEN ON THE CLOSING DATE, THE RESPECTIVE
REPRESENTATION AND WARRANTY SHALL BE

 

108

--------------------------------------------------------------------------------


 


REQUIRED TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT THE TIME THE
RESPECTIVE ACTION IS TAKEN (OR WAS REQUIRED TO BE TAKEN) IN ACCORDANCE WITH
SECTION 6.15(A).


 

(b) Within 15 Business Days (or, if otherwise agreed by the Facility Agents,
within 30 Business Days) following the Closing Date, if so requested by the
Syndication Agent, (i) the Canadian Borrower shall incur replacement term loans
denominated in Dollars (the “Canadian Borrower Replacement Term Loans”) from one
or more Canadian Term Loan Lenders (or their affiliates) agreeing to provide the
same, in an aggregate principal amount equal to the aggregate Principal Amount
of the Canadian Term Loans then outstanding, which Canadian Borrower Replacement
Term Loans shall (x) refinance in full all outstanding Canadian Term Loans and
(y) have the same terms as the Canadian Term Loans, except for the currency in
which such loans are denominated (which shall be Dollars) and the applicable
pricing mechanic (which shall be the Base Rate or the Eurodollar Rate plus the
Applicable Margin), and (ii) the Borrowers shall enter into an amendment to this
Agreement to effect the amendments and modifications required to permit the
incurrence of the Canadian Borrower Replacement Term Loans and effect the
agreements described in preceding clause (i).

 


SECTION 7. NEGATIVE COVENANTS


 

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender, any Agent or any Arranger hereunder, such Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 


7.1                                 CONSOLIDATED SENIOR SECURED DEBT RATIO.
PERMIT THE CONSOLIDATED SENIOR SECURED DEBT RATIO AT THE LAST DAY OF ANY TEST
PERIOD ENDING WITH THE LAST DAY OF ANY FISCAL QUARTER OF THE US BORROWER SET
FORTH BELOW TO EXCEED THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER
BELOW:

 

Fiscal Quarter

 

Consolidated
Senior Secured Debt Ratio

FQ1 2008

 

4.00:1.00

FQ2 2008

 

4.00:1.00

FQ3 2008

 

4.00:1.00

FQ4 2008

 

4.00:1.00

FQ1 2009

 

3.75:1.00

FQ2 2009

 

3.50:1.00

FQ3 2009

 

3.25:1.00

FQ4 2009

 

3.25:1.00

FQ1 2010

 

2.75:1.00

FQ2 2010 and each fiscal quarter thereafter

 

2.50:1.00

 

7.2                                 Limitation on Indebtedness. Create, incur,
assume or suffer to exist any Indebtedness, except:

 


(A)                                  INDEBTEDNESS OF EITHER BORROWER OR ANY
SUBSIDIARY GUARANTOR PURSUANT TO ANY LOAN DOCUMENT;

 

109

--------------------------------------------------------------------------------


 


(B)                                 TO THE EXTENT PERMITTED BY SECTION 7.8(C),
INDEBTEDNESS OF THE US BORROWER TO ANY SUBSIDIARY, AND OF ANY SUBSIDIARY TO THE
US BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) ALL SUCH INDEBTEDNESS OF
EITHER BORROWER OR ANY SUBSIDIARY GUARANTOR OWED TO A PERSON THAT IS NOT A
BORROWER OR A SUBSIDIARY GUARANTOR SHALL BE SUBJECT TO AND EVIDENCED BY THE
SUBORDINATED INTERCOMPANY NOTE AND (II) ANY INDEBTEDNESS OF (X) LKQ DOMINION
AUTO, INC. OR LKQ PINTENDRE AUTO, INC. OWING TO 1323342 ALBERTA ULC OR (Y)
1323342 ALBERTA ULC TO LKQ ONTARIO LP SHALL BE EVIDENCED BY A CANADIAN
INTERCOMPANY NOTE;


 


(C)                                  INDEBTEDNESS (INCLUDING, WITHOUT
LIMITATION, ATTRIBUTABLE DEBT ARISING FROM PERMITTED SALE-LEASEBACK TRANSACTIONS
AND CAPITAL LEASE OBLIGATIONS) SECURED BY LIENS PERMITTED BY SECTIONS 7.3(G) AND
(Q)(I); PROVIDED, THAT THE AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS, TOGETHER
WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL PERMITTED ACQUIRED DEBT INCURRED
PURSUANT TO SECTION 7.2(H), SHALL NOT EXCEED $30,000,000 AT ANY ONE TIME
OUTSTANDING;


 


(D)                                 INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF
AND LISTED ON SCHEDULE 7.2(D) AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR
EXTENSIONS THEREOF (WITHOUT ANY INCREASE IN THE PRINCIPAL AMOUNT THEREOF OR ANY
SHORTENING OF THE WEIGHTED AVERAGE LIFE TO MATURITY THEREOF);


 


(E)                                  TO THE EXTENT PERMITTED BY SECTION 7.8(C),
GUARANTEE OBLIGATIONS MADE IN THE ORDINARY COURSE OF BUSINESS BY THE US BORROWER
OR ANY OF ITS SUBSIDIARIES OF OBLIGATIONS OF THE US BORROWER OR ANY SUBSIDIARY
OF THE US BORROWER;


 


(F)                                    UNSECURED SENIOR AND/OR SENIOR
SUBORDINATED INDEBTEDNESS OF THE US BORROWER AND THE UNSECURED SENIOR AND/OR
SENIOR SUBORDINATED GUARANTEE BY ANY SUBSIDIARY GUARANTOR HEREUNDER OF THE US
BORROWER’S OBLIGATIONS THEREUNDER; PROVIDED THAT (I) SUCH INDEBTEDNESS SHALL
HAVE NO SCHEDULED AMORTIZATION AND NO PART OF THE PRINCIPAL PART OF SUCH
INDEBTEDNESS SHALL HAVE A MATURITY DATE EARLIER THAN ONE YEAR AFTER THE FINAL
STATED MATURITY OF ANY TERM LOANS HEREUNDER, (II) AFTER GIVING EFFECT TO THE
INCURRENCE OF ANY SUCH INDEBTEDNESS, ON A PRO FORMA BASIS, AS IF SUCH INCURRENCE
OF INDEBTEDNESS, THE APPLICATION OF THE PROCEEDS THEREOF AND THE CONSUMMATION OF
ANY OTHER SPECIFIED TRANSACTION OCCURRING SINCE THE FIRST DAY OF THE CALCULATION
PERIOD THEN LAST ENDED HAD OCCURRED ON THE FIRST DAY OF THE CALCULATION PERIOD
THEN LAST ENDED, (X) THE US BORROWER AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH
THE FINANCIAL COVENANT SET FORTH IN SECTION 7.1 FOR THE CALCULATION PERIOD THEN
LAST ENDED AND (Y) THE CONSOLIDATED LEVERAGE RATIO AS AT THE LAST DAY OF THE
CALCULATION PERIOD THEN LAST ENDED IS LESS THAN 4.50 TO 1.00, AND THE US
BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE US BORROWER TO SUCH EFFECT SETTING FORTH IN
REASONABLE DETAIL THE COMPUTATIONS NECESSARY TO DEMONSTRATE COMPLIANCE WITH THE
REQUIREMENTS CONTAINED IN PRECEDING SUBCLAUSES (X) AND (Y), (IV) AT THE TIME OF
THE INCURRENCE OF SUCH INDEBTEDNESS AND AFTER GIVING EFFECT THERETO, NO DEFAULT
OR EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING, (V) SUCH INDEBTEDNESS
CONTAINS COVENANTS, EVENTS OF DEFAULT, REDEMPTION PROVISIONS, REMEDIES,
SUBORDINATION PROVISIONS (IF APPLICABLE) AND OTHER TERMS AND CONDITIONS
CUSTOMARY AT THE TIME FOR HIGH YIELD UNSECURED SENIOR OR SENIOR SUBORDINATED
SECURITIES ISSUED IN A PUBLIC OFFERING OR A PRIVATE PLACEMENT UNDER RULE

 

110

--------------------------------------------------------------------------------


 


144A OF THE SECURITIES ACT AND OTHERWISE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT (PROVIDED THAT, IN ANY EVENT, THE DOCUMENTATION GOVERNING
SUCH INDEBTEDNESS SHALL NOT INCLUDE A FINANCIAL MAINTENANCE COVENANT AND SHALL
INCLUDE A “CROSS ACCELERATION” DEFAULT TO OTHER INDEBTEDNESS RATHER THAN A
“CROSS DEFAULT”), (VI) THE DOCUMENTATION GOVERNING SUCH INDEBTEDNESS CONTAINS
TERMS THAT ARE NO MORE RESTRICTIVE THAN THE TERMS APPLICABLE TO THE INDEBTEDNESS
HEREUNDER, AND (VII) UNLESS (X) A RESPONSIBLE OFFICER SHALL HAVE DELIVERED AN
OFFICER’S CERTIFICATE TO THE ADMINISTRATIVE AGENT ON THE DATE OF THE INCURRENCE
OF SUCH INDEBTEDNESS, CERTIFYING THAT THE NET CASH PROCEEDS OF SUCH INDEBTEDNESS
ARE INTENDED TO BE USED TO CONSUMMATE A PERMITTED ACQUISITION WITHIN 90 DAYS
FOLLOWING SUCH DATE OF INCURRENCE AND (Y) THE NET CASH PROCEEDS OF SUCH
INDEBTEDNESS ARE THEN APPLIED TO FINANCE A PERMITTED ACQUISITION AND/OR PAY FEES
AND EXPENSES INCURRED IN CONNECTION THEREWITH WITHIN SUCH 90-DAY PERIOD, THE NET
CASH PROCEEDS OF SUCH INDEBTEDNESS ARE APPLIED AS A MANDATORY REPAYMENT AND/OR
COMMITMENT REDUCTION IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.12(A);


 


(G)                                 INDEBTEDNESS OF FOREIGN SUBSIDIARIES OF THE
US BORROWER IN AN AGGREGATE AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED THE
SUM OF (I) $25,000,000 PLUS (II) 5.0% OF THE TOTAL FOREIGN SUBSIDIARY ASSETS;
PROVIDED THAT, AT THE TIME OF ANY INCURRENCE OF INDEBTEDNESS PURSUANT TO
PRECEDING CLAUSE (II), THE CONSOLIDATED LEVERAGE RATIO AS AT THE LAST DAY OF THE
CALCULATION PERIOD THEN LAST ENDED (CALCULATED ON A PRO FORMA BASIS AS IF SUCH
INDEBTEDNESS HAD BEEN INCURRED (AND ANY OTHER SPECIFIED TRANSACTION THERETOFORE
CONSUMMATED AFTER THE FIRST DAY OF SUCH CALCULATION PERIOD HAD BEEN CONSUMMATED)
ON THE FIRST DAY OF SUCH CALCULATION PERIOD) SHALL BE 4.50 TO 1.00 OR LESS;


 

(H)                                 INDEBTEDNESS OF A SUBSIDIARY OF THE US
BORROWER ACQUIRED PURSUANT TO A PERMITTED ACQUISITION (OR INDEBTEDNESS ASSUMED
AT THE TIME OF A PERMITTED ACQUISITION OF AN ASSET SECURING SUCH INDEBTEDNESS)
(THE “PERMITTED ACQUIRED DEBT”), PROVIDED THAT (X) SUCH INDEBTEDNESS WAS NOT
INCURRED IN CONNECTION WITH, OR IN ANTICIPATION OR CONTEMPLATION OF, SUCH
PERMITTED ACQUISITION, (Y) SUCH INDEBTEDNESS DOES NOT CONSTITUTE DEBT FOR
BORROWED MONEY (IT BEING UNDERSTOOD AND AGREED THAT CAPITAL LEASE OBLIGATIONS
AND PURCHASE MONEY INDEBTEDNESS SHALL NOT CONSTITUTE DEBT FOR BORROWED MONEY FOR
PURPOSES OF THIS CLAUSE (Y)), AND (Z) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
PERMITTED ACQUIRED DEBT INCURRED PURSUANT TO THIS CLAUSE (H), TOGETHER WITH THE
AGGREGATE AMOUNT OF INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (C) OF THIS SECTION
7.2, SHALL NOT EXCEED $30,000,000 AT ANY ONE TIME OUTSTANDING;

 

(I)                                     INDEBTEDNESS ARISING FROM THE HONORING
BY A BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT
DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS
SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE;

 

(J)                                     INDEBTEDNESS OF THE US BORROWER OR ANY
OF ITS SUBSIDIARIES WHICH MAY BE DEEMED TO EXIST IN CONNECTION WITH AGREEMENTS
PROVIDING FOR INDEMNIFICATION, PURCHASE PRICE ADJUSTMENTS AND SIMILAR
OBLIGATIONS IN CONNECTION WITH THE ACQUISITION OR DISPOSITION OF ASSETS IN
ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT, SO LONG AS ANY SUCH
OBLIGATIONS ARE THOSE OF THE PERSON MAKING THE RESPECTIVE ACQUISITION OR SALE,
AND ARE NOT GUARANTEED BY ANY OTHER PERSON EXCEPT AS PERMITTED BY SECTION
7.2(E);

 

111

--------------------------------------------------------------------------------


 

(K)                                  INDEBTEDNESS TO INSURANCE COMPANIES
INCURRED IN ORDER TO PERMIT THE US BORROWER OR ONE OF ITS SUBSIDIARIES TO REPAY
OBLIGATIONS OWING BY SUCH PERSON TO FORMER EMPLOYEES OF SUCH PERSON UNDER THE US
BORROWER’S 401K PLUS DEFERRED COMPENSATION PLAN, SO LONG AS SUCH INDEBTEDNESS IS
NOT GREATER THAN THE AGGREGATE CASH SURRENDER VALUE OF INSURANCE POLICIES OWNED
BY THE US BORROWER AND COVERING THE LIVES OF PARTICIPANTS IN THE US BORROWER’S
401K PLUS DEFERRED COMPENSATION PLAN; AND

 

(L)                                     ATTRIBUTABLE DEBT ARISING FROM THE
NASHVILLE HEADQUARTERS SALE-LEASEBACK TRANSACTION; AND

 

(M)                               ADDITIONAL INDEBTEDNESS OF THE US BORROWER OR
ANY SUBSIDIARY GUARANTOR IN AN AGGREGATE PRINCIPAL AMOUNT (FOR THE US BORROWER
AND ALL SUBSIDIARY GUARANTORS) NOT TO EXCEED AT ANY ONE TIME OUTSTANDING AN
AMOUNT EQUAL TO THE REMAINDER OF (X) 10% OF CONSOLIDATED NET WORTH AT SUCH TIME
LESS (Y) THE SUM OF (I) THE AGGREGATE AMOUNT OF ALL INDEBTEDNESS INCURRED
PURSUANT TO SECTION 7.2(C) AND OUTSTANDING AT SUCH TIME PLUS (II) THE AGGREGATE
PRINCIPAL AMOUNT OF ALL PERMITTED ACQUIRED DEBT INCURRED PURSUANT TO SECTION
7.2(H) AND OUTSTANDING AT SUCH TIME.

 

7.3                                 Limitation on Liens. Create, incur, assume
or suffer to exist any Lien upon any of its Property, whether now owned or
hereafter acquired, except for:

 


(A)                                  LIENS FOR TAXES NOT YET DUE OR WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE
RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE US BORROWER OR
ITS SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH GAAP;


 


(B)                                 CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S, LANDLORDS’ OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 45
DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;
PROVIDED THAT ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED IN THE BOOKS
OF THE APPLICABLE LOAN PARTY, IN CONFORMITY WITH GAAP;


 


(C)                                  LIENS (OTHER THAN ANY LIEN IMPOSED BY
ERISA, THE PBA OR CANADIAN FEDERAL OR PROVINCIAL STATUTES IN RELATION TO PENSION
PLANS OR ANY OTHER APPLICABLE EMPLOYEE BENEFIT PLAN LAW) CONSISTING OF PLEDGES
OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER SOCIAL SECURITY LEGISLATION IN THE ORDINARY COURSE OF BUSINESS;


 


(D)                                 DEPOSITS BY OR ON BEHALF OF THE US BORROWER
OR ANY OF ITS SUBSIDIARIES TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS
(OTHER THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND
APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED
IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT THE AGGREGATE AMOUNT OF ALL
DEPOSITS AT ANY ONE TIME SECURING APPEAL BONDS, TOGETHER WITH THE AGGREGATE
AMOUNT OF ALL JUDGMENT OBLIGATIONS AND AWARDS SUBJECT TO LIENS PERMITTED
PURSUANT TO SECTION 7.3(J), DOES NOT EXCEED $25,000,000 AT ANY TIME OUTSTANDING
(FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS PROVISO, EXCLUDING ANY
JUDGMENT OBLIGATIONS OR AWARDS AND ANY DEPOSITS SECURING APPEAL BONDS, IN ANY
SUCH CASE TO THE EXTENT THE JUDGMENT

 

112

--------------------------------------------------------------------------------


 


OBLIGATIONS, AWARDS OR OBLIGATIONS SUBJECT TO APPEAL ARE COVERED BY INSURANCE AS
TO WHICH THE RESPECTIVE INSURER HAS BEEN NOTIFIED AND NOT DENIED COVERAGE);


 


(E)                                  EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND
OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT, IN
THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND WHICH DO NOT IN ANY CASE
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE US BORROWER OR ANY OF
ITS SUBSIDIARIES;


 


(F)                                    LIENS IN EXISTENCE ON THE DATE HEREOF
LISTED ON SCHEDULE 7.3(F), SECURING INDEBTEDNESS PERMITTED BY SECTION 7.2(D),
PROVIDED THAT NO SUCH LIEN IS SPREAD TO COVER ANY ADDITIONAL PROPERTY AFTER THE
CLOSING DATE AND THAT THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT
INCREASED;


 


(G)                                 LIENS SECURING INDEBTEDNESS OF THE US
BORROWER OR ANY OF ITS SUBSIDIARIES INCURRED PURSUANT TO SECTION 7.2(C) TO
FINANCE THE ACQUISITION OF FIXED OR CAPITAL ASSETS, PROVIDED THAT (I) SUCH LIENS
SHALL BE CREATED SUBSTANTIALLY SIMULTANEOUSLY WITH THE ACQUISITION OF SUCH FIXED
OR CAPITAL ASSETS, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY
OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS, (III) THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY IS NOT INCREASED AND (IV) THE AMOUNT OF
INDEBTEDNESS INITIALLY SECURED THEREBY IS NOT MORE THAN 100% OF THE PURCHASE
PRICE OF SUCH FIXED OR CAPITAL ASSET ;


 


(H)                                 LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS AND THE CANADIAN INTERCOMPANY LOAN DOCUMENTS;


 


(I)                                     ANY INTEREST OR TITLE OF A LESSOR UNDER
ANY LEASE ENTERED INTO BY THE US BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF ITS BUSINESS AND COVERING ONLY THE ASSETS SO LEASED;


 


(J)                                     LIENS ARISING OUT OF THE EXISTENCE OF
JUDGMENTS OR AWARDS IN RESPECT OF WHICH THE US BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL IN GOOD FAITH BE PROSECUTING AN APPEAL OR PROCEEDINGS FOR
REVIEW AND IN RESPECT OF WHICH THERE SHALL HAVE BEEN SECURED A SUBSISTING STAY
OF EXECUTION PENDING SUCH APPEAL OR PROCEEDINGS; PROVIDED THAT THE AGGREGATE
AMOUNT OF ALL JUDGMENT OBLIGATIONS AND AWARDS SUBJECT TO LIENS PURSUANT TO THIS
CLAUSE (J), TOGETHER WITH THE AGGREGATE AMOUNT OF ALL DEPOSITS AT ANY ONE TIME
SECURING APPEAL BONDS PURSUANT TO SECTION 7.3(D), DOES NOT EXCEED $25,000,000 AT
ANY TIME (FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS PROVISO, EXCLUDING
ANY JUDGMENT OBLIGATIONS OR AWARDS AND ANY DEPOSITS SECURING APPEAL BONDS, IN
ANY SUCH CASE TO THE EXTENT THE JUDGMENT OBLIGATIONS, AWARDS OR OBLIGATIONS
SUBJECT TO APPEAL ARE COVERED BY INSURANCE AS TO WHICH THE RESPECTIVE INSURER
HAS BEEN NOTIFIED AND NOT DENIED COVERAGE);


 


(K)                                  LIENS ARISING SOLELY BY VIRTUE OF ANY
STATUTORY OR COMMON LAW PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF
OR SIMILAR RIGHTS AND REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED
WITH A CREDITOR DEPOSITORY INSTITUTION; PROVIDED, THAT (I) SUCH DEPOSIT ACCOUNT
IS NOT A DEDICATED CASH COLLATERAL ACCOUNT AND IS NOT SUBJECT TO RESTRICTIONS
AGAINST ACCESS BY ANY LOAN PARTY IN EXCESS OF THOSE SET FORTH BY REGULATIONS

 

113

--------------------------------------------------------------------------------



PROMULGATED BY THE FEDERAL RESERVE BOARD, AND (II) SUCH DEPOSIT ACCOUNT IS NOT
INTENDED BY THE US BORROWER OR ANY OF ITS SUBSIDIARIES TO PROVIDE COLLATERAL TO
THE DEPOSITORY INSTITUTION;


 


(L)                                     LIENS ARISING FROM PRECAUTIONARY UCC
FINANCING STATEMENT FILINGS REGARDING OPERATING LEASES ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS;


 


(M)                               PERMITTED ENCUMBRANCES;


 


(N)                                 LIENS ARISING OUT OF ANY CONDITIONAL SALE,
TITLE RETENTION, CONSIGNMENT OR OTHER SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS
ENTERED INTO BY THE US BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS TO THE EXTENT SUCH LIENS DO NOT ATTACH TO ANY ASSETS OTHER
THAN THE GOODS SUBJECT TO SUCH ARRANGEMENTS;


 


(O)                                 LIENS ON PROPERTY OR ASSETS ACQUIRED
PURSUANT TO A PERMITTED ACQUISITION, OR ON PROPERTY OR ASSETS OF A SUBSIDIARY OF
THE US BORROWER IN EXISTENCE AT THE TIME SUCH SUBSIDIARY IS ACQUIRED PURSUANT TO
A PERMITTED ACQUISITION, PROVIDED THAT (X) THE AGGREGATE AMOUNT OF ALL
INDEBTEDNESS THAT IS SECURED BY SUCH LIENS DOES NOT EXCEED $15,000,000 AT ANY
ONE TIME OUTSTANDING (AND IS OTHERWISE PERMITTED TO EXIST UNDER SECTION 7.2(H)),
AND (Y) SUCH LIENS ARE NOT INCURRED IN CONNECTION WITH, OR IN CONTEMPLATION OR
ANTICIPATION OF, SUCH PERMITTED ACQUISITION AND DO NOT ATTACH TO ANY OTHER
PROPERTY OR ASSET OF THE US BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(P)                                 LIENS SECURING PERMITTED SELLER DEBT
INCURRED IN CONNECTION WITH A PERMITTED ACQUISITION, PROVIDED, THAT (I) ANY SUCH
LIEN ATTACHES ONLY TO THE PROPERTY ACQUIRED IN CONNECTION WITH THE UNDERLYING
PERMITTED ACQUISITION, (II) SUCH LIEN ATTACHES CONCURRENTLY WITH THE ACQUISITION
OF SUCH PROPERTY, (III) THE PRINCIPAL AMOUNT OF ANY PERMITTED SELLER DEBT
SECURED BY ANY SUCH LIEN IS NOT MORE THAN 100% OF THE FAIR MARKET VALUE OF THE
PROPERTY SUBJECT TO SUCH LIEN (DETERMINED AT THE TIME OF THE INCURRENCE OF SUCH
PERMITTED SELLER DEBT), AND (IV) THE AGGREGATE PRINCIPAL AMOUNT OF ALL PERMITTED
SELLER DEBT SECURED BY ANY SUCH LIEN IS PERMITTED TO BE INCURRED PURSUANT TO
SECTION 7.2(M) AND DOES NOT EXCEED AT ANY ONE TIME OUTSTANDING (X) AT ANY TIME
ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE, $7,000,000, (Y) AT ANY
TIME AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE AND ON OR PRIOR TO THE
SECOND ANNIVERSARY OF THE CLOSING DATE, $14,000,000 AND (Z) AT ANY TIME AFTER
THE SECOND ANNIVERSARY OF THE CLOSING DATE, $20,000,000;


 


(Q)                                 LIENS SECURING ATTRIBUTABLE DEBT IN RESPECT
OF (I) PERMITTED SALE-LEASEBACK TRANSACTIONS AND (II) THE NASHVILLE HEADQUARTERS
SALE-LEASEBACK TRANSACTION; PROVIDED THAT (I) SUCH LIENS SHALL BE CREATED
SUBSTANTIALLY SIMULTANEOUSLY WITH THE CONSUMMATION OF THE RESPECTIVE
SALE-LEASEBACK TRANSACTION AND (II) SUCH LIENS SHALL NOT AT ANY TIME ENCUMBER
ANY PROPERTY OTHER THAN THE PROPERTY SOLD PURSUANT TO SUCH SALE-LEASEBACK
TRANSACTION; AND


 


(R)                                    LIENS NOT OTHERWISE PERMITTED BY THIS
SECTION 7.3, SO LONG AS NEITHER (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT
OF THE OBLIGATIONS SECURED THEREBY NOR (II) THE AGGREGATE FAIR MARKET VALUE
(DETERMINED, IN THE CASE OF EACH SUCH LIEN, AS OF THE DATE

 

114

--------------------------------------------------------------------------------


 


SUCH LIEN IS INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS (AS TO THE US
BORROWER AND ALL SUBSIDIARIES) $10,000,000 AT ANY ONE TIME.


 


7.4                                 LIMITATION ON FUNDAMENTAL CHANGES. ENTER
INTO ANY MERGER, CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, WIND UP OR
DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION), OR DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY OR BUSINESS, EXCEPT THAT:

 


(A)                                  ANY SUBSIDIARY OF THE US BORROWER MAY BE
MERGED, CONSOLIDATED, AMALGAMATED, DISSOLVED OR LIQUIDATED WITH OR INTO THE US
BORROWER (PROVIDED THAT THE US BORROWER SHALL BE THE CONTINUING OR SURVIVING
CORPORATION) OR WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT SUCH
SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION), SO LONG
AS, IN ANY SUCH CASE, ANY SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY DOCUMENTS SHALL
REMAIN IN FULL FORCE AND EFFECT AND PERFECTED (TO AT LEAST THE SAME EXTENT AS IN
EFFECT IMMEDIATELY PRIOR TO SUCH TRANSFER) AND ALL ACTIONS REQUIRED TO MAINTAIN
SAID PERFECTED STATUS HAVE BEEN TAKEN;


 


(B)                                 ANY FOREIGN SUBSIDIARY OF THE US BORROWER
ORGANIZED IN A GIVEN JURISDICTION (OTHER THAN A CANADIAN HOLDING COMPANY) MAY BE
MERGED, CONSOLIDATED, AMALGAMATED, DISSOLVED OR LIQUIDATED WITH OR INTO ANY
OTHER FOREIGN SUBSIDIARY THAT IS A WHOLLY OWNED SUBSIDIARY OF THE US BORROWER
ORGANIZED IN SUCH JURISDICTION (OTHER THAN A CANADIAN HOLDING COMPANY);


 


(C)                                  (I) ANY SUBSIDIARY OF THE US BORROWER MAY
DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO
THE US BORROWER OR ANY SUBSIDIARY GUARANTOR, SO LONG AS ANY SECURITY INTERESTS
GRANTED TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES
PURSUANT TO THE SECURITY DOCUMENTS IN THE ASSETS SO DISPOSED SHALL REMAIN IN
FULL FORCE AND EFFECT AND PERFECTED (TO AT LEAST THE SAME EXTENT AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH TRANSFER) AND ALL ACTIONS REQUIRED TO MAINTAIN SAID
PERFECTED STATUS HAVE BEEN TAKEN AND (II) IF ALL OF THE ASSETS OF ANY SUBSIDIARY
(OTHER THAN THE CANADIAN BORROWER) ARE DISPOSED OF IN ACCORDANCE WITH THIS
AGREEMENT OR SUCH SUBSIDIARY IS A DORMANT SUBSIDIARY, SUCH SUBSIDIARY MAY BE
DISSOLVED;


 


(D)                                 ANY CANADIAN SUBSIDIARY OF THE US BORROWER
(OTHER THAN A CANADIAN HOLDING COMPANY) MAY DISPOSE OF ANY OR ALL OF ITS ASSETS
(UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO ANY OTHER CANADIAN SUBSIDIARY THAT
IS A WHOLLY OWNED SUBSIDIARY OF THE US BORROWER (OTHER THAN A CANADIAN HOLDING
COMPANY); AND


 


(E)                                  (I) THE ACQUISITION AND (II) ANY MERGER,
CONSOLIDATION OR AMALGAMATION CONSUMMATED TO EFFECT A PERMITTED ACQUISITION
SHALL BE PERMITTED.


 


7.5                                 LIMITATION ON DISPOSITION OF PROPERTY.
DISPOSE OF ANY OF ITS PROPERTY (INCLUDING, WITHOUT LIMITATION, RECEIVABLES AND
LEASEHOLD INTERESTS), WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT:

 


(A)                                  THE DISPOSITION OF OBSOLETE OR WORN OUT
PROPERTY IN THE ORDINARY COURSE OF BUSINESS;

 

115

--------------------------------------------------------------------------------


 


(B)                                 THE SALE OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS;


 


(C)                                  DISPOSITIONS PERMITTED BY SECTIONS 7.4(C)
AND (D);


 


(D)                                 ANY RECOVERY EVENT, PROVIDED, THAT THE
REQUIREMENTS OF SECTION 2.12(B) ARE COMPLIED WITH IN CONNECTION THEREWITH;


 


(E)                                  EACH OF THE BORROWER AND ITS SUBSIDIARIES
MAY SELL OR DISCOUNT, IN EACH CASE WITHOUT RECOURSE AND IN THE ORDINARY COURSE
OF BUSINESS, ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS, BUT
ONLY IN CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF AND NOT AS PART OF
ANY FINANCING TRANSACTION;


 


(F)                                    THE SCHEDULED DISPOSITIONS, SO LONG AS
(I) EACH SUCH DISPOSITION IS IN AN ARM’S-LENGTH TRANSACTION AND THE US BORROWER
OR THE RESPECTIVE SUBSIDIARY RECEIVES AT LEAST FAIR MARKET VALUE THEREFOR,
(II) THE CONSIDERATION RECEIVED BY THE US BORROWER OR ITS RELEVANT SUBSIDIARY
CONSISTS SOLELY OF CASH AND IS PAID AT THE TIME OF THE CLOSING OF SUCH SALE, AND
(III) THE NET CASH PROCEEDS THEREFROM ARE APPLIED AND/OR REINVESTED AS (AND TO
THE EXTENT) REQUIRED BY SECTION 2.12(B);


 


(G)                                 PERMITTED SALE-LEASEBACK TRANSACTIONS
PERMITTED BY SECTION 7.11;


 


(H)                                 THE CONSUMMATION OF THE NASHVILLE
HEADQUARTERS SALE-LEASEBACK TRANSACTION IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 7.11;


 


(I)                                     THE DISPOSITION OF OTHER ASSETS (OTHER
THAN THE CAPITAL STOCK OF ANY WHOLLY-OWNED SUBSIDIARY, UNLESS ALL OF THE CAPITAL
STOCK OF SUCH WHOLLY-OWNED SUBSIDIARY IS SOLD IN ACCORDANCE WITH THIS CLAUSE
(I)) HAVING A FAIR MARKET VALUE NOT TO EXCEED $20,000,000 IN THE AGGREGATE FOR
ANY FISCAL YEAR OF THE US BORROWER, SO LONG AS (I) NO DEFAULT OR EVENT OF
DEFAULT THEN EXISTS OR WOULD RESULT THEREFROM, (II) EACH SUCH DISPOSITION IS IN
AN ARM’S-LENGTH TRANSACTION AND THE US BORROWER OR THE RESPECTIVE SUBSIDIARY
RECEIVES AT LEAST FAIR MARKET VALUE, (III) THE CONSIDERATION RECEIVED BY THE US
BORROWER OR SUCH SUBSIDIARY CONSISTS SOLELY OF CASH AND IS PAID AT THE TIME OF
THE CLOSING OF SUCH DISPOSITION, AND (IV) THE NET CASH PROCEEDS THEREFROM ARE
APPLIED AND/OR REINVESTED AS (AND TO THE EXTENT) REQUIRED BY SECTION 2.12(B).


 


7.6                                 LIMITATION ON RESTRICTED PAYMENTS. DECLARE
OR PAY ANY DIVIDEND ON, OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS
FOR A SINKING OR OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION, DEFEASANCE,
RETIREMENT OR OTHER ACQUISITION OF, ANY CAPITAL STOCK OF THE US BORROWER OR ANY
OF ITS SUBSIDIARIES, WHETHER NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER
DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH
OR PROPERTY OR IN OBLIGATIONS OF THE US BORROWER OR ANY OF ITS SUBSIDIARIES, OR
ENTER INTO ANY DERIVATIVES OR OTHER TRANSACTION WITH ANY FINANCIAL INSTITUTION,
COMMODITIES OR STOCK EXCHANGE OR CLEARINGHOUSE (A “DERIVATIVES COUNTERPARTY”)
OBLIGATING THE US BORROWER OR ANY SUBSIDIARY TO MAKE PAYMENTS TO SUCH
DERIVATIVES COUNTERPARTY AS A RESULT OF ANY CHANGE IN MARKET VALUE OF ANY SUCH
CAPITAL STOCK (COLLECTIVELY, “RESTRICTED PAYMENTS”), EXCEPT THAT:

 


(A)                                  (I) ANY SUBSIDIARY MAY MAKE RESTRICTED
PAYMENTS TO THE US BORROWER OR ANY SUBSIDIARY GUARANTOR, (II) ANY CANADIAN
SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS

 

116

--------------------------------------------------------------------------------


 


TO THE CANADIAN BORROWER OR ANY CANADIAN SUBSIDIARY THAT IS A DIRECT PARENT OF
SUCH CANADIAN SUBSIDIARY AND (III) ANY SUBSIDIARY THAT IS NOT A BORROWER OR A
SUBSIDIARY GUARANTOR MAY MAKE RESTRICTED PAYMENTS TO ANY OTHER SUBSIDIARY THAT
IS A DIRECT PARENT OF SUCH SUBSIDIARY; PROVIDED THAT IN THE CASE OF ANY
RESTRICTED PAYMENT MADE BY ANY SUBSIDIARY THAT IS NOT A WHOLLY OWNED SUBSIDIARY
OF THE US BORROWER TO THE US BORROWER OR ANY OF ITS SUBSIDIARIES, THE US
BORROWER OR ITS RESPECTIVE SUBSIDIARY WHICH OWNS CAPITAL STOCK IN THE SUBSIDIARY
MAKING SUCH RESTRICTED PAYMENT SHALL RECEIVE AT LEAST ITS PROPORTIONATE SHARE
THEREOF (BASED ON ITS RELATIVE HOLDING OF THE CAPITAL STOCK OF THE SUBSIDIARY
MAKING SUCH RESTRICTED PAYMENT);


 


(B)                                 THE US BORROWER MAY MAKE RESTRICTED PAYMENTS
IN THE FORM OF COMMON STOCK OF THE US BORROWER;


 


(C)                                  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST AND BE CONTINUING, THE US BORROWER MAY PURCHASE ITS COMMON STOCK OR
COMMON STOCK OPTIONS FROM PRESENT OR FORMER OFFICERS OR EMPLOYEES OF THE US
BORROWER OR ANY SUBSIDIARY UPON THE DEATH, DISABILITY OR TERMINATION OF
EMPLOYMENT OF SUCH OFFICER OR EMPLOYEE, PROVIDED, THAT THE AGGREGATE AMOUNT OF
PAYMENTS PURSUANT TO THIS SECTION 7.6(C) SHALL NOT EXCEED $5,000,000 IN ANY
FISCAL YEAR OF THE US BORROWER; AND


 


(D)                                 THE US BORROWER MAY DECLARE AND MAKE
RESTRICTED PAYMENTS WITH RESPECT TO ITS OUTSTANDING COMMON STOCK, SO LONG AS (I)
IMMEDIATELY BEFORE AND AFTER GIVING TO THE DECLARATION AND MAKING OF EACH SUCH
RESTRICTED PAYMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND BE
CONTINUING, AND (II) THE AGGREGATE AMOUNT OF ALL RESTRICTED PAYMENTS MADE
PURSUANT TO THIS SECTION 7.6(D) SHALL NOT EXCEED $20,000,000 IN ANY FISCAL YEAR
OF THE US BORROWER.


 


7.7                                 LIMITATION ON CAPITAL EXPENDITURES. MAKE OR
COMMIT TO MAKE ANY CAPITAL EXPENDITURE, EXCEPT (A) CAPITAL EXPENDITURES OF THE
US BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS NOT
EXCEEDING (X) DURING THE PERIOD FROM JUNE 30, 2007 THROUGH AND INCLUDING
DECEMBER 31, 2007 (TAKEN AS A ONE ACCOUNTING PERIOD), $55,000,000 (INCLUDING
CAPITAL EXPENDITURES RELATING TO THE ACQUISITION OF THE PROPERTY SUBJECT TO THE
NASHVILLE HEADQUARTERS SALE-LEASEBACK TRANSACTION) AND (Y) FOR ANY FISCAL YEAR
OF THE US BORROWER SET FORTH BELOW (TAKEN AS ONE ACCOUNTING PERIOD), THE SUM OF
(I) THE AMOUNT SET FORTH OPPOSITE SUCH FISCAL YEAR BELOW PLUS (II) FOR EACH
ACQUIRED PERSON OR BUSINESS ACQUIRED AFTER THE CLOSING DATE AND PRIOR TO THE
FIRST DAY OF THE RESPECTIVE FISCAL YEAR SET FORTH BELOW, AN AMOUNT EQUAL TO 3.0%
OF THE TOTAL CONSOLIDATED REVENUES OF SUCH ACQUIRED PERSON OR BUSINESS FOR THE
TRAILING TWELVE MONTHS OF SUCH ACQUIRED PERSON OR BUSINESS IMMEDIATELY PRECEDING
ITS ACQUISITION FOR WHICH FINANCIAL STATEMENTS HAVE BEEN MADE AVAILABLE TO THE
US BORROWER AND THE LENDERS PLUS (III) DURING THE RESPECTIVE FISCAL YEAR OF ANY
SUCH ACQUISITION OF AN ACQUIRED PERSON OR BUSINESS, AN AMOUNT EQUAL TO THE
AMOUNT FOR SUCH ACQUIRED PERSON OR BUSINESS SPECIFIED IN PRECEDING CLAUSE (II)
MULTIPLIED BY A PERCENTAGE, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN SUCH
FISCAL YEAR AFTER THE DATE OF THE RESPECTIVE ACQUISITION AND THE DENOMINATOR OF
WHICH IS 365 OR 366, AS THE CASE MAY BE:

 

117

--------------------------------------------------------------------------------


 

Fiscal Year Ending

 

Amount

 

 

 

 

 

 

December 31, 2008

 

$

65,000,000

 

December 31, 2009

 

$

75,000,000

 

December 31, 2010

 

$

85,000,000

 

December 31, 2011

 

$

95,000,000

 

December 31, 2012

 

$

100,000,000

 

December 31, 2013

 

$

105,000,000

 

 

; provided, that (i) any such amount referred to in clause (x) or (y) above, if
not so expended in the period for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Capital Expenditures
made pursuant to this clause (a) during any period shall be deemed made, first,
in respect of amounts permitted for such period as provided above (without
regard to this proviso) and second, in respect of amounts carried over from the
prior period pursuant to subclause (i) above, (b) additional Capital
Expenditures made with the proceeds of any Reinvestment Deferred Amount, (c)
additional Capital Expenditures constituting Permitted Acquisitions effected in
accordance with the requirements of this Agreement, (d) additional Capital
Expenditures made in connection with Permitted Sale-Leaseback Transactions
and/or the Nashville Headquarters Sale-Leaseback Transaction and (e) additional
Capital Expenditures in an aggregate amount equal to the Retained Excess Cash
Flow Amount then in effect.

 


7.8                                 LIMITATION ON INVESTMENTS. MAKE ANY ADVANCE,
LOAN, EXTENSION OF CREDIT (BY WAY OF GUARANTY OR OTHERWISE) OR CAPITAL
CONTRIBUTION TO, OR PURCHASE ANY CAPITAL STOCK, BONDS, NOTES, DEBENTURES OR
OTHER DEBT SECURITIES OF, OR ANY ASSETS CONSTITUTING AN ONGOING BUSINESS FROM,
OR MAKE ANY OTHER INVESTMENT IN, ANY OTHER PERSON (ALL OF THE FOREGOING,
“INVESTMENTS”), EXCEPT:

 


(A)                                  EXTENSIONS OF TRADE CREDIT IN THE ORDINARY
COURSE OF BUSINESS;


 


(B)                                 INVESTMENTS IN CASH EQUIVALENTS;


 


(C)                                  INVESTMENTS ARISING IN CONNECTION WITH THE
INCURRENCE OF INDEBTEDNESS PERMITTED BY SECTION 7.2(B) OR (E); PROVIDED THAT THE
AGGREGATE AMOUNT OF SUCH INVESTMENTS BY EITHER BORROWER OR A SUBSIDIARY
GUARANTOR IN ANY SUBSIDIARY THAT IS NOT A BORROWER OR A SUBSIDIARY GUARANTOR
(FOR AVOIDANCE OF DOUBT, EXCLUDING INVESTMENTS MADE PURSUANT TO SECTION 7.8(F))
SHALL NOT EXCEED THE NON-GUARANTOR INVESTMENT BASKET AMOUNT THEN IN EFFECT;


 


(D)                                 LOANS AND ADVANCES TO EMPLOYEES OF THE US
BORROWER OR ANY SUBSIDIARIES OF THE US BORROWER IN THE ORDINARY COURSE OF
BUSINESS (INCLUDING, WITHOUT LIMITATION, FOR TRAVEL, ENTERTAINMENT AND
RELOCATION EXPENSES) IN AN AGGREGATE AMOUNT FOR THE US BORROWER AND SUBSIDIARIES
OF THE US BORROWER NOT TO EXCEED $5,000,000 AT ANY ONE TIME OUTSTANDING;


 


(E)                                  THE ACQUISITION;

 

118

--------------------------------------------------------------------------------


 


(F)                                    THE CANADIAN BORROWER MAY MAKE ADDITIONAL
INVESTMENTS IN CANADIAN SUBSIDIARIES THAT ARE WHOLLY-OWNED SUBSIDIARIES OF THE
US BORROWER WITH THE PROCEEDS OF CANADIAN BORROWER DUAL CURRENCY RCF LOANS, SO
LONG AS THE AGGREGATE AMOUNT OF ALL SUCH INVESTMENTS (NET OF CASH REPAYMENTS OF
PRINCIPAL IN THE CASE OF INVESTMENTS IN THE FORM OF LOANS, SALE PROCEEDS IN THE
CASE OF INVESTMENTS IN THE FORM OF DEBT INSTRUMENTS AND CASH EQUITY RETURNS
(WHETHER AS A DISTRIBUTION, DIVIDEND, REDEMPTION OR SALE) IN THE CASE OF EQUITY
INVESTMENTS) DOES NOT EXCEED THE TOTAL DUAL CURRENCY RCF COMMITMENTS THEN IN
EFFECT;


 


(G)                                 INVESTMENTS (OTHER THAN THOSE RELATING TO
THE INCURRENCE OF INDEBTEDNESS PERMITTED BY SECTION 7.8(C)) BY (I) THE US
BORROWER OR ANY OF ITS SUBSIDIARIES IN EITHER BORROWER OR ANY PERSON THAT, PRIOR
TO SUCH INVESTMENT, IS A SUBSIDIARY GUARANTOR, (II) EITHER BORROWER OR ANY
SUBSIDIARY GUARANTOR IN ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR NOT TO
EXCEED THE NON-GUARANTOR INVESTMENT BASKET AMOUNT THEN IN EFFECT, AND (III) ANY
FOREIGN SUBSIDIARY IN ANY OTHER FOREIGN SUBSIDIARY THAT IS A WHOLLY-OWNED
SUBSIDIARY OF THE US BORROWER;


 


(H)                                 IN ADDITION TO INVESTMENTS OTHERWISE
EXPRESSLY PERMITTED BY THIS SECTION, INVESTMENTS BY THE US BORROWER OR ANY OF
ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT FOR ALL INVESTMENTS MADE PURSUANT TO
THIS CLAUSE (H) (NET OF CASH REPAYMENTS OF PRINCIPAL IN THE CASE OF INVESTMENTS
IN THE FORM OF LOANS, SALE PROCEEDS IN THE CASE OF INVESTMENTS IN THE FORM OF
DEBT INSTRUMENTS AND CASH EQUITY RETURNS (WHETHER AS A DISTRIBUTION, DIVIDEND,
REDEMPTION OR SALE) IN THE CASE OF EQUITY INVESTMENTS) NOT TO EXCEED
$25,000,000; AND


 


(I)                                     THE PURCHASE OR OTHER ACQUISITION OF
PROPERTY AND ASSETS OR BUSINESSES OF ANY PERSON OR OF ASSETS CONSTITUTING A
BUSINESS UNIT, A LINE OF BUSINESS OR DIVISION OF SUCH PERSON, OR CAPITAL STOCK
IN A PERSON THAT, UPON THE CONSUMMATION THEREOF, WILL BE, OR WILL BE PART OF, A
SUBSIDIARY OF THE US BORROWER (INCLUDING AS A RESULT OF A MERGER OR
CONSOLIDATION); PROVIDED THAT, WITH RESPECT TO EACH PURCHASE OR OTHER
ACQUISITION MADE PURSUANT TO THIS SECTION 7.8(I) (EACH, A “PERMITTED
ACQUISITION”):


 

(I)                                     EXCEPT AS PERMITTED BY CLAUSE (VIII)
BELOW, ALL PROPERTY, ASSETS AND BUSINESSES ACQUIRED IN SUCH PURCHASE OR OTHER
ACQUISITION SHALL CONSTITUTE COLLATERAL AND EACH APPLICABLE LOAN PARTY AND ANY
SUCH NEWLY CREATED OR ACQUIRED SUBSIDIARY (AND THE SUBSIDIARIES OF SUCH CREATED
OR ACQUIRED SUBSIDIARY) SHALL BE A SUBSIDIARY GUARANTOR AND SHALL HAVE COMPLIED
WITH THE REQUIREMENTS OF SECTION 6.10;

 

(II)                                  THE AGGREGATE CONSIDERATION PAYABLE FOR
THE PROPOSED PERMITTED ACQUISITION SHALL NOT EXCEED THE SUM OF (X) WHEN ADDED TO
THE AGGREGATE CONSIDERATION PAID OR PAYABLE FOR ALL OTHER PERMITTED ACQUISITIONS
THERETOFORE CONSUMMATED DURING THE THEN FISCAL YEAR OF THE US BORROWER, THE
PERMITTED ACQUISITION BASKET AMOUNT FOR SUCH FISCAL YEAR PLUS (Y) THE RETAINED
EXCESS CASH FLOW AMOUNT THEN IN EFFECT;

 

(III)                               AFTER GIVING EFFECT TO SUCH PURCHASE OR
ACQUISITION, THE US BORROWER AND ITS SUBSIDIARIES SHALL BE IN COMPLIANCE WITH
SECTION 7.15;

 

119

--------------------------------------------------------------------------------


 

(IV)                              IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING;

 

(V)                                 CALCULATIONS ARE MADE BY THE US BORROWER
DEMONSTRATING COMPLIANCE WITH THE FINANCIAL COVENANT SET FORTH IN SECTION 7.1
FOR THE CALCULATION PERIOD THEN LAST ENDED (CALCULATED ON A PRO FORMA BASIS AS
IF THE RESPECTIVE PERMITTED ACQUISITION (AS WELL AS ALL OTHER SPECIFIED
TRANSACTIONS THERETOFORE CONSUMMATED AFTER THE FIRST DAY OF SUCH CALCULATION
PERIOD) HAD OCCURRED ON THE FIRST DAY OF SUCH CALCULATION PERIOD);

 

(VI)                              ALL REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN AND IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD
BEEN MADE ON AND AS OF THE DATE OF SUCH PERMITTED ACQUISITION (BOTH BEFORE AND
AFTER GIVING EFFECT THERETO), UNLESS STATED TO RELATE TO A SPECIFIC EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE;

 

(VII)                           THE SUM OF THE (X) AGGREGATE UNUSED PORTION OF
THE REVOLVING CREDIT COMMITMENTS AT SUCH TIME (AFTER GIVING EFFECT TO THE
CONSUMMATION OF THE RESPECTIVE PERMITTED ACQUISITION AND ANY FINANCING THEREOF)
AND (Y) THE AGGREGATE AMOUNT OF CASH AND CASH EQUIVALENTS (IN EACH CASE, FREE
AND CLEAR OF ALL LIENS, OTHER THAN NONCONSENSUAL LIENS PERMITTED BY SECTION 7.3
AND LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY
DOCUMENTS) INCLUDED IN THE CONSOLIDATED BALANCE SHEET OF THE US BORROWER AND ITS
SUBSIDIARIES AS OF SUCH DATE, SHALL EQUAL OR EXCEED $25,000,000;

 

(VIII)                        THE SUM OF THE AGGREGATE CONSIDERATION PAID IN
RESPECT OF ALL ACQUISITIONS OF PERSONS THAT DO NOT BECOME SUBSIDIARY GUARANTORS
(AND/OR ASSETS THAT DO NOT BECOME DIRECT COLLATERAL OF A SUBSIDIARY GUARANTOR
(I.E., COLLATERAL OTHER THAN CAPITAL STOCK OWNED BY A SUBSIDIARY GUARANTOR))
SHALL NOT EXCEED THE SUM OF (I) THE NON-GUARANTOR INVESTMENT BASKET AMOUNT THEN
IN EFFECT PLUS (II) THE RETAINED EXCESS CASH FLOW AMOUNT THEN IN EFFECT; AND

 

(IX)                                THE US BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, A CERTIFICATE OF A RESPONSIBLE
OFFICER, CERTIFYING THAT ALL OF THE REQUIREMENTS SET FORTH IN THIS SECTION
7.8(I) HAVE BEEN SATISFIED OR WILL BE SATISFIED ON OR PRIOR TO THE CONSUMMATION
OF SUCH PURCHASE OR OTHER ACQUISITION AND, IF THE AGGREGATE CONSIDERATION TO BE
PAID IN RESPECT OF SUCH PURCHASE OF ACQUISITION EQUALS OR EXCEEDS $15,000,000, 
CONTAINING THE CALCULATIONS (IN REASONABLE DETAIL) REQUIRED BY PRECEDING CLAUSES
(II), (V), (VII) AND (VIII).

 

The amount of any Investment for purposes of this Section 7.8 (and the
definition of Non-Guarantor Investment Basket Amount) shall be determined at the
time of the respective such Investment (in the case of an Investment made with
consideration other than in cash, taking the Fair Market Value of the Property
so invested) and shall not take account of any write-downs or write-offs
thereof.

 

120

--------------------------------------------------------------------------------


 


7.9                                 LIMITATION ON OPTIONAL PAYMENTS AND
MODIFICATIONS OF DEBT INSTRUMENTS GOVERNING DOCUMENTS. (A)(I) MAKE OR OFFER TO
MAKE ANY OPTIONAL OR VOLUNTARY PAYMENT, PREPAYMENT, REPURCHASE OR REDEMPTION OF,
OR OTHERWISE VOLUNTARILY OR OPTIONALLY DEFEASE, ANY SUBORDINATED INDEBTEDNESS OR
ANY MATERIAL INDEBTEDNESS OR SEGREGATE FUNDS FOR ANY SUCH PAYMENT, PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE, PROVIDED THAT THE US BORROWER MAY PREPAY,
REPURCHASE OR REDEEM MATERIAL INDEBTEDNESS (OTHER THAN SUBORDINATED
INDEBTEDNESS), SO LONG AS (I) AFTER GIVING EFFECT THERETO AND THE CONSUMMATION
OF ANY OTHER SPECIFIED TRANSACTION OCCURRING SINCE THE FIRST DAY OF THE
CALCULATION PERIOD THEN LAST ENDED, THE CONSOLIDATED SENIOR SECURED DEBT RATIO,
DETERMINED ON A PRO FORMA BASIS, AS AT THE LAST DAY OF THE CALCULATION PERIOD
THEN LAST ENDED, IS LESS THAN 2.50 TO 1.00, AND THE US BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A RESPONSIBLE OFFICER OF
THE US BORROWER TO SUCH EFFECT SETTING FORTH IN REASONABLE DETAIL THE
COMPUTATIONS NECESSARY TO DEMONSTRATE SUCH COMPLIANCE AND (II) NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING, OR (II) ENTER INTO ANY
DERIVATIVE OR OTHER TRANSACTION WITH ANY DERIVATIVES COUNTERPARTY OBLIGATING THE
US BORROWER OR ANY SUBSIDIARY TO MAKE PAYMENTS TO SUCH DERIVATIVES COUNTERPARTY
AS A RESULT OF ANY CHANGE IN MARKET VALUE OF SUCH SUBORDINATED INDEBTEDNESS OR
SUCH MATERIAL INDEBTEDNESS, OR (III) AMEND, MODIFY OR OTHERWISE CHANGE, OR
CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE TO, ANY
OF THE TERMS OF ANY SUBORDINATED INDEBTEDNESS OR ANY MATERIAL INDEBTEDNESS
(OTHER THAN ANY SUCH AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE WHICH (X)
WOULD EXTEND THE MATURITY OR REDUCE THE AMOUNT OF ANY PAYMENT OF PRINCIPAL
THEREOF, REDUCE THE RATE OR EXTEND THE DATE FOR PAYMENT OF INTEREST THEREON OR
RELAX ANY COVENANT OR OTHER RESTRICTION APPLICABLE TO THE US BORROWER OR ANY OF
ITS SUBSIDIARIES AND (Y) DOES NOT INVOLVE THE PAYMENT OF A CONSENT FEE), (B)
DESIGNATE ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS) AS “DESIGNATED SENIOR
INDEBTEDNESS” FOR THE PURPOSE OF SUCH SUBORDINATED INDEBTEDNESS, OR (C) AMEND
ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER GOVERNING DOCUMENTS IN ANY
MANNER DETERMINED BY THE ADMINISTRATIVE AGENT TO BE ADVERSE TO THE LENDERS.


 


7.10                           LIMITATION ON TRANSACTIONS WITH AFFILIATES. ENTER
INTO ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE
OR EXCHANGE OF PROPERTY, THE RENDERING OF ANY SERVICE OR THE PAYMENT OF ANY
MANAGEMENT, ADVISORY OR SIMILAR FEES, WITH ANY AFFILIATE (OTHER THAN THE US
BORROWER OR ANY SUBSIDIARY GUARANTOR) UNLESS SUCH TRANSACTION IS (A) OTHERWISE
PERMITTED UNDER THIS AGREEMENT, (B) IN THE ORDINARY COURSE OF BUSINESS OF THE US
BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, AND (C) UPON FAIR AND
REASONABLE TERMS NO LESS FAVORABLE TO THE US BORROWER OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH
A PERSON THAT IS NOT AN AFFILIATE.

 


7.11                           LIMITATION ON SALES AND LEASEBACKS. ENTER INTO
ANY SALE-LEASEBACK TRANSACTION; PROVIDED THAT (A) THE US BORROWER OR ANY OF ITS
SUBSIDIARIES MAY EFFECT PERMITTED SALE-LEASEBACK TRANSACTIONS IN ACCORDANCE WITH
THE DEFINITION THEREOF, SO LONG AS (I) NO DEFAULT OR EVENT OF DEFAULT THEN
EXISTS OR WOULD RESULT THEREFROM, (II) THE AGGREGATE AMOUNT OF ALL PROCEEDS
RECEIVED BY THE US BORROWER AND ITS SUBSIDIARIES FROM ALL PERMITTED
SALE-LEASEBACK TRANSACTIONS CONSUMMATED ON AND AFTER THE CLOSING DATE SHALL NOT
EXCEED $15,000,000 (EXCLUDING, FOR AVOIDANCE OF DOUBT, THE NASHVILLE
HEADQUARTERS SALE-LEASEBACK TRANSACTION), (III) THE ATTRIBUTABLE DEBT RESULTING
FROM SUCH PERMITTED SALE-LEASEBACK TRANSACTION IS PERMITTED BY SECTION 7.2(C),
(IV) THE LIEN ON THE PROPERTY SECURING SUCH ATTRIBUTABLE DEBT IS PERMITTED BY
SECTION 7.3(Q) AND (V) THE NET CASH PROCEEDS THEREFROM ARE APPLIED AND/OR
REINVESTED AS (AND TO

 

121

--------------------------------------------------------------------------------


 


THE EXTENT) REQUIRED BY SECTION 2.12(B), AND (B) THE US BORROWER MAY SELL AND
LEASEBACK ITS HEADQUARTERS LOCATED IN NASHVILLE, TENNESSEE WITHIN FIFTEEN MONTHS
FOLLOWING THE CLOSING DATE, SO LONG AS (I) NO DEFAULT OR EVENT OF DEFAULT THEN
EXISTS OR WOULD RESULT THEREFROM, (II) SUCH SALE IS MADE PURSUANT TO AN
ARM’S-LENGTH TRANSACTION, (III) THE CONSIDERATION RECEIVED BY THE US BORROWER
CONSISTS SOLELY OF CASH AND IS PAID AT THE TIME OF THE CLOSING OF SUCH SALE,
(IV) THE NET CASH PROCEEDS THEREFROM EQUAL AT LEAST 95% OF THE FAIR MARKET VALUE
OF THE PROPERTY SUBJECT TO SUCH SALE-LEASEBACK TRANSACTION, (V) THE LIEN ON THE
PROPERTY SECURING THE ATTRIBUTABLE DEBT RESULTING THEREFROM IS PERMITTED BY
SECTION 7.3(Q) AND (VI) THE NET CASH PROCEEDS THEREFROM ARE APPLIED AND/OR
REINVESTED AS (AND TO THE EXTENT) REQUIRED BY SECTION 2.12(B) (THE “NASHVILLE
HEADQUARTERS SALE-LEASEBACK TRANSACTION”).


 


7.12                           LIMITATION ON CHANGES IN FISCAL PERIODS. PERMIT
THE FISCAL YEAR OF THE US BORROWER TO END ON A DAY OTHER THAN DECEMBER 31 OR
CHANGE THE US BORROWER’S METHOD OF DETERMINING FISCAL QUARTERS FROM THAT USED ON
THE CLOSING DATE.

 


7.13                           LIMITATION ON NEGATIVE PLEDGE CLAUSES. ENTER INTO
OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY AGREEMENT THAT PROHIBITS OR LIMITS
THE ABILITY OF THE US BORROWER OR ANY OF ITS SUBSIDIARIES TO CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR REVENUES, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, TO SECURE THE OBLIGATIONS OR, IN THE CASE OF
ANY SUBSIDIARY GUARANTOR, ITS OBLIGATIONS UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT, OTHER THAN (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (B) ANY
AGREEMENT DESCRIBED IN (AND PERMITTED BY) CLAUSES (III), (IV), (VI), (VII),
(VIII), (IX) AND (XI) OF SECTION 7.14, AND (C) AGREEMENTS CONTAINING NEGATIVE
PLEDGES AND RESTRICTIONS ON LIENS IN FAVOR OF ANY HOLDER OF INDEBTEDNESS
PERMITTED UNDER SECTION 7.2(F) BUT ONLY IF SUCH NEGATIVE PLEDGE OR RESTRICTION
EXPRESSLY PERMITS LIENS FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS WITH RESPECT TO THE CREDIT FACILITIES ESTABLISHED HEREUNDER AND THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS ON A SENIOR BASIS (IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO AT LEAST THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM
LOANS AND THE SUM OF THE REVOLVING CREDIT COMMITMENTS ON THE DATE OF THE
INCURRENCE THEREOF) AND WITHOUT A REQUIREMENT THAT SUCH HOLDERS OF SUCH
INDEBTEDNESS BE SECURED BY SUCH LIENS EQUALLY AND RATABLY OR ON A JUNIOR BASIS.

 


7.14                           LIMITATION ON RESTRICTIONS ON SUBSIDIARY
DISTRIBUTIONS. ENTER INTO OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY SUBSIDIARY TO (A) MAKE
RESTRICTED PAYMENTS IN RESPECT OF ANY CAPITAL STOCK OF SUCH SUBSIDIARY HELD BY,
OR PAY OR SUBORDINATE ANY INDEBTEDNESS OWED TO, THE US BORROWER OR ANY OTHER
SUBSIDIARY, (B) MAKE INVESTMENTS IN THE US BORROWER OR ANY OTHER SUBSIDIARY OR
(C) TRANSFER ANY OF ITS ASSETS TO THE US BORROWER OR ANY OTHER SUBSIDIARY,
EXCEPT FOR (I) ANY RESTRICTIONS EXISTING UNDER THE LOAN DOCUMENTS, (II)
ENCUMBRANCES OR RESTRICTIONS UNDER OR BY REASON OF APPLICABLE LAW, (III)
CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO ANY
SALE OF PROPERTY PERMITTED BY SECTION 7.4 OR 7.5 PENDING SUCH SALE (INCLUDING
AGREEMENTS EVIDENCING INDEBTEDNESS PERMITTED BY SECTION 7.2(J)), PROVIDED SUCH
RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE PROPERTY THAT IS TO BE SOLD, (IV)
ANY AGREEMENT IN EFFECT, OR ENTERED INTO, ON THE CLOSING DATE AND IDENTIFIED ON
SCHEDULE 7.14, (V) CUSTOMARY PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF
ANY LEASE GOVERNING A LEASEHOLD INTEREST OF THE US BORROWER OR A SUBSIDIARY OF
THE US BORROWER ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICES, (VI) ANY ENCUMBRANCE OR RESTRICTION UNDER ANY AGREEMENT OR
INSTRUMENT GOVERNING PERMITTED ACQUIRED DEBT OR PERMITTED SELLER DEBT, WHICH
ENCUMBRANCE OR RESTRICTION

 

122

--------------------------------------------------------------------------------


 


IS NOT APPLICABLE TO ANY PERSON OR THE PROPERTIES OF ANY PERSON, OTHER THAN THE
PERSON OR THE PROPERTIES ACQUIRED PURSUANT TO THE RESPECTIVE PERMITTED
ACQUISITION AND SO LONG AS, IN THE CASE OF PERMITTED ACQUIRED DEBT, THE
RESPECTIVE ENCUMBRANCES OR RESTRICTIONS WERE NOT CREATED (OR MADE MORE
RESTRICTIVE) IN CONNECTION WITH OR IN ANTICIPATION OF THE RESPECTIVE PERMITTED
ACQUISITION, (VII) CUSTOMARY RESTRICTIONS CONTAINED IN ANY DOCUMENTATION
GOVERNING ATTRIBUTABLE DEBT ARISING IN CONNECTION WITH A PERMITTED
SALE-LEASEBACK TRANSACTION OR THE NASHVILLE HEADQUARTERS SALE-LEASEBACK
TRANSACTION, SO LONG AS ANY SUCH RESTRICTION IS APPLICABLE ONLY TO THE PROPERTY
SECURING SUCH ATTRIBUTABLE DEBT, (VIII) RESTRICTIONS AND CONDITIONS ON ANY
FOREIGN SUBSIDIARY BY THE TERMS OF ANY INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY
PERMITTED TO BE INCURRED HEREUNDER, (IX) NEGATIVE PLEDGES AND RESTRICTIONS ON
LIENS IN FAVOR OF ANY HOLDER OF SECURED INDEBTEDNESS PERMITTED BY SECTION 7.2(C)
OR (M) BUT ONLY TO THE EXTENT ANY NEGATIVE PLEDGES RELATE TO THE PROPERTY
FINANCED BY OR THE SUBJECT OF SUCH INDEBTEDNESS (AND EXCLUDING ANY SUBORDINATED
INDEBTEDNESS), (X) ON AND AFTER THE EXECUTION AND DELIVERY THEREOF, ENCUMBRANCES
AND RESTRICTIONS CONTAINED IN THE DOCUMENTATION GOVERNING ANY INDEBTEDNESS
INCURRED PURSUANT TO SECTION 7.2(F), AND (XI) NEGATIVE PLEDGES AND RESTRICTIONS
ON LIENS IN FAVOR OF ANY HOLDER OF INDEBTEDNESS PERMITTED UNDER SECTION 7.2(M)
BUT ONLY IF SUCH NEGATIVE PLEDGE OR RESTRICTION EXPRESSLY PERMITS LIENS FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO THE CREDIT
FACILITIES ESTABLISHED HEREUNDER AND THE OBLIGATIONS UNDER THE LOAN DOCUMENTS ON
A SENIOR BASIS (IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO AT LEAST THE AGGREGATE
PRINCIPAL AMOUNT OF ALL TERM LOANS AND THE SUM OF THE REVOLVING CREDIT
COMMITMENTS ON THE DATE OF THE INCURRENCE THEREOF) AND WITHOUT A REQUIREMENT
THAT SUCH HOLDERS OF SUCH INDEBTEDNESS BE SECURED BY SUCH LIENS EQUALLY AND
RATABLY OR ON A JUNIOR BASIS.

 


7.15                           LIMITATION ON LINES OF BUSINESS. ENTER INTO ANY
BUSINESS, EITHER DIRECTLY OR THROUGH ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES
IN WHICH THE US BORROWER AND ITS SUBSIDIARIES ARE ENGAGED ON THE CLOSING DATE
(AFTER GIVING EFFECT TO THE ACQUISITION) AND REASONABLE EXTENSIONS THEREOF.

 


7.16                           LIMITATION ON AMENDMENTS TO ACQUISITION
DOCUMENTATION. AMEND, SUPPLEMENT OR OTHERWISE MODIFY (WHETHER PURSUANT TO A
WAIVER GRANTED BY OR TO SUCH PERSON OR OTHERWISE) OR FAIL TO ENFORCE THE TERMS
AND CONDITIONS OF THE ACQUISITION DOCUMENTATION, EXCEPT TO THE EXTENT THAT ANY
SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION OR FAILURE TO ENFORCE COULD NOT
REASONABLY BE EXPECTED TO BE ADVERSE TO THE INTERESTS OF THE LENDERS IN ANY
MATERIAL RESPECT.


 


7.17                           LIMITATION ON ISSUANCE OF CAPITAL STOCK. (A)  THE
US BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ISSUE
(I) ANY PREFERRED CAPITAL STOCK OR (II) ANY REDEEMABLE COMMON CAPITAL STOCK
OTHER THAN REDEEMABLE COMMON CAPITAL STOCK THAT IS  REDEEMABLE AT THE SOLE
OPTION OF THE US BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE.

 

(b)  The US Borrower will not permit any of its Subsidiaries to issue any
Capital Stock (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Capital Stock, except (i)
for transfers and replacements of then outstanding shares of Capital Stock, (ii)
for stock splits, stock dividends and other issuances which do not decrease the
percentage ownership of the US Borrower or any of its Subsidiaries in any class
of the Capital Stock of such Subsidiary, (iii) in the case of Foreign
Subsidiaries of the US Borrower, to qualify directors to the extent required by
applicable law and for other nominal share issuances to Persons other than the
US Borrower and its Subsidiaries to the extent required

 

123

--------------------------------------------------------------------------------


 

under applicable law, and (iv) for issuances by Subsidiaries of the US Borrower
which are newly created or acquired in accordance with the terms of this
Agreement.

 


7.18                           LIMITATION ON ACTIVITIES OF CANADIAN HOLDING
COMPANIES AND DORMANT SUBSIDIARIES. (A) IN THE CASE OF EACH CANADIAN HOLDING
COMPANY, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, (A) CONDUCT, TRANSACT OR OTHERWISE ENGAGE IN, OR COMMIT TO
CONDUCT, TRANSACT OR OTHERWISE ENGAGE IN, ANY BUSINESS OR OPERATIONS OTHER THAN
THOSE INCIDENTAL TO THE OWNERSHIP OF THE CAPITAL STOCK OWNED BY SUCH CANADIAN
HOLDING COMPANY ON THE CLOSING DATE, (B) INCUR, CREATE, ASSUME OR SUFFER TO
EXIST ANY INDEBTEDNESS OR OTHER LIABILITIES OR FINANCIAL OBLIGATIONS, EXCEPT (I)
NONCONSENSUAL OBLIGATIONS IMPOSED BY OPERATION OF LAW, (II) PURSUANT TO THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY, (III) PURSUANT TO THE CANADIAN INTERCOMPANY
LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (IV) OBLIGATIONS WITH RESPECT TO ITS
CAPITAL STOCK, OR (C) OWN, LEASE, MANAGE OR OTHERWISE OPERATE ANY PROPERTIES OR
ASSETS (INCLUDING CASH (OTHER THAN CASH RECEIVED IN CONNECTION WITH DIVIDENDS OR
INTERCOMPANY LOANS MADE TO SUCH CANADIAN HOLDING COMPANY IN ACCORDANCE WITH
SECTION 7.6 OR 7.8, AS APPLICABLE, PENDING APPLICATION IN THE MANNER
CONTEMPLATED THEREBY) AND CASH EQUIVALENTS) OTHER THAN THE OWNERSHIP OF SHARES
OF CAPITAL STOCK AND PROMISSORY NOTES CONSTITUTING CANADIAN INTERCOMPANY LOAN
DOCUMENTS OWNED BY SUCH CANADIAN HOLDING COMPANY ON THE CLOSING DATE.

 

(b)                                 In the case of each Dormant Subsidiary of
the US Borrower, notwithstanding anything to the contrary in this Agreement or
any other Loan Document, unless otherwise agreed by the Administrative Agent,
(a) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than those incidental to
the ownership of the Capital Stock of other Dormant Subsidiaries owned by such
Dormant Subsidiary on the Closing Date, (b) incur, create, assume or suffer to
exist any Indebtedness or other liabilities or financial obligations, except (i)
nonconsensual obligations imposed by operation of law, (ii) pursuant to the Loan
Documents to which it is a party, and (iii) obligations with respect to its
Capital Stock, or (c) own, lease, manage or otherwise operate any properties or
assets other than the ownership of shares of Capital Stock of other Dormant
Subsidiaries owned by such Dormant Subsidiary on the Closing Date.

 


7.19                           LIMITATION ON HEDGE AGREEMENTS. ENTER INTO ANY
HEDGE AGREEMENT OTHER THAN HEDGE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS, AND NOT FOR SPECULATIVE PURPOSES, TO PROTECT AGAINST CHANGES IN
INTEREST RATES OR FOREIGN EXCHANGE RATES.

 


SECTION 8. EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 


(A)                                  EITHER BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH
THE TERMS HEREOF; OR EITHER BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN
OR REIMBURSEMENT OBLIGATION, OR ANY LOAN PARTY SHALL FAIL TO PAY ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHIN FIVE DAYS
AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS
HEREOF OR THEREOF; OR

 

124

--------------------------------------------------------------------------------


 


(B)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY ANY LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS
CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED
BY IT AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER
LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR
AS OF THE DATE MADE OR DEEMED MADE OR FURNISHED; OR


 


(C)                                  (I)  ANY LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF
SECTION 6.4(A) (WITH RESPECT TO THE US BORROWER OR THE CANADIAN BORROWER ONLY),
SECTION 6.7(A), 6.10, 6.15 OR SECTION 7, OR IN SECTION 5 OF THE GUARANTEE AND
COLLATERAL AGREEMENT, (II) AN “EVENT OF DEFAULT” UNDER AND AS DEFINED IN ANY
MORTGAGE SHALL EXIST AND BE CONTINUING OR (III) ANY DEFAULT IN THE PERFORMANCE
OF THE AGREEMENTS SET FORTH IN SECTION 5.2(G) OF THE GUARANTEE AND COLLATERAL
AGREEMENT; OR


 


(D)                                 ANY LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF
THIS SECTION), AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30
DAYS; OR


 


(E)                                  THE US BORROWER OR ANY OF ITS SUBSIDIARIES
SHALL (I) DEFAULT IN MAKING ANY PAYMENT OF ANY PRINCIPAL OF ANY INDEBTEDNESS
(INCLUDING, WITHOUT LIMITATION, ANY GUARANTEE OBLIGATION, BUT EXCLUDING THE
LOANS AND REIMBURSEMENT OBLIGATIONS) ON THE SCHEDULED OR ORIGINAL DUE DATE WITH
RESPECT THERETO; OR (II) DEFAULT IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY
SUCH INDEBTEDNESS BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT
OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (III) DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING,
SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO
PERMIT THE HOLDER OR BENEFICIARY OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE GIVING OF NOTICE IF
REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR TO
BECOME SUBJECT TO A MANDATORY OFFER TO PURCHASE BY THE OBLIGOR THEREUNDER OR (IN
THE CASE OF ANY SUCH INDEBTEDNESS CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME
PAYABLE; PROVIDED, THAT A DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE (I),
(II) OR (III) OF THIS PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE AN EVENT OF
DEFAULT UNLESS, AT SUCH TIME, ONE OR MORE DEFAULTS, EVENTS OR CONDITIONS OF THE
TYPE DESCRIBED IN CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E) SHALL EXIST
AND BE CONTINUING WITH RESPECT TO INDEBTEDNESS THE OUTSTANDING PRINCIPAL AMOUNT
OF WHICH EXCEEDS IN THE AGGREGATE $15,000,000; OR


 


(F)                                    (I)  THE US BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY
EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN
ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A
BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION, COMPROMISE OR OTHER RELIEF
WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER,
RECEIVER AND MANAGER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL
FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR THE US BORROWER OR
ANY OF ITS SUBSIDIARIES SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE US BORROWER OR ANY OF
ITS SUBSIDIARIES ANY CASE, PROCEEDING OR OTHER

 

125

--------------------------------------------------------------------------------


 


ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY
OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS
UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE
SHALL BE COMMENCED AGAINST THE US BORROWER OR ANY OF ITS SUBSIDIARIES ANY CASE,
PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT,
EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF
ITS ASSETS THAT RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF THAT SHALL
NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN 60
DAYS FROM THE ENTRY THEREOF; OR (IV) THE US BORROWER OR ANY OF ITS SUBSIDIARIES
SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL
OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III)
ABOVE; OR (V) THE US BORROWER OR ANY OF ITS SUBSIDIARIES SHALL GENERALLY NOT, OR
SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS
THEY BECOME DUE; OR


 


(G)                                 ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED
TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE)
INVOLVING ANY PLAN, (II) ANY “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE
MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA), WHETHER OR NOT
WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN, OR ANY LIEN UNDER ERISA, THE CODE
OR CANADIAN FEDERAL OR PROVINCIAL STATUTES IN RELATION TO PENSION PLANS OR ANY
OTHER APPLICABLE EMPLOYEE BENEFIT PLAN LAW SHALL ARISE ON THE ASSETS OF THE US
BORROWER, ANY OF ITS SUBSIDIARIES OR ANY COMMONLY CONTROLLED ENTITY, (III) A
REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO
HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO
TERMINATE, ANY SINGLE EMPLOYER PLAN, (IV) ANY SINGLE EMPLOYER PLAN OR NON-US
PLAN SHALL BE INVOLUNTARILY TERMINATED BY THE PBGG PURSUANT TO SECTION 4042 OF
ERISA OR OTHER APPLICABLE LAW, (V) THE US BORROWER, ANY OF ITS SUBSIDIARIES OR
ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION OF THE
REQUIRED LENDERS SHALL BE LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN,
(VI) THE US BORROWER, ANY OF ITS SUBSIDIARIES OR ANY COMMONLY CONTROLLED ENTITY
SHALL BE REQUIRED TO MAKE DURING ANY FISCAL YEAR OF THE US BORROWER PAYMENTS
PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN SECTION 3.1 OF
ERISA) THAT PROVIDES BENEFITS TO RETIRED EMPLOYEES (OR THEIR DEPENDENTS) THAT,
IN THE AGGREGATE, EXCEED THE AMOUNT SET FORTH ON SCHEDULE 8(G)(I) WITH RESPECT
TO SUCH FISCAL YEAR, (VII) THE US BORROWER, ANY OF ITS SUBSIDIARIES OR ANY
COMMONLY CONTROLLED ENTITY SHALL BE REQUIRED TO MAKE DURING ANY FISCAL YEAR OF
THE US BORROWER CONTRIBUTIONS TO ANY DEFINED PLAN SUBJECT TO TITLE IV OF ERISA
THAT, IN THE AGGREGATE, EXCEED THE AMOUNT SET FORTH ON SCHEDULE 8(G)(II) WITH
RESPECT TO SUCH FISCAL YEAR, (VIII) THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY
COMMONLY CONTROLLED ENTITY HAS NOT TIMELY MADE A CONTRIBUTION REQUIRED TO BE
MADE WITH RESPECT TO A PLAN OR A NON-US PLAN, (IX) THE US BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY COMMONLY CONTROLLED ENTITY INCURS A LIABILITY, FINE OR
PENALTY WITH RESPECT TO A PLAN OR A NON-US PLAN OR (X)  ANY OTHER SIMILAR EVENT
OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN OR NON-US PLAN; AND IN
EACH CASE IN CLAUSES (I) THROUGH (X) ABOVE, SUCH EVENT OR CONDITION, TOGETHER
WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD, IN THE SOLE JUDGMENT OF
THE REQUIRED LENDERS, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
OR


 


(H)                                 ONE OR MORE JUDGMENTS OR DECREES SHALL BE
ENTERED AGAINST THE US BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING FOR THE US
BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE A LIABILITY (NOT PAID OR FULLY
COVERED BY INSURANCE AS TO WHICH THE RELEVANT INSURANCE COMPANY HAS BEEN
NOTIFIED AND NOT DENIED COVERAGE) OF $15,000,000 OR MORE, AND ALL SUCH

 

126

--------------------------------------------------------------------------------


 


JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED
PENDING APPEAL WITHIN 45 DAYS FROM THE ENTRY THEREOF; OR


 


(I)                                     ANY OF THE SECURITY DOCUMENTS OR
CANADIAN INTERCOMPANY COLLATERAL AGREEMENTS SHALL CEASE, FOR ANY REASON (OTHER
THAN BY REASON OF THE EXPRESS RELEASE THEREOF PURSUANT TO SECTION 10.16), TO BE
IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY
SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS OR THE
CANADIAN INTERCOMPANY COLLATERAL AGREEMENTS SHALL CEASE TO BE ENFORCEABLE AND OF
THE SAME EFFECT AND PRIORITY PURPORTED TO BE CREATED THEREBY; OR


 


(J)                                     THE GUARANTEE OF ANY LOAN PARTY
CONTAINED IN SECTION 2 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL CEASE,
FOR ANY REASON (OTHER THAN BY REASON OF THE EXPRESS RELEASE THEREOF PURSUANT TO
SECTION 10.16), TO BE IN FULL FORCE AND EFFECT OR ANY LOAN PARTY OR ANY
AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR


 


(K)                                  ANY CHANGE OF CONTROL SHALL OCCUR; OR


 


(L)                                     ANY SUBORDINATED INDEBTEDNESS OR ANY
GUARANTEES THEREOF SHALL CEASE, FOR ANY REASON, TO BE VALIDLY SUBORDINATED TO
THE OBLIGATIONS OR THE OBLIGATIONS OF ANY LOAN PARTY UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT, AS THE CASE MAY BE, AS PROVIDED IN THE DOCUMENTATION
GOVERNING SUCH SUBORDINATED INDEBTEDNESS, OR ANY LOAN PARTY, ANY AFFILIATE OF
ANY LOAN PARTY, ANY TRUSTEE OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE
PRINCIPAL AMOUNT OF THE SUCH SUBORDINATED INDEBTEDNESS SHALL SO ASSERT;


 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to either Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the US Borrower and the Canadian
Borrower, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. In the case of all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the US Borrower (in the
case of US Dollar RCF Letters of Credit) or the Canadian Borrower (in the case
of Dual Currency RCF Letters of Credit) shall at such time deposit in a Cash
Collateral Account opened by the Administrative Agent or the Canadian Agent, as
applicable, an amount in immediately available funds (in the relevant currency)
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit (and each of the US Borrower and the Canadian Borrower hereby grants to
the Administrative Agent and the Canadian Agent, as applicable, for the ratable
benefit of the Secured Parties, a continuing security interest in all amounts at
any time on deposit in such Cash Collateral Account to secure the undrawn and
unexpired amount of such Letters of Credit and all

 

127

--------------------------------------------------------------------------------


 

other Obligations). If at any time the Administrative Agent or the Canadian
Agent determines that any funds held in such Cash Collateral Account are subject
to any right or claim of any Person other than the Administrative Agent, the
Canadian Agent and the Secured Parties or that the total amount of such funds is
less than the aggregate undrawn and unexpired amount of outstanding US Dollar
RCF Letters of Credit or Dual Currency RCF Letters of Credit, as applicable, the
US Borrower or the Canadian Borrower, as applicable, shall, forthwith upon
demand by the Administrative Agent or the Canadian Agent, as applicable, pay to
the Administrative Agent or the Canadian Agent, as applicable, as additional
funds to be deposited and held in such Cash Collateral Account, an amount equal
to the excess of (a) such aggregate undrawn and unexpired amount over (b) the
total amount of funds, if any, then held in such Cash Collateral Account that
the Administrative Agent or the Canadian Agent, as applicable, determines to be
free and clear of any such right and claim. Amounts held in such Cash Collateral
Account shall be applied by the Administrative Agent or the Canadian Agent, as
applicable, to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the US Borrower or the Canadian Borrower hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other Obligations of the Borrowers hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such Cash Collateral
Account shall be returned to the relevant Borrower (or such other Person as may
be lawfully entitled thereto). In the case of all BA Loans and BA Equivalent
Loans with respect to which the expiry of the respective Interest Periods shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Canadian Borrower shall at such time deposit in a Cash Collateral Account opened
by the Canadian Agent an amount in immediately available funds (in Canadian
Dollars) equal to the aggregate face amount of such Bankers’ Acceptances (and
the Canadian Borrower hereby grants to the Canadian Agent for the ratable
benefit of the Secured Parties, a continuing security interest in all amounts at
any time on deposit in such Cash Collateral Account to secure the face amount of
such Bankers’ Acceptances and all other Obligations). If at any time the
Canadian Agent determines that any funds held in such Cash Collateral Account
are subject to any right or claim of any Person other than the Canadian Agent
and the Secured Parties or that the total amount of such funds is less than the
aggregate face amount of outstanding Borrower’s Acceptances, as applicable, the
Canadian Borrower shall, forthwith upon demand by the Canadian Agent pay to the
Canadian Agent as additional funds to be deposited and held in such Cash
Collateral Account, an amount equal to the excess of (a) such aggregate face
amount over (b) the total amount of funds, if any, then held in such Cash
Collateral Account that the Canadian Agent determines to be free and clear of
any such right and claim. Amounts held in such Cash Collateral Account shall be
applied by the Canadian Agent to the payment of such Bankers’ Acceptances, and
the unused portion thereof after all such Bankers’ Acceptances shall have been
repaid, if any, shall be applied to repay other obligations of the Canadian
Borrower hereunder and under the other Loan Documents. After all such Bankers’
Acceptances shall have been repaid and all other Obligations of the Borrowers
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such Cash Collateral Account shall be returned to the
Canadian Borrower (or such other Person as may be lawfully entitled thereto).

 

128

--------------------------------------------------------------------------------


 


SECTION 9. THE AGENTS; THE ARRANGERS


 


9.1                                 APPOINTMENT. EACH LENDER HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS EACH AGENT AS THE AGENT OF SUCH LENDER, IN ITS STATED
CAPACITY, UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EACH LENDER
IRREVOCABLY AUTHORIZES EACH AGENT, IN SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS
BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO
SUCH AGENT BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER
WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO. NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, NO AGENT SHALL HAVE ANY
DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY
FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST ANY AGENT.

 


9.2                                 DELEGATION OF DUTIES. EACH AGENT MAY EXECUTE
ANY OF ITS DUTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR
THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL
CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. NO AGENT SHALL BE RESPONSIBLE
FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY
IT WITH REASONABLE CARE.

 


9.3                                 EXCULPATORY PROVISIONS. NO ARRANGER OR AGENT
OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY
TAKEN OR OMITTED TO BE TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT TO THE EXTENT THAT ANY OF THE
FOREGOING ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED SOLELY AND PROXIMATELY FROM ITS OR SUCH
PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OR (II) RESPONSIBLE IN ANY
MANNER TO ANY OF THE LENDERS FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES MADE BY ANY LOAN PARTY OR ANY OFFICER THEREOF CONTAINED IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR
OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE ARRANGERS OR
THE AGENTS UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY
OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR ANY FAILURE
OF ANY LOAN PARTY TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER. THE AGENTS
SHALL NOT BE UNDER ANY OBLIGATION TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO
THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR
CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO INSPECT THE
PROPERTIES, BOOKS OR RECORDS OF ANY LOAN PARTY.

 


9.4                                 RELIANCE BY AGENTS. EACH AGENT SHALL BE
ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY INSTRUMENT,
WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY,
TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION
BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE LOAN PARTIES), INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH AGENT. THE FACILITY AGENTS MAY
DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE OWNER THEREOF FOR ALL PURPOSES
UNLESS SUCH NOTE SHALL HAVE BEEN TRANSFERRED IN ACCORDANCE WITH SECTION 10.6 AND
ALL ACTIONS REQUIRED BY SUCH SECTION IN CONNECTION WITH SUCH TRANSFER SHALL HAVE
BEEN TAKEN. EACH AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE
ANY ACTION UNDER THIS AGREEMENT OR ANY

 

129

--------------------------------------------------------------------------------


 


OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE REQUIRED LENDERS (OR, IF SO SPECIFIED BY THIS AGREEMENT, ALL LENDERS OR ANY
OTHER INSTRUCTING GROUP OF LENDERS SPECIFIED BY THIS AGREEMENT) AS IT DEEMS
APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS
AGAINST ANY AND ALL LIABILITY AND EXPENSE THAT MAY BE INCURRED BY IT BY REASON
OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. EACH AGENT SHALL IN ALL CASES
BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH A REQUEST OF THE REQUIRED
LENDERS (OR, IF SO SPECIFIED BY THIS AGREEMENT, ALL LENDERS OR ANY OTHER
INSTRUCTING GROUP OF LENDERS SPECIFIED BY THIS AGREEMENT), AND SUCH REQUEST AND
ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL
THE LENDERS AND ALL FUTURE HOLDERS OF THE LOANS.

 

9.5                                 Notice of Default. No Agent shall be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent shall have received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent shall receive such a notice, the Administrative Agent,
shall give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6                                 Non-Reliance on the Arrangers, the Agents
and Other Lenders. Each Lender expressly acknowledges that no Agent or Arranger
or any of its respective officers, directors, employees, agents, attorneys and
other advisors, partners, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Arranger or any Agent to any Lender. Each Lender represents to the Agents and
the Arrangers that it has, independently and without reliance upon any Arranger,
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans (and in the case of any Issuing Lender, to issue its
Letters of Credit) hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Arranger,
any Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Facility Agents hereunder, no Arranger and no Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the

 

130

--------------------------------------------------------------------------------


 

possession of such Arranger or Agent or any of its respective officers,
directors, employees, agents, attorneys and other advisors, partners,
attorneys-in-fact or affiliates.

 

9.7                                 Indemnification. The Lenders agree to
indemnify each Arranger and each Agent in its capacity as such (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), for, and to save each Arranger and each Agent harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Arranger or such Agent in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents, the
Acquisition Documentation, or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Arranger or such Agent under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted solely and proximately from such Arranger’s or such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.8                                 Arrangers and Agents in their Individual
Capacities. Each Arranger and each Agent and its affiliates may make loans to,
accept deposits from and generally engage in any kind of business with any Loan
Party as though such Arranger or such Agent were not an Arranger or an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Arranger and each Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Arranger or an Agent, and the terms “Lender” and “Lenders” shall include each
Arranger and each Agent in its individual capacity.

 

9.9                                 Successor Administrative Agent. The
Administrative Agent may resign as Administrative Agent, the US Dual Currency
RCF Agent may resign as US Dual Currency RCF Agent and the Canadian Agent may
resign as Canadian Agent, respectively, in each case upon 10 days’ notice to the
Lenders and the Borrowers; provided that upon any such resignation hereunder by
the US Dual Currency RCF Agent or the Canadian Agent, such resigning Facility
Agent shall also resign in its capacity as the Canadian Agent or the US Dual
Currency RCF Agent, as the case may be. Any such resignation by a Facility Agent
hereunder shall also constitute its resignation as an Issuing Lender and (in the
case of the Administrative Agent) the Swing Line Lender, in which case the
resigning Facility Agent (x) shall not be required to issue any further Letters
of Credit or (in the case of the Administrative Agent) make any additional
Swingline Loans hereunder and (y) shall maintain all of its rights as Issuing
Lender or Swing Line Lender, as applicable, with respect to any Letters of
Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation. If the Administrative Agent shall resign as

 

131

--------------------------------------------------------------------------------


 

Administrative Agent, or if the US Dual Currency RCF Agent and the Canadian
Agent shall resign as US Dual Currency RCF Agent and Canadian Agent,
respectively, under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under Section
8(a) or Section 8(f) with respect to either Borrower shall exist and be
continuing) be subject to approval by the Borrowers (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the respective Facility Agent, and the terms
“Administrative Agent”, “US Dual Currency RCF Agent” or “Canadian Agent”, as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the respective former Facility Agent’s rights, powers and duties
in its capacity as a Facility Agent shall be terminated, without any other or
further act or deed on the part of such former Facility Agent or any of the
parties to this Agreement or any holders of the Loans or issuers of Letters of
Credit. If no successor agent has accepted appointment as Administrative Agent,
US Dual Currency RCF Agent or Canadian Agent, as the case may be, by the date
that is 10 days following the respective retiring Facility Agent’s notice of
resignation, such retiring Facility Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the relevant Facility Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. The
Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by any Arranger, any Agent or any
Lender. After any retiring Agent’s resignation as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

 


9.10                           AUTHORIZATION TO RELEASE LIENS AND GUARANTEES.
THE ADMINISTRATIVE AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY EACH OF THE LENDERS
TO EFFECT ANY RELEASE (OR SUBORDINATION) OF LIENS OR GUARANTEE OBLIGATIONS
CONTEMPLATED BY SECTION 10.16.

 

9.11                           The Arrangers and the Syndication Agent. Each
Arranger and the Syndication Agent, in their respective capacities as such,
shall have no duties or responsibilities, and shall incur no liability, under
this Agreement and the other Loan Documents.

 

9.12                           Withholding Tax.

 

(a)                                  To the extent required by any applicable
law, the Administrative Agent, the US Dual Currency RCF Agent or the Canadian
Agent may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax.


 


(B)                                 IF THE INTERNAL REVENUE SERVICE OR ANY
AUTHORITY OF THE UNITED STATES OR OTHER JURISDICTION ASSERTS A CLAIM THAT ANY
FACILITY AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE
ACCOUNT OF ANY LENDER (BECAUSE AN APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT
PROPERLY EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY THE RELEVANT FACILITY
AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR
REDUCTION OF, WITHHOLDING TAX INEFFECTIVE, OR FOR ANY OTHER REASON), SUCH LENDER
SHALL INDEMNIFY SUCH FACILITY AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR
INDIRECTLY, BY SUCH FACILITY AGENT AS TAX OR

 

132

--------------------------------------------------------------------------------


 


OTHERWISE, INCLUDING PENALTIES AND INTEREST, TOGETHER WITH ALL EXPENSES
INCURRED, INCLUDING LEGAL EXPENSES, ALLOCATED STAFF COSTS AND ANY OUT OF POCKET
EXPENSES.


 


(C)                                  IF ANY LENDER SELLS, ASSIGNS, GRANTS A
PARTICIPATION IN, OR OTHERWISE TRANSFERS ITS RIGHTS UNDER THIS AGREEMENT, THE
PURCHASER, ASSIGNEE, PARTICIPANT OR TRANSFEREE, AS APPLICABLE, SHALL COMPLY AND
BE BOUND BY THE TERMS OF SECTIONS 2.20(D) OR (E) AND 9.12; PROVIDED THAT WITH
RESPECT TO ANY PARTICIPANT, AS SET FORTH IN SECTION 10.6(B), SUCH PARTICIPANT
SHALL ONLY BE REQUIRED TO COMPLY WITH THE REQUIREMENTS OF SECTIONS 2.20(D) OR
(E) AND 9.12 IF SUCH PARTICIPANT SEEKS TO OBTAIN THE BENEFITS OF SECTION 2.20.


 


SECTION 10. MISCELLANEOUS


 

10.1                           Amendments and Waivers. Neither this Agreement or
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or (with the written consent of the Required Lenders) the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents (including amendments and
restatements hereof or thereof) for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as may be specified in the instrument of waiver, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

 

(I)                                     FORGIVE THE PRINCIPAL AMOUNT OR EXTEND
THE FINAL SCHEDULED DATE OF MATURITY OF ANY LOAN OR REIMBURSEMENT OBLIGATION,
EXTEND THE SCHEDULED DATE OF ANY AMORTIZATION PAYMENT IN RESPECT OF ANY TERM
LOAN, REDUCE THE STATED RATE OF ANY INTEREST OR FEE PAYABLE HEREUNDER (EXCEPT IN
CONNECTION WITH THE WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN
INTEREST RATES) OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT THEREOF, OR INCREASE
THE AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY COMMITMENT OF ANY LENDER, IN
EACH CASE WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (IT BEING
UNDERSTOOD THAT WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS,
DEFAULTS OR EVENTS OF DEFAULT OR OF A MANDATORY REDUCTION IN THE COMMITMENTS
SHALL NOT CONSTITUTE AN INCREASE OF THE COMMITMENT OF ANY LENDER, AND THAT AN
INCREASE IN THE AVAILABLE PORTION OF ANY COMMITMENT OF ANY LENDER SHALL NOT
CONSTITUTE AN INCREASE OF THE COMMITMENT OF SUCH LENDER);

 

(II)                                   AMEND, MODIFY OR WAIVE ANY PROVISION OF
THIS SECTION (EXCEPT FOR TECHNICAL AMENDMENTS WITH RESPECT TO ADDITIONAL
EXTENSIONS OF CREDIT) OR REDUCE ANY PERCENTAGE SPECIFIED IN THE DEFINITION OF
REQUIRED LENDERS, CONSENT TO THE ASSIGNMENT OR TRANSFER BY EITHER BORROWER OF
ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR RELEASE ALL OR
SUBSTANTIALLY ALL OF THE LOAN PARTIES FROM THEIR GUARANTEE OBLIGATIONS UNDER THE
GUARANTEE AND COLLATERAL AGREEMENT, IN EACH CASE WITHOUT THE CONSENT OF ALL
LENDERS;

 

133

--------------------------------------------------------------------------------


 

(III)                               AMEND, MODIFY OR WAIVE ANY CONDITION
PRECEDENT TO ANY EXTENSION OF CREDIT UNDER THE US DOLLAR REVOLVING CREDIT
FACILITY OR THE DUAL CURRENCY REVOLVING CREDIT FACILITY SET FORTH IN SECTION 5.2
(INCLUDING, WITHOUT LIMITATION, THE WAIVER OF AN EXISTING DEFAULT OR EVENT OF
DEFAULT REQUIRED TO BE WAIVED IN ORDER FOR SUCH EXTENSION OF CREDIT TO BE MADE)
WITHOUT THE CONSENT OF THE MAJORITY US DOLLAR RCF LENDERS OR THE MAJORITY DUAL
CURRENCY RCF LENDERS, RESPECTIVELY;

 

(IV)                              REDUCE THE PERCENTAGE SPECIFIED IN THE
DEFINITION OF MAJORITY FACILITY LENDERS WITH RESPECT TO ANY FACILITY WITHOUT THE
WRITTEN CONSENT OF ALL LENDERS UNDER SUCH FACILITY;

 

(V)                                 AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTION 9 OR ANY OTHER PROVISION AFFECTING THE RIGHTS, DUTIES AND OBLIGATIONS OF
ANY ARRANGER OR ANY AGENT WITHOUT THE CONSENT OF THE ARRANGER OR AGENT DIRECTLY
AFFECTED THEREBY;

 

(VI)                              AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTION 2.6 OR 2.7 WITHOUT THE WRITTEN CONSENT OF THE SWING LINE LENDER;

 

(VII)                           AMEND, MODIFY OR WAIVE THE PRO RATA PROVISIONS
OF SECTION 2.18 WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

 

(VIII)                        AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 3
WITHOUT THE CONSENT OF EACH ISSUING LENDER DIRECTLY AFFECTED THEREBY;

 

(IX)                                IMPOSE RESTRICTIONS ON ASSIGNMENTS AND
PARTICIPATIONS THAT ARE MORE RESTRICTIVE THAN, OR ADDITIONAL TO, THOSE SET FORTH
IN SECTION 10.6; OR

 

(X)                                   WITHOUT THE CONSENT OF THE MAJORITY
FACILITY LENDERS OF EACH FACILITY WHICH IS BEING ALLOCATED A LESSER PREPAYMENT,
REPAYMENT OR COMMITMENT REDUCTION AS A RESULT OF THE ACTIONS DESCRIBED BELOW,
ALTER THE REQUIRED APPLICATION OF ANY PREPAYMENTS OR REPAYMENTS (OR COMMITMENT
REDUCTION), AS BETWEEN THE VARIOUS FACILITIES, PURSUANT TO SECTIONS 2.12(D) AND
2.18 (IT BEING UNDERSTOOD, HOWEVER, THAT THE REQUIRED LENDERS MAY WAIVE, IN
WHOLE OR IN PART, ANY SUCH PREPAYMENT, REPAYMENT OR COMMITMENT REDUCTION, SO
LONG AS THE APPLICATION, AS AMONGST THE VARIOUS FACILITIES, OF ANY SUCH
PREPAYMENT, REPAYMENT OR COMMITMENT REDUCTION WHICH IS STILL REQUIRED TO BE MADE
IS NOT ALTERED).

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Arrangers, the Agents and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders, the Arrangers and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

 

134

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, each Facility Agent and each Loan Party party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Majority Facility Lenders, Majority US
Dollar RCF Lenders or Majority Dual Currency RCF Lenders.

 

In addition, notwithstanding the foregoing, (i) this Agreement may be amended
with the written consent of the Administrative Agent, the Borrowers and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans under a given Term Loan
Facility (“Refinanced Term Loans”) with a replacement term loan tranche
(“Replacement Term Loans”) hereunder, provided that (a) the aggregate Principal
Amount of such Replacement Term Loans shall not exceed the aggregate Principal
Amount of such Refinanced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans), (d) the
borrower of such Replacement Term Loans is the same as the borrower for such
Refinanced Term Loans and (e) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing and (ii) this Agreement may be
amended with the written consent of only the US Dual Currency RCF Agent, the
Canadian Agent and the Lenders providing any Canadian Borrower Replacement Term
Loans to permit the refinancing of outstanding Canadian Term Loans and effect
the other agreements contemplated by Section 6.15(b).

 

10.2                           Notices. All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed (a) in the case of the Borrowers, the Arrangers
and the Agents, as follows and (b) in the case of the Lenders, as set forth
below or in an administrative questionnaire delivered to the Administrative
Agent, or, in the case of a Lender which becomes a party to this Agreement
pursuant to an Assignment and Acceptance, in such Assignment and Acceptance or
(c) in the case of any party, to such other address as such party may hereafter
notify to the other parties hereto:

 

135

--------------------------------------------------------------------------------


 

The Borrowers:

 

LKQ Corporation

 

 

120 N. LaSalle St. #3300

 

 

Chicago, IL 60602

 

 

Attention: Mark T. Spears

 

 

Telecopy: 312-621-2709

 

 

Telephone: 312-621-1969

 

 

 

 

 

LKQ Delaware LLP

 

 

c/o LKQ Corporation

 

 

120 N. LaSalle St. #3300

 

 

Chicago, IL 60602

 

 

Attention: Mark T. Spears

 

 

Telecopy: 312-621-2709

 

 

Telephone: 312-621-1969

 

 

 

 

 

with a copy to

 

 

 

 

 

Flynn Enterprises

 

 

676 N. Michigan Avenue

 

 

Suite 4000

 

 

Chicago, IL 60611

 

 

Attention: Victor Casini

 

 

Telecopy: 312-280-3730

 

 

Telephone: 312-280-3708

 

 

 

 

 

Bell, Boyd & Lloyd LLP

 

 

70 West Madison Street, Suite 3100

 

 

Chicago, IL 60602

 

 

Attention: Kenneth A. Peterson, Jr.

 

 

Telecopy: 312-827-8147

 

 

Telephone: 312-807-4395

 

 

 

The Administrative Agent:

 

Lehman Commercial Paper Inc.

 

 

 

 

 

745 Seventh Avenue

 

 

New York, New York 10019

 

 

Attention: Yvonne Lin

 

 

Telecopy: 212-299-0202_

 

 

Telephone: 212 526 4257

 

 

 

The US Dual Currency RCF

 

 

Agent:

 

Deutsche Bank AG New York Branch

 

 

100 Plaza One, 8th Floor

 

 

New York, NY 10005

 

136

--------------------------------------------------------------------------------


 

 

 

Jersey City, NJ 07311

 

 

Attention:  Maxeen Jacques

 

 

Telecopy:   (201) 593-2307

 

 

Telephone:  (201) 593-2483

 

 

 

The Canadian Agent:

 

Deutsche Bank AG, Canada Branch

 

 

199 Bay Street, Suite 4700

 

 

Commerce Court West, Box 263

 

 

Toronto, Ontario, Canada  M5L 1E9

 

 

Attention: Marcellus Leung

 

 

Telecopy : (416) 682-8484

 

 

Telephone : (416) 682-8252

 

 

email : marcellus.leung@db.com

 

 

 

Any Issuing Lender:

 

As notified by such Issuing Lender to each Facility Agent and each Borrower

 

provided that any notice, request or demand to or upon any Arranger, any Agent,
any Issuing Lender or any Lender shall not be effective until received.

 

10.3                           No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4                           Survival of Representations and Warranties. All
representations and warranties made herein, in the other Loan Documents and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                           Payment of Expenses. The Borrowers jointly and
severally agree (a) to pay or reimburse the Arrangers and the Agents for all
their reasonable out-of-pocket costs and expenses incurred in connection with
the syndication of the Facilities (other than fees payable to syndicate members)
and the development, preparation and execution of, and any amendment, supplement
or modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
counsel to each Facility Agent and the charges of Intralinks, (b) to pay or
reimburse each Lender, the Arrangers and the Agents for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including, without limitation, the
fees and disbursements of counsel (including the allocated fees and
disbursements and other charges of in-house counsel) to each Lender and of
counsel to the Agents, (c) to pay, indemnify, or

 

137

--------------------------------------------------------------------------------


 

reimburse each Lender, the Arrangers and the Agents for, and hold each Lender,
the Arrangers and the Agents harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Arranger,
each Agent, their respective affiliates, and their respective officers,
directors, trustees, employees, affiliates, shareholders, attorneys and other
advisors, agents and controlling persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of, the US Borrower, any of its
Subsidiaries or any of the Properties or the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons and
the fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against either Borrower
hereunder (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrowers shall have no obligation hereunder
to any Indemnitee with respect to Indemnified Liabilities owing to such
Indemnitee to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from the gross negligence or willful misconduct of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by unauthorized persons of Information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, each Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrowers pursuant to this Section shall be submitted
to the address of the Borrower set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the relevant Borrower in a
notice to the Administrative Agent. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.

 

10.6                           Successors and Assigns; Participations and
Assignments.

 


(A)                                  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE US BORROWER, THE CANADIAN BORROWER, THE LENDERS, THE
ARRANGERS, THE AGENTS, ALL FUTURE HOLDERS OF THE LOANS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT NEITHER BORROWER MAY ASSIGN OR

 

138

--------------------------------------------------------------------------------


 


TRANSFER ANY OF ITS RESPECTIVE RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH FACILITY AGENT AND EACH LENDER.


 


(B)                                 ANY LENDER MAY, WITHOUT THE CONSENT OF THE
US BORROWER, THE CANADIAN BORROWER OR ANY OTHER PERSON, IN ACCORDANCE WITH
APPLICABLE LAW, AT ANY TIME SELL TO ONE OR MORE BANKS, FINANCIAL INSTITUTIONS OR
OTHER ENTITIES (EACH, A “PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOAN OWING
TO SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH
LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS. IN THE EVENT OF ANY SUCH
SALE BY A LENDER OF A PARTICIPATING INTEREST TO A PARTICIPANT, SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL
REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE
PERFORMANCE THEREOF, SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH LOAN FOR
ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE RELEVANT
BORROWER AND THE AGENTS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. IN NO EVENT SHALL ANY PARTICIPANT UNDER
ANY SUCH PARTICIPATION HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY
PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT
WOULD REQUIRE THE CONSENT OF ALL LENDERS PURSUANT TO SECTION 10.1. EACH BORROWER
AGREES THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT AND THE LOANS ARE DUE OR
UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO HAVE THE RIGHT OF SETOFF IN
RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO
THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING
DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT, PROVIDED THAT, IN PURCHASING
SUCH PARTICIPATING INTEREST, SUCH PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO
SHARE WITH THE LENDERS THE PROCEEDS THEREOF AS PROVIDED IN SECTION 10.7(A) AS
FULLY AS IF SUCH PARTICIPANT WERE A LENDER HEREUNDER. EACH BORROWER ALSO AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.19, 2.20
AND 2.21 WITH RESPECT TO ITS PARTICIPATION IN THE COMMITMENTS AND THE LOANS
OUTSTANDING FROM TIME TO TIME AS IF SUCH PARTICIPANT WERE A LENDER; PROVIDED
THAT, IN THE CASE OF SECTION 2.20, SUCH PARTICIPANT SHALL HAVE COMPLIED WITH THE
REQUIREMENTS OF SAID SECTION AND SECTION 9.12, AND PROVIDED, FURTHER, THAT NO
PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO ANY SUCH
SECTION THAN THE TRANSFEROR LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IN
RESPECT OF THE AMOUNT OF THE PARTICIPATION TRANSFERRED BY SUCH TRANSFEROR LENDER
TO SUCH PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.


 


(C)                                  ANY LENDER (AN “ASSIGNOR”) MAY, IN
ACCORDANCE WITH APPLICABLE LAW AND UPON WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT (AND, IN ADDITION, (X) IN THE CASE OF AN ASSIGNMENT WITH RESPECT TO A
CANADIAN BORROWER FACILITY, THE CANADIAN AGENT AND (Y) IN THE CASE OF AN
ASSIGNMENT WITH RESPECT TO THE DUAL CURRENCY REVOLVING CREDIT FACILITY, THE US
DUAL CURRENCY RCF AGENT AND THE CANADIAN AGENT), AT ANY TIME AND FROM TIME TO
TIME ASSIGN TO (I) ANY LENDER OR ANY AFFILIATE, RELATED FUND OR CONTROL
INVESTMENT AFFILIATE THEREOF OR (II) WITH THE CONSENT OF THE US BORROWER, THE
ADMINISTRATIVE AGENT, THE US DUAL CURRENCY RCF AGENT (IN THE CASE OF AN
ASSIGNMENT WITH RESPECT TO THE DUAL CURRENCY REVOLVING CREDIT FACILITY), THE
CANADIAN AGENT (IN THE CASE OF AN ASSIGNMENT WITH RESPECT TO A CANADIAN BORROWER
FACILITY), EACH RELEVANT ISSUING LENDER UNDER A REVOLVING CREDIT FACILITY (IN
THE CASE OF ANY ASSIGNMENT OF REVOLVING CREDIT COMMITMENTS UNDER SUCH REVOLVING
CREDIT FACILITY) AND THE SWING LINE LENDER (IN THE CASE OF AN ASSIGNMENT OF US
DOLLAR RCF COMMITMENTS), WHICH, IN EACH CASE,

 

139

--------------------------------------------------------------------------------


 


SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED (PROVIDED NO SUCH
CONSENT OF THE US BORROWER SHALL BE REQUIRED PRIOR TO THE SYNDICATION DATE OR AT
ANY DURING THE EXISTENCE OF AN EVENT OF DEFAULT), TO AN ADDITIONAL BANK,
FINANCIAL INSTITUTION OR OTHER ENTITY (EACH SUCH PERSON REFERRED TO IN PRECEDING
CLAUSES (I) AND (II), AN “ASSIGNEE”) ALL OR ANY PART OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT E-1 (IN THE CASE OF AN ASSIGNMENT WITH
RESPECT TO A US DOLLAR-DENOMINATED FACILITY) (A “GENERAL ASSIGNMENT AND
ACCEPTANCE”) OR EXHIBIT E-2 (IN THE CASE OF AN ASSIGNMENT WITH RESPECT TO AN
ALTERNATE CURRENCY FACILITY) (A “ALTERNATE CURRENCY FACILITIES ASSIGNMENT AND
ACCEPTANCE”), EXECUTED BY SUCH ASSIGNEE AND SUCH ASSIGNOR (AND, WHERE THE
CONSENT OF EITHER BORROWER, ANY AGENT, ANY ISSUING LENDER OR THE SWING LINE
LENDER, AS APPLICABLE, IS REQUIRED PURSUANT TO THE FOREGOING PROVISIONS, BY THE
RELEVANT BORROWER AND SUCH OTHER PERSONS) AND DELIVERED TO THE RELEVANT FACILITY
AGENT FOR ITS ACCEPTANCE AND RECORDING IN THE US DOLLAR-DENOMINATED FACILITIES
REGISTER OR THE ALTERNATE CURRENCY FACILITIES REGISTER, AS APPLICABLE; PROVIDED
THAT NO SUCH ASSIGNMENT TO AN ASSIGNEE (OTHER THAN ANY LENDER OR ANY AFFILIATE
THEREOF) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $1,000,000
(OTHER THAN, IN EACH CASE, IN THE CASE OF AN ASSIGNMENT OF ALL OF A LENDER’S
INTERESTS UNDER THIS AGREEMENT), UNLESS OTHERWISE AGREED BY THE RELEVANT
BORROWER AND EACH FACILITY AGENT WITH RESPECT TO SUCH FACILITY; AND PROVIDED
FURTHER THAT NO ASSIGNEE SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT
PURSUANT TO SECTION 2.20 THAN THE ASSIGNOR WOULD HAVE BEEN ENTITLED TO RECEIVE
IN RESPECT OF THE RIGHTS AND OBLIGATIONS ASSIGNED BY THE ASSIGNOR TO THE
ASSIGNEE HAD NO SUCH ASSIGNMENT OCCURRED. ANY SUCH ASSIGNMENT NEED NOT BE
RATABLE AS AMONG THE FACILITIES. UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND
RECORDING, FROM AND AFTER THE EFFECTIVE DATE DETERMINED PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT PROVIDED THEREIN, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
HEREUNDER WITH COMMITMENTS AND/OR LOANS AS SET FORTH THEREIN, AND (Y) THE
ASSIGNOR THEREUNDER SHALL, TO THE EXTENT PROVIDED THEREIN, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF AN ASSIGNOR’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, SUCH ASSIGNOR SHALL CEASE TO BE A PARTY HERETO, EXCEPT AS TO SECTION
2.19, 2.20, 2.21, 9.12 AND 10.5 IN RESPECT OF THE PERIOD PRIOR TO SUCH EFFECTIVE
DATE). NOTWITHSTANDING ANY PROVISION OF THIS SECTION, NO CONSENT OF EITHER
BORROWER SHALL BE REQUIRED FOR ANY ASSIGNMENT THAT OCCURS AT ANY TIME WHEN ANY
EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING. FOR PURPOSES OF THE MINIMUM
ASSIGNMENT AMOUNTS SET FORTH IN THIS PARAGRAPH, MULTIPLE ASSIGNMENTS BY TWO OR
MORE RELATED FUNDS SHALL BE AGGREGATED.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL, ON BEHALF OF
THE US BORROWER, MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 10.2 A COPY OF
EACH GENERAL ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER (THE “US
DOLLAR-DENOMINATED FACILITIES REGISTER”) FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE US DOLLAR-DENOMINATED FACILITY LENDERS AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH US DOLLAR-DENOMINATED FACILITY
LENDER FROM TIME TO TIME. EACH OF THE US DUAL CURRENCY RCF AGENT AND THE
CANADIAN AGENT SHALL, ON BEHALF OF THE US BORROWER AND THE CANADIAN BORROWER,
MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 10.2 A COPY OF EACH ALTERNATE
CURRENCY FACILITIES ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER
(THE “ALTERNATE CURRENCY FACILITIES REGISTER”) FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE ALTERNATE CURRENCY FACILITIES LENDERS AND THE COMMITMENT
OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH ALTERNATE CURRENCY
FACILITIES LENDER FROM TIME TO TIME. THE ENTRIES IN THE US DOLLAR-DENOMINATED
FACILITIES REGISTER AND THE ALTERNATE CURRENCY FACILITIES REGISTER SHALL BE
CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND

 

140

--------------------------------------------------------------------------------


 


THE BORROWERS, EACH AGENT AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS
RECORDED THEREIN AS THE OWNER OF THE LOANS AND ANY NOTES EVIDENCING SUCH LOANS
RECORDED THEREIN FOR ALL PURPOSES OF THIS AGREEMENT. ANY ASSIGNMENT OF ANY LOAN,
WHETHER OR NOT EVIDENCED BY A NOTE, SHALL BE EFFECTIVE ONLY UPON APPROPRIATE
ENTRIES WITH RESPECT THERETO BEING MADE IN THE US DOLLAR-DENOMINATED FACILITIES
REGISTER OR ALTERNATE CURRENCY FACILITIES REGISTER, AS APPLICABLE (AND EACH NOTE
SHALL EXPRESSLY SO PROVIDE). ANY ASSIGNMENT OR TRANSFER OF ALL OR PART OF A LOAN
EVIDENCED BY A NOTE SHALL BE REGISTERED ON THE US DOLLAR-DENOMINATED FACILITIES
REGISTER OR THE ALTERNATE CURRENCY FACILITIES REGISTER, AS APPLICABLE, ONLY UPON
SURRENDER FOR REGISTRATION OF ASSIGNMENT OR TRANSFER OF THE NOTE EVIDENCING SUCH
LOAN, ACCOMPANIED BY A DULY EXECUTED GENERAL ASSIGNMENT AND ACCEPTANCE OR
ALTERNATE CURRENCY FACILITIES ASSIGNMENT AND ACCEPTANCE, AS THE CASE MAY BE;
THEREUPON ONE OR MORE NEW NOTES IN THE SAME AGGREGATE PRINCIPAL AMOUNT SHALL BE
ISSUED TO THE DESIGNATED ASSIGNEE, AND THE OLD NOTES SHALL BE RETURNED BY THE
ADMINISTRATIVE AGENT (IN THE CASE OF US DOLLAR-DENOMINATED FACILITIES LOANS),
THE US DUAL CURRENCY RCF AGENT (IN THE CASE OF US BORROWER DUAL CURRENCY RCF
LOANS) OR THE CANADIAN AGENT (IN THE CASE OF CANADIAN BORROWER LOANS) TO THE
APPLICABLE BORROWER MARKED “CANCELED”. THE US DOLLAR-DENOMINATED FACILITIES
REGISTER AND THE ALTERNATE CURRENCY FACILITIES REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWERS OR ANY LENDER (WITH RESPECT TO ANY ENTRY RELATING TO
SUCH LENDER’S LOANS) AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)                                  UPON ITS RECEIPT OF A GENERAL ASSIGNMENT
AND ACCEPTANCE OR AN ALTERNATE CURRENCY FACILITIES ASSIGNMENT AND ACCEPTANCE, AS
APPLICABLE, EXECUTED BY AN ASSIGNOR AND AN ASSIGNEE (AND, IN ANY CASE WHERE THE
CONSENT OF ANY OTHER PERSON IS REQUIRED BY SECTION 10.6(C), BY EACH SUCH OTHER
PERSON), TOGETHER WITH PAYMENT TO THE ADMINISTRATIVE AGENT (IN THE CASE OF AN
ASSIGNMENT WITH RESPECT TO A US DOLLAR-DENOMINATED FACILITY), THE US DUAL
CURRENCY RCF AGENT (IN THE CASE OF AN ASSIGNMENT WITH RESPECT TO THE DUAL
CURRENCY REVOLVING CREDIT FACILITY) OR THE CANADIAN AGENT (IN THE CASE OF AN
ASSIGNMENT WITH RESPECT TO THE CANADIAN TERM LOAN FACILITY) OF A REGISTRATION
AND PROCESSING FEE OF $3,500 (TREATING MULTIPLE, SIMULTANEOUS ASSIGNMENTS BY OR
TO TWO OR MORE RELATED FUNDS AS A SINGLE ASSIGNMENT) (EXCEPT THAT NO SUCH
REGISTRATION AND PROCESSING FEE SHALL BE PAYABLE IN THE CASE OF AN ASSIGNEE
WHICH (I) IS ALREADY A US DOLLAR-DENOMINATED FACILITY LENDER OR IS AN AFFILIATE
OR RELATED FUND OF A US DOLLAR-DENOMINATED FACILITY LENDER OR A PERSON UNDER
COMMON MANAGEMENT WITH A US DOLLAR-DENOMINATED FACILITY LENDER (IN THE CASE OF
ASSIGNMENTS WITH RESPECT TO A US DOLLAR-DENOMINATED FACILITY), (II) IS ALREADY
AN ALTERNATE CURRENCY FACILITIES LENDER OR IS AN AFFILIATE OR RELATED FUND OF AN
ALTERNATE CURRENCY FACILITIES LENDER OR A PERSON UNDER COMMON MANAGEMENT WITH AN
ALTERNATE CURRENCY FACILITIES LENDER (IN THE CASE OF ASSIGNMENTS WITH RESPECT TO
AN ALTERNATE CURRENCY FACILITY), (III) IS AN AFFILIATE OR RELATED FUND OF THE
ADMINISTRATIVE AGENT OR A PERSON UNDER COMMON MANAGEMENT WITH THE ADMINISTRATIVE
AGENT (IN THE CASE OF ASSIGNMENTS WITH RESPECT TO A US DOLLAR-DENOMINATED
FACILITY) OR (IV) IS AN AFFILIATE OR RELATED FUND OF A FACILITY AGENT IN RESPECT
OF AN ALTERNATE CURRENCY FACILITY OR A PERSON UNDER COMMON MANAGEMENT WITH SUCH
FACILITY AGENT (IN THE CASE OF ASSIGNMENTS WITH RESPECT TO AN ALTERNATE CURRENCY
FACILITY)) SHALL (I) PROMPTLY ACCEPT SUCH GENERAL ASSIGNMENT AND ACCEPTANCE OR
ALTERNATE CURRENCY FACILITIES ASSIGNMENT AND ACCEPTANCE, AS THE CASE MAY BE, AND
(II) ON THE EFFECTIVE DATE DETERMINED PURSUANT THERETO, RECORD THE INFORMATION
CONTAINED THEREIN IN THE US DOLLAR-DENOMINATED FACILITIES REGISTER OR THE
ALTERNATE CURRENCY FACILITIES REGISTER, AS APPLICABLE, AND GIVE NOTICE OF SUCH
ACCEPTANCE AND RECORDATION TO THE RELEVANT BORROWER. ON OR PRIOR TO SUCH
EFFECTIVE DATE, THE RELEVANT BORROWER, AT ITS OWN EXPENSE, UPON REQUEST, SHALL

 

141

--------------------------------------------------------------------------------


 


EXECUTE AND DELIVER TO THE RELEVANT FACILITY AGENT (IN EXCHANGE FOR THE US
DOLLAR RCF NOTE, US BORROWER DUAL CURRENCY RCF NOTE, CANADIAN BORROWER DUAL
CURRENCY RCF NOTE, INITIAL US TERM NOTE, CANADIAN TERM NOTE OR APPLICABLE
INCREMENTAL US TERM NOTE, AS APPLICABLE, OF THE ASSIGNING LENDER) A NEW US
DOLLAR RCF NOTE, US BORROWER DUAL CURRENCY RCF NOTE, CANADIAN BORROWER DUAL
CURRENCY RCF NOTE, INITIAL US TERM NOTE, CANADIAN TERM NOTE OR INCREMENTAL US
TERM NOTE, AS APPLICABLE, TO THE ORDER OF SUCH ASSIGNEE IN AN AMOUNT EQUAL TO
THE US DOLLAR RCF COMMITMENT, DUAL CURRENCY RCF COMMITMENT, INITIAL US TERM
LOANS, CANADIAN TERM LOANS AND/OR INCREMENTAL US TERM LOANS, AS APPLICABLE,
ASSUMED OR ACQUIRED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, AND, IF
THE ASSIGNOR HAS RETAINED A US DOLLAR RCF COMMITMENT, DUAL CURRENCY RCF
COMMITMENT, INITIAL US TERM LOANS, CANADIAN TERM LOANS AND/OR INCREMENTAL US
TERM LOANS, AS APPLICABLE, UPON REQUEST, A NEW US DOLLAR RCF NOTE, US BORROWER
DUAL CURRENCY RCF NOTE, CANADIAN BORROWER DUAL CURRENCY RCF NOTE, INITIAL US
TERM NOTE, CANADIAN TERM NOTE AND/OR INCREMENTAL US TERM NOTE, AS APPLICABLE, TO
THE ORDER OF THE ASSIGNOR IN AN AMOUNT EQUAL TO THE US DOLLAR RCF COMMITMENT,
DUAL CURRENCY RCF COMMITMENT, INITIAL US TERM LOANS, CANADIAN TERM LOANS AND/OR
INCREMENTAL US TERM LOANS, AS APPLICABLE, RETAINED BY IT HEREUNDER. SUCH NEW
NOTE OR NOTES SHALL BE DATED THE CLOSING DATE AND SHALL OTHERWISE BE IN THE FORM
OF THE NOTE OR NOTES REPLACED THEREBY.


 


(F)                                    FOR THE AVOIDANCE OF DOUBT, THE PARTIES
TO THIS AGREEMENT ACKNOWLEDGE THAT THE PROVISIONS OF THIS SECTION CONCERNING
ASSIGNMENTS OF LOANS AND NOTES RELATE ONLY TO ABSOLUTE ASSIGNMENTS AND THAT SUCH
PROVISIONS DO NOT PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS IN LOANS AND
NOTES, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR ASSIGNMENT BY A LENDER OF
ANY LOAN OR NOTE TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW.


 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE (AN “SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO
TIME BY THE GRANTING LENDER TO THE RELEVANT FACILITY AGENT AND THE RELEVANT
BORROWER, THE OPTION TO PROVIDE TO THE RELEVANT BORROWER ALL OR ANY PART OF ANY
LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE TO SUCH
BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND (II) IF AN SPC ELECTS
NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF
SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO
THE TERMS HEREOF. THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY SUCH GRANTING LENDER. EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL
BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT
(ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING LENDER). IN FURTHERANCE
OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF. IN ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 10.6(G), ANY SPC MAY (A) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN
CONSENT OF, THE RELEVANT BORROWER AND OF THE RELEVANT FACILITY AGENT(S) AND
WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS
INTERESTS IN ANY LOANS TO THE GRANTING LENDER, OR, WITH THE PRIOR WRITTEN
CONSENT OF THE RELEVANT BORROWER AND OF THE RELEVANT FACILITY AGENT(S) (WHICH
CONSENT SHALL IN EACH CASE NOT BE UNREASONABLY WITHHELD) TO ANY FINANCIAL
INSTITUTIONS PROVIDING LIQUIDITY

 

142

--------------------------------------------------------------------------------


 


AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING
OR MAINTENANCE OF LOANS, AND (B) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER
OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPC; PROVIDED THAT NON-PUBLIC INFORMATION WITH RESPECT TO THE RELEVANT BORROWER
MAY BE DISCLOSED ONLY WITH THE RELEVANT BORROWER’S CONSENT WHICH WILL NOT BE
UNREASONABLY WITHHELD. THIS PARAGRAPH (G) MAY NOT BE AMENDED WITHOUT THE WRITTEN
CONSENT OF ANY SPC WITH LOANS OUTSTANDING AT THE TIME OF SUCH PROPOSED
AMENDMENT.


 

10.7                           Adjustments; Set-Off. Except to the extent that
this Agreement provides for payments to be allocated to a particular Lender or
to the Lenders under a particular Facility, if any Lender (a “Benefited Lender”)
shall at any time receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.


 


(B)                                 IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO THE RELEVANT BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY SUCH
BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE
AND PAYABLE BY SUCH BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), TO SET OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY
CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR
AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF SUCH BORROWER. EACH LENDER
AGREES TO NOTIFY PROMPTLY THE RELEVANT BORROWER AND EACH FACILITY AGENT AFTER
ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE
TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND
APPLICATION.


 

10.8                           Counterparts. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with each Borrower and each Facility
Agent.

 

10.9                           Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any

 

143

--------------------------------------------------------------------------------


 

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                     Integration. This Agreement and the other Loan
Documents represent the entire agreement of each Borrower, the Agents, the
Arrangers and the Lenders with respect to the subject matter hereof and thereof,
and, there are no promises, undertakings, representations or warranties by any
Arranger, any Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11                     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                     Submission To Jurisdiction; Waivers. Each party hereto
hereby irrevocably and unconditionally:

 


(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK, THE COURTS OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;


 


(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH BORROWER AT ITS ADDRESS SET FORTH IN SECTION 10.2 OR AT SUCH OTHER ADDRESS
OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


 

10.13                     Acknowledgments. Each Borrower hereby acknowledges
that:

 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;

 

144

--------------------------------------------------------------------------------


 


(B)                                 NO ARRANGER, AGENT NO LENDER HAS ANY
FIDUCIARY RELATIONSHIP WITH OR DUTY TO SUCH BORROWER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE ARRANGERS, THE AGENTS AND THE LENDERS, ON ONE HAND, AND
SUCH BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY
THAT OF DEBTOR AND CREDITOR; AND


 


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE ARRANGERS, THE AGENTS AND THE LENDERS OR AMONG,
SUCH BORROWER AND THE LENDERS.


 

10.14                     Confidentiality. Each of the Arrangers, the Agents and
the Lenders agrees to keep confidential all non-public information provided to
it by any Loan Party pursuant to this Agreement that is designated by such Loan
Party as confidential; provided that nothing herein shall prevent any Arranger,
any Agent or any Lender from disclosing any such information (a) to any
Arranger, any Agent, any other Lender or any affiliate of any thereof, (b) to
any Participant or Assignee (each, a “Transferee”) or prospective Transferee
that agrees to comply with the provisions of this Section or substantially
equivalent provisions, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it, (f)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (g) if requested or
required to do so in connection with any litigation or similar proceeding, (h)
that has been publicly disclosed other than in breach of this Section, (i) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (j) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

 

10.15                     [Reserved].

 

10.16                     Release of Collateral and Guarantee Obligations.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon request of the US Borrower in connection with any Disposition of
Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release (without recourse, representation or warranty) its
security interest in any Collateral being Disposed of in such Disposition, and
to release any guarantee obligations under any Loan Document of any Person being
Disposed of in such Disposition, to the extent necessary to permit consummation
of such Disposition in accordance with the Loan Documents; provided that the US
Borrower shall have delivered to the Administrative Agent at least ten Business
Days prior to the date of the proposed release (or such shorter period agreed to
by the Administrative Agent), a written request for release identifying the
relevant Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a

 

145

--------------------------------------------------------------------------------


 

certification by the US Borrower stating that such transaction is in compliance
with this Agreement and the other Loan Documents and that the proceeds of such
Disposition will be applied in accordance with this Agreement and the other Loan
Documents.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR ANY OTHER LOAN DOCUMENT, WHEN ALL OBLIGATIONS (OTHER THAN
OBLIGATIONS IN RESPECT OF ANY SPECIFIED HEDGE AGREEMENT) HAVE BEEN PAID IN FULL,
ALL COMMITMENTS HAVE TERMINATED OR EXPIRED AND NO LETTER OF CREDIT SHALL BE
OUTSTANDING, UPON REQUEST OF THE BORROWERS, THE ADMINISTRATIVE AGENT SHALL
(WITHOUT NOTICE TO, OR VOTE OR CONSENT OF, ANY LENDER, OR ANY AFFILIATE OF ANY
LENDER THAT IS A PARTY TO ANY SPECIFIED HEDGE AGREEMENT) TAKE SUCH ACTIONS AS
SHALL BE REQUIRED TO RELEASE (WITHOUT RECOURSE, REPRESENTATION OR WARRANTY) ITS
SECURITY INTEREST IN ALL COLLATERAL, AND TO RELEASE ALL GUARANTEE OBLIGATIONS
PROVIDED FOR IN ANY LOAN DOCUMENT, WHETHER OR NOT ON THE DATE OF SUCH RELEASE
THERE MAY BE OUTSTANDING OBLIGATIONS IN RESPECT OF SPECIFIED HEDGE AGREEMENTS.
ANY SUCH RELEASE OF GUARANTEE OBLIGATIONS SHALL BE DEEMED SUBJECT TO THE
PROVISION THAT SUCH GUARANTEE OBLIGATIONS SHALL BE REINSTATED IF AFTER SUCH
RELEASE ANY PORTION OF ANY PAYMENT IN RESPECT OF  THE OBLIGATIONS GUARANTEED
THEREBY SHALL BE RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED UPON THE
INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF EITHER
BORROWER OR ANY SUBSIDIARY GUARANTOR, OR UPON OR AS A RESULT OF THE APPOINTMENT
OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR,
EITHER BORROWER OR ANY SUBSIDIARY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


 

10.17                     Accounting Changes. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then each Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the any Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrowers, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

10.18                     [Reserved].

 

10.19                     WAIVERS OF JURY TRIAL. EACH BORROWER, THE ARRANGERS,
THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.20                     Judgment Currency. (a) If, for the purpose of
obtaining or enforcing judgment against a Loan Party in any court in any
jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 10.20 referred to as

 

146

--------------------------------------------------------------------------------


 

the “Judgment Currency”) an amount due under any Loan Document in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the date of actual payment
of the amount due, in the case of any proceeding in the courts of the State of
New York or in the courts of any other jurisdiction that will give effect to
such conversion being made on such date, or  the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 10.20 being hereinafter in this Section 10.20 referred to as the
“Judgment Conversion Date”); and (b) if, in the case of any proceeding in the
court of any jurisdiction referred to in Section 10.20(a), there is a change in
the rate of exchange prevailing between the Judgment Conversion Date and the
date of actual receipt of the amount due in immediately available funds, the
Loan Party shall pay such additional amount (if any, but in any event not a
lesser amount) as may be necessary to ensure that the amount actually received
in the Judgment Currency, when converted at the rate of exchange prevailing on
the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of the Judgment Currency stipulated in
the judgment or judicial order at the rate of exchange prevailing on the
Judgment Conversion Date. Any amount due from a Borrower under this Section
10.20 shall be due as a separate debt and shall not be affected by judgment
being obtained for any other amounts due under or in respect of any of the Loan
Documents. The term “rate of exchange” in this Section 10.20 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

147

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

LKQ CORPORATION,

 

as US Borrower

 

 

 

 

 

By:

 /s/ Mark T. Spears

 

 

 Name:  Mark T. Spears

 

 

 Title:  Executive Vice President

 

 

 

 

LKQ DELAWARE LLP,

 

as Canadian Borrower

 

 

 

 

 

By:

 /s/ Mark T. Spears

 

 

 Name:  Mark T. Spears

 

 

 Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS INC.,

 

as Joint Lead Arranger and Joint

 

Bookrunner

 

 

 

 

 

By:

 /s/ Laurie Perper

 

 

 Name:  Laurie Perper

 

 

 Title:  Senior Vice President

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Lender and as Administrative Agent

 

 

 

 

 

By:

 /s/ Laurie Perper

 

 

 Name:  Laurie Perper

 

 

 Title:  Senior Vice President

 

 

 

 

 

LEHMAN BROTHERS COMMERCIAL

 

BANK, as Lender

 

 

 

 

 

By:

 /s/ Brian McNany

 

 

 Name:  Brian McNany

 

 

 Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Joint Lead Arranger and Joint

 

Bookrunner,  and as Syndication Agent

 

 

 

 

 

By:

 /s/ James Pouris

 

 

 Name:  James Pouris

 

 

 Title:  Managing Director

 

 

 

 

By:

 /s/ Liz Chang

 

 

 Name:  Liz Chang

 

 

 Title:  Managing Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as Lender and as US Dual

 

Currency RCF Agent

 

 

 

 

 

By:

 /s/ Erin Morrisey

 

 

 Name:  Erin Morrisey

 

 

 Title:  Vice President

 

 

 

 

By:

 /s/ Omayra Laucella

 

 

 Name:  Omayra Laucella

 

 

 Title:  Vice President

 

 

 

 

 

DEUTSCHE BANK AG CANADA

 

BRANCH, as Lender and as Canadian

 

Agent

 

 

 

 

 

By:

 /s/ Robert A. Johnston

 

 

 Name:  Robert A. Johnston

 

 

 Title:  Vice President

 

 

 

By:

 /s/ Marcellus Leung

 

 

 Name:  Marcellus Leung

 

 

 Title:  Assistant Vice President

 

--------------------------------------------------------------------------------


 